 

Exhibit 10.1

 



Execution Version

 

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND Amendment to SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of April 22, 2020, is by and among SIX FLAGS ENTERTAINMENT
CORPORATION, a Delaware corporation (the “Parent”), SIX FLAGS OPERATIONS INC., a
Delaware corporation (“Holdings”), SIX FLAGS THEME PARKS INC., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors listed on the signature
pages hereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (the “Lenders”), and the Lenders party hereto.

 

R E C I T A L S

 

A.       The Borrower, Parent, Holdings, the Lenders, the Administrative Agent
and the other agents referred to therein are parties to that certain Second
Amended and Restated Credit Agreement dated as of April 17, 2019, as amended by
that certain First Amendment to Second Amended and Restated Credit Agreement,
dated as of October 18, 2019, that certain Replacement Revolving Facility
Amendment to Second Amended and Restated Credit Agreement, dated as of April 8,
2020, and that certain First Incremental Amendment to Second Amended and
Restated Credit Agreement, dated as of April 8, 2020 (as otherwise amended,
restated, amended and restated or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”, and the Existing Credit
Agreement as amended by this Amendment, the “Credit Agreement”), pursuant to
which the Lenders have made certain financial accommodations (subject to the
terms and conditions thereof) to the Borrower.

 

B.        The Borrower has requested and the lenders identified on Schedule A
hereto, that, prior to the Effective Date, do not hold Series B Replacement
Revolving Commitments prior to the date hereof (the “Replacement Revolving
Lenders”) have agreed to Refinance their Revolving Credit Commitments under the
Existing Credit Agreement with Series B Replacement Revolving Commitments as set
forth herein, in accordance with Section 3.4 of the Credit Agreement.

 

C.       The Borrower has requested, and the Lenders party hereto and the
Administrative Agent have agreed, on the terms and conditions set forth herein,
to make certain amendments to the Existing Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.        Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all article, schedule, exhibit and
section references in this Amendment refer to articles, schedules, exhibits and
sections of the Credit Agreement.

 



1

 

 

Section 2.         Amendments to Existing Credit Agreement. The Existing Credit
Agreement (exclusive of Schedules and Exhibits thereto) is hereby amended by
deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and by inserting the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached hereto as Exhibit A.

 

Section 3.         Replacement Revolving Facility.

 

3.1         Replacement Revolving Commitments.

 

(a)        Subject to the satisfaction or waiver in writing of each condition
precedent set forth in Section 4 hereof, and in reliance on the representations,
warranties, covenants and agreements contained in this Amendment, each
Replacement Revolving Lender hereby agrees (x) to provide its respective
Replacement Revolving Commitment to the Borrower in a principal amount not to
exceed the amount set forth opposite such Replacement Revolving Lender’s name in
Schedule A attached hereto and (y) that on the Effective Date all of its
Revolving Credit Commitment under the Existing Credit Agreement shall be
Refinanced and replaced in their entirety with its respective Replacement
Revolving Commitment hereunder. The Administrative Agent has notified each
Replacement Revolving Lender of its allocated Replacement Revolving Commitment,
and each Replacement Revolving Lender is a signatory to this Amendment. For the
avoidance of doubt, the Revolving Credit Commitment of any Lender under the
Existing Credit Agreement that is not signatory to this Amendment and is not a
Series B Replacement Revolving Commitment under the Existing Credit Agreement
(such Revolving Credit Commitments, the “Remaining Commitments”) shall not be
Refinanced or replaced by a Replacement Revolving Commitment hereunder, shall be
unchanged in all respects by this Amendment and is not a Series B Replacement
Revolving Commitment. As of the Effective Date after giving effect to this
Amendment, Schedule B attached hereto sets forth the Revolving Credit
Commitments of each Revolving Credit Lender and whether such Revolving Credit
Commitment is an Original Revolving Credit Commitment or a Series B Replacement
Revolving Commitment.

 

(b)         Class of Revolving Credit Loans. The Borrower, the Guarantors party
hereto and all of the Lenders party hereto hereby agree that the Replacement
Revolving Commitments hereunder shall be deemed, for all purposes, Series B
Replacement Revolving Commitments with the terms set forth herein and in the
Credit Agreement and shall constitute “Revolving Credit Commitments” and
“Commitments”. For the avoidance of doubt, the Replacement Revolving Commitments
established hereunder and any Series B Replacement Revolving Commitments
established prior to the date hereof shall constitute Revolving Credit
Commitments under the same Facility and the terms of the Replacement Revolving
Commitments shall be the same as the terms of the Series B Replacement Revolving
Commitments as set forth in the Credit Agreement. The amendments pursuant to
this Section 3 constitute a “Replacement Revolving Facility Amendment” under the
Credit Agreement and with effect from the Effective Date, any Loans made
pursuant to the Replacement Revolving Commitments established hereunder shall be
“Revolving Credit Loans”. For the avoidance of doubt, from and after the
Effective Date, there shall continue to be a single Swing Line Commitment and
L/C Commitment, shared ratably by Lenders with Remaining Commitments and Lenders
with Series B Replacement Revolving Commitments in accordance with their
Commitments.

 



2

 

 

(c)         Agreements of the Replacement Revolving Lenders. Each Replacement
Revolving Lender agrees that (i) effective on and at all times after the
Effective Date, such Replacement Revolving Lender will be bound by all
obligations of a Lender and a Revolving Credit Lender under the Credit Agreement
and (ii) on the Effective Date, (A) for the avoidance of doubt, immediately
after the effectiveness thereof, the allocation of outstanding Revolving Credit
Loans, L/C Obligations and Swing Line Exposure as of the Effective Date shall be
unchanged from the allocations under the Revolving Credit Commitments
immediately prior to giving effect to the Replacement Revolving Commitments
hereunder, (B) each Replacement Revolving Commitment shall be deemed, for all
purposes, a Revolving Credit Commitment and each loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan and other than as provided
herein have the same terms as all other Revolving Credit Loans and (C) each
Replacement Revolving Lender shall become a Revolving Credit Lender with respect
to the Replacement Revolving Commitments and all matters relating thereto. Each
Replacement Revolving Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or agent
thereunder and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender and a
Revolving Credit Lender. To the extent any loss or expense is incurred as a
consequence of the transactions contemplated hereby, each of the Revolving
Credit Lenders party hereto hereby waive the benefits of Section 5.14 of the
Credit Agreement with respect to its Revolving Credit Loans.

 

(d)         Use of Proceeds. The Borrower will use the proceeds of the
Replacement Revolving Commitments (i) to refinance and replace each Replacement
Revolving Lender’s existing Revolving Credit Commitments, (ii) to finance the
working capital needs and general corporate purposes of Parent, Holdings, the
Borrower and its Subsidiaries and (iii) to pay fees and expenses in connection
with the foregoing and the preparation and negotiation of this Amendment.

 

(e)         Credit Agreement Governs. Except as otherwise stated herein (which
modifications are permitted by Section 3.4 of the Credit Agreement), the terms
of the Replacement Revolving Commitments shall be the same as the terms of the
Original Revolving Credit Commitments as set forth in the Credit Agreement.

 

(f)         Pari Passu; Maturity. The Replacement Revolving Commitments shall
rank pari passu in right of payment and of security with the Original Revolving
Credit Commitments and mature on the same date that the Original Revolving
Credit Commitments mature. For the avoidance of doubt, the Replacement Revolving
Commitments shall share in mandatory prepayments of Revolving Credit Loans under
Section 5.5 of the Credit Agreement on a pro rata basis with the Original
Revolving Credit Commitments and in voluntary prepayments of Revolving Credit
Loans under Section 5.4 of the Credit Agreement on a pro rata basis with the
Original Revolving Credit Commitments, except for mandatory prepayments in
connection with the termination or reduction of the Revolving Credit Commitments
of any Facility, which termination or reduction of Revolving Credit Commitments
may be made on a non-pro rata basis among Facilities in accordance with Section
5.3 of the Credit Agreement; provided that each Replacement Revolving Lender
hereby agrees that it shall not receive any portion of the reduction (and
associated mandatory prepayment) of the first $131,000,000 in Series B
Replacement Revolving Commitments in the aggregate and that such first
$131,000,000 reduction in the Series B Replacement Revolving Commitments shall
solely be for the benefit of and be applied to reduce the Series B Replacement
Revolving Credit Commitments established by the First Incremental Amendment,
ratably in accordance with such Series B Replacement Revolving Credit
Commitments.

 



3

 

 

Section 4.         Conditions Precedent.

 

4.1         Effectiveness. This Amendment shall not become effective until the
earliest date on or after April 22, 2020 (the “Effective Date”) on which each of
the following conditions has been satisfied (or waived in accordance with
Section 12.1 of the Credit Agreement):

 

(a)         Counterparts. Administrative Agent shall have received (i) executed
counterparts of this Amendment from each of the Loan Parties and (ii) a duly
executed and delivered Lender consent in the form attached hereto as Exhibit B
from Lenders constituting the Required Lenders.

 

(b)         No Default or Event of Default. As of the date hereof after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing.

 

(c)         Representations and Warranties.Each of the Loan Parties does hereby
represent and warrant to the Lenders that, as of the date hereof after giving
effect to the amendments set forth in this Amendment, all of the representations
and warranties of each Loan Party contained in each Loan Document to which it is
a party are true and correct in all material respects on and as of the Effective
Date (except for such representations and warranties that have a materiality or
Material Adverse Effect qualification, which shall be true and correct in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such specified earlier date.

 

(d)         Fees. Subject to the terms and conditions of Section 12.5 of the
Credit Agreement, the Administrative Agent and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date, or
substantially simultaneously with the effectiveness of this Amendment, including
to the extent invoiced at least one Business Day prior thereto, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid to the
Administrative Agent by the Borrower under the Credit Agreement.

 



4

 

 

Section 5.         Miscellaneous.

 

5.1         Confirmation. The provisions of the Loan Documents, as amended by
this Amendment, shall remain in full force and effect in accordance with their
terms following the effectiveness of this Amendment.

 

5.2         Ratification and Affirmation. Each of the undersigned does hereby
adopt, ratify, and confirm the Existing Credit Agreement and the other Loan
Documents, as amended hereby, and its obligations thereunder and each Loan Party
hereby acknowledges that it has reviewed and consents to the terms and
conditions of this Amendment and the transactions contemplated hereby. Each of
the Loan Parties hereby acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein. Each
Guarantor hereby confirms that it consents to the terms of this Amendment and
that the extension of credit to the Borrower pursuant to the Replacement
Revolving Commitments shall constitute “Obligations” of such Guarantor under the
Guarantee and Collateral Agreement.

 

5.3         Loan Document. This Amendment and each agreement, instrument,
certificate or document executed by the Borrower or any of its officers in
connection therewith are “Loan Documents” as defined and described in the
Existing Credit Agreement and all of the terms and provisions of the Loan
Documents relating to other Loan Documents shall apply hereto and thereto. On
and after the Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended or otherwise modified by this Amendment. On and after the Effective
Date, (i) the Replacement Revolving Commitments shall constitute “Commitments”,
“Revolving Credit Commitments” and “Series B Replacement Revolving Commitments”,
(ii) any Loans pursuant to the Replacement Revolving Commitments are “Revolving
Credit Loans” and “Loans” and (iii) each Replacement Revolving Lender shall be a
“Lender”, a “Revolving Credit Lender” and a “Replacement Revolving Lender”, as
each term is defined in the Credit Agreement, in each case, for all purposes
under the Credit Agreement and the other Loan Documents. This Amendment shall
not constitute a novation of the Existing Credit Agreement or of any other Loan
Document.

 

5.4         Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic matching
of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 



5

 

 

5.5         No Oral Agreement. This Amendment, the EXISTING Credit Agreement and
the other LOAN Documents executed in connection herewith and therewith represent
the final agreement AMONG the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.

 

5.6         GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

5.7         Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5.8        Notice Acknowledgment. The Administrative Agent hereby agrees and
acknowledges that it has received the notice from the Borrower contemplated by
Section 3.4(a) of the Credit Agreement within the required time period provided
in such Section with respect to the Replacement Revolving Commitments
contemplated hereunder.

 

[signature pages follow]

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 



  SIX FLAGS ENTERTAINMENT CORPORATION,       as Parent         By: /s/ Leonard
A. Russ     Name: Leonard A. Russ     Title: Interim Chief Financial Officer   
        SIX FLAGS OPERATIONS INC.,         as Holdings         By: /s/ Leonard
A. Russ   Name: Leonard A. Russ   Title: Interim Chief Financial Officer       
SIX FLAGS THEME PARKS INC.,         as Borrower         By: /s/ Leonard A. Russ
  Name: Leonard A. Russ   Title: Interim Chief Financial Officer

 



[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]

 



 

 

 



  FIESTA TEXAS, INC.     FUNTIME, INC.     FUNTIME PARKS, INC.     GREAT AMERICA
LLC     GREAT ESCAPE HOLDING INC.     HURRICANE HARBOR GP LLC     HURRICANE
HARBOR LP LLC     MAGIC MOUNTAIN LLC     PARK MANAGEMENT CORP.     PREMIER
INTERNATIONAL HOLDINGS INC.     PREMIER PARKS HOLDINGS INC.     SIX FLAGS
AMERICA INC.     RIVERSIDE PARK ENTERPRISES, INC.     SIX FLAGS AMERICA PROPERTY
CORPORATION     SIX FLAGS GREAT ADVENTURE LLC     SIX FLAGS INTERNATIONAL
DEVELOPMENT CO.     SIX FLAGS SERVICES, INC.     SIX FLAGS SERVICES OF ILLINOIS,
INC.     SIX FLAGS ST. LOUIS LLC     SOUTH STREET HOLDINGS LLC     STUART
AMUSEMENT COMPANY     SF Great America Holding LLC     SIX FLAGS CONCORD LLC    
SIX FLAGS DARIEN LLC     SIX FLAGS DARIEN SEASONAL LLC     SIX FLAGS SPLASHTOWN
LLC     SIX FLAGS FRONTIER LLC     SIX FLAGS WW BAY LLC     SIX FLAGS PHOENIX
LLC     HWP DEVELOPMENT HOLDINGS LLC     Six Flags MW LLC         By: /s/
Leonard A. Russ   Name: Leonard A. Russ    Title: Interim Chief Financial
Officer  

 



[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]

 



 

 

 



  HURRICANE HARBOR LP         By: Hurricane Harbor GP LLC,       its General
Partner         By: /s/ Leonard A. Russ   Name: Leonard A. Russ    Title:
Interim Chief Financial Officer         SIX FLAGS AMERICA LP         By:
Funtime, Inc.,       its General Partner         By: /s/ Leonard A. Russ   Name:
Leonard A. Russ     Title: Interim Chief Financial Officer        SIX FLAGS
GREAT ESCAPE L.P.     GREAT ESCAPE THEME PARK L.P.     GREAT ESCAPE RIDES L.P.  
      By: Great Escape Holdings Inc.,       their General Partner           By:
/s/ Leonard A. Russ     Name: Leonard A. Russ    Title: Interim Chief Financial
Officer        HWP DEVELOPMENT LLC         By: /s/ Leonard A. Russ     Name:
Leonard A. Russ   Title: Interim Chief Financial Officer  

 



[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]

 



 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,       as Administrative Agent, an
Issuing Bank, the Swing Line Lender and a Lender         By: /s/ Kyle R. Holtz  
Name: Kyle R. Holtz     Title: Director  

 



[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]

 



 

 



 

Schedule A

 

Replacement Revolving Commitments

 

Replacement Revolving Lender  Replacement Revolving
Commitment  Barclays Bank PLC  $40,000,000  PNC Bank, National Association 
$40,000,000  HSBC Bank USA, National Association  $40,000,000  Total 
$120,000,000 

 



Schedule A

 

 

Schedule B

 

Revolving Credit Commitments

 

Revolving Credit Lender  Original Revolving Credit
Commitment   Series B Replacement
Revolving Commitment  Wells Fargo Bank, National Association  $0.00  
$94,250,000  Bank of America, N.A.  $0.00   $78,500,000  Goldman Sachs Bank USA 
$0.00   $62,750,000  JPMorgan Chase Bank, N.A.  $0.00   $62,750,000  BBVA USA 
$0.00   $62,750,000  Barclays Bank PLC  $0.00   $40,000,000  PNC Bank, National
Association  $0.00   $40,000,000  HSBC Bank USA, National Association  $0.00  
$40,000,000  Total  $0.00   $481,000,000 

 



Schedule B

 

 

Exhibit A to

Second Amendment to

Second Amended and Restated

Credit Agreement

 

CREDIT AGREEMENT

 

(See Attached)

 



Exhibit A

 

 



 

Published CUSIP Number: 83002CAG2
Revolving Credit Facility CUSIP Number: 83002CAH0
Tranche B Term Loan Facility CUSIP Number: 83002CAJ6

Series B Replacement Revolving Commitments CUSIP Number: 83002CAG24

 

$1,150,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

SIX FLAGS ENTERTAINMENT CORPORATION,

as Parent

 

SIX FLAGS OPERATIONS INC.,

as Holdings

 

SIX FLAGS THEME PARKS INC.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A. AND GOLDMAN SACHS BANK USA,

as Co-Syndication Agents,

 

BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A., COMPASS BANK,
HSBC BANK USA, NATIONAL ASSOCIATION and

PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, an Issuing Lender and Swing Line Lender

 

Dated as of April 17, 2019

 



 

 

WELLS FARGO SECURITIES, LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers

 

WELLS FARGO SECURITIES, LLC, BARCLAYS BANK PLC, GOLDMAN SACHS BANK
USA, J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
HSBC BANK USA, NATIONAL ASSOCIATION

as Joint Bookrunners

 



 

 

 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS 1 1.1.Defined Terms 1 1.2.Other Definitional Provisions
5455       SECTION 2.AMOUNT AND TERMS OF TERM LOAN COMMITMENTS 5556 2.1.Term
Loan Commitments 5556 2.2.Procedure for Term Loan Borrowing 56 2.3.Repayment of
Term Loans 5657 2.4.Incremental Term Loans 5758 2.5.Refinancing Term Loans and
Refinancing Notes 60       SECTION 3.AMOUNT AND TERMS OF THE REVOLVING
FACILITIES COMMITMENTS AND SWING LINE COMMITMENT 6263 3.1.Revolving Credit
Commitments 6263 3.2.Procedure for Revolving Credit Borrowing 6263 3.3.Increase
in Revolving Credit Commitments 6364 3.4.Replacement Revolving Credit
Commitments 6465       SECTION 4.LETTERS OF CREDIT; SWING LINE LOANS 6768
4.1.L/C Commitment 6768 4.2.Procedure for Issuance of Letter of Credit 6768
4.3.Fees and Other Charges 6869 4.4.L/C Participations 6869 4.5.Reimbursement
Obligation of the Borrower 6970 4.6.Obligations Absolute 7071 4.7.Letter of
Credit Payments 7071 4.8.Applications 7071 4.9.Swing Line Commitment 7071
4.10.Procedure for Swing Line Borrowing; Refunding of Swing Line Loans 7172    
  SECTION 5.CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND THE LETTERS OF CREDIT
7273 5.1.Repayment of Loans; Evidence of Debt 7273 5.2.Commitment Fees, Etc.
7374 5.3.Termination or Reduction of Revolving Credit Commitments 7375
5.4.Optional Prepayments 7475 5.5.Mandatory Prepayments and Commitment
Reductions 7476 5.6.Conversion and Continuation Options 7980 5.7.Minimum Amounts
and Maximum Number of Eurocurrency Tranches 8081 5.8.Interest Rates and Payment
Dates 8081 5.9.Computation of Interest and Fees 8082 5.10.Inability to Determine
Interest Rate 8182 5.11.Pro Rata Treatment and Payments 8284 5.12.Requirements
of Law 8486 5.13.Taxes 8587

 



ii 

 

 

5.14.Indemnity 8991 5.15.Illegality 9091 5.16.Change of Lending Office 9091
5.17.Replacement of Lenders under Certain Circumstances 9092 5.18.Loan Auctions
9192 5.19.Auction Procedures 9193 5.20.Defaulting Lenders 9395 5.21.Extensions
of Term Loans and Revolving Credit Commitments 9698       SECTION
6.REPRESENTATIONS AND WARRANTIES 100102 6.1.Financial Condition 100102 6.2.No
Change 100102 6.3.Existence; Compliance with Law 100102 6.4.Corporate Power;
Authorization; Enforceable Obligations 101102 6.5.No Legal Bar 101103
6.6.Litigation 101103 6.7.No Default 101103 6.8.Ownership of Property; Liens
101103 6.9.Intellectual Property 102103  6.10.Taxes 102104 6.11.Federal
Regulations 102104 6.12.Labor Matters 103104  6.13.ERISA 103105 6.14.Investment
Company Act; Other Regulations 104105 6.15.Subsidiary Guarantors and Other
Entities 104106 6.16.Use of Proceeds 104106 6.17.Environmental Matters 104106
6.18.Accuracy of Information, Etc. 106108 6.19.Security Documents 106108
6.20.Solvency 107109  6.21.[Reserved] 108109  6.22.Parks 108109
 6.23.Anti-Corruption Laws and Sanctions 108110       SECTION 7.CONDITIONS
PRECEDENT 108110 7.1.Conditions Precedent to Initial Borrowing 108110
7.2.Conditions to Each Extension of Credit 111113       SECTION 8.AFFIRMATIVE
COVENANTS 111113 8.1.Financial Statements and Other Information 112114
8.2.Notices of Material Events 115117 8.3.Existence, Inspection of Books and
Records, Etc 116118 8.4.Insurance 117119 8.5.

Compliance with Contractual Obligations and Requirements of Law

117119

8.6.Additional Collateral, Etc 117119 8.7.Further Assurances 121123
8.8.Environmental Laws 121124

 



iii 

 

 

8.9.Ratings by S&P and Moody’s 122124 8.10.Post-Closing Covenants 122124      
SECTION 9.NEGATIVE COVENANTS 122124 9.1.Senior Secured Leverage Ratio 122124
 9.2[Reserved] 118 9.2.Minimum Liquidity 123125 9.3.Indebtedness 123125
 9.4.Liens 130132 9.5.Prohibition of Fundamental Changes 134136 9.6.Restricted
Payments 138140  9.7.[Reserved] 141143 9.8.Investments 141143 9.9.Prepayment of
Certain Indebtedness 146148 9.10.Transactions with Affiliates 148150
9.11.Changes in Fiscal Periods 148151 9.12.Certain Restrictions 148151
9.13.Lines of Business 149152 9.14.Modifications of Certain Documents 149152
9.15.Limitation on Activities of Parent and Holdings 150152 9.16.Limitation on
Hedging Agreements 151153 9.17.Designation of Subsidiaries 151153       SECTION
10.EVENTS OF DEFAULT 152154      SECTION 11.THE AGENTS 156159 11.1.Appointment
156159 11.2.Delegation of Duties 156159 11.3.Exculpatory Provisions 156159
11.4.Reliance by Agents 157159 11.5.Notice of Default 157160 11.6.Non-Reliance
on Agents and Other Lenders 158160 11.7.Indemnification 158161 11.8.Agent in Its
Individual Capacity 159161 11.9.Successor Agents and Other Persons 159161
11.10.Authorization to Release Liens and Guarantees 160162 11.11.The Arrangers,
Joint Bookrunners, Co-Syndication Agents and Co- Documentation Agents 160162
11.12.Withholding Taxes 160163 11.13.Administrative Agent May File Proofs of
Claim 160163       SECTION 12.MISCELLANEOUS 161164 12.1.Amendments and Waivers
161164 12.2.Notices 164167 12.3.No Waiver; Cumulative Remedies 166169
12.4.Survival of Representations and Warranties 166169 12.5.Payment of Expenses;
Indemnification 166169

 



iv 

 

 

12.6.Successors and Assigns; Participations and Assignments 168171
12.7.Adjustments; Set-off 173176 12.8.U.S.A. Patriot Act 174177
12.9.Counterparts 174177 12.10.Severability 175177 12.11.Integration 175178
12.12.GOVERNING LAW 175178 12.13.Submission To Jurisdiction; Waivers 175178
12.14.Acknowledgments 176179 12.15.Confidentiality 176179 12.16.Release of
Collateral and Guarantee Obligations 178180 12.17.Accounting Changes 179182
12.18.Delivery of Lender Addenda 179182 12.19.WAIVERS OF JURY TRIAL 181184
12.20.Usury Savings Clause 181184 12.21.Amendment and Restatement 181185
12.22.Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions 182185 12.23.Certain ERISA Matters 182175182185
12.24.Acknowledgment Regarding Any Support QFCs 183186

 

ANNEXES:

 

AExisting Letters of Credit    SCHEDULES:    1.1(a)Mortgaged Property
6.4Consents, Authorizations, Filings and Notices 6.8Material Real Properties
6.15(a)Loan Parties 6.15(b)Non-Loan Parties 6.17Environmental Matters
6.19(a)-1UCC Filing Jurisdictions 6.19(a)-2UCC Financing Statements to Remain on
File 6.19(a)-3UCC Financing Statements to be Terminated 6.19(b)Mortgage Filing
Jurisdictions 6.22Existing Parks 8.10Post-Closing Covenants 9.3(b)Existing
Indebtedness 9.4(b)Liens 9.5(c)Certain Permitted Dispositions 9.8(a)Permitted
Investments 9.13Business Activities

 



v 

 

 

EXHIBITS:

 

AForm of Second Amended and Restated Guarantee and Collateral Agreement BForm of
Compliance Certificate C[Reserved] DForm of Solvency Certificate EForm of
Assignment and Acceptance F[Reserved] G-1Form of Tranche B Term Note G-2Form of
Revolving Credit Note G-3Form of Swing Line Note H[Reserved] I-1Form of
Exemption Certificate for Non-U.S. Lenders that are not partnerships for U.S.
Federal income tax purposes I-2Form of Exemption Certificate for Non-U.S.
Participants that are not partnerships for U.S. Federal income tax purposes
I-3Form of Exemption Certificate for Non-U.S. Lenders that are partnerships for
U.S. Federal income tax purposes I-4Form of Exemption Certificate for Non-U.S.
Participants that are partnerships for U.S. Federal income tax purposes J-1Form
of Lender Addendum J-2Form of Lender Addendum (Cashless Roll) KForm of Borrowing
Notice LForm of Auction Notice MForm of Return Bid NForm of Second Amended and
Restated Intercompany Subordinated Note

 



vi 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 17, 2019, among
SIX FLAGS ENTERTAINMENT CORPORATION, a Delaware corporation (“Parent”), SIX
FLAGS OPERATIONS INC., a Delaware corporation (“Holdings”), SIX FLAGS THEME
PARKS INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(as defined below) (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent (in such capacity, the “Administrative Agent”), an
Issuing Lender and Swing Line Lender.

 

WHEREAS, Parent, Holdings, the Borrower and Wells Fargo Bank, National
Association, as administrative agent, the lenders and the other parties thereto
entered into that certain Amended and Restated Credit Agreement dated as of June
30, 2015 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of June 16, 2016, that certain Second Amendment to
Amended and Restated Credit Agreement dated as of December 20, 2016, that
certain Third Amendment and Limited Waiver to Amended and Restated Credit
Agreement dated as of June 21, 2017, that certain Fourth Amendment to Amended
and Restated Credit Agreement dated as of March 26, 2018 and that certain First
Incremental Amendment to Amended and Restated Credit Agreement dated April 18,
2018, the “Existing Credit Agreement”); and

 

WHEREAS, Parent, Holdings and the Borrower have requested the Lenders to make
loans and other credit available to them to enable them to, among other things,
refinance certain existing indebtedness, pay related fees and expenses and
finance the working capital needs and general corporate purposes of Parent,
Holdings, the Borrower and its Subsidiaries, and the Lenders have agreed,
subject to the terms and conditions hereof, to enter into this Agreement.

 

Accordingly, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1.      Defined Terms.         As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

 

“Accounting Changes”: as defined in Section 12.17.

 

“Acquisition”: any acquisition, whether in a single transaction or series of
related transactions, by Parent or any one or more of its Subsidiaries of (a)
all or substantially all of the assets or business of another Person, or assets
constituting a business unit, line of business or division of any Person,
whether through purchase of assets or securities, by merger or otherwise; or (b)
any Person that becomes a Subsidiary after giving effect to such acquisition.

 

“Acquisition Parties”: SFOG Acquisition A, Inc., a Delaware corporation, SFOG
Acquisition B, L.L.C., a Delaware limited liability company, SFOT Acquisition I,
Inc., a Delaware corporation, and SFOT Acquisition II, Inc., a Delaware
corporation.

 

“Additional Tranche B Term Loan Lenders”: as defined in Section 12.18(b).

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Affected Institution”: any (a) EEA Financial Institution or (b) UK Financial
Instution.

 



 

 

 

“Affiliate”: any Person that directly or indirectly controls, or is under common
control with, or is controlled by, Parent and, if such Person is an individual,
any member of the immediate family (including parents, spouse, children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust. As used in this definition, “control” (including , with
its correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise). Notwithstanding the
foregoing, (a) no individual shall be an Affiliate solely by reason of his or
her being a director, officer or employee of Parent, Holdings or any of its
Subsidiaries and (b) none of the Subsidiaries of Borrower shall be Affiliates.

 

“Agents”: the collective reference to the Co-Documentation Agents, the
Co-Syndication Agents, the Joint Bookrunners and the Administrative Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Credit Commitments then in
effect or, if the Revolving Credit Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”: this Second Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, including pursuant to the First Amendment, the Replacement Amendment, the
First Incremental Amendment and the Second Amendment.

 

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to Parent or any of its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Discount”: as defined in Section 5.19(c).

 

“Applicable Margin”: (a)(i) in the case of Tranche B Term Loans which are Base
Rate Loans, 0.75% per annum, and (ii) in the case of Tranche B Term Loans which
are Eurocurrency Loans, 1.75% per annum and (b) (i) in the case of Revolving
Credit Loans that are not pursuant to Series B Replacement Revolving
Commitments, the corresponding percentages per annum as set forth below based on
the Senior Secured Leverage Ratio:

 



- 2 -

 

 

  Revolving Credit Loans Pricing Level Senior Secured Leverage Ratio Commitment
Fee Rate Eurocurrency Loans

Base

Rate

Loans

I Less than 1.25:1.00 0.250% 1.50% 0.50% II

Greater than or equal

to 1.25:1.00, but less than 2.50:1.00

0.300% 1.75% 0.75% III Greater than or equal to 2.50:1.00 0.350% 2.00% 1.00%

 

and (ii) in the case of Revolving Credit Loans that are pursuant to Series B
Replacement Revolving Commitments, the corresponding percentages per annum as
set forth below based on the Senior Secured Leverage Ratio:

 

  Revolving Credit Loans

Pricing

Level

Senior Secured

Leverage Ratio

Commitment

Fee Rate

Eurocurrency

Loans

Base

Rate

Loans

I Less than 1.25:1.00 0.875% 3.00% 2.00% II Greater than or equal to 1.25:1.00,
but less than 2.50:1.00 1.000% 3.25% 2.25% III Greater than or equal to
2.50:1.00 1.000% 3.50% 2.50%

 

Swing Line Loans shall bear interest at the rate applicable to Revolving Credit
Loans that are Base Rate Loans.

 

Notwithstanding the foregoing, (w) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extension Series of Extending
Term Loans or Revolving Credit Loans shall be the applicable percentages per
annum set forth in the relevant Extension Offer, (x) the Applicable Margin in
respect of any increase in Revolving Credit Commitment or any Class of
Incremental Term Loans shall be the applicable percentages per annum set forth
in the relevant Incremental Amendment, (y) the Applicable Margin in respect of
any Class of Replacement Revolving Commitments shall be the applicable
percentages per annum set forth in the relevant agreement and (z) the Applicable
Margin in respect of any Class of Refinancing Term Loans shall be the applicable
percentages per annum set forth in the relevant agreement.

 



- 3 -

 

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) three Business Days following receipt by the
Administrative Agent of a certificate from a Responsible Officer of Parent
delivered pursuant to Section 8.1(f); provided that (a) the Applicable Margin
for Revolving Credit Loans shall be based on Pricing Level II, in each case
until the first Calculation Date after September 30, 2019, and thereafter the
Pricing Level shall be determined by reference to the Senior Secured Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date and, (b)   if the Borrower
fails to provide the certificate of a Responsible Officer of Parent as required
by Section 8.1(f) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level III (in the case of Revolving
Credit Loans both pursuant to Original Revolving Credit Commitments and Series B
Replacement Revolving Commitments) until such time as an appropriate certificate
is provided, at which time the Pricing Level shall be determined by reference to
the Senior Secured Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding such Calculation Date and (c)
notwithstanding anything to the contrary above, from and after the Second
Amendment Effective Date until the first Calculation Date after the date on
which the Designated Period has ended, the Applicable Margin for Revolving
Credit Loans shall be based on Pricing Level III, and thereafter the Pricing
Level shall be determined by reference to the Senior Secured Leverage Ratio as
of the last day of the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date.

 

Notwithstanding the foregoing, in the event that any financial statement
delivered pursuant to Section 8.1(a) or Section 8.1(d) or certificate delivered
pursuant to Section 8.1(f) is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (x) the Borrower shall deliver to the Agent a corrected
compliance certificate for such Applicable Period, (y) the Applicable Margin for
such Applicable Period shall be determined as if the Senior Secured Leverage
Ratio in the corrected compliance certificate were applicable for such
Applicable Period, and (z) the Borrower shall retroactively be obligated to pay
to the Administrative Agent for the benefit of the Lenders the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period; provided such shortfall shall be due and
payable within five Business Days after delivery of such corrected compliance
certificate and no Default or Event of Default shall be deemed to have occurred
solely as a result of such non-payment until the expiration of such five
Business Day period. The Borrower’s obligations under this paragraph shall
survive for so long as the Obligations with respect to Loans, Commitments or
Letters of Credit (other than Letters of Credit that have been cash
collateralized in full or a backstop Letter of Credit reasonably acceptable to
the applicable issuing Lender is in place and other than contingent
indemnification obligations not yet due and payable) remain outstanding.

 

“Applicable Period”: as defined in the definition of “Applicable Margin”.
“Applicable Term Loan Facility”: as defined in Section 5.19(a).

 

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Approved Fund”: as defined in Section 12.6(b).

 



- 4 -

 

 

“Arrangers”: the reference to Wells Fargo Securities, LLC, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their capacities as lead arrangers;
provided, that Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without
notice to the Borrower, assign its rights and obligations under this Agreement
to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (i) through (v),
clauses (ix) through (xii), clauses (xiv) through (xvi), and clause (xx) of
Section 9.5(c)) which yields gross proceeds to Parent, or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of non-
cash proceeds consisting of notes or other debt securities and valued at fair
market value in the case of other non-cash proceeds) in excess of $15,000,000.

 

“Assignee”: as defined in Section 12.6(b)(i).

 

“Assignment and Acceptance”: an Assignment and Acceptance substantially in the
form of Exhibit E.

 

“Auction”: a “Dutch” auction whereby the Borrower offers to purchase Term Loans
under any Facility of Term Loans pursuant to the auction procedures set forth in
Section 5.19.

 

“Auction Amount”: as defined in Section 5.19(a). “Auction Notice”: as defined in
Section 5.19(a).

 

“Available Amount”: at any time, the sum of, without duplication:

 

(i)       $170,000,000; plus

 

(ii)      the cumulative portion of Excess Cash Flow for each fiscal year (if
positive) of the Borrower, commencing with the fiscal year ending December 31,
2015, that is not required to be applied to prepay Loans pursuant to Section
5.5(c); plus

 

(iii)     (x) the portion of the Net Cash Proceeds and the fair market value (as
determined in good faith by the Borrower) from any sale of Capital Stock of
Parent or any property or assets contributed to its capital of the Borrower
after the Existing Credit Agreement Closing Date and prior to such time and (y)
the aggregate amount by which Indebtedness (other than any Indebtedness owed to
any of its Subsidiaries) incurred by the Borrower or any of its Subsidiaries
after the Existing Credit Agreement Closing Date and prior to such time is
reduced on each of their respective balance sheets upon the conversion or
exchange into Qualified Capital Stock (less the amount of any cash, or the fair
market value (as determined in good faith by the Borrower) of assets distributed
by the Borrower or any of its Subsidiaries upon such conversion or exchange);
plus

 

(iv)     an amount equal to the Retained Declined Proceeds; plus

 



- 5 -

 

 

(v)       if any Unrestricted Entity is redesignated by the Borrower as a
Subsidiary, an amount equal to the fair market value (as determined in good
faith by the Borrower) of the Investment by the Borrower of its Subsidiaries
that are Subsidiary Guarantors in such Unrestricted Entity at the time of such
redesignation, provided, however, that the foregoing amount shall not exceed the
amount of Investments made to any such Unrestricted Entity prior to its
redesignation following the Existing Credit Agreement Closing Date which reduced
the Available Amount, less amounts received by the Borrower or any of its
Subsidiaries that are Subsidiary Guarantors from such Unrestricted Entity that
increased the Available Amount pursuant to clause (vi) below; plus

 

(vi)     100% of any cash dividends and other cash distributions and the fair
market value (as determined in good faith by the Borrower) of property or assets
other than cash received by the Borrower or any of its Subsidiaries that are
Subsidiary Guarantors from an Unrestricted Entity since the Existing Credit
Agreement Closing Date to the extent not included in Consolidated Net Income and
100% of the net proceeds received by the Borrower or any of its Subsidiaries
that are Subsidiary Guarantors from the sale of any Unrestricted Entity;
provided, however, that the foregoing amount shall not exceed the amount of
Investments made to any such Unrestricted Entity following the Existing Credit
Agreement Closing Date which reduced the Available Amount; plus

 

(vii)    to the extent not included in clauses (i) through (v) above, an amount
equal to (A) the sum of payments in cash received by the Borrower or any of its
Subsidiaries that are Subsidiary Guarantors following the Existing Credit
Agreement Closing Date, interest on Indebtedness, dividends, or repayment of
loans or advances, or other transfers of property, in each case, received by the
Borrower or any of its Subsidiaries that are Subsidiary Guarantors in respect of
any Investment pursuant to Section 9.8(v)(i) or (B) from the net cash proceeds
from the sale, conveyance, liquidation or other disposition of any Investment
pursuant to Section 9.8(v)(i) received by the Borrower or any of its
Subsidiaries that are Subsidiary Guarantors, minus;

 

(viii)   the aggregate amount of Restricted Payments made by the Borrower in
reliance on Section 9.6(c)(i), (ii) or (iii) (other than Restricted Payments
made with the proceeds of a Put Related Debt Incurrence), or 9.6(e)(ii); minus

 

(ix)     the aggregate amount of Investments made in reliance on Section
9.8(v)(i) (net of any cash return to the Borrower or any of its Subsidiaries
that are Subsidiary Guarantors in respect of such Investments to the extent such
cash return does not already increase Excess Cash Flow, Borrower Consolidated
Adjusted EBITDA or the Available Amount); minus

 

(x)       the aggregate amount of Indebtedness prepaid in reliance on Section
9.9(f).

 

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding; provided, that in calculating any
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 5.2(a), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.

 



- 6 -

 

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code”: the Federal Bankruptcy Code of 1978, as amended from time to
time.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1.00%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1.00% and (c) the Eurocurrency Rate for a one month Interest Period beginning
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%, provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be the rate as published by the ICE
Benchmark Administration Limited, a United Kingdom company, at approximately
11:00 a.m., London time, on such day. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or such Eurocurrency
Rate shall be effective as of the opening of business on the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate, respectively.

 

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Beneficial Share Assignment Agreement”: the Beneficial Share Assignment
Agreement, dated as of April 1, 1998, by and between TW-SPV Co., GP Holdings,
Inc. and Parent (as successor Premier Parks Inc.), as the same may be amended on
or prior to the Closing Date and as the same may be further modified or amended
at any time from time to time, provided such modification or amendment does not
violate Section 9.14.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Benefited Lender”: as defined in Section 12.7(a).

 



- 7 -

 

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Consolidated Adjusted EBITDA”: for any period, for the Borrower and
its Subsidiaries (determined on a consolidated basis without duplication) means
Parent Consolidated Adjusted EBITDA plus (a) administrative and other corporate
charges of Parent that are not allocated to or paid by the Borrower or its
Subsidiaries and excluding (b) any portion of Parent Consolidated Adjusted
EBITDA (calculated on a net basis, taking into account positive and negative
items) attributable to any Person (other than the Borrower or its Subsidiaries)
to the extent that the Borrower or any of its Subsidiaries is not the owner of
the interests in, or recipients of the cash received from, such Person.

 

“Borrower Group”: as defined in the definition of “Parent Available Amount”.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans, or issue Letters of
Credit, hereunder.

 

“Business”: as defined in Section 6.17(b).

 

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurocurrency Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks for deposits
in Dollars in the London Interbank Eurocurrency market.

 

“Calculation Date”: as defined in the definition of “Applicable Margin”.

 

“Capital Expenditures”: for any period, expenditures made in cash by Parent or
any of its Subsidiaries or any of the Partnership Parks Entities (or, for
purposes of the definition of “Excess Cash Flow”, by the Borrower or any of its
Subsidiaries) to acquire or construct fixed assets, plant and equipment
(including renewals, improvements and replacements) during such period, computed
in accordance with GAAP solely for purposes of the definition of “Excess Cash
Flow”, but excluding (a) the amount of cash expended (i) with, or in an amount
equal to, Reinvestment Deferred Amounts or, without duplication, the Net Cash
Proceeds of (A) Recovery Events, (B) awards of compensation arising from the
taking by eminent domain or condemnation of assets being replaced or (C)
indemnity payments, (ii) as part of an Acquisition permitted hereunder (other
than an Acquisition permitted by Section 9.5(b)(iii)), (b) expenditures that are
accounted for as capital expenditures made in cash by Parent or any of its
Subsidiaries or any of the Partnership Parks Entities (or, for purposes of the
definition of “Excess Cash Flow”, by the Borrower or any of its Subsidiaries)
and that actually are paid for or reimbursed by a Person other than Parent or
any Subsidiary or any Partnership Parks Entity (or, for purposes of the
definition of “Excess Cash Flow”, a Person other than Borrower or any of its
Subsidiaries), (c) any non-cash compensation or other non-cash costs reflected
as additions to property, plant or equipment in the consolidated balance sheet
of Parent and its Subsidiaries or in the balance sheet of any Partnership Parks
Entity (or, for purposes of the definition of “Excess Cash Flow” in the
consolidated balance sheet of the Borrower and its Subsidiaries), and (d) the
purchase price of assets that are purchased simultaneously with the trade in or
sale of existing assets solely to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time and provided that such purchase, trade
in and sale are conducted on an arms-length basis.

 



- 8 -

 

 

“Capital Lease Obligations”: for any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP. Notwithstanding any change in GAAP that would require lease
obligations that would be treated as operating leases prior to the issuance by
the Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards update (“ASU”) to be classified and accounted for as Capital Lease
Obligations or otherwise reflected on the consolidated balance sheet of Parent
and its Subsidiaries, for the purposes of determining compliance with any
covenant contained herein, such obligations shall be treated in the same manner
as operating leases are treated prior to such ASU (whether or not such leases
were in effect on such date).

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that any instrument evidencing Indebtedness convertible or exchangeable for
Capital Stock shall not be deemed to be “Capital Stock” unless and until any
such instruments are so converted or exchanged.

 

“Cessation Date”: as defined in the definition of “Qualified Counterparty”.

 

“Change in Law”: (a) the adoption of any law, rule or regulation, (b) the
issuance of any administrative guidance, or (c) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date”: April 17, 2019.

 

“Co-Documentation Agents”: JPMorgan Chase Bank, N.A., Barclays Bank PLC, Compass
Bank, HSBC Bank USA, National Association and PNC Bank, National Association.

 

“Co-Syndication Agents”: Goldman Sachs Bank USA and Bank of America, N.A.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 



- 9 -

 

 

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document; provided
that Collateral shall not include (x) any Property of any Excluded Foreign
Subsidiary (including any Property that consists of Capital Stock held by such
Excluded Foreign Subsidiary) or (y) more than 65% of any Foreign Subsidiary
Voting Stock, provided that, for the avoidance of doubt, for purposes of this
clause (y), Collateral shall include 100% of the total non-voting stock of any
such Excluded Foreign Subsidiary.

 

“Commitment”: with respect to any Lender, each of the Tranche B Term Loan
Commitment, the Revolving Credit Commitment, the Incremental Term Loan
Commitment, the Extended Revolving Credit Commitment and the Replacement
Revolving Commitments.

 

“Commitment Fee Rate”: the rate set forth under the heading “Commitment Fee
Rate” in the definition of “Applicable Margin” and subject to the terms thereof.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Consolidated Cash Interest Expense”: for any Measurement Period, the excess of:

 

(a)the sum, without duplication, of:

 

(i)       the interest expense (including imputed interest expense in respect of
Capital Lease Obligations), net of interest income, of Parent and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP;

 

(ii)       any interest or other financing costs paid during such period in
respect of Indebtedness of Parent and its Subsidiaries to the extent such
interest or other financing costs shall have been capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP;

(iii)     any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period; and

 

(iv)     to the extent not included in clauses (i), (ii) or (iii) above, net
costs under Hedging Agreements, other than costs solely associated with the
termination or unwinding of such Hedging Agreements, in respect of interest
rates to the extent such net costs have been or are required to be paid in cash
during such period; less

 

(b)without duplication and to the extent included in such consolidated interest
expense for such period, the sum of:

 



- 10 -

 

 

(i)        noncash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid in a previous period,

 

(ii)       noncash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period, and

 

(iii)     to the extent not included in (b)(i) or (b)(ii), (x) one-time fees,
premiums and expenses associated with the Transactions or the consummation of
any debt issuance, amendment or prepayment and (y) annual agency and collateral
monitoring fees.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Permitted Investments) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date,
other than amounts related to current or deferred taxes based on income or
profits.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of interest, Taxes based on income or profits, any Indebtedness, or
accrued liabilities related to performance stock grants of the Borrower and its
Subsidiaries and (b) without duplication, all Indebtedness consisting of
Revolving Credit Loans or Swing Line Loans, to the extent otherwise included
therein.

 

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Parent or is merged into or consolidated with Parent or any of its Subsidiaries
(except to the extent required for any calculation on a Pro Forma Basis or to be
given Pro Forma Effect), (b) the income (or deficit) of any Unrestricted Entity
or any Person (other than a Subsidiary of Parent) in which Parent or any of its
Subsidiaries has an ownership interest accounted for under the equity method, or
any other Person that is not a Subsidiary, (c) the cumulative effect of a change
in accounting principle and changes as a result of the adoption or modification
of accounting policies during such period, (d) any effect of income (loss) from
the early extinguishment of (i) Indebtedness and (ii) obligations under any
Hedging Agreement or other derivative instruments, (e) the effects of non-cash
acquisition accounting adjustments and non- cash adjustments from the
application of fresh start reporting, (f) any net gains, losses, income or
expense attributable to non-controlling interests and (g) the undistributed
earnings of any Subsidiary of Parent that is not a Subsidiary Guarantor (or, as
Consolidated Net Income is used to determine Excess Cash Flow, any Subsidiary of
Parent) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”: as at the last day of any fiscal quarter, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness of the type
described in clauses (a) through (e) of the definition thereof (other than
Revolver Indebtedness and the undrawn portion of any outstanding letters of
credit) of Parent and its Subsidiaries that would, in conformity with GAAP, be
set forth on the balance sheet of Parent and its Subsidiaries on such date
(determined on a consolidated basis without duplication in accordance with
GAAP), plus (b) the average of the amounts of Revolver Indebtedness outstanding
on such last day and on the last day of each of the three immediately preceding
fiscal quarters less (c) the aggregate amount of Unrestricted Cash and
unrestricted cash equivalents of Parent and its Subsidiaries on such last day in
an aggregate amount not to exceed $50.0 million, in each case, set forth on the
balance sheet of Parent and its Subsidiaries on the applicable date.

 



- 11 -

 

 

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.

 

“Continuing Tranche B Term Loan Lender”: as defined in Section 12.18(b).

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, lease, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Declined Proceeds”: as defined in Section 5.11(d).

 

“Default”: any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both as set forth in
such Section, has been satisfied.

 

“Defaulting Lender”: subject to Section 5.20(f), any Lender that (a) has failed
to fund any portion of its Revolving Credit Loans or participations in Letters
of Credit or Swing Line Loans within two Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrower, the Administrative
Agent, the Issuing Lender, the Swing Line Lender or any Lender in writing that
it does not intend to comply with its funding obligations under this Agreement
or has made a public statement to the effect that it does not intend to comply
with its funding obligations under this Agreement or under other agreements
generally in which it commits to extend credit , (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent or the Borrower, as the case
may be, that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has otherwise
failed to pay over to the Administrative Agent, any Issuing Lender, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, or (e) after the date of this Agreement, has become the
subject of a bankruptcy or insolvency proceeding, or has had appointed for it a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or has become the subject of a Bail-in Action, or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
appointed for such parent company a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of such parent company’s
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or has
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition by a
Governmental Authority or an instrumentality thereof of any equity interest in
such Lender or a parent company thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 5.20(f)) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender, each Swing Line
Lender and each Lender.

 



- 12 -

 

 

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by the Parent or a Subsidiary in connection with a
disposition pursuant to Section 9.5(c) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Parent
delivered to the Administrative Agent, setting forth the basis of such
valuation, less the amount of cash or Permitted Investment received in
connection with a subsequent sale of or conversion of or collection on such
Designated Non-Cash Consideration.

 

“Designated Period”: the period commencing on the Second Amendment Effective
Date and ending on the earlier to occur of (a) the date on which the certificate
of a Responsible Officer of Parent required to be delivered under Section 8.1(f)
is delivered to the Administrative Agent for the fiscal quarter ending December
31, 2021, and such certificate demonstrates compliance with Section 9.1 and (b)
the date on which the Notice of Actual EBITDA is received by the Administrative
Agent and the related certificate of a Responsible Officer of Parent required to
be delivered under Section 8.1(f) demonstrates compliance with Section 9.1
(calculated only using actual Borrower Consolidated Adjusted EBITDA for the
entire Measurement Period included in such calculation of the Senior Secured
Leverage Ratio) and Section 9.2.

 

“Designated Period Indebtedness Requirements”: as defined in Section 9.3.

 

“Discount Range”: as defined in Section 5.19(a).

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, but
excluding any issuance by such Person of its own Capital Stock or termination of
the economic and voting rights of GP Holdings Inc. pursuant to the Beneficial
Share Assignment Agreement; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Capital Stock”: any Capital Stock of any Person that, by its terms
(or by the terms of any security or other Capital Stock into which it is
convertible or for which it is puttable or exchangeable) or upon the happening
of any event or condition, (a) matures or is mandatorily redeemable (other than
solely for Qualified Capital Stock of such Person), pursuant to a sinking fund
or otherwise, (b) is redeemable or exchangeable, in whole or in part, at the
option of the holder thereof (other than solely for Qualified Capital Stock of
such Person), or (c) provides for the scheduled payment of dividends in cash, in
each case prior to the date that is 91 days after the Latest Maturity Date;
provided that (i) if such Capital Stock is issued pursuant to any plan for the
benefit of employees of such Person or any of its Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by such Person
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such person’s termination, death or
disability and (ii) any Capital Stock that would not constitute Disqualified
Capital Stock but for the provisions thereof giving holders thereof the right to
require such Person to purchase or redeem such Capital Stock upon the occurrence
of an “asset sale” or “change of control” shall not constitute Disqualified
Capital Stock so long as the terms of such Capital Stock provide that the Loans
and all other Obligations (other than obligations under Specified Hedge
Agreements and Specified Cash Management Agreements and contingent Obligations
not then due and payable) are repaid in full prior to such purchase or
redemption.

 



- 13 -

 

 

“Disqualified Institution”: (a) those banks, financial institutions and other
Persons identified in writing by the Borrower to the Administrative Agent prior
to the date hereof, (b) competitors of Parent, Holdings, the Borrower and its
Subsidiaries, as identified by the Borrower by written notice to the
Administrative Agent on behalf of the Lenders from time to time (provided,
however, that no such competitor shall be a Disqualified Institution until such
date that is 2 Business Days after the date that such written notice has been
delivered to the Administrative Agent for distribution to the Lenders) and (c)
in the cases of clause (a) or (b), Affiliates thereof (excluding in the case of
clause (b) any such Affiliate that is affiliated with a financial investor in
such Person and that is not itself an operating company or otherwise an
Affiliate of an operating company so long as such affiliate is a bona fide debt
fund) that are either (x) identified in writing by the Borrower to the
Administrative Agent or (y) clearly identifiable on the basis of such
Affiliates’ names; provided, further, that the list of Disqualified Institutions
shall be made available to any Lender upon such Lender’s request.

 

“Dollars” and “$”: lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Subsidiary of Parent organized under the laws of any
jurisdiction within the United States of America.

 

“ECF Percentage”: for any fiscal year, (a) 50% if the Senior Secured Leverage
Ratio as of the last day of such fiscal year is greater than 3.75 to 1.00 and
(b) 0% if the Senior Secured Leverage Ratio as of the last day of such fiscal
year is less than or equal to 3.75 to 1.00. Notwithstanding the foregoing, with
respect to the fiscal year ending December 31, 2020, the ECF Percentage shall be
deemed to be 50%, and thereafter the ECF Percentage shall be calculated in
accordance with the prior sentence.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 



- 14 -

 

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield”: as to any Indebtedness, the effective yield on such
Indebtedness consistent with generally accepted financial practices, taking into
account the applicable interest rate margins, any interest rate floors (the
effect of which floors shall be determined in a manner set forth in the proviso
below), or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (i) the remaining
weighted average life to maturity of such Indebtedness and (ii) the four years
following the date of incurrence thereof) payable generally to Lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
structuring, ticking, or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate floor,”
(a) to the extent that the Eurocurrency Rate or Base Rate (without giving effect
to any floors in such definitions), as applicable, on the date that the
Effective Yield is being calculated is less than such floor, the amount of such
difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (b) to the
extent that the Eurocurrency Rate or Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield (and, for purposes of Section
2.4(a)(iii) only, in such case, the interest rate floor (but not the interest
rate margin) shall be increased to the extent of such differential between
interest rate floors).

 

“Environmental Claim”: any written notice, claim, demand or other communication
(collectively, a “claim”) alleging or asserting such Person’s liability for
investigatory costs, cleanup costs, governmental response costs, damages to
natural resources or other Property, personal injuries, fines or penalties
arising out of, based on or resulting from (a) the presence, or Release into the
environment, of any Hazardous Material at any location, whether or not owned by
such Person, (b) exposure to Hazardous Materials or (c) circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law. The
term

 

“Environmental Claim” shall include, without limitation, any claim by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and any
claim by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the presence of, or
exposure to, Hazardous Materials or arising from alleged injury or threat of
injury to health, safety or the environment, as a result of any of the
foregoing.

 

“Environmental Laws”: any and all applicable present and future Federal, state,
local and foreign laws, rules or regulations, and any orders or decrees, in each
case as now or hereafter in effect, relating to the regulation or protection of
human health and safety (with respect to exposure to pollutants, contaminants or
toxic or hazardous materials, substances or wastes) or the environment or to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants or toxic or hazardous materials, substances or wastes into the
environment, including, without limitation, ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants or toxic or hazardous
materials, substances or wastes.

 



- 15 -

 

 

 

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any Person treated as a single employer with Parent under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302(b) of
ERISA and Section 412(b) of the Code and the lien created under Section 303(k)
of ERISA and Section 430(k) of the Code, under Section 414(m) or (o) of the
Code.

 

“ERISA Event”: any of the following events or conditions:

 

(a) any Reportable Event;

 

(b) any failure by any Single Employer Plan to satisfy the minimum funding
standards (within the meaning of Sections 412 or 430 of the Code or Sections 302
or 303 of ERISA) applicable to such Single Employer Plan, whether or not waived,
the filing pursuant to Section 412(c) of the Code of any request for a waiver of
the funding standard with respect to any Single Employer Plan, or any failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Single Employer Plan;

 

(c)  the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Single Employer Plan or any action taken by Parent or an ERISA
Affiliate to terminate any Single Employer Plan, or the incurrence by Parent or
an ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Single Employer Plan;

 

(d) the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Single
Employer Plan, or the receipt by Parent or any ERISA Affiliate of a notice from
a Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

 

(e)  the complete or partial withdrawal from a Multiemployer Plan by Parent or
any ERISA Affiliate that results in any Withdrawal Liability or the receipt by
Parent or any ERISA Affiliate of notice from a Multiemployer Plan that it is, or
is expected to be, Insolvent or in “endangered” or “critical” status, within the
meaning of Section 432 of the Code or Section 305 or Title IV of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

 

(f)  the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Parent or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 60 days;

 



- 16 -

 

 

(g) the adoption of an amendment to any Single Employer Plan that, pursuant to
Section 436(f) of the Code, would result in the loss of tax-exempt status of the
trust of which such Single Employer Plan is a part if Parent or an ERISA
Affiliate fails to timely provide security to the Single Employer Plan in
accordance with the provisions of such Section; or

 

(h) a determination that any Single Employer Plan is, or is expected to be, in
“at risk” status (within the meaning of Title IV of ERISA).

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Eurocurrency Base Rate”: subject to the implementation of a Replacement Rate in
accordance with Section 5.10(b), with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, as of
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period. In the event that such rate is not so
published, the “Eurocurrency Base Rate” for purposes of this definition shall be
the rate (rounded upwards, if necessary, to the next 1/100th of 1%) at which
Dollar deposits of an amount comparable to such Eurocurrency Loan and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period. Unless otherwise specified in
any amendment to this Agreement entered into in accordance with Section 5.10(b),
in the event that a Replacement Rate with respect to Eurocurrency Base Rate is
implemented, then all references herein to Eurocurrency Base Rate shall be
deemed references to such Replacement Rate.

 

“Eurocurrency Liabilities”: as defined in the definition of “Eurocurrency
Reserve Requirements”.

 

“Eurocurrency Loans”: Loans under any Facility for which the applicable rate of
interest is based upon the Eurocurrency Rate.

 

“Eurocurrency Rate”: with respect to each day during each Interest Period, a
rate per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

  Eurocurrency Base Rate     1.00 - Eurocurrency Reserve Requirements  

 

; provided that, if such rate is below zero, the Eurocurrency Rate (including,
without limitation, any Replacement Rate with respect thereto) will be deemed to
be zero; provided, further, that the Eurocurrency Rate with respect to Revolving
Credit Loans that are pursuant to Series B Replacement Revolving Commitments
shall not be less than 0.75%.

 



- 17 -

 

 

“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under any
Facility, the then current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 10, provided that any
requirement for the giving of notice, the lapse of time, or both, in each case
as set forth therein, has been satisfied.

 

“Excess Cash Flow”: for any fiscal year of the Borrower:

 

(a)           (i) Borrower Consolidated Adjusted EBITDA for such fiscal year
(determined for such purpose without giving Pro Forma Effect to Specified
Transactions), plus

 

(ii)  any decrease in Consolidated Working Capital for such fiscal year (other
than any decrease arising from acquisitions or dispositions by Borrower or any
of its Subsidiaries completed during such period), plus

 

(iii)  total pension expenses of the Borrower and its Subsidiaries for such
period, minus

 

(b)           the sum of, in each case to the extent not otherwise deducted in
arriving at Borrower Consolidated Adjusted EBITDA in such period, without
duplication,

 

(i)  (A) scheduled principal payments of the Term Loans and other Indebtedness
during such period (including for purposes hereof, sinking fund payments,
payments in respect of the principal components under capital leases and the
like relating thereto), and (B) voluntary principal payments of Indebtedness
(other than (I) the Term Loans, (II) Revolver Indebtedness, and (III) other
revolving Indebtedness if not accompanied by a permanent reduction in the
applicable commitments thereunder) by the Borrower and its Subsidiaries,

 

(ii)  Consolidated Cash Interest Expense for such period (provided that for
purposes of calculating Excess Cash Flow, Consolidated Cash Interest Expense
shall be calculated for the Borrower and its Subsidiaries),

 

(iii)  income taxes paid by the Borrower and its Subsidiaries in cash during
such period, excluding, for the avoidance of doubt, taxes resulting from the
gain on the sale of assets,

 



- 18 -

 

 

(iv)  Capital Expenditures paid in cash during such period (without double
counting amounts pursuant to clause (v) below),

 

(v)  the amount (without duplication) of Permitted Acquisitions , Investments
made in reliance on Section 9.8(e)(ii), (n), (o), (v)(iii) or (z) and Restricted
Payments made in reliance on Section 9.6(c)(iv), 9.6(g)(ii) or 9.6(m), in each
case made by the Borrower and its Subsidiaries,

 

(vi)  any increase in Consolidated Working Capital for such fiscal year (other
than any increase arising from acquisitions or dispositions by Borrower or any
of its Subsidiaries completed during such period), and

 

(vii)  the amount of cash payments made by the Borrower and its Subsidiaries on
account of pensions in such period;

 

provided, that in the case of clauses (b)(i), (b)(iv) and (b)(v) above, such
amounts shall not be deducted in calculating Excess Cash Flow to the extent paid
or financed with External Cash Flow.

 

“Excess Cash Flow Application Date”: as defined in Section 5.5(c).

 

“Exchange Act”: as defined in Section 10(l)(i).

 

“Excluded Foreign Subsidiaries”: (a) any Foreign Subsidiary and (b) any FSHCO.

 

“Excluded Structure”: any Building (as defined in the applicable Flood Program)
or Manufactured (Mobile) Home (as defined in the applicable Flood Program)
located within an area having special flood hazards and in which flood insurance
is available under the Flood Program.

“

Excluded Subsidiary”: (a) Flags Beverages, Inc., Fiesta Texas Hospitality LLC
and any other Subsidiary whose only material asset is a liquor license, (b) PP
Data Services Inc., (c) any Immaterial Subsidiary for so long as such Subsidiary
remains an Immaterial Subsidiary (subject to the limitations on Immaterial
Subsidiaries set forth in such definition), (d) any Inactive Subsidiary, (e) any
non-Wholly Owned Subsidiary formed or acquired after the Existing Credit
Agreement Closing Date, (f) any Subsidiary that is prohibited or restricted by
applicable Law or by Contractual Obligations from guaranteeing the Obligations
or if guaranteeing the Obligations would require governmental (including
regulatory) or third party consent, approval, license or authorization, (g) if
guaranteeing the Obligations could reasonably be expected to result in adverse
tax consequences as reasonably determined by the Borrower in consultation with
the Administrative Agent, (h) any other Subsidiary with respect to which, in the
reasonable judgment of the Borrower and the Administrative Agent, the burden or
cost of providing a Guarantee and/or granting a Lien in the Collateral shall be
excessive in view of the benefits to be obtained by the Lenders therefrom, (i)
any not-for-profit Subsidiaries, special purpose vehicle or captive insurance
subsidiary, (j) any Unrestricted Entities and (k) any Excluded Foreign
Subsidiary or any Domestic Subsidiary that is a direct or indirect Subsidiary of
an Excluded Foreign Subsidiary.

 



- 19 -

 

 

“Excluded Taxes”: with respect to any Agent, any Lender (including the Issuing
Lender) or Transferee, or any other recipient of a payment made pursuant to a
Loan Document, all: (a) net income Taxes, franchise or gross income Taxes
(imposed in lieu of net income Taxes) and U.S. branch profits Taxes, in each
case, imposed as a result of a present or former connection between such
recipient and the jurisdiction of the Governmental Authority imposing such tax
(other than any such connection arising solely from such recipient’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (b) any Taxes that are
attributable to a failure to comply with Section 5.13(f) or (g), (c)  any U.S.
federal backup withholding under Section 3406 of the Code, (d) in the case of a
Lender, U.S. federal withholding Taxes that are imposed on amounts payable to
such Lender pursuant to a Requirement of Law in effect on the date such Lender
became a party hereto (other than pursuant to an assignment request by the
Borrower under Section 5.17), acquired a participation hereunder, or such Lender
designated a new lending office for its Loans hereunder, except to the extent
that such withholding Taxes would be imposed (i) on amounts payable to such
recipient’s assignor (if any) (or, in the case of a Participant, the Lender
selling participations to such Participant) and such Lender’s assignor (or
participating Lender) was entitled, at the time of assignment (or the sale of
the participations), to receive additional amounts from the Borrower or other
Loan Party with respect to such Taxes pursuant to Section 5.13, or (ii) on
amounts payable to a Lender prior to a designation of a new lending office, and
such Lender was entitled, at the time of such designation, to receive additional
amounts from the Borrower or other Loan Parties pursuant to Section 5.13, and
(e) any United States federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Existing Credit Agreement Closing Date”: June 30, 2015.

 

“Existing Letters of Credit”: the letters of credit described on Annex A.

 

“Existing Parks”: as defined in Section 6.22.

 

“Existing Tranche B Term Loan Lender”: as defined in Section 12.18(b).

 

“Existing Tranche B Term Loans”: as defined in Section 12.18(b).

 

“Exiting Lender”: as defined in Section 12.18(c).

 

“Extended Revolving Credit Commitment”: as defined in Section 5.21(a)(i).

 

“Extending Revolving Credit Facility”: as defined in the definition of
“Facility”.

 

“Extending Revolving Credit Lender”: as defined in Section 5.21(a)(i).

 

“Extending Term Facility”: as defined in the definition of “Facility”.

 

“Extending Term Lender”: as defined in Section 5.21(a)(ii).

 

“Extending Term Loans”: as defined in Section 5.21(a)(ii).

 

“Extension”: as defined in Section 5.21(a).

 



- 20 -

 

 

“Extension Date”: as defined in Section 5.21(a)(i).

 

“Extension Offer”: as defined in Section 5.21(a).

 

“Extension Series”: each series of Term Loans and Revolving Credit Commitments
extended pursuant to Section 5.21.

 

“External Cash Flow”: Reinvestment Deferred Amounts, any amounts reimbursed by a
third party that is not the Borrower or its Subsidiaries to the extent received
in cash, amounts that are the Net Cash Proceeds of Indebtedness (other than
Revolver Indebtedness), amounts contributed to the capital of the Borrower or
amounts from any other Investment in the Borrower.

 

“Facility”: each of (a) the Tranche B Term Loan Commitments and the Tranche B
Term Loans made thereunder (the “Tranche B Term Loan Facility”), (b) each
Incremental Series of Incremental Term Loans (each such Incremental Series, an
“Incremental Term Facility”), (c) each Extension Series of Extending Term Loans
(each such Extension Series, an “Extending Term Facility”), (d) each Refinancing
Term Loan Series of Refinancing Term Loans (each such Refinancing Term Loan
Series, a “Refinancing Term Facility”), (e) the Original Revolving Credit
Commitments and the extensions of credit made thereunder (the “Original
Revolving Credit Facility”), together with any additional Revolving Credit
Commitments made pursuant to Section 3.3 if the terms of such additional
Revolving Credit Commitments are identical to the terms of the Original
Revolving Credit Commitments, (f) Revolving Credit Commitments established
pursuant to Section 3.3 if the terms thereof are not identical to the terms of
the Original Revolving Credit Commitments (each such series of such Revolving
Credit Commitments, an “Incremental Revolving Facility”), (g) each Extension
Series of Revolving Credit Commitments (each such Extension Series, an “Extended
Revolving Credit Facility”) and (h) each Replacement Revolving Commitment Series
of Replacement Revolving Commitments (each such Replacement Revolving
Commitments Series, a “Replacement Revolving Facility”).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and, for the avoidance of doubt, any intergovernmental agreement entered
into in respect of the foregoing.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Financial Covenants”: (a) from and after the Second Amendment Effective Date
until the Secured Leverage Restart Date, Section 9.2, (b) from and after the
Secured Leverage Restart Date, Section 9.1 and until the earlier of (x) December
31, 2021 and (y) the date on which the Designated Period ends, Section 9.2 and
(c) thereafter, Section 9.1.

 

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended.

 



- 21 -

 

 

“First Amendment”: the First Amendment to Second Amended and Restated Credit
Agreement, dated as of October 18, 2019, by and among Holdings, the Parent, the
Borrower, the Subsidiary Guarantors party thereto, the Administrative Agent and
the Lenders party thereto.

 

“First Amendment Effective Date”: the Effective Date (as defined in the First
Amendment), which, for the avoidance of doubt, is October 18, 2019.

 

“First Incremental Amendment”: the First Incremental Amendment to Second Amended
and Restated Credit Agreement, dated as of April 8, 2020, by and among Holdings,
Parent, the Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent and the Incremental Revolving Lenders party thereto.

“Fixed-to-Floating Swap”: as defined in Section 9.16.

 

“Flood Certificate”: a “Standard Flood Hazard Determination Form” of the Federal
Emergency Management Agency and any successor Governmental Authority performing
a similar function.

 

“Flood Program”: the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of
1994, the Flood Insurance Reform Act of 2004 and the Biggert-Waters Flood
Insurance Reform Act of 2012, in each case as amended from time to time, and any
successor statutes.

 

“Flood Zone”: areas having special flood hazards as described in the National
Flood Insurance Act of 1968, as amended from time to time, and any successor
statute.

 

“Foreign Benefit Arrangement”: as defined in Section 6.13(b).

 

“Foreign Casualty Event”: as defined in Section 5.5(e).

 

“Foreign Disposition”: as defined in Section 5.5(e).

 

“Foreign Parks”: those certain waterparks and theme parks owned as of the Second
Amendment Effective Date in Oaxtepec and Mexico City, Mexico, and Montreal,
Canada.

 

“Foreign Plan”: as defined in Section 6.13(b).

 

“Foreign Subsidiary”: any Subsidiary of Parent that is not a Domestic
Subsidiary. “Foreign Subsidiary Voting Stock”: the total outstanding stock
entitled to vote (within the meaning of Section 1.956-2(c) of the Treasury
Regulations) of any Excluded Foreign Subsidiary.

 

“FSHCO”: any Domestic Subsidiary that does not own a material amount of assets
other than the Capital Stock and Indebtedness of one or more Foreign
Subsidiaries.

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 



- 22 -

 

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time; provided, however, that, subject to Section 1.2
and Section 12.17, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof (including through
conforming changes made consistent with IFRS), then the Lenders and the Borrower
will negotiate in good faith to amend such provisions with the intent of having
the respective positions of the Lenders and the Borrower after such change in
GAAP conform as nearly as possible to their respective positions as of the
Closing Date and, until such amendments shall have become effective (or such
notice has been withdrawn), the calculations to be made under this Agreement
shall be calculated as if no such change in GAAP has occurred.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantee”: a guarantee, an indorsement, a contingent agreement to purchase or
to furnish funds for the payment or maintenance of, or otherwise to be or become
contingently liable under or with respect to, the Indebtedness, other
obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing person’s liability in respect thereof
as determined by the Borrower in good faith. The terms “Guarantee” and
“Guaranteed” used as verbs have the correlative meanings.

 

“Guarantee and Collateral Agreement”: the Second Amended and Restated Guarantee
and Collateral Agreement dated as of the Closing Date among Parent, Holdings,
the Borrower and each Subsidiary Guarantor in favor of the Administrative Agent,
substantially in the form of Exhibit A as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Guarantors”: the collective reference to Parent, Holdings and the Subsidiary
Guarantors.

 



- 23 -

 

 

“Hazardous Material”: any chemical, waste, material or substance which is now or
hereafter prohibited, limited or otherwise regulated in any way under any
Environmental Law, including without limitation any gasoline or petroleum
(including without limitation crude oil or any fraction thereof) or petroleum
products, asbestos, polychlorinated biphenyls and urea formaldehyde insulation.

 

“Hedging Agreement”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by Parent or any of its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies, or any “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act. For avoidance of doubt, Hedging
Agreements shall include any interest rate swap or similar agreement that
provides for the payment by Parent or any of its Subsidiaries of amounts based
upon a floating rate in exchange for receipt by Parent or such Subsidiary of
amounts based upon a fixed rate.

 

“Highest Lawful Rate”: the maximum lawful interest rate, if any, that at any
time or from time to time may be contracted for, charged, or received under the
laws applicable to any Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.

 

“Holdings”: as defined in the preamble hereto.

 

“Immaterial Subsidiary”: each Subsidiary of Parent that in the good faith
judgment the Borrower, (i) the consolidated total assets of which are less than
2.5% of the consolidated total assets of Parent and its Subsidiaries (based on
the most recent fiscal year for which financial statements have been furnished),
provided, however, that the consolidated total assets of all Immaterial
Subsidiaries so designated shall be less than 7.5% of the consolidated total
assets of Parent and its Subsidiaries (based on the most recent fiscal year for
which financial statements have been furnished) and (ii) the consolidated
revenues (other than revenues generated from transactions among Parent and its
Subsidiaries or among such Subsidiaries) of which are less than 2.5% of the
consolidated revenues (other than revenues generated from transactions among
Parent and its Subsidiaries or among such Subsidiaries) of Parent and its
Subsidiaries (based on the most recent fiscal year for which financial
statements have been furnished), provided, however, that the consolidated
revenues (other than revenues generated from transactions among Parent and its
Subsidiaries or among such Subsidiaries) of all Immaterial Subsidiaries so
designated shall be less than 7.5% of the consolidated revenues (other than
revenues generated from transactions among Parent and its Subsidiaries or among
such Subsidiaries) of Parent and its Subsidiaries (based on the most recent
fiscal year for which financial statements have been furnished). If at any time
the individual or consolidated assets or revenues of such individual Immaterial
Subsidiary or all such Immaterial Subsidiaries, as applicable, shall have
exceeded the limits set forth in the immediately preceding sentence, then within
30 days (or such longer period as the Administrative Agent may reasonably agree)
after the date that Borrower in good faith makes such determination or, if
later, financial statements are delivered that show that Borrower is not in
compliance with the limits set forth in the immediately preceding sentence, the
Borrower shall designate in writing to the Administrative Agent which
Subsidiaries it will cause to be treated as “Material Subsidiaries” and take the
actions required under Section 8.6 (to the extent required thereby) with respect
to Subsidiaries that are not Excluded Subsidiaries (unless the Administrative
Agent in its sole discretion elects in writing to not require the Borrower to
take such actions).

 



- 24 -

 

 

“Inactive Subsidiary”: any Subsidiary of Parent that (a) has aggregate assets
with a value not in excess of $500,000, (b) conducts no Business and (c) does
not Guarantee any Indebtedness of Parent or any of its Subsidiaries.

 

“Increased Amount Date”: the date on which Incremental Term Loans are borrowed
pursuant to Section 2.4 and/or the date on which the increase in Revolving
Credit Commitments pursuant to Section 3.3 becomes effective.

 

“Incremental Amendment”: an amendment to this Agreement among the Borrower, the
Administrative Agent and the lenders providing Incremental Term Loans and/or
increased Revolving Credit Commitments on a particular Increased Amount Date.

 

“Incremental Amount”: at any date of determination, (i) the sum of (a)
$350,000,000 (the “Incremental Fixed Amount”) less (ii) the sum of (a) any
Incremental Term Loans made pursuant to Section 2.4 prior to such date, (b) any
increase in Revolving Credit Commitments pursuant to Section 3.3 prior to such
date and (c) any Indebtedness incurred pursuant to Section 9.3(c) prior to such
date, (together, the “Incremental Fixed Amount”), in each case, made in reliance
on the Incremental Fixed Amount, plus (iii) an unlimited amount of Incremental
Term Loans and/or any increase in Revolving Credit Commitments so long as, with
respect to Incremental Term Loans and Revolving Credit Commitments that are
secured on and as of the date of the incurrence of such Incremental Term Loans
or increase in Revolving Credit Commitments on a Pro Forma Basis, the Senior
Secured Leverage Ratio does not exceed 3.50 to 1.00, as of the last day of the
most recent Measurement Period (the “Incremental Incurrence Basket”) (assuming
for purposes of this calculation that the full committed amount of any increase
in Revolving Credit Commitments then being incurred shall be treated as
outstanding for such purposes). Loans may be incurred under both the Incremental
Fixed Amount and the Incremental Incurrence Basket, and proceeds from any such
incurrence may be utilized in a single transaction by first calculating the
incurrence under the Incremental Incurrence Basket and then calculating the
incurrence under the Incremental Fixed Amount; provided that if any Incremental
Term Facility or Incremental Revolving Facility is unsecured, such Incremental
Facility shall only be incurred or implemented in reliance on the Incremental
Fixed Amount and (x) during the Designated Period, only to the extent that the
Borrower is in compliance on a Pro Forma Basis with the applicable Financial
Covenants as of the latest Measurement Period (or with respect to Section 9.2,
as of such date) and (y) on and after the date that is the end of the Designated
Period, only to the extent the Parent Consolidated Leverage Ratio does not
exceed 5.50 to 1.00 as of the last day of the most recently ended Measurement
Period. Notwithstanding anything to the contrary herein, during the Designated
Period, any Incremental Term Facility, Incremental Revolving Facility and/or
Indebtedness incurred pursuant to Section 9.3(c) shall only be incurred
utilizing the Incremental Fixed Amount. Notwithstanding anything in this
Agreement to the contrary, the Senior Secured Notes shall be deemed to have been
incurred prior to the Designated Period and shall have been incurred pursuant to
the Incremental Incurrence Basket.

 

“Incremental Revolving Facility”: as defined in the definition of “Facility”.

 



- 25 -

 

 

“Incremental Revolving Lender”: as defined in Section 3.3(d).

 

“Incremental Series”: as defined in Section 2.4(b).

 

“Incremental Term Facility”: as defined in the definition of “Facility”.

 

“Incremental Term Lender”: a Lender with an Incremental Term Loan Commitment or
an outstanding Incremental Term Loan (as defined in Section 2.4(b)).

 

“Incremental Term Loan Commitment”: the commitment of any lender, established
pursuant to Section 2.4, to make Incremental Term Loans to the Borrower.

 

“Incremental Term Loans”: Term Loans made by one or more Lenders to the Borrower
pursuant to Section 2.4.

 

“Indebtedness”: for any Person, without duplication: (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than (i)
trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business and (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and is not paid after becoming due and
payable; (c) Indebtedness of others secured by a Lien on the Property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d)  obligations of such Person in respect of letters of credit
or similar instruments issued and accepted by banks and other financial
institutions for account of such Person; (e) Capital Lease Obligations of such
Person; (f) the liquidation value of all Disqualified Capital Stock of such
Person and (g) Indebtedness of the type described in clauses (a) through (f) of
others Guaranteed by such Person; provided, however, that the provision by
Parent or any of its Subsidiaries of covenants, Guarantees and indemnities that
are customary for non-recourse financings (as determined by Parent in good
faith) with respect to Indebtedness incurred by a Person that is not a
Subsidiary of Parent and that is otherwise non-recourse to Parent and its
Subsidiaries shall not be deemed to be Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner to the extent such Indebtedness is recourse, provided that if
such Person’s liability for such Indebtedness is contractually limited, only
such Person’s share thereof shall be so included. The amount of Indebtedness for
any Person for purposes of clause (c) above shall be deemed equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness, and (ii) the fair
market value of the Property encumbered thereby as determined in good faith by
such Person. Anything herein to the contrary notwithstanding, the following
shall not constitute Indebtedness: (i) obligations under Hedging Agreements,
(ii) obligations in respect of any Indebtedness that has been defeased (either
covenant or legal) pursuant to the terms of the instrument creating or governing
such Indebtedness and (iii) obligations under the Partnership Parks Agreements.

 

“Indemnified Liabilities”: as defined in Section 12.5.

 



- 26 -

 

 

“Indemnified Taxes”: (A) all Taxes (other than Excluded Taxes) imposed on or in
respect of any payment made by or on account of any Loan Party under any Loan
Document and (B) Other Taxes.

 

“Indemnitee”: as defined in Section 12.5.

 

“Indentures”: collectively, the Senior Note Indentures and any other indenture
or other agreement pursuant to which Indebtedness of Parent, Holdings or the
Borrower may be outstanding at any time, in each case as amended, restated,
amended and restated, refinanced, replaced, extended, modified or further
supplemented as permitted by this Agreement. (including, without limitation, the
Senior Secured Note Indenture).

 

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges in intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including, without limitation,
copyrights and copyrightable works, patents, inventions, discoveries and
developments, trademarks, service marks, trade names, brand names, corporate
names, domain names, logos, trade dress and other source indicators and the
goodwill of any business symbolized thereby, technology, all registrations and
applications related thereto, the right to obtain renewals, extensions,
substitutions, continuations, continuations-in-part, divisions , reissues,
re-examinations or similar legal protections related thereto, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

“Intercompany Subordinated Note”: an Intercompany Subordinated Note
substantially in the form of Exhibit N.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurocurrency Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan and any Swing Line
Loan), the date of any repayment or prepayment made in respect thereof.

 



- 27 -

 

 

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months (or (i) to
the extent available to all applicable Lenders, twelve months or (ii) solely
with respect to the period after the day that is one month prior to the
Revolving Facility Termination Date of a particular Facility or the Term Loan
Maturity Date of a particular Facility, one week or two weeks solely with
respect to such Facility) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months (or, to the extent available to all applicable Lenders,
twelve months) thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that, all of
the foregoing provisions relating to Interest Periods are subject to the
following:

 

(a)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(b)  any Interest Period that would otherwise extend beyond the Revolving
Facility Termination Date or the relevant Term Loan Maturity Date, as the case
may be, shall end on the Revolving Facility Termination Date or the relevant
Term Loan Maturity Date, as applicable; and

 

(c)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

 

“Investment”: for any Person: (a) the acquisition (whether for cash, Property,
services or securities or otherwise) of capital stock, bonds, notes, debentures,
partnership or other ownership interests or other securities of any other
Person; (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person, but excluding any such advance, loan or
extension of credit arising in connection with the sale of inventory, supplies
or patron services by such Person in the ordinary course of business, and
excluding also any deposit made by such Person in the ordinary course of
business of such Person or as an advance payment in respect of a Capital
Expenditure; (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person,
other than any Guarantee under the Partnership Parks Agreements; provided,
however, that the provision by Parent or any of its Subsidiaries of covenants,
Guarantees and indemnities that are customary for non-recourse financings (as
determined by Parent in good faith) with respect to Indebtedness incurred by a
Person that is not a Subsidiary of Parent and that is otherwise non-recourse to
Parent and its Subsidiaries shall not be deemed an Investment; or (d) the
entering into of any Hedging Agreement. For purposes of this Agreement, the
amount of any Investment shall be the original principal or capital amount
actually invested (and shall, if made by the transfer or exchange of property
other than cash, be deemed to have been made in an amount equal to the fair
market value of such property (as determined in good faith by the Borrower) at
the time of investment), without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 



- 28 -

 

 

“Issuing Lender”: (a) with respect to the Existing Letters of Credit and subject
to the L/C Commitment, JPMorgan Chase Bank, N.A., and (b) with respect to
Letters of Credit issued hereunder on or after the Closing Date, Wells Fargo
Bank, National Association, Bank of America,

N.A. or any other Revolving Credit Lender from time to time designated by the
Borrower as an Issuing Lender with the consent of such Revolving Credit Lender
and the Administrative Agent, or any of their respective affiliates, in each
case in its capacity as issuer of any Letter of Credit.

 

“Joint Bookrunners”: Wells Fargo Securities, LLC, Barclays Bank PLC, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and HSBC Bank USA, National Association.

 

“Junior Lien Intercreditor Agreement”: an intercreditor agreement executed by
the Borrower, the Administrative Agent on behalf of the Secured Parties, and one
or more holders or agents in respect of one or more series of Indebtedness
secured by the Collateral on a basis junior to the Lien on the Collateral in
favor of the Administrative Agent created by the Security Documents, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

 

“L/C Commitment”: $50,000,000.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Facility Commitment Period.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 4.5.  The L/C Obligations of any Lender
shall be its Revolving Credit Percentage of the L/C Obligations. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

 

“Latest Maturity Date”: at any time, the latest of the latest Term Loan Maturity
Date and the latest Revolving Facility Termination Date, in each case with
respect to any then outstanding Facility.

 

“Leased Park Entity”: any Subsidiary of Parent whose principal business is the
leasing and/or subleasing and operation of any theme park and/or water park and
whose ability to grant Liens in its interests in any assets to secure the
Obligations would require third party consent, approval, license or
authorization, which consent, approval, license or authorization has not been
obtained after such Subsidiary’s using commercially reasonable efforts to obtain
such consent, approval, license or authorization. On the Closing Date, the
Leased Park Entities are: Six Flags Concord LLC, a California limited liability
company, Six Flags Frontier LLC, an Oklahoma limited liability company, Six
Flags Darien LLC, a New York limited liability company, Six Flags Phoenix LLC,
an Arizona limited liability company, Six Flags Splashtown LLC, a Texas limited
liability company and Six Flags WW Bay LLC, an Oklahoma limited liability
company.

 



- 29 -

 

 

“Lender Addendum”: (a) with respect to any Lender (except in its capacity as a
Tranche B Term Loan Lender after the First Amendment Effective Date), a Lender
Addendum, substantially in the form of Exhibit J-1 or J-2, as applicable,
executed and delivered by such Lender in connection with this Agreement on the
Closing Date and (b) with respect to any Lender in its capacity as a Tranche B
Term Loan Lender after the First Amendment Effective Date, a Lender Addendum (as
defined in the First Amendment) to be executed and delivered by such Tranche B
Term Loan Lender on the First Amendment Effective Date as provided in the First
Amendment.

 

“Lender Addendum (Cashless Roll)”: as defined in Section 12.18(b).

 

“Lenders”: as defined in the preamble hereto.

 

“Letters of Credit”: as defined in Section 4.1(a).

 

“Letter of Credit Commitment”: (a) with respect to Wells Fargo Bank, National
Association, in its capacity as an Issuing Lender, 53% of the L/C Commitment in
effect on the Closing Date and (b) with respect to Bank of America, N.A., in its
capacity as an Issuing Lender, 47% of the L/C Commitment in effect on the
Closing Date, in each case, or such other amount as the applicable Issuing
Lender and the Borrower shall agree.

 

“Lien”: with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance having the effect of security in respect of
such Property. For purposes of this Agreement and the other Loan Documents, a
Person shall be deemed to own subject to a Lien any Property that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.

 

“Liquidity”: as of any date of determination, the sum of (a) the aggregate
amount of Unrestricted Cash and unrestricted cash equivalents of Parent and its
Subsidiaries at such date (provided that cash and cash equivalents that would
appear as “restricted” on a consolidated balance sheet solely because such cash
or cash equivalents are subject to a control agreement in favor of the
Administrative Agent (or other Indebtedness that is secured by a Lien on the
Collateral along with the Liens in favor of the Administrative Agent) shall not
constitute restricted cash or restricted cash equivalents hereunder) plus (b)
the Total Revolving Credit Commitments as of such date, minus the Revolving
Credit Exposure as of such date.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Applications and
the Notes. For the avoidance of doubt, the term “Loan Documents” shall not be
deemed to include any Specified Hedge Agreement, Hedging Agreement or Specified
Cash Management Agreement.

 

“Loan Parties”: Parent, Holdings, the Borrower and each Subsidiary Guarantor;
provided that any such Person shall cease to be a Loan Party at the time such
Person ceases to exist (including pursuant to a merger, consolidation,
liquidation or otherwise) or is Disposed of to a non-Loan Party or otherwise
becomes or is deemed to be an Excluded Subsidiary, in each case, to the extent
permitted by this Agreement.

 



- 30 -

 

 

 

“Mandatory Prepayment Date”: as defined in Section 5.5.

 

“Margin Stock”: “margin stock” within the meaning of Regulations T, U and X of
the

Board.

 

“Material Adverse Effect”: a material adverse effect on (a) the Business,
Property or financial condition of Parent and its Subsidiaries taken as a whole
or (b) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

 

“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.

 

“Measurement Period”: for any determination under this Agreement, the four
consecutive fiscal quarters of Parent or Borrower, as applicable, then last
ended for which financial statements are required to be delivered pursuant to
Section 8.1(a) or (d).

 

“Minimum Extension Condition”: as defined in Section 5.21(b).

 

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Amendment”: any amendment to an existing Mortgage executed and
delivered by a duly authorized officer of each party to such existing Mortgage
and duly acknowledged, and in suitable form for recording or filing in the
recording or filing office where such existing Mortgage was recorded, together
with (i) such other certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law and (ii) any other instruments necessary pursuant to applicable laws, all of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Mortgaged Properties”: (a) the Real Properties listed on Schedule 1.1(a), as to
which the Administrative Agent for the benefit of the Lenders has been granted a
Lien pursuant to the Mortgages and (b) Real Property subject to a Mortgage that
is delivered after the Closing Date pursuant to the terms of this Agreement;
provided, however, in no event shall “Mortgaged Properties” include any Excluded
Structure; provided, further, that such exclusion of Excluded Structures shall
not exclude any interests in any lands or other Real Property that are situated
under, in or adjacent to any such Excluded Structure.

 

“Mortgages”: each of the mortgages and deeds of trust encumbering the Mortgaged
Properties made by the Loan Parties party thereto in favor of, or for the
benefit of, the Administrative Agent for the benefit of the Lenders and each
Mortgage Amendment, in each case, in form and substance reasonably satisfactory
to the Administrative Agent, together with any other mortgages, deeds of trust
or deeds to secure debt made by any Loan Parties in accordance with Section
8.6(b) in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, in each case, as the same may be amended,
amended and restated, extended, supplemented, substituted or otherwise modified
from time to time.

 



- 31 -

 

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which Parent or any ERISA Affiliate has an obligation to contribute.

 

“Net Cash Flow from Partnership Parks”: shall be, on an aggregate basis
commencing on January 1, 2015, and to the extent a positive number, the amount
of cash distributed by the Partnership Parks Entities to Parent, minus the
amount of cash Investments or loans made directly or indirectly by Parent and
its Subsidiaries in or to the Partnership Parks Entities (except to the extent
such Investments or loans are made substantially contemporaneously with, and
with the proceeds of, a Restricted Payment that reduces Excess Cash Flow
pursuant to clause (b)(v) of the definition thereof or that reduces the
Available Amount pursuant to clause (viii) of the definition thereof), minus the
aggregate amount of Restricted Payments made in reliance on Section 9.6(l),
minus the aggregate amount of payments of senior unsecured Indebtedness of
Parent made in reliance on clause (z) of Section 9.9(i).

 

“Net Cash Proceeds”: (a) in connection with any Disposition, any Asset Sale or
any Recovery Event, the proceeds thereof received by Parent or any Subsidiary in
the form of cash and Permitted Investments (including any such proceeds received
in such form by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Disposition, Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness and other obligations
secured by a Lien expressly permitted hereunder on, or amounts required to be
paid under Capital Lease Obligations relating to, any asset which is the subject
of such Disposition, Asset Sale or Recovery Event (other than any Lien pursuant
to a Security Document) and other customary fees and expenses actually incurred
in connection therewith and net of (i) Taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements applicable to the transactions)
and (ii) any reserve for adjustment in respect of (A) the sale price of such
asset or assets established in accordance with GAAP and (B) any liabilities
associated with such asset or assets retained by Parent or any of its
Subsidiaries after such sale or other disposition thereof and (b) in connection
with any issuance or sale of debt securities or instruments or the incurrence of
loans or other Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“New York Collateral”: as defined in Section 12.7(a).

 

“Non-Consenting Lender”: in the event that (i) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all Lenders or all directly and adversely affected Lenders in
accordance with the terms of Section 12.1 or all the Lenders with respect to a
certain class of Loans or Commitments and (iii) the Required Lenders, as
applicable, have agreed to such consent, waiver or amendment, then any Lender
who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.

 

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

 



- 32 -

 

 

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Non-U.S. Lender”: as defined in Section 5.13(f)(i).

 

“Non-U.S. Participant”: a Participant that is a Non-U.S. Person.

 

“Non-U.S. Person”: a Person that is neither a citizen or resident of the United
States of America, nor a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), nor an estate or trust that is subject to federal income
taxation regardless of the source of its income.

 

“Note”: any promissory note evidencing any Loan.

 

“Notice of Actual EBITDA”: as defined in the definition of “Senior Secured
Leverage Ratio”.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of any Loan
Party to the Administrative Agent, to any Lender or, in the case of Specified
Hedge Agreements and Specified Cash Management Agreements, to any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement, any Specified Cash Management
Agreement or any other document made, delivered or given by any Loan Party in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (a) subject to Section
12.16(b), obligations of Parent, Holdings or the Borrower under any Specified
Hedge Agreements or Specified Cash Management Agreement shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (b) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements or Specified Cash Management Agreements.

 

“OFAC”: the U.S. Department of the Treasury’s Office of Foreign Assets Control.

 

“Operated Properties”: as defined in Section 6.17(a).

 

“Original Revolving Credit Commitments”: the commitments of the Revolving Credit
Lenders in effect as of the Closing Date to fund Revolving Credit Loans pursuant
to Section 3.1.

 

“Original Revolving Credit Facility”: as defined in the definition of
“Facility”.

 



- 33 -

 

 

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to this Agreement or any other Loan Document, except any
such Taxes that are imposed by the jurisdictions described in clause (a) of
Excluded Taxes with respect to an assignment (other than an assignment made
pursuant to Section 5.17).

 

“Parent”: as defined in the preamble hereto.

 

“Parent Available Amount”: at any time, the sum of, without duplication:

 

(i)      the aggregate amount by which Indebtedness (other than any Indebtedness
owed to any of its Subsidiaries) incurred by Parent, Holdings or any of their
respective Subsidiaries that are Subsidiary Guarantors (other than the Borrower
and its Subsidiaries (collectively, the “Borrower Group”)) (collectively, the
“Parent Group”) subsequent after the Existing Credit Agreement Closing Date and
prior to such time is reduced on each of their respective balance sheets upon
the conversion or exchange into Qualified Capital Stock (less the amount of any
cash, or the fair market value (as determined in good faith by the Borrower) of
assets distributed by the Parent Group upon such conversion or exchange); plus

 

(ii)    if any Unrestricted Entity owned by a member of the Parent Group (but
not the Borrower Group) is redesignated by the Borrower as a Subsidiary, an
amount equal to the fair market value (as determined in good faith by the
Borrower) of the Investment by the Parent Group in such Unrestricted Entity at
the time of such redesignation, provided, however, that the foregoing amount
shall not exceed the amount of Investments made to any such Unrestricted Entity
prior to its redesignation following the Existing Credit Agreement Closing Date
which reduced the Available Amount, less amounts received by the Parent Group
from such Unrestricted Entity that increased the Parent Available Amount
pursuant to clause (iii) below; plus

 

(iii)    100% of any cash dividends and other cash distributions and the fair
market value (as determined in good faith by the Borrower) of property or assets
other than cash received by the Parent Group from an Unrestricted Entity owned
by the Parent Group (but not the Borrower Group) since the Existing Credit
Agreement Closing Date to the extent not included in Consolidated Net Income and
100% of the net proceeds received by the Parent Group from the sale of any such
Unrestricted Entity; provided, however, that the foregoing amount shall not
exceed the amount of Investments made to any such Unrestricted Entity following
the Existing Credit Agreement Closing Date which reduced the Available Amount;
plus

 

(iv)    to the extent not included in clauses (i) through (iii) above, an amount
equal to (A) the sum of payments in cash received by the Parent Group following
the Existing Credit Agreement Closing Date, interest on Indebtedness, dividends,
or repayment of loans or advances, or other transfers of property, in each case,
received by the Parent Group (and not received by the Borrower Group) in respect
of any Investment pursuant to Section 9.8(v)(i) or (v)(ii) or (B) from the net
cash proceeds from the sale, conveyance, liquidation or other disposition of any
Investment pursuant to Section 9.8(v)(i) or (v)(ii) received by the Parent Group
(and not received by the Borrower Group), minus;

 



- 34 -

 

 

(v)     (A) the aggregate amount of Restricted Payments made in reliance on
Section 9.6(r), (B) the aggregate amount of Investments made in reliance on
Section 9.8(v)(ii) and (C) the aggregate amount of Indebtedness prepaid in
reliance on Section 9.9(f)(ii).

 

“Parent Consolidated Adjusted EBITDA”: for any period, the sum, for Parent and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:

 

(a)  Consolidated Net Income of Parent and its Subsidiaries for such period
excluding those amounts which, in the determination of Consolidated Net Income
for such period, have been added or deducted for (i) total interest expense and,
to the extent not reflected in such total interest expense, any losses on
hedging or other derivative instruments, net of interest income and gains on
such hedging obligations, (ii) provisions for federal, state, local and foreign
income tax, franchise taxes and similar taxes imposed in lieu of income tax,
(iii) depreciation and amortization expense (including, without limitation,
amortization of goodwill and other intangible assets) and any impairment of
property, equipment, goodwill or other intangible assets, (iv) restructuring
charges, any effect of extraordinary, non-recurring or unusual gains or losses
or expenses and curtailments or modifications to pension and post-retirement
employee benefit plans, provided that the amount of cash expenditures added back
as a result of this clause (iv) shall not exceed the greater of (x) $20,000,000
and (y) 5.0% of Parent Consolidated Adjusted EBITDA in any four fiscal quarter
period, (v) any net gains or losses of disposed, abandoned or discontinued
assets or operations except for income and expenses prior to disposition, (vi)
any fees, expenses, commissions, costs, premiums, debt extinguishment costs and
other charges related to the Transactions and any securities offering,
Investment, acquisition, disposition or other similar transaction or the
incurrence of Indebtedness permitted to be incurred hereunder (including any
amendment, extension, renewal, refinancing, repayment or replacement thereof),
in each case whether or not successful and whether or not consummated prior to,
on, or after the Closing Date, (vii)(A) any net unrealized gain or loss (after
any offset) resulting in such period from obligations under any hedging
obligations or other derivative instruments and the application of Statement of
Financial Accounting Standards No. 133 and (B) any net unrealized gain or loss
(after any offset) resulting in such period from currency translation, in each
case to the extent not incurred in cash, (viii) the Consolidated Net Income of
any Person (adjusted for items (i) through (vii) of this paragraph (a)) to the
extent (A) attributable to interests held by third parties in Subsidiaries of
Parent that are not wholly-owned by Parent or (B) attributable to (I) interests
in Persons accounted for under the equity method, (II) Unrestricted Entities, or
(III) any Person that is not a Subsidiary, except to the extent of the cash
received by Parent or any of its Subsidiaries in respect of such interests
including management fees, and (ix) all other non-cash gains, losses or charges,
plus

 



- 35 -

 

 

(b)  to the extent not included in the determination of Consolidated Net Income
for such period, all proceeds of business interruption insurance received during
such period, plus

 

(c)  the amount of cost savings and synergies (net of the amount of actual
benefits realized during such period) projected by Parent in good faith to be
realized from actions taken or to be taken prior to or during the next four
consecutive fiscal quarters (which cost savings and synergies shall be added to
Parent Consolidated Adjusted EBITDA as so projected until fully realized and
calculated on a Pro Forma Basis as though such cost savings and synergies had
been realized on a “run rate” basis on the first day of such period) as a result
of a Permitted Acquisition, other Investment permitted by Section 9.8, or other
Specified Transaction or the implementation of an operational initiative or
operational change or specific actions actually taken, initiated or anticipated
to be taken and identified; provided that a Responsible Officer of Parent shall
have certified to the Administrative Agent that such costs savings or synergies
are reasonably identifiable, factually supportable and reasonably attributable
to the actions or initiatives to have been taken or are to be taken within the
next four consecutive fiscal quarters from the date of determination, setting
forth calculations of any such pro forma adjustments supporting them in
reasonable detail, plus

 

(d)  any non-cash or stock-based compensation costs or expenses incurred by
Parent or any of its Subsidiaries pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, less any cash costs of such
plans or agreements incurred during such period.

 

Calculations of Parent Consolidated Adjusted EBITDA shall be as set forth on
Exhibit B attached hereto.

 

Notwithstanding the foregoing if, during any period for which Parent
Consolidated Adjusted EBITDA is being determined, Parent or any of its
Subsidiaries shall have consummated any Specified Transaction of the type
described in clause (a), (b) or (c) of the definition thereof then, for all
financial tests or ratios under this Agreement, Parent Consolidated Adjusted
EBITDA shall be determined on a Pro Forma Basis.

 

“Parent Consolidated Leverage Ratio”: as at any date, the ratio of (a)
Consolidated Total Debt as at such date to (b) Parent Consolidated Adjusted
EBITDA for such Measurement Period.

 

“Parent Group”: as defined in the definition of “Parent Available Amount”.

 

“Pari Passu Intercreditor Agreement”: an intercreditor agreement executed by the
Borrower, the Administrative Agent on behalf of the Secured Parties (as defined
in the Guarantee and Collateral Agreement) and one or more holders or agents in
respect of one or more series of pari passu Indebtedness secured by the
Collateral, in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower.

 

“Park”: collectively, the Existing Parks and any other amusement or attraction
park formed or acquired by any of Parent and its Subsidiaries after the date
hereof.

 



- 36 -

 

 

“Participant”: as defined in Section 12.6(c)(i).

 

“Participant Register”: as defined in Section 12.6(b)(iv).

 

“Partnership Parks Agreements”: (a) the Overall Agreement, dated as of February
15, 1997, among Six Flags Fund, Ltd. (L.P.), Salkin Family Trust, SFG, Inc.,
SFG-I, LLC, SFG-II, LLC, Six Flags Over Georgia, Ltd., SFOG II, Inc., SFOG II
Employee, Inc., SFOG Acquisition A, Inc., SFOG Acquisition B, L.L.C., Six Flags
Over Georgia, Inc., Six Flags Services of Georgia, Inc., the Borrower and Six
Flags Entertainment Corporation and the Related Agreements (as defined therein),
(b) the Overall Agreement dated as of November 24, 1997 among Six Flags Over
Texas Fund, Ltd., Flags’ Directors, L.L.C., FD-II, L.L.C., Texas Flags, Ltd.,
SFOT Employee, Inc., SFOT Acquisition I, Inc., SFOT Acquisition II, Inc., Six
Flags Over Texas, Inc., the Borrower and Six Flags Entertainment Corporation, as
amended by the Agreement dated as of December 6, 1999 between and among the
foregoing parties and Six Flags Fund II, Ltd., and the Related Agreements (as
defined therein), and (c) the Subordinated Indemnity Agreement, and each related
agreement entered into in connection therewith (including, without limitation,
the Beneficial Share Assignment Agreement, the Subordinated Indemnity Escrow
Agreement, and the Acquisition Company Liquidity Agreement dated as of December
8, 2006 by and among Parent, Holdings, Borrower, GP Holdings, Inc., SFOG II,
Inc., SFT Holdings, Inc., Time Warner Inc., TW-SPV Co., Warner Bros.
Entertainment Inc. (as successor to Time Warner Entertainment Company, L.P.),
the Acquisition Parties, SFOG Acquisition A Holdings, Inc., SFOG Acquisition B
Holdings, Inc., SFOT Acquisition I Holdings, Inc. and SFOT Acquisition II
Holdings, Inc.), in each case, as the same may be modified or amended at any
time from time to time, provided such modification or amendment does not violate
Section 9.14.

 

“Partnership Parks Entities”: (i) Six Flags Over Georgia II, L.P., a Delaware
limited partnership, Texas Flags, Ltd., a Texas limited partnership, GP Holdings
Inc., a Delaware corporation, SFOT Acquisition I Holdings, Inc., a Delaware
corporation, SFOT Acquisition II Holdings, Inc., a Delaware corporation, SFOG
Acquisition A Holdings, Inc., a Delaware corporation, SFOG Acquisition B
Holdings, Inc., a Delaware corporation, Six Flags Over Georgia, Inc., a Delaware
corporation, and the Acquisition Parties, (ii) any of their respective
Subsidiaries and (iii) any other Person in which Parent owns any Capital Stock,
directly or indirectly, that is formed with one of its purposes being to hold
Capital Stock in the entities described in clauses (i) or (ii) above, directly
or indirectly.

 

“Partnership Parks Lien”: a Lien on the Capital Stock issued by or owned by a
Partnership Parks Entity, any Lien on Indebtedness owed by or to a Partnership
Parks Entity, any Lien on any management fee owed by or to a Partnership Parks
Entity, or a Lien on a material portion of the assets of the Partnership Parks
Entities, taken as a whole.

 

“Payment Amount”: as defined in Section 4.5.

 

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 



- 37 -

 

 

“Permitted Acquisition”: as defined in Section 9.5(e)(i).

 

“Permitted Holders”: any fund affiliated with H Partners Management LLC, Janus
Henderson Group plc, BlackRock, Inc. or Capital Research Global Investors.

 

“Permitted Investments”: (a) Dollars; (b)(i) Pounds Sterling or Euros or (ii) in
the case of any Foreign Subsidiary, such local currencies held by it from time
to time in the ordinary course of business; (c) securities issued or directly
and fully and unconditionally guaranteed or insured by the United States
government or any agency or instrumentality thereof the securities of which are
unconditionally guaranteed as a full faith and credit obligation of such
government with maturities of 24 months or less from the date of acquisition;
(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks; (e) repurchase obligations for underlying securities of the
types described in clauses (c), (d) and (h) entered into with any financial
institution meeting the qualifications specified in clause (d) above; (f)
commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition; (g) marketable short-term money market and similar
securities having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower) and in each case maturing within 24
months after the date of creation or acquisition thereof; (h) readily marketable
direct obligations issued by any state, commonwealth or territory of the United
States or any political subdivision or taxing authority thereof having an
Investment Grade Rating from either Moody’s or S&P with maturities of 24 months
or less from the date of acquisition; (i) readily marketable direct obligations
issued by any foreign government or any political subdivision or public
instrumentality thereof, in each case having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; (j) Investments with average maturities of 12 months or less from
the date of acquisition in money market funds; (k) investment funds investing
90% of their assets in securities of the types described in clauses (a) through
(j) above; and (l) in the case of Foreign Subsidiaries, substantially similar
investments to those set forth in clauses (a) through (k) above denominated in
foreign currencies, provided that references to the United States of America (or
any agency or instrumentality thereof) shall be deemed to mean foreign countries
having a sovereign rating of “A” or better from either S&P or Moody’s (or
another nationally recognized statistical rating agency selected by the Borrower
and reasonably acceptable to the Administrative Agent).

 

“Permitted Liens”: as defined in Section 9.4.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 



- 38 -

 

 

“Plan”: an employee benefit plan (within the meaning of Section 3(3) of ERISA,
and that is subject to ERISA) and in respect of which Parent or, solely with
respect to any such plan subject to Title IV of ERISA, any ERISA Affiliate is
(or if such Plan were terminated, would under Section 4062 or Section 4069 of
ERISA be deemed to be) an employer as defined in Section 3(5) of ERISA, but
other than any Multiemployer Plan or Foreign Plan or Foreign Benefit
Arrangement.

 

“Platform”: as defined in Section 7.1(f).

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by Wells Fargo Bank, National Association as its prime rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo Bank, National Association as its prime rate
is an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks.

 

“Pro Forma Basis” or “Pro Forma Effect”: with respect to compliance with any
financial test or ratio hereunder (including any incurrence test) in respect of
a Specified Transaction that occurred after the commencement of the relevant
Measurement Period and prior to or substantially simultaneous with the event for
which such financial test or ratio is being calculated, including (to the extent
such adjustments would have been observed during such Measurement Period if the
Specified Transaction had occurred on the first date thereof) pro forma
adjustments arising out of events which are attributable to the applicable
acquisition or investment, Specified Transaction or any operational initiative
or operational change that are reasonably identifiable and factually supportable
and such other adjustments as are determined in accordance with the definition
of Parent Consolidated Adjusted EBITDA, in each case as certified on behalf of
Parent by a Responsible Officer, and assuming any Indebtedness (excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes, in
each case not to finance any Specified Transaction) incurred or repaid in
connection therewith, had been consummated and incurred or repaid at the
beginning of such period.

 

“Pro Forma Compliance Certificate”: a certificate of a Responsible Officer of
Parent setting forth in reasonable detail computations necessary to show that
the Loan Parties would have been in compliance with Section 9.1 as at December
31, 2018, giving pro forma effect to the Loans to be made on the Closing Date
and the use of proceeds thereof, and the payment of fees and expenses in
connection with the foregoing, as if such events had occurred on December 31,
2018.

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether Real Property, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Purchase Money Indebtedness”: (a) Indebtedness consisting of the deferred
purchase price of Property, conditional sale or other obligations under any
title retention agreement, installment sales and other purchase money
obligations, in each case where the maturity of such Indebtedness does not
exceed the anticipated useful life of the Property being financed, and (b)
Indebtedness incurred to finance the acquisition of Property (including
Acquisitions), including additions and improvements; provided, however, that any
Lien arising in connection with any such Indebtedness shall be limited to the
specified asset being financed (or replacement items) or, in the case of Real
Property, the Real Property on which such asset is attached; and provided
further, that such Indebtedness is incurred within 180 days after such
acquisition, addition or improvement by the Borrower or a Subsidiary of such
asset.

 



- 39 -

 

 

“Put Related Debt Incurrence”: an incurrence by the Borrower of Indebtedness
(other than Revolver Indebtedness) to fund the purchase of limited partnership
units under the Partnership Parks Agreements.

 

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or any
Specified Cash Management Agreement, any counterparty thereto that (a) was an
Arranger, an Agent, a Lender or an affiliate of an Arranger, an Agent or a
Lender at the time such Specified Hedge Agreement or such Specified Cash
Management Agreement was entered into and (b) has delivered to the
Administrative Agent a writing signed by both such counterparty and the Borrower
at any time (i) that advises the Administrative Agent of the existence of such
agreement, (ii) pursuant to which such counterparty agrees that the
Administrative Agent is entitled to act as its agent pursuant to the terms of
this Agreement and the other Loan Documents, (iii) that advises the
Administrative Agent whether it is authorized to release the Collateral and the
guarantees when all Obligations (other than contingent indemnification
obligations, Specified Hedge Agreements and Specified Cash Management Agreements
subject to the treatment of Letters of Credit as set forth in Section 12.16(b))
are paid in full without any requirement that the Qualified Counterparty in
respect of the relevant Specified Hedge Agreement provide notification to the
Administrative Agent that the Qualified Counterparty must have first received a
substitute Lien and/or substitute guarantee or other collateral satisfactory to
such Qualified Counterparty and (iv) pursuant to which the counterparty
acknowledges that it has read and understands the definition of “Obligations”
and Section 12.16. For the avoidance of doubt, if any Arranger, any Agent or any
Lender or any affiliate thereof ceases to be an Arranger, an Agent or a Lender
hereunder (the “Cessation Date”), then any current or future obligations in
respect of any Specified Hedge Agreements or any Specified Cash Management
Agreements entered into prior to the Cessation Date with respect to such
Arranger, Agent, Lender or affiliate of the foregoing shall continue to
constitute Obligations hereunder and such Arranger, Agent, Lender or affiliate
thereof shall continue to constitute a Qualified Counterparty hereunder.

 

“Qualifying Bids”: as defined in Section 5.19(c).

 

“Qualifying Lender”: as defined in Section 5.19(d).

 

“Real Properties”: all right, title and interest in and to any and all parcels
of or interests in real property, including the easements, hereditaments and
appurtenances relating thereto and the improvements thereon, owned by, or leased
by, Parent, Holdings, the Borrower or their respective Subsidiaries.

 



- 40 -

 

 

“Recovery Event”: any settlement of or payment in excess of $15,000,000 in
respect of any Property or casualty insurance claim or any condemnation
proceeding relating to any Property of Borrower or any of its Subsidiaries.

 

“Refinance”: as defined in Section 2.5(a).

 

“Refinancing Effective Date”: as defined in Section 2.5(a).

 

“Refinancing Expenses”: with respect to any Refinancing of any Indebtedness or
any amendment, modification, refunding, renewal or restructuring thereof,
accrued and unpaid interest (or dividends) and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection therewith.

 

“Refinancing Notes”: first priority senior secured notes, junior lien secured
notes and/or unsecured notes, in each case issued pursuant to an indenture, note
purchase agreement or other agreement and in lieu of Refinancing Term Loans;
provided that each of the following conditions is satisfied:

 

(a)  (i) if the Refinancing Notes are pari passu with the Term Loans being
Refinanced by such Refinancing Notes, such Refinancing Notes shall not mature,
do not have scheduled amortization or payments of principal, and are not subject
to mandatory redemption, repurchase, prepayment or sinking fund obligations
(except customary asset sale or change of control provisions and AHYDO
payments), in each case prior to the latest Term Loan Maturity Date of the Term
Loans being Refinanced and (ii) if the Refinancing Notes are secured on a junior
lien basis, not secured or are subordinated to any of the Facilities in right of
payment, such Refinancing Notes shall not mature, do not have scheduled
amortization or payments of principal, and are not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (except customary
asset sale or change of control provisions and AHYDO payments), in each case
prior to the date that is 90 days after the Latest Maturity Date of the Term
Loans being Refinanced;

 

(b)  if secured, such Refinancing Notes are not secured by liens on the assets
of Parent or any of its Subsidiaries, other than assets constituting Collateral;

 

(c)  no Subsidiary is a guarantor with respect to such Refinancing Notes unless
such Subsidiary is a Subsidiary Guarantor which is guaranteeing (or
substantially concurrently with the incurrence of the Refinancing Notes will
guarantee) the Obligations, and any Unrestricted Entity is an unrestricted
entity (or substantive equivalent) under such Refinancing Notes;

 

(d)  such Refinancing Notes may not be in an amount greater than the aggregate
principal amount of the Term Loans being Refinanced plus unpaid accrued interest
and premium (if any) thereon and underwriting discounts, fees, commissions and
expenses incurred in connection with the Refinancing Notes; provided that
nothing in this clause (d) shall limit the ability of the Borrower to incur
additional Indebtedness concurrently as part of the issuance or incurrence of
such Indebtedness so long as such additional Indebtedness is otherwise permitted
pursuant to the terms of this Agreement;

 



- 41 -

 

 

(e)  (i) if secured on a pari passu basis with the other Obligations, all
collateral therefor shall be secured by the Security Documents and the Loan
Parties and the Administrative Agent shall have entered into such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent (which shall not require any consent from any Lender) to provide the
Refinancing Notes with the benefit of the applicable Security Documents on a
pari passu basis with the other Obligations, the Borrower shall have delivered
the Pari Passu Intercreditor Agreement in connection therewith as may be
reasonably requested by the Administrative Agent and the trustee, agent, or
collateral trustee for such Refinancing Notes shall have executed the Pari Passu
Intercreditor Agreement if reasonably requested by the Administrative Agent and
(ii) if secured on a junior lien basis with the other Obligations, all
collateral therefor shall be secured by collateral documentation that is
substantially similar to the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), the Borrower shall have
delivered such other documents (including the Junior Lien Intercreditor
Agreement) in connection therewith as may be reasonably requested by the
Administrative Agent and the trustee, agent, or collateral trustee for such
Refinancing Notes shall have executed the Junior Lien Intercreditor Agreement if
reasonably requested by the Administrative Agent;

 

(f)  such Refinancing Notes do not contain financial maintenance covenants in
any way more restrictive than those set forth in this Agreement, except for
covenants applicable only to periods after the Latest Maturity Date at the time
of incurrence of such Indebtedness or to the extent that such financial
maintenance covenant (or any material modification thereto) is also added for
the benefit of any corresponding existing Facility;

 

(g)  subject to the foregoing, all other terms applicable to the Refinancing
Notes (other than provisions relating to original issue discount, fees, premium
and interest rates and optional prepayments or redemption terms which shall be
as agreed between the Borrower and the lenders providing such Refinancing Notes)
shall reflect market terms at the time of issuance; and

 

(h)  all of the Net Cash Proceeds of the Refinancing Notes shall be applied
substantially concurrently with the incurrence thereof solely to the pro rata
repayment of the Term Loans of the relevant Facility or Facilities being
Refinanced.

 

“Refinancing Term Facility”: as defined in the definition of “Facility”.

 

“Refinancing Term Lender”: as defined in Section 2.5(b).

 

“Refinancing Term Loan Amendment”: as defined in Section 2.5(c).

 

“Refinancing Term Loans”: as defined in Section 2.5(a).

 

“Refinancing Term Loan Series”: as defined in Section 2.5(b).

 

“Refunded Swing Line Loans”: as defined in Section 4.10(b).

 



- 42 -

 

 

“Refunding Date”: as defined in Section 4.10(c).

 

“Register”: as defined in Section 12.6(b)(iv).

 

“Regulation H”: Regulation H of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 4.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender for the account of the Borrower.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that, as a result of the delivery of a Reinvestment
Notice, are not applied to repay the Loans pursuant to Section 5.5(b).

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer of
Holdings or the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire, restore or reconstruct assets
used or useful in its business (including for Permitted Acquisitions).

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, restore, or reconstruct
assets used or useful in the business of the Borrower and its Subsidiaries
(including for Permitted Acquisitions).

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event (or, if
all or any portion of the Reinvestment Deferred Amount is not used within one
year of such Reinvestment Date, but is contractually committed within 12 months
of such Reinvestment Event to be so used or an executed letter of intent is in
place within 12 months of such Reinvestment Event, then within 18 months of such
Reinvestment Event) and (b) within five Business Days after the date on which
the Borrower shall have determined not to, or shall have otherwise ceased to,
acquire, restore or reconstruct assets used or useful in the business of Parent
and its Subsidiaries (including for Permitted Acquisitions) with all or any
portion of the relevant Reinvestment Deferred Amount.

 

“Rejection Notice”: as defined in Section 5.11(d).

 

“Related Transactions”: the (i) the entering into of the waiver and consent
agreement with respect to the Partnership Parks Agreements and (ii) payment of
fees and expenses in connection with any of the foregoing.

 



- 43 -

 

 

“Release”: any release, threatened release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata that violates or creates any liability under any
Environmental Law.

 

“Replacement Amendment”: the Replacement Revolving Facility Amendment to Second
Amended and Restated Credit Agreement, dated as of April 8, 2020, by and among
Holdings, Parent, the Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent and the Replacement Revolving Lenders party thereto.

 

“Replacement Borrower Consolidated Adjusted EBITDA Amount”: as defined in the
definition of “Senior Secured Leverage Ratio”.

 

“Replacement Quarter”: as defined in the definition of “Senior Secured Leverage
Ratio”.

 

“Replacement Rate”: as defined in Section 5.10(b).

 

“Replacement Revolving Commitment Series”: as defined in Section 3.4(b).

 

“Replacement Revolving Commitments”: as defined in Section 3.4(a).

 

“Replacement Revolving Credit Effective Date”: as defined in Section 3.4(a).

 

“Replacement Revolving Facility”: as defined in the definition of “Facility”.

 

“Replacement Revolving Facility Amendment”: as defined in Section 3.4(c).

 

“Replacement Revolving Lender”: as defined in Section 3.4(b).

 

“Reply Amount”: as defined in Section 5.19(b).

 

“Reply Date”: as defined in Section 5.19(a).

 

“Reply Discount”: as defined in Section 5.19(b).

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA and
the regulations issued thereunder, with respect to a Single Employer Plan, as to
which the PBGC has not waived the notice requirement by regulation.

 

“Repricing Transaction”: (a) any prepayment of the Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans under any credit facility
(including but not limited to Refinancing Term Loans) for which the Effective
Yield thereon on the date of such prepayment is lower than the Effective Yield
on the First Amendment Effective Date for the Tranche B Term Loans or (b) any
repricing of the Tranche B Term Loans pursuant to an amendment hereto relating
to the Applicable Margin or interest rate floors including in the definition of
Base Rate or Eurocurrency Rate that result in any of the foregoing on the date
of such amendment being lower than such amounts for the Tranche B Term Loans on
the First Amendment Effective Date; provided that notwithstanding the foregoing,
it shall not be a “Repricing Transaction” under this Agreement if any of the
transactions set forth in clause (a) or clause (b) above occur in connection
with a transaction contemplated by Section 10(l)(i) or Section 10(l)(ii) of this
Agreement or a Transformative Acquisition.

 



- 44 -

 

 

“Required Lenders”: at any time, the Lenders (other than Defaulting Lenders)
holding more than 50% of the sum of (a) the aggregate unpaid principal amount of
the Term Loans then outstanding and (b) the Total Revolving Credit Commitments
(excluding the amount of Revolving Credit Commitments held by Defaulting
Lenders) then in effect or, if the Revolving Credit Commitments have been
terminated, the Total Revolving Extensions of Credit (excluding the amount of
Revolving Extensions of Credit held by Defaulting Lenders) then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

 

“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, senior vice president or treasurer or assistant
treasurer, or general counsel or assistant general counsel, of such Person, but
in any event, with respect to financial matters, the chief financial officer,
senior vice president-finance or treasurer of such Person.

 

“Restricted Payment”: dividends (in cash, Property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any shares of any Capital Stock of Parent, Holdings or the
Borrower or of any warrants, options or other rights to acquire the same,
excluding dividends payable by any of Parent, Holdings, or the Borrower or any
Subsidiary solely in its own Qualified Capital Stock.

 

“Retained Declined Proceeds”: as defined in Section 5.11(d).

 

“Return Bid”: as defined in Section 5.19(b).

 

“Revolver Indebtedness”: Indebtedness of the Borrower in respect of Revolving
Credit Loans and Swing Line Loans.

 

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit, if applicable, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance, Incremental Amendment or Replacement Revolving Facility Amendment
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof, and shall include, for the
avoidance of doubt, Original Revolving Credit Commitments, increases in the
Revolving Credit Commitments pursuant to Section 3.3, if any, Replacement
Revolving Facility Commitments, if any and Extended Revolving Credit
Commitments, if any. As of the Closing Date, the aggregate amount of the Total
Revolving Credit Commitments (comprising solely Original Revolving Credit
Commitments) is $350,000,000.1

 



- 45 -

 

 



“Revolving Credit Exposure”: as defined in Section 5.5(f).

 

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.

 

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that

is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”: as defined in Section 3.1, and shall include, for the
avoidance of doubt, revolving loans made pursuant to any of the Revolving Credit
Commitments.

 

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or been terminated, the percentage which
the aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the amount of the Total Revolving Extensions of
Credit then outstanding).

 

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of Revolving
Credit Loans, (b) such Lender’s Revolving Credit Percentage of the aggregate
principal amount of Swing Line Loans then outstanding plus (c) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding.

 

“Revolving Facility Commitment Period”: the period from and including the
Closing Date to the Revolving Facility Termination Date.

 

“Revolving Facility Termination Date”: April 17, 2024; provided that (i) any
reference to Revolving Facility Termination Date with respect to any Extended
Revolving Credit Facility shall be the final maturity date as specified in the
applicable Extension Offer and (ii) any reference to Revolving Facility
Termination Date with respect to any Replacement Revolving Facility shall be the
final maturity date as specified in the Replacement Revolving Facility
Amendment.

 

“RP Eligible Proceeds”: Net Cash Proceeds from Dispositions permitted under
Sections 9.5(c)(ii), 9.5(c)(vi), 9.5(c)(vii), 9.5(c)(viii), 9.5(c)(xiii),
9.5(c)(xvii), 9.5(c)(xviii) and 9.5(c)(xix).

 

“RP Trigger Ratio”: a ratio of 5.25 to 1.00.

 



 

 

1 NTD: On April 8, 2020, the Total Revolving Credit Commitments were increased
to $481,000,000.

 



- 46 -

 

 

“S&P”: Standard & Poor’s Ratings Services, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sanctioned Country”: a country or territory which is itself the subject or
target of comprehensive Sanctions.

 

“Sanctioned Person”: (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, or by the
United Nations Security Council, the European Union, any European Union Member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c)   any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

 

“Sanctions”: any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous federal Governmental Authority).

 

“Second Amendment”: the Second Amendment to Second Amended and Restated Credit
Agreement, dated as of April 22, 2020,by and among Holdings, the Parent, the
Borrower, the Subsidiary Guarantors party thereto, the Administrative Agent and
the Lenders party thereto.

 

“Second Amendment Effective Date”: the Effective Date (as defined in the Second
Amendment), which, for the avoidance of doubt, is April 22, 2020.

 

“Secured Leverage Restart Date”: the date on which a certificate from a
Responsible Officer of Parent is required to be delivered pursuant to Section
8.1(f) with respect to the fiscal quarter ending March 31, 2021.

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement (and all assumptions thereof), the Mortgages and all other security
documents which shall have been delivered on or prior to the Closing Date, or
are hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document, as the same have been, and on and after the
Closing Date shall be modified, amended, amended and restated, restated or
supplemented in accordance herewith.

 

“Senior Note Indentures”: (a) the Indenture, dated as of June 16, 2016, by and
among Parent, the guarantors party thereto and U.S. Bank National Association,
as trustee and (b) the Indenture, dated as of April 13, 2017, by and among
Parent, the guarantors party thereto and U.S. Bank National Association, as
trustee, in each case, as the same may be amended, restated, amended and
restated, refinanced, replaced, extended, modified or further supplemented from
time to time in accordance with the terms of this Agreement.

 



- 47 -

 

 

“Senior Notes”: (a) the $1,000,000,000 aggregate principal amount of senior
unsecured notes due July 31, 2024, issued by Parent and (b) the $500,000,000
aggregate principal amount of senior unsecured notes due April 15, 2027, issued
by Parent.

 

“Senior Secured Debt”: as at the last day of any Measurement Period, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness (other than
Revolver Indebtedness and the undrawn portion of any outstanding letters of
credit) of the Borrower and its Subsidiaries hereunder or that otherwise is
secured by property or assets of the Borrower and its Subsidiaries and that
would, in conformity with GAAP, be set forth on the balance sheet of the
Borrower and its Subsidiaries on such date (determined on a consolidated basis
without duplication in accordance with GAAP), plus (b) the average of the
amounts of Revolver Indebtedness outstanding on such last day and on the last
day of each of the three immediately preceding fiscal quarters less (c) the
aggregate amount of Unrestricted Cash and unrestricted cash equivalents of the
Borrower and its Subsidiaries on such last day in an aggregate amount not to
exceed $50.0 million, in each case, set forth on the balance sheet of Parent and
its Subsidiaries on the applicable date.

 

“Senior Secured Leverage Ratio”: as at any date, the ratio of (a) Senior Secured
Debt as at such date to (b) Borrower Consolidated Adjusted EBITDA for the
Measurement Period most recently ended prior to such date. For the purposes of
the Senior Secured Leverage Ratio, in calculating Borrower Consolidated Adjusted
EBITDA for the Measurement Periods ending March 31, 2021, June 30, 2021, and
September 30, 2021, (x) the Borrower Consolidated Adjusted EBITDA for the fiscal
quarter period ending June 30, 2020, shall be deemed to be $157,901,000 , (y)
the Borrower Consolidated Adjusted EBITDA for the fiscal quarter period ending
September 30, 2020, shall be deemed to be $281,079,000 and (z) the Borrower
Consolidated Adjusted EBITDA for the fiscal quarter period ending December 31,
2020, shall be deemed to be $41,959,000 (each quarter ending June 30, 2020,
September 30, 2020, and December 31, 2020, a “Replacement Quarter” and such
deemed Borrower Consolidated Adjusted EBITDA, a “Replacement Borrower
Consolidated Adjusted EBITDA Amount”); provided that, the Borrower may elect by
one-time written notice to the Administrative Agent (such written notice, the
“Notice of Actual EBITDA”) to calculate Borrower Consolidated Adjusted EBITDA
for purposes of the Senior Secured Leverage Ratio in respect of all Replacement
Quarters and all subsequent fiscal- quarter periods with actual Borrower
Consolidated Adjusted EBITDA for the entire applicable Measurement Period. For
the avoidance of doubt, (i) the Notice of Actual EBITDA may only be delivered by
the Borrower one time and shall be delivered concurrently with the delivery of a
certificate of a Responsible Officer of Parent required to be delivered under
Section 8.1(f), (ii) the Borrower Consolidated Adjusted EBITDA for purposes of
calculating the Senior Secured Leverage Ratio included in such certificate under
Section 8.1(f) must be the actual Borrower Consolidated Adjusted EBITDA for the
entire Measurement Period included in such calculation of the Senior Secured
Leverage Ratio and (iii) from and after the date that the Borrower delivers a
Notice of Actual EBITDA, all calculations of Borrower Consolidated Adjusted
EBITDA shall be made without the inclusion of any Replacement Borrower
Consolidated Adjusted EBITDA Amount.

 



- 48 -

 

 

“Senior Secured Note Indenture”: with respect to the Senior Secured Notes, the
Indenture , by and among the Borrower, as issuer, Parent, the other guarantors
from time to time party thereto and U.S. Bank National Association, as trustee
and as collateral agent, as the same may be amended, restated, amended and
restated, refinanced, replaced, extended, modified or further supplemented from
time to time in accordance with the terms of this Agreement.

 

“Senior Secured Notes”: the $725,000,000 aggregate principal amount of 7.000%
senior secured notes contemplated to be issued by the Borrower.

 

“Series B Replacement Revolving Commitments”: the Replacement Revolving
Commitments established pursuant to the Replacement Amendment. For the avoidance
of doubt, the Series B Replacement Revolving Commitments constitute Revolving
Credit Commitments and Commitments for all purposes.

 

“Shared Services Agreement”: the Amended and Restated Shared Services Agreement,
dated as of January 1, 2006, among Parent, Holdings, the Borrower and PP Data
Services Inc., a Subsidiary of Holdings, as may be amended, restated, amended
and restated, refinanced, replaced, extended, modified or further supplemented
from time to time.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the present fair saleable value (on a going concern basis) of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value (on a going concern basis) of the assets of such Person will, as
of such date, be greater than the amount that will be required to pay the
liability of such Person on its debts as such debts become absolute and matured,
(c) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, and (d) such Person will be able to
pay its debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, (ii) “claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured and (iii) assets shall
include insurance coverage and/or indemnification available with respect to any
liability.

 

“Specified Cash Management Agreement”: any agreement, or any Guarantee of any
agreement, providing for treasury, depositary, purchasing card or cash
management services, including in connection with any automated clearing house
transfers of funds or any similar transactions, between Parent, Holdings, the
Borrower or any Subsidiary Guarantor and any Qualified Counterparty.

 



- 49 -

 

 

“Specified Hedge Agreement”: any Hedging Agreement entered into by Parent,
Holdings, the Borrower or any Subsidiary Guarantor and any Qualified
Counterparty.

 

“Specified Transaction”: any (a) Disposition of all or substantially all the
assets of or all the Capital Stock of any Subsidiary or of any division or
product line of Parent and its Subsidiaries, or any Asset Sale, (b) Permitted
Acquisition or other Investment, in each case involving consideration in excess
of $15,000,000, (c) designation of any Subsidiary as an Unrestricted Entity, or
of any Unrestricted Entity as a Subsidiary, in each case in accordance with
Section 9.17 or (d) the proposed incurrence of Indebtedness or making of a
Restricted Payment or Investment or any other transaction in respect of which
compliance with the any financial test or ratio hereunder (including any
incurrence test) is by the terms of this Agreement required to be calculated on
a Pro Forma Basis.

 

“Subordinated Debt”: any unsecured Indebtedness that is subordinated to the
Obligations of the applicable Person, the terms and conditions of which include
subordination provisions consistent with those prevailing in debt capital
markets of the United States at the time of incurrence.

 

“Subordinated Indemnity Agreement”: the Subordinated Indemnity Agreement, dated
as of April 1, 1998, among Parent, GP Holdings Inc., Time Warner Inc., Warner
Bros. Entertainment Inc. (as successor to Time Warner Entertainment Company,
L.P.), TW-SPV Co., Holdings, the Borrower, SFOG II, Inc. and SFT Holdings, Inc.,
as the same may be modified or amended at any time from time to time, provided
such modification or amendment does not violate Section 9.14.

 

“Subordinated Indemnity Escrow Agreement”: the Subordinated Indemnity Escrow
Agreement dated as of September 28, 2006, by and among Parent, Warner Bros.
Entertainment Inc. (as successor to Time Warner Entertainment Company, L.P.),
Historic TW Inc. (formerly known as Time Warner Inc.) and The Bank of New York
Mellon, as the same has been amended, supplemented, waived or otherwise modified
on or prior to the Closing Date or may be modified or amended at any time from
time to time, provided such modification or amendment does not violate Section
9.14.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person; provided that,
notwithstanding the foregoing, each of the Partnership Parks Entities will be
deemed to be a Subsidiary of Parent for all purposes under this Agreement,
provided further that none of any Inactive Subsidiary, Six Flags Over Texas
Fund, Ltd. or Six Flags Fund, Ltd. will be deemed to be a Subsidiary of Parent
for any purpose under this Agreement other than (a) with respect to the
disclosure required as of the Closing Date under Section 6.15 and (b) in
connection with the delivery of financial statements pursuant to Sections 6.1,
8.1(a) and 8.1(d) to the extent such Person otherwise would have been
consolidated with Parent for purposes of such financial statements. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Parent.
Notwithstanding the foregoing, in no event shall any person designated as an
Unrestricted Entity pursuant to Section 9.17 be deemed to be a Subsidiary of
Parent, Holdings, Borrower or any of their respective Subsidiaries (unless such
Unrestricted Entity is subsequently re-designated as a Subsidiary pursuant to
Section 9.17 and otherwise meets the criteria set forth in this definition of
“Subsidiary”).

 



- 50 -

 

 

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Subsidiary.

 

“Swing Line Commitment”: the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 4.9 in an aggregate principal amount at any one
time outstanding not to exceed $30,000,000.

 

“Swing Line Exposure”: at any time, the aggregate principal amount of all Swing
Line Loans outstanding at such time. The Swing Line Exposure of any Lender in
respect of any Swing Line Loan shall be its Revolving Credit Percentage of the
principal amount of such Swing Line Loan.

 

“Swing Line Lender”: Wells Fargo Bank, National Association, in its capacity as
the lender of Swing Line Loans.

 

“Swing Line Loans”: as defined in Section 4.9.

 

“Swing Line Participation Amount”: as defined in Section 4.10(c).

 

“Target Person”: as defined in Section 9.8.

 

“Tax Sharing Agreement”: that certain Tax Sharing Agreement, effective as of
January 1, 2011, among Parent, Holdings, and those Subsidiaries which are
parties thereto, as the same may be modified or amended at any time from time to
time, provided such modification or amendment does not violate Section 9.14.

 

“Taxes”: any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties attributable thereto.

 

“Term Loan Commitments”: the Tranche B Term Loan Commitments and any Incremental
Term Commitment.

 

“Term Loan Lenders”: the Tranche B Term Loan Lenders, the Incremental Term
Lenders, each Refinancing Term Lender and each Extending Term Lender.

 

“Term Loan Maturity Date”: the Tranche B Maturity Date, the maturity of any
Incremental Term Facility, the maturity date of any Refinancing Term Facility or
the maturity date of any Extending Term Facility, as the case may be.

 



- 51 -

 

 

“Term Loans”: the Tranche B Term Loans and, unless the context shall otherwise
require, the Incremental Term Loans, each Extending Term Loan and each
Refinancing Term Loan.

 

“Time Warner”: Historic TW Inc. and/or its affiliates.

 

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

 

“Tranche B Maturity Date”: April 17, 2026.

 

“Tranche B Term Loan”: as defined in Section 2.1.

 

“Tranche B Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower hereunder on the
Closing Date in a principal amount not to exceed the amount set forth under the
heading “Tranche B Term Loan Commitment” opposite such Lender’s name on Schedule
1 to the Lender Addendum delivered by such Lender on the Closing Date, or, as
the case may be, in the Assignment and Acceptance pursuant to which such Lender
became a party hereto (including, for the avoidance of doubt, any deemed
Assignment and Acceptance contemplated by the First Amendment), as the same may
be changed from time to time pursuant to the terms hereof. The aggregate amount
of the Tranche B Term Loan Commitments on the Closing Date is $800,000,000.

 

“Tranche B Term Loan Facility”: as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B Term Loan Lender”: each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B Term Loan Percentage”: as to any Lender at any time, the percentage
which the principal amount of such Lender’s Tranche B Term Loan then outstanding
constitutes of the aggregate principal amount of all Tranche B Term Loans then
outstanding.

 

“Transactions”: the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is or is to be a party, the borrowing of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder
and the payment of fees and expenses in connection therewith.

 

“Transferee”: as defined in Section 12.15.

 

“Transformative Acquisition”: any acquisition that is either (a) not permitted
by this Agreement immediately prior to the consummation of such Acquisition or
(b) if permitted by this Agreement immediately prior to the consummation of such
Acquisition, would not provide the Borrower and its subsidiaries with adequate
flexibility under this Agreement for the continuation and/or expansion of their
combined operations following such consummation, as determined by the Borrower
acting in good faith.

 



- 52 -

 

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

 

“U.S.A. PATRIOT Act”: (a) the Trading with the Enemy Act, as amended, and each
of the foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001, as amended or modified from time
to time.

 

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Uniform Commercial Code”: the Uniform Commercial Code as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “Uniform Commercial Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority (but not attachment)
and for purposes of definitions related to such provisions.

 

“Unrestricted Cash”: all cash that is not restricted cash, as determined in
accordance with GAAP. (provided that cash and cash equivalents that would appear
as “restricted” on a consolidated balance sheet solely because such cash or cash
equivalents are subject to a control agreement in favor of the Administrative
Agent (or other Indebtedness that is secured by a Lien on the Collateral along
with the Liens in favor of the Administrative Agent) shall not constitute
restricted cash or restricted cash equivalents hereunder).

 

“Unrestricted Entity”: (1) any person in which Parent, Holdings, Borrower or any
of their respective Subsidiaries makes or has made an Investment and which is
designated by Parent as an Unrestricted Entity pursuant to Section 9.17 hereof
and (2) any Subsidiary of any Unrestricted Entity. As of the Closing Date, there
are no Unrestricted Entities.

 

“Wholly Owned Subsidiary”: with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares or equity interests held by foreign
nationals, in each case to the extent mandated by applicable law) are directly
or indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person.

 



- 53 -

 

 

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to Parent, Holdings and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

 

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)  Except as specifically provided herein, the meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.

 

(e)  Unless otherwise expressly provided herein, (a) references to any
Requirement of Law, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
refinancings, restatements, renewals, restructurings, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
refinancings, restatements, renewals, restructurings, extensions, supplements
and other modifications are not prohibited by the Loan Documents; and (b)
references to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.

 

(f)  When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 



- 54 -

 

 

(g)  Notwithstanding any other provision contained herein, all computations of
amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB Accounting Standards Codification 805, 810 or
825 (or any other financial accounting standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower at “fair
value” as defined therein.

 

(h)  All references to “knowledge”, “aware” or “awareness” of any Loan Party or
a Subsidiary of Holdings means the actual knowledge of a Responsible Officer.

 

(i)  All certifications to be made hereunder by an officer or representative of
a Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such Person’s individual capacity.

(j)  For purposes of determining compliance with any Section of Section 9 at any
time, in the event that any Lien, Investment, Indebtedness (whether at the time
of incurrence or upon application of all or a portion of the proceeds thereof),
Disposition, Restricted Payment, Affiliate transaction, contractual obligation
or prepayment of Indebtedness meets the criteria of one or more than one of the
categories of transactions permitted pursuant to any clause of such Sections,
such transaction (or portion thereof) at any time shall be permitted under one
or more of such clauses as determined by the Borrower in its sole discretion at
such time.

 

(k)  The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “Eurocurrency Base
Rate”.

 

(l)  For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (i) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (ii) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Capital Stock at such time.

 

SECTION 2. AMOUNT AND TERMS OF
TERM LOAN COMMITMENTS

 

2.1.    Term Loan Commitments. Subject to the terms and conditions hereof, the
Tranche B Term Loan Lenders severally agree to make term loans denominated in
Dollars (each, a “Tranche B Term Loan”) to the Borrower on the Closing Date in
an amount for each Tranche B Term Loan Lender not to exceed the Tranche B Term
Loan Commitment of such Lender. The Tranche B Term Loans may from time to time
be Eurocurrency Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections

2.2 and 5.6.

 



- 55 -

 

 

2.2.    Procedure for Term Loan Borrowing.

 

(a)  The Borrower shall deliver to the Administrative Agent notice (which may be
conditioned upon the occurrence of the Closing Date) (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time one
Business Day prior to the anticipated Closing Date) requesting that the Tranche
B Term Loan Lenders make the Tranche B Term Loans and, specifying the amount to
be borrowed on the Closing Date. Upon receipt of such notice the Administrative
Agent shall promptly notify each Tranche B Term Loan Lender thereof. Not later
than 12:00 Noon, New York City time, on the Closing Date each Tranche B Term
Loan Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Tranche B Term Loan
to be made by such Lender.

 

(b)  The procedures for the funding of Refinancing Term Loans shall be as set
forth in the applicable Refinancing Term Loan Amendment and the procedures for
the funding of Incremental Term Loans shall be as set forth in the applicable
Incremental Amendment.

 

2.3.    Repayment of Term Loans.

 

(a)  The Tranche B Term Loan of each Tranche B Term Loan Lender shall mature in
28 installments, commencing on September 30, 2019, each of which shall be in an
amount equal to such Lender’s Tranche B Term Loan Percentage multiplied by the
amount set forth below opposite such installment and on the date indicated for
such installment (as such amounts may be reduced from time to time pursuant to
the application of voluntary and mandatory prepayments pursuant to Sections 5.4
and 5.5, repurchases pursuant to Section

5.19 and Section 12.6):

 

Installment Principal Amount September 30, 2019 $2,000,000 December 31, 2019
$2,000,000 March 31, 2020 $2,000,000 June 30, 2020 $2,000,000 September 30, 2020
$2,000,000 December 31, 2020 $2,000,000 March 31, 2021 $2,000,000 June 30, 2021
$2,000,000 September 30, 2021 $2,000,000 December 31, 2021 $2,000,000 March 31,
2022 $2,000,000 June 30, 2022 $2,000,000 September 30, 2022 $2,000,000 December
31, 2022 $2,000,000 March 31, 2023 $2,000,000 June 30, 2023 $2,000,000 September
30, 2023 $2,000,000 December 31, 2023 $2,000,000

 



- 56 -

 

 

Installment Principal Amount March 31, 2024 $2,000,000 June 30, 2024 $2,000,000
September 30, 2024 $2,000,000 December 31, 2024 $2,000,000 March 31, 2025
$2,000,000 June 30, 2025 $2,000,000 September 30, 2025 $2,000,000 December 31,
2025 $2,000,000 March 31, 2026 $2,000,000 Tranche B Maturity Date

All outstanding Tranche B

Term Loans

 

All outstanding Tranche B Term Loans shall be due and payable on the Tranche B
Maturity Date.

 

(b)  The Incremental Term Loans of any Incremental Series shall amortize and
mature as provided in the applicable Incremental Amendment.

 

(c)  The Refinancing Term Loans of any Refinancing Term Loan Series shall mature
as provided in the applicable Refinancing Term Loan Amendment.

 

(d)  The Extending Term Loans of any Extension Series shall amortize and mature
as provided in the applicable agreement giving effect to such relevant
Extension.

 

2.4.    Incremental Term Loans.

 

(a)  The Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Term Loan Commitments in an amount not to exceed
the Incremental Amount from one or more Incremental Term Lenders (which may
include any existing Lender) willing to provide such Incremental Term Loans in
their own discretion; provided that on a Pro Forma Basis after giving effect to
the borrowing of the Incremental Term Loans and the use of proceeds thereof, the
Borrower is in compliance with the covenant set forth in Section 9.1applicable
Financial Covenants, as of the latest Measurement Period; (or with respect to
Section 9.2, as of such date); and provided, further that:

 

(i)  no Event of Default shall exist after giving effect to such Incremental
Term Loans on the Increased Amount Date (except, in the case of the incurrence
or provision of any Incremental Facility in connection with a Permitted
Acquisition or other Investment permitted by the terms of this Agreement, no
Event of Default at the time of the relevant acquisition agreement was entered
into shall be the standard);

 

(ii)  such Incremental Term Loans shall mature no earlier than the Term Loans
under any then outstanding Facility (and if such Incremental Term Loans are
secured on a junior lien basis to any of the Facilities, such Incremental Term
Loans shall mature no earlier than 180 days after the Latest Maturity Date), and
such Incremental Term Loans shall not have a shorter weighted average life to
maturity than the remaining weighted average life to maturity (without giving
effect to reductions of amortization for periods where amortization has been
reduced as a result of the prepayment of the Term Loans) of the Term Loans under
any then outstanding Facility; provided that any Incremental Term Loans incurred
during the Designated Period that are secured on a pari passu basis with the
Loans may mature earlier than the Term Loans under any then outstanding Facility
and may have a shorter weighted average life to maturity than the remaining
weighted average life to maturity (without giving effect to reductions of
amortization for periods where amortization has been reduced as a result of the
prepayment of the Term Loans) of the Term Loans under any then outstanding
Facility so long as such Incremental Term Loans shall not mature prior to April
17, 2025;

 



- 57 -

 

 

(iii)  solely with respect to any Incremental Term Loans that are secured on a
pari passu basis and are pari passu in right of payment with the Loans and are
incurred prior to the date that is 24 months after the Closing Date, if the
Effective Yield on any Incremental Term Loans as of the date of determination
and prior to giving effect to this clause (iii) exceeds the Effective Yield on
the Tranche B Term Loans by more than 50 basis points, then the Applicable
Margin for the Tranche B Term Loans shall be increased to the extent necessary
so that the Effective Yield on the Tranche B Term Loans is 50 basis points less
than the Effective Yield on such Incremental Term Loans;

 

(iv)  the terms, provisions and documentation of the Incremental Term Loans,
except as otherwise set forth herein, shall be as agreed between the Borrower
and the lenders providing such Incremental Term Loans; provided that to the
extent the terms of such Incremental Term Loans are not consistent with the
Facilities (other than provisions relating to original issue discount, fees,
premiums, and optional prepayment or redemption terms, interest rates (subject
to clause (iii) above) and subject to clause (ii) above, maturity and
amortization which shall be as agreed between the applicable Borrower and the
Lenders providing such Incremental Term Loans), the terms of such Incremental
Term Loans shall be not be materially more favorable, taken as a whole, to such
lenders providing such Incremental Term Loans than the terms of the Tranche B
Term Loans, unless the existing Lenders receive the benefit of such favorable
terms, or such terms are reasonably satisfactory to the Administrative Agent
(provided that the terms applicable after the Latest Maturity Date are
reasonably acceptable to the Administrative Agent);

 

(v)  (1) if secured on a pari passu basis with the other Obligations, all
collateral therefor shall be secured by the Security Documents and the Loan
Parties and the Administrative Agent shall have entered into such amendments to
the Security Documents (including modifications to the Mortgages and date down
endorsements to the mortgagee’s title insurance policies issued to
Administrative Agent with respect to the Mortgages) as may be reasonably
requested by the Administrative Agent (which shall not require any consent from
any Lender) in connection with the Incremental Term Loans and the Borrower shall
have delivered such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative Agent
and (2) if secured on a junior lien basis with the other Obligations, all
collateral therefor shall be secured by collateral documentation that is
substantially similar to the Security Documents (and in any event no more
restrictive in any material respect), the Borrower shall have delivered such
other documents, certificates and opinions of counsel in connection therewith as
may be reasonably requested by the Administrative Agent and the agent for such
Incremental Term Loans shall have executed the Junior Lien Intercreditor
Agreement if reasonably requested by the Administrative Agent; and

 



- 58 -

 

 

(vi) the Incremental Term Loans shall rank pari passu in right of payment and
pari passu or junior in right of security with the Term Loans.

 

(b)  The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 12.6 (including consent, if applicable,
from the Administrative Agent, such consent not to be unreasonably withheld or
delayed) to provide all or a portion of the Incremental Term Loans (an
“Incremental Term Lender”); provided that any Lender offered or approached to
provide all or a portion of the Incremental Term Loans may elect or decline, in
its sole discretion, to provide an Incremental Term Loan. Any Incremental Term
Loans made on any Increased Amount Date shall be designated an incremental
series (an “Incremental Series”) of Incremental Term Loans for all purposes of
this Agreement and shall be deemed “Term Loans” for all purposes of this
Agreement; provided that any Incremental Term Loans may, to the extent provided
in the applicable Incremental Amendment, be designated as an increase in any
previously established Incremental Series of Incremental Term Loans made to the
Borrower.

 

(c)  The Incremental Term Loans shall be established pursuant to an Incremental
Amendment executed by the Borrower, the Administrative Agent and the Incremental
Term Lenders providing such Incremental Term Loans which shall be consistent
with the provisions set forth in paragraph (a) above (which shall not require
the consent of any other Lender). Each Incremental Amendment shall be binding on
the Lenders, the Loan Parties and the other parties hereto and thereto. In
connection with the Incremental Amendment, amendments shall be made to this
Agreement without the consent of any Lender or other Person, to reflect such
Incremental Term Loans as may be necessary or appropriate in the reasonable
opinion of the Borrower and the Administrative Agent to effect the provisions of
this Section 2.4, including any amendments necessary to provide that such
Incremental Term Loans are fungible with the existing Tranche B Term Loans for
U.S. income taxes.

 

(d)  This Section 2.4 shall supersede any provisions in Section 12.1 to the
contrary.

 

(e)  Notwithstanding anything to the contrary, (x) the aggregate principal
amount of Incremental Term Loans incurred pursuant to this Section 2.4 plus
increased Revolving Credit Commitments provided pursuant to Section 3.3 plus any
Indebtedness incurred pursuant to Section 9.3(c), in each case,during the
Designated Period that are secured on a pari passu basis with the other
Obligations shall not exceed $50,000,000 in the aggregate and (y) the proceeds
of all Incremental Term Loans incurred pursuant to Incremental Term Loan
Commitments during the Designated Period shall only be used to fund the purchase
of limited partnership units under the Partnership Parks Agreements and to pay
fees and expenses associated with the incurrence of such Indebtedness.

 



- 59 -

 

 

2.5.    Refinancing Term Loans and Refinancing Notes.

 

(a)  The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more additional tranches of term loans denominated
in Dollars under this Agreement (“Refinancing Term Loans”) to refinance or
replace (collectively, “Refinance”) Term Loans outstanding under any Facility
hereunder. Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower propose that the Refinancing Term Loans
shall be made, which shall be a date not less than five Business Days after the
date on which such notice is delivered to the Administrative Agent; provided
that each of the following conditions is satisfied:

 

(i)  (x) if the Refinancing Term Loans are pari passu with the Term Loans being
Refinanced by such Refinancing Term Loans, such Refinancing Term Loans shall
mature no earlier than the Term Loans being Refinanced and shall not have a
shorter weighted average life to maturity (without giving effect to reductions
of amortization for periods where amortization has been reduced as a result of
the prepayment of the Term Loans) than the remaining weighted average life to
maturity of the Term Loans being Refinanced and (y) if such Refinancing Term
Loans are secured on a junior lien basis, not secured or are subordinated to any
of the Facilities in right of payment, such Refinancing Term Loans shall mature
no earlier than 90 days after the Latest Maturity Date and shall not have a
shorter weighted average life to maturity than the remaining weighted average
life to maturity (without giving effect to reductions of amortization for
periods where amortization has been reduced as a result of the prepayment of the
Term Loans) of the Term Loans under any then outstanding Facility;

 

(ii)  if secured, such Refinancing Term Loans are not secured by liens on the
assets of Parent or any of its Subsidiaries, other than assets constituting
Collateral;

 

(iii)  no Subsidiary is a guarantor with respect to such Refinancing Term Loans
unless such Subsidiary is a Subsidiary Guarantor which is guaranteeing (or
substantially concurrently with the incurrence of the Refinancing Term Loans
will guarantee) the Obligations, and any Unrestricted Entity is an unrestricted
entity (or substantive equivalent) of such Refinancing Term Loans;

 

(iv) such Refinancing Term Loans may not be in an amount greater than the
aggregate principal amount of the Term Loans being Refinanced plus unpaid
accrued interest and premium (if any) thereon and underwriting discounts, fees,
commissions and expenses incurred in connection with the Refinancing Term Loans;
provided that nothing in this clause (iv) shall limit the ability of the
Borrower to incur additional Indebtedness concurrently as part of the issuance
or incurrence of such Indebtedness so long as such additional Indebtedness is
otherwise permitted pursuant to the terms of this Agreement;

 



- 60 -

 

 

 

(v)  (x) if secured on a pari passu basis with the other Obligations, all
collateral therefor shall be secured by the Security Documents and the Loan
Parties and the Administrative Agent shall have entered into such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent (which shall not require any consent from any Lender) to provide the
Refinancing Term Loans with the benefit of the applicable Security Documents on
a pari passu basis with the other Obligations, the Borrower shall have delivered
such other documents, certificates and opinions of counsel (including the Pari
Passu Intercreditor Agreement) in connection therewith, as may be reasonably
requested by the Administrative Agent and the agent, for such Refinancing Term
Loans shall have executed the Pari Passu Intercreditor Agreement if reasonably
requested by the Administrative Agent and (y) if secured on a junior lien basis
with the other Obligations, all collateral therefor shall be secured by
collateral documentation that is substantially similar to the Security Documents
(and in any event no more restrictive in any material respect), the Borrower
shall have delivered such other documents, certificates and opinions of counsel
(including the Junior Lien Intercreditor Agreement) in connection therewith as
may be reasonably requested by the Administrative Agent and the agent for such
Refinancing Term Loans shall have executed the Junior Lien Intercreditor
Agreement if reasonably requested by the Administrative Agent;

 

(vi) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, fees, premiums, optional
prepayment or optional redemption terms and interest rates which shall be as
agreed between the Borrower and the lenders providing such Refinancing Term
Loans) shall not be materially more favorable, taken as a whole, to the lenders
providing such Refinancing Term Loans than those applicable to the then
outstanding Term Loans being Refinanced, unless the existing Lenders receive the
benefit of such favorable terms, or such terms are reasonably satisfactory to
the Administrative Agent (provided that the terms applicable after the Latest
Maturity Date are reasonably acceptable to the Administrative Agent); and

 

(vii)   all of the Net Cash Proceeds of the Refinancing Term Loans shall be
applied substantially concurrently with the incurrence thereof solely to the pro
rata repayment of the Term Loans of the relevant Facility or Facilities being
Refinanced.

 

(b)  The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 12.6 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Refinancing Term Loan Series”) of Refinancing Term Loans
for all purposes of this Agreement and shall be deemed “Term Loans” for all
purposes of this Agreement; provided that any Refinancing Term Loans may, to the
extent provided in the applicable Refinancing Term Loan Amendment, be designated
as an increase in any previously established Refinancing Term Loan Series of
Refinancing Term Loans made to the Borrower.

 

(c)  The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrower, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(a) above (which shall not require the consent of any other Lender). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the
Administrative Agent, the Loan Parties and the other parties hereto. The
Administrative Agent shall be permitted, and is hereby authorized, to enter into
such amendments with the Borrower to effectuate the foregoing.

 



- 61 -

 

 

(d)  Notwithstanding anything to the contrary contained in this Section 2.5, the
Borrower may elect to issue Refinancing Notes consistent with the provisions set
forth in paragraph (a) above in lieu of Refinancing Term Loans.

 

(e) This Section 2.5 shall supersede any provisions in Section 5.11 or 12.1 to
the contrary.

 

SECTION 3. AMOUNT AND TERMS OF THE REVOLVING FACILITIES COMMITMENTS AND SWING
LINE COMMITMENT

 

3.1.    Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, (i) the Revolving Credit Lenders severally agree to make revolving
credit loans denominated in Dollars (the “Revolving Credit Loans”) to the
Borrower from time to time during the Revolving Facility Commitment Period in an
aggregate principal amount at any one time outstanding for each Revolving Credit
Lender which, when added to such Lender’s Revolving Credit Percentage of the sum
of (x) the L/C Obligations then outstanding and (y) the aggregate principal
amount of the Swing Line Loans then outstanding, does not exceed the amount of
such Lender’s Revolving Credit Commitment. During the Revolving Facility
Commitment Period, the Borrower may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Credit Loans may from time to time be Eurocurrency Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 5.6.

 

(b) The Borrower shall repay all outstanding Revolving Credit Loans on or before
the applicable Revolving Facility Termination Date.

 

3.2.    Procedure for Revolving Credit Borrowing. The Borrower may borrow under
the Revolving Credit Commitments on any Business Day during the Revolving
Facility Commitment Period, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 a.m., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurocurrency Loans,
or (b) on the same Business Day as the requested Borrowing Date, in the case of
Base Rate Loans), specifying (i) the amount and Type of Revolving Credit Loans
to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurocurrency Loans, the length of the initial Interest Period therefor. Each
borrowing of Revolving Credit Loans under the Revolving Credit Commitments shall
be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a
whole multiple of $500,000 (or, if the then aggregate Available Revolving Credit
Commitments are less than $500,000, such lesser amount) and (y) in the case of
Eurocurrency Loans, $2,500,000 or a whole multiple of $500,000 in excess
thereof; provided, that the Swing Line Lender may request, on behalf of the
Borrower, borrowings of Base Rate Loans under the Revolving Credit Commitments
in other amounts pursuant to Section 4.10. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Credit Lender thereof. Each Revolving Credit Lender will make its pro rata share
of the amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent in like funds as received by the Administrative Agent.

 



- 62 -

 

 

3.3.Increase in Revolving Credit Commitments.

 

(a)  The Borrower may, by written notice to the Administrative Agent from time
to time prior to the Revolving Facility Termination Date, request an increase in
the any Revolving Credit Facility in an aggregate amount not to exceed for all
Revolving Credit Facilities the Incremental Amount from one or more Revolving
Credit Lenders (which may include any existing Lender) willing to provide such
increased Revolving Credit Commitments in their own discretion; provided that on
a Pro Forma Basis after giving effect to the incurrence of such Revolving Credit
Commitments (assuming for purposes of this Section 3.3 that such increased
Revolving Credit Commitments established at such time are fully funded) and the
use of proceeds thereof, the Borrower is in compliance with the covenant set
forth in Section 9.1applicable Financial Covenants, as of the latest Measurement
Period; (or with respect to Section 9.2, as of such date); and provided further
that:

 

(i)  before and after giving effect to the increase in Revolving Credit
Commitments contemplated hereby on the Increased Amount Date, the conditions set
forth in Section 7.2 shall be satisfied;

 

(ii)  the increased Revolving Credit Commitments shall have the same terms and
conditions as the Revolving Credit Commitments then in effect and subject to
such increase (other than fees, maturity (which may be no earlier than the
Revolving Facility Termination Date for the Original Revolving Credit
Commitments) and interest rate margins, which shall be as agreed between the
Borrower and those lenders providing the additional Revolving Credit Commitments
pursuant to this Section 3.3);

 

(iii)  the Loan Parties and the Administrative Agent shall enter into such
amendments to the Security Documents as may be requested by the Administrative
Agent (which shall not require any consent from any Lender) in connection with
the increased Revolving Credit Commitments hereunder, and in each case the
Borrower shall have delivered such other documents (including modifications to
the Mortgages and date down endorsements to the mortgagee’s title insurance
policies issued to Administrative Agent with respect to the Mortgages,
certificates and opinions of counsel) in connection with the foregoing as may be
reasonably requested by the Administrative Agent; and

 

(iv)  any extensions of credit pursuant to any increase in the Revolving Credit
Commitments shall rank pari passu in right of payment and pari passu in right of
security with the Revolving Credit Commitments then in effect.

 

(b)  The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 12.6 (including consent, if applicable,
from the Administrative Agent, Issuing Lenders and Swing Line Lender, such
consent not to be unreasonably withheld or delayed) to provide all or a portion
of the increased Revolving Credit Commitments; provided that any Lender offered
or approached to provide all or a portion of the increase in Revolving Credit
Commitments may elect or decline, in its sole discretion, to provide such
increased Revolving Credit Commitments.

 



- 63 -

 

 

(c) Any increase in Revolving Credit Commitments pursuant to this Section 3.3
shall be established pursuant to an Incremental Amendment executed by the
Borrower, the Administrative Agent and the lenders providing such increased
Revolving Credit Commitments which shall be consistent with the provisions set
forth in paragraph (a) above (which shall not require the consent of any other
Lender). Each Incremental Amendment shall be binding on the Lenders, the
Administrative Agent, the Loan Parties and the other parties hereto and thereto.

 

(d)  Upon each increase in the Revolving Credit Commitments pursuant to this
section, each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Incremental Revolving Commitment (each a “Incremental
Revolving Lender”) in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Incremental Revolving Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(e) This Section 3.3 shall supersede any provisions in Section 12.1 to the
contrary.

 

(f) Notwithstanding anything to the contrary, (x) the aggregate principal amount
of Incremental Term Loans pursuant to Section 2.4 incurred plus increased
Revolving Credit Commitments provided pursuant to this Section 3.3 plus any
Indebtedness incurred pursuant to Section 9.3(c), in each case, during the
Designated Period that are secured on a pari passu basis with the other
Obligations shall not exceed $50,000,000 in the aggregate and (y) during the
Designated Period, on the date of effectiveness of any such Incremental
Amendment, such increased Revolving Credit Commitments established at such time
shall be fully funded and the net cash proceeds of such Revolving Credit Loans
borrowed on such date shall only be used to fund the purchase of limited
partnership units under the Partnership Parks Agreements and to pay fees and
expenses associated with the incurrence of such Indebtedness.

 



- 64 -

 

 

 

3.4. Replacement Revolving Credit Commitments.

 

(a)  The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more additional revolving facilities providing for
revolving commitments denominated in Dollars under this Agreement (“Replacement
Revolving Commitments”) to Refinance one or more Facilities of Revolving Credit
Commitments under this Agreement. Each such notice shall specify the date (each,
a “Replacement Revolving Credit Effective Date”) on which the Borrower proposes
that the Replacement Revolving Commitments shall become effective, which shall
be a date not less than five Business Days after the date on which such notice
is delivered to the Administrative Agent; provided that each of the following
conditions is satisfied:

 

(i)  (x) if such Replacement Revolving Commitments are pari passu with the
Revolving Credit Commitments being Refinanced by such Replacement Revolving
Commitments, such Replacement Revolving Commitments shall have a scheduled
termination date no earlier than the Revolving Credit Commitments being
Refinanced and

(y) if such Replacement Revolving Commitments are secured on a junior lien
basis, not secured or are subordinated to any of the Facilities in right of
payment, such Replacement Revolving Commitments shall have a scheduled
termination date no earlier than 90 days after the Latest Maturity Date;

(ii)  if secured, such Replacement Revolving Commitments are not secured by
liens on the assets of Parent or any of its Subsidiaries, other than assets
constituting Collateral;

 

(iii)  no Subsidiary is a guarantor with respect to such Replacement Revolving
Commitments unless such Subsidiary is a Subsidiary Guarantor which is
guaranteeing (or substantially concurrently with the establishment of the
Replacement Revolving Commitments will guarantee) the Obligations, and any
Unrestricted Entity is an unrestricted entity (or substantive equivalent) of
such Replacement Revolving Commitments;

 

(iv)  after giving effect to the establishment of any Replacement Revolving
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Credit Commitments, the aggregate amount of Revolving Credit
Commitments and Replacement Revolving Commitments shall not exceed the aggregate
amount of the Revolving Credit Commitments in effect immediately prior to the
establishment of such Replacement Revolving Commitments; provided that nothing
in this clause (iv) shall limit the ability of the Borrower to incur additional
Indebtedness concurrently as part of the issuance or incurrence of such
Indebtedness so long as such additional Indebtedness is otherwise permitted
pursuant to the terms of this Agreement;

 



- 65 -

 

 

(v)  (x) if secured on a pari passu basis with the other Obligations, all
collateral therefor shall be secured by the Security Documents and the Loan
Parties and the Administrative Agent shall have entered into such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent (which shall not require any consent from any Lender) to provide the
Replacement Revolving Commitments with the benefit of the applicable Security
Documents on a pari passu basis with the other Obligations, the Borrower shall
have delivered the Pari Passu Intercreditor Agreement in connection therewith as
may be reasonably requested by the Administrative Agent and the trustee, agent,
or collateral trustee for such Refinancing Notes shall have executed the Pari
Passu Intercreditor Agreement if reasonably requested by the Administrative
Agent and (y)      if secured on a junior lien basis with the other Obligations,
all collateral therefor shall be secured by collateral documentation that is
substantially similar to the Security Documents (and in any event no more
restrictive in any material respect), the Borrower shall have delivered the
Junior Lien Intercreditor Agreement in connection therewith as may be reasonably
requested by the Administrative Agent and the agent for such Replacement
Revolving Commitments shall have executed the Junior Lien Intercreditor
Agreement if reasonably requested by the Administrative Agent;

 

(vi)  all other terms applicable to such Replacement Revolving Commitments
(other than provisions relating to fees and interest rates, which shall be as
agreed between the Borrower and the lenders providing such Replacement Revolving
Commitments) shall be substantially identical to, or less favorable in any
material respect to the lenders providing such Replacement Revolving Commitments
than, those applicable to the Revolving Credit Commitments being Refinanced; and

 

(vii)    there shall be no more than two Facilities that are revolving
facilities in the aggregate in effect at any time.

 

(b)  The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 12.6 to provide all or a portion of the
Replacement Revolving Commitments (a “Replacement Revolving Lender”); provided
that any Lender offered or approached to provide all or a portion of the
Replacement Revolving Commitments may elect or decline, in its sole discretion,
to provide a Replacement Revolving Commitment. Any Replacement Revolving
Commitments made on any Replacement Revolving Credit Effective Date shall be
designated a series (a “Replacement Revolving Commitment Series”) of Replacement
Revolving Commitments for all purposes of this Agreement and shall be deemed a
“Revolving Credit Commitment” for all purposes of this Agreement; provided that
any Replacement Revolving Commitments may, to the extent provided in the
applicable Replacement Revolving Facility Amendment, be designated as an
increase in any previously established Replacement Revolving Commitments Series.

 

(c)  The Replacement Revolving Commitments shall be established pursuant to an
amendment to this Agreement among the Borrower, the Administrative Agent and the
Replacement Revolving Lenders providing such Replacement Revolving Commitments
(a “Replacement Revolving Facility Amendment”) which shall be consistent with
the provisions set forth in paragraph (a) above (which shall not require the
consent of any other Lender). Each Replacement Revolving Facility Amendment
shall be binding on the Lenders, the Administrative Agent, the Loan Parties and
the other parties hereto. The Administrative Agent shall be permitted, and is
hereby authorized, to enter into such amendments with the Borrower to effectuate
the foregoing.

 



- 66 -

 

 

(d)  On any Replacement Revolving Credit Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Replacement
Revolving Lenders with Replacement Revolving Commitments of such Replacement
Revolving Commitment Series shall purchase from each of the other Lenders with
Revolving Credit Commitments, at the principal amount thereof, such interests in
the Revolving Credit Loans outstanding on such Replacement Revolving Credit
Effective Date as may be specified by the Administrative Agent and as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Revolving Credit Loans will be held by the relevant Lenders
ratably in accordance with their Revolving Credit Percentages.

 

(e) This Section 3.4 shall supersede any provisions in Section 5.11 or 12.1 to
the contrary.

 

SECTION 4. LETTERS OF CREDIT; SWING LINE LOANS

 

4.1.    L/C Commitment. (a) Prior to the Closing Date, JPMorgan Chase Bank,
N.A., has issued the Existing Letters of Credit, which, from and after the
Closing Date, shall constitute Letters of Credit hereunder. Subject to the terms
and conditions hereof, each Issuing Lender, in reliance on the agreements of the
other Revolving Credit Lenders set forth in Section 4.4(a), agrees to issue
letters of credit (the letters of credit issued on and after the Closing Date
pursuant to this Section 4, the “Letters of Credit”) for the account of the
Borrower (or Parent, Holdings or any Subsidiary so long as Borrower is a joint
and several co-applicant) on any Business Day during the Revolving Facility
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided, that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the
outstanding L/C Obligations with respect to such Issuing Lender would exceed the
Letter of Credit Commitment of such Issuing Lender without the consent of such
Issuing Lender, (ii) the outstanding L/C Obligations would exceed the L/C
Commitment or (iii) the sum of (x) the L/C Obligations, plus (y) the aggregate
principal amount of Swing Line Loans outstanding at any time plus (z) the
aggregate amount of Revolving Credit Loans then outstanding would exceed the
Total Revolving Credit Commitment. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the Revolving Facility
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above); provided that
any such renewal must permit the Issuing Lender to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve- month
period to be agreed upon at the time such Letter of Credit is issued. For the
avoidance of doubt, all references to issuance of Letters of Credit in this
Agreement shall include any extensions, amendments or increases of Letters of
Credit.

 

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 



- 67 -

 

 

4.2.    Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Upon receipt of any Application, an Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Lender and the Borrower
(but in no event shall any Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto). Promptly after issuance by an Issuing Lender of a
Letter of Credit, such Issuing Lender shall furnish a copy of such Letter of
Credit to the Borrower. Each Issuing Lender shall promptly furnish to the
Administrative Agent, notice of the issuance of each Letter of Credit issued by
it (including the amount thereof). Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued the rules of the ISP
shall apply to each standby Letter of Credit.

 

4.3.    Fees and Other Charges. (a) The Borrower will pay a fee on the aggregate
daily average drawable amount of all outstanding Letters of Credit issued for
the Borrower’s account at a per annum rate equal to the Applicable Margin then
in effect with respect to Eurocurrency Loans under the Revolving Credit
Facility, shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date of any such Letter of
Credit (subject to the Borrower’s payment of increased fees payable to Revolving
Credit Lenders under any Incremental Revolving Facility, any Replacement
Revolving Facility or under any Extended Revolving Credit Facility to the extent
otherwise permitted hereunder). In addition, the Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee on the aggregate
daily average drawable amount of all outstanding Letters of Credit issued for
the Borrower’s account by such Issuing Lender of an amount to be agreed upon by
the Borrower and the relevant Issuing Lender (but in no event greater than 0.25%
per annum), payable on such terms as are agreed to by the Borrower and the
Issuing Lender.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit issued for the
Borrower’s account.

 

4.4.    L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Credit Percentage in each Issuing Lender’s obligations and rights under each
Letter of Credit issued by such Issuing Lender hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to such Issuing Lender
upon demand at such Issuing Lender’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Credit Percentage of the amount
of such draft, or any part thereof, that is not so reimbursed.

 



- 68 -

 

 

(b)  If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 4.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is not paid to
such Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii)  the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
4.4(a) is not made available to such Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, such Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans under the Revolving Credit Facility. A certificate
of such Issuing Lender submitted to any L/C Participant with respect to any such
amounts owing under this Section shall be conclusive in the absence of manifest
error.

 

(c)  Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 4.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

 

4.5.    Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender for the amount of (a) such draft so paid and (b)
any expenses incurred by such Issuing Lender in connection with such payment
(the amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”), on the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
(or if the Borrower shall have received such notice later than 10:00 A.M. New
York City time on such Business Day, on the immediately following Business Day).
Each such payment shall be made to such Issuing Lender at its address for
notices specified herein in Dollars and in immediately available funds. Interest
shall be payable on each Payment Amount from the date of the applicable drawing
until payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 5.8(b) and (ii)
thereafter, Section 5.8(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in Section 10(g), (h) or (i) shall have
occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 4.4(a) for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to Section 3.2 of Base Rate Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made, pursuant to
Section 3.2, if the Administrative Agent had received a notice of such borrowing
at the time the Administrative Agent receives notice from the relevant Issuing
Lender of such drawing under such Letter of Credit.

 



- 69 -

 

 

4.6.    Obligations Absolute. The Borrower’s obligations under this Section 4
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 4.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
court of competent jurisdiction in a final non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrower agrees that any action taken or omitted by an Issuing Lender under
or in connection with any Letter of Credit issued by it for the Borrower’s
account, or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

 

4.7.    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of the relevant
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by such Issuing Lender,
be limited to determining that the documents (including each draft) delivered
under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

 

4.8.    Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall apply.

 

4.9.    Swing Line Commitment. (a) Subject to the terms and conditions hereof,
the Swing Line Lender agrees that, during the Revolving Facility Commitment
Period, it will make available to the Borrower in the form of swing line loans
denominated in Dollars (“Swing Line Loans”) a portion of the credit otherwise
available to the Borrower under the Revolving Credit Commitments; provided that
(i) the aggregate principal amount of Swing Line Loans outstanding at any time
shall not exceed the Swing Line Commitment, (ii) the aggregate principal amount
of Swing Line Loans outstanding at any time, when aggregated with the L/C
Obligations, shall not exceed the Revolving Credit Commitments and (iii) the sum
of (x) the aggregate principal amount of Swing Line Loans outstanding at any
time plus (y) the L/C Obligations plus (z) the aggregate amount of Revolving
Credit Loans then outstanding shall not exceed the Total Revolving Credit
Commitment. During the Revolving Facility Commitment Period, the Borrower may
use the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swing Line Loans shall be Base
Rate Loans only.

 



- 70 -

 

 

(b) The Borrower shall repay all outstanding Swing Line Loans on or before the
Revolving Facility Termination Date.

 

4.10.   Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a)
The Borrower may borrow under the Swing Line Commitment on any Business Day
during the Revolving Facility Commitment Period, provided, the Borrower shall
give the Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing (which telephonic notice must be received by the Swing Line Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date.
Each borrowing under the Swing Line Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in the borrowing
notice in respect of any Swing Line Loan, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.

 

(b)  The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 12:00 Noon, New York City
time, request each Revolving Credit Lender to make, and each Revolving Credit
Lender hereby agrees to make, a Revolving Credit Loan to the Borrower, in an
amount equal to such Revolving Credit Lender’s Revolving Credit Percentage of
the aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Swing Line Lender. Each
Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the relevant Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving
Credit Loans shall be made immediately available by the Administrative Agent to
the Swing Line Lender for application by the Swing Line Lender to the repayment
of the Refunded Swing Line Loans.

 

(c)  If prior to the time a Swing Line Loan would have otherwise been made
pursuant to Section 4.10(b), one of the events described in Section 10(g), (h)
or (i) shall have occurred and be continuing with respect to the Borrower, or if
for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by Section
4.10(b), each Revolving Credit Lender shall, on the date such Revolving Credit
Loan was to have been made pursuant to the notice referred to in Section 4.10(b)
(the “Refunding Date”), purchase for cash an undivided participating interest in
the then outstanding Swing Line Loans by paying to the Swing Line Lender an
amount (the “Swing Line Participation Amount”) equal to (i) such Revolving
Credit Lender’s Revolving Credit Percentage times (ii) the sum of the aggregate
principal amount of Swing Line Loans then outstanding which were to have been
repaid with such Revolving Credit Loans.

 



- 71 -

 

 

(d)  Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.

 

(e)  Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 4.10(b) and to purchase participating interests
pursuant to Section 4.10(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 7.2; (iii) any adverse change in the condition
(financial or otherwise) of Parent, Holdings or the Borrower; (iv) any breach of
this Agreement or any other Loan Document by Parent, Holdings or the Borrower,
any other Loan Party or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

SECTION 5. CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND THE LETTERS OF CREDIT

 

5.1.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender (i) the then unpaid principal amount of each Revolving
Credit Loan and Swing Line Loan made by such Lender to the Borrower, on the
Revolving Facility Termination Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 10) and (ii) the principal amount of
the Tranche B Term Loan made by such Lender to the Borrower, in installments
according to the amortization schedule set forth in Section 2.3(b) (or on such
earlier date on which the Loans become due and payable pursuant to Section 10).
The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans made to it from time to time outstanding from the date of
such Loans until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 5.8.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)  The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 12.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made or continued
hereunder and any Note evidencing such Loan, (ii) the Type of such Loan and each
Interest Period applicable thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 



- 72 -

 

 

(d)  The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 5.1(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that (x) in the event of a
conflict between the Register and the accounts maintained pursuant to Section
5.1(b), the Register shall govern and (y) the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower in accordance with the
terms of this Agreement.

 

(e)  The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Tranche B Term Loans, Revolving Credit Loans
or Swing Line Loans, as the case may be, of such Lender, substantially in the
forms of Exhibit G-1, G-2 or G-3, respectively, with appropriate insertions as
to date and principal amount.

 

5.2.    Commitment Fees, Etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Facility Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Facility Termination Date, commencing on the first of such dates to
occur after the date hereof.

 

(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

 

5.3.    Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent (who shall reasonably promptly notify each Lender), to
terminate the Revolving Credit Commitments of any Facility or, from time to
time, to reduce the aggregate amount of the Revolving Credit Commitments of any
Facility; provided, that the Borrower may rescind or postpone any notice of
termination or reduction (by notice to the Administrative Agent on or prior to
the specified effective date) if such notice is conditioned upon the
effectiveness of other financing arrangements or the consummation of other
transactions and if such condition is not satisfied or is delayed; provided
further, that such termination or reduction shall be permitted only to the
extent that, after giving effect thereto and to any prepayments of the Swing
Line Loans made on the effective date thereof, (A) the sum of the aggregate
principal amount of Swing Line Loans outstanding at any time shall not exceed
the Swing Line Commitment and (B) the sum of (x) the aggregate principal amount
of Swing Line Loans outstanding at any time plus (y) the L/C Obligations shall
not exceed the Revolving Credit Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. No such reduction
shall reduce the L/C Commitment or Swing Line Commitment unless either (a)
Borrower so requests or (b) the aggregate amount of the L/C Commitment and the
Swing Line Commitment prior to giving effect to such reduction shall be greater
than the Revolving Credit Commitments after giving effect to such reduction in
which case each of the L/C Commitment and the Swing Line Commitment shall be
reduced ratably in order to eliminate such excess.

 



- 73 -

 

 

5.4.    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans made to it, in whole or in part, without premium or penalty
(except as otherwise set forth in this Section 5.4), upon irrevocable notice
delivered to the Administrative Agent at least three Business Days prior thereto
in the case of Eurocurrency Loans and on the date of prepayment in the case of
Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurocurrency Loans or Base Rate Loans;
provided, that the Borrower may rescind or postpone any notice of prepayment (by
notice to the Administrative Agent on or prior to the specified effective date)
if such notice is conditioned upon the effectiveness of other financing
arrangements or the consummation of other transactions and if such condition is
not satisfied or is delayed; provided further, that (a) if a Eurocurrency Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 5.14
and (b) no prior notice is required for the prepayment of Swing Line Loans. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given (subject to the revocation
or postponement of notice as permitted above), the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of Revolving Credit Loans that are Base Rate Loans and Swing
Line Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Loans (other than Swing Line Loans) shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof. Partial prepayments
of Swing Line Loans shall be in an aggregate principal amount of $100,000 or a
whole multiple thereof. Optional prepayments shall be applied (a) to the
Facility or Facilities of Term Loans selected by the Borrower, which shall
reduce scheduled installments of principal on such Facility or Facilities as
directed by the Borrower or (b) except in connection with termination or
permanent reduction of Revolving Credit Commitments of a given Facility, to the
Revolving Credit Loans on a pro rata basis across all Facilities that are
revolving facilities. Notwithstanding anything to the contrary in this Section
5.4 or Section 5.5, any prepayment or repricing of the Tranche B Term Loans
effected after the First Amendment Effective Date and on or prior to the date
that is six months after the First Amendment Effective Date as a result of a
Repricing Transaction shall be accompanied by a fee equal to 1.00% of the
principal amount of Tranche B Term Loans prepaid or repriced, unless such fee is
waived by the applicable Tranche B Term Loan Lender. If in connection with a
Repricing Transaction after the First Amendment Effective Date and on or prior
to the date that is six months after the First Amendment Effective Date any
Lender is replaced as a result of its being a Non-Consenting Lender in respect
of such Repricing Transaction pursuant to Section 5.17 or clause (b) of the last
paragraph of Section 12.1, such Lender shall be entitled to the fee provided
under this Section 5.4.

 

5.5.    Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness
shall be incurred by Parent, Holdings or the Borrower or any of its Subsidiaries
(excluding any Indebtedness permitted by Section 9.3 (other than Refinancing
Term Loans, Replacement Revolving Facility or Refinancing Notes, in each case,
that is intended to Refinance the Term Loans)), then, on the date of such
incurrence, the Term Loans shall be prepaid in an amount equal to 100% of the
Net Cash Proceeds of such incurrence, as set forth in Section 5.5(d).

 



- 74 -

 

 

(b)

 

                (i) If on any date, other than during the Designated Period, (i)
the Borrower or any of its Subsidiaries shall receive Net Cash Proceeds
fromconsummate any Asset Sale or a Recovery Event has occurred and such Person
receives Net Cash Proceeds and (ii) the Senior Secured Leverage Ratio is greater
than 2.50:1.00 as of the latest Measurement Period after giving Pro Forma Effect
to such Asset Sale or Recovery Event and the use of proceeds therefrom, the
Loans shall be prepaid, on or before the date which is five Business Days
following the date of receipt of such Net Cash Proceeds, by an amount equal to
the amount of such Net Cash Proceeds, as set forth in Section 5.5(d); provided
that, notwithstanding the foregoing, no prepayment of the Loans shall be
required to be made under this Section 5.5(b) in respect of (i) Net Cash
Proceeds received by the Borrower or any of its Subsidiaries from Asset Sales or
Recovery Events in any fiscal year not to exceed $50,000,000 in the aggregate
(and thereafter only Net Cash Proceeds in excess of such amount shall be
required to prepay the Loans), (ii) the Net Cash Proceeds received by the
Borrower or any of its Subsidiaries from any Asset Sale or Recovery Event in
respect of which a Reinvestment Notice has been delivered (or is delivered
within 30 days after receipt of such proceeds (or such longer period as the
Administrative Agent may reasonably agree)), so long as, on each Reinvestment
Prepayment Date, the Loans shall be prepaid by an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Asset Sale or
Recovery Event, as set forth in Section 5.5(d) and (iii) RP Eligible Proceeds,
to the extent such RP Eligible Proceeds are designated as such within 120 days
of receipt by the Borrower or any of its Subsidiaries, and used within 180 days
of designation as RP Eligible Proceeds, of the Disposition which is the source
of such RP Eligible Proceeds to make a Restricted Payment permitted to be made
under Section 9.6(h); provided that if at the time that any such prepayment
would be required, the Borrower is required to offer to repurchase other
Indebtedness permitted hereunder that is secured by Liens on the Collateral on a
pari passu basis with the Obligations, in each case pursuant to the terms of the
documentation governing such Indebtedness with the Net Proceeds of such
DispositionAsset Sale or CasualtyRecovery Event (such Indebtedness required to
be offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrower may apply such Net Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time or, if such Other Applicable Indebtedness
is revolving credit indebtedness, on the basis of the aggregate outstanding
principal amount of the Revolver Indebtedness and such Other Applicable
Indebtedness at such time; provided, further, that the portion of such Net
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Net Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Proceeds shall be allocated to the Term Loans in accordance with the
terms hereof or, if such Other Applicable Indebtedness is revolving credit
indebtedness, shall be allocated to the Revolver Indebtedness in accordance with
the terms hereof) to the prepayment of the Term Loans or Revolver Indebtedness,
as applicable, and to the repurchase or prepayment of Other Applicable
Indebtedness, and the amount of prepayment of the Term Loans or Revolver
Indebtedness, as applicable, that would have otherwise been required pursuant to
this Section 2.055.5(b) shall be reduced accordingly.

 

(ii)                Notwithstanding anything to the contrary in this Section
5.5(b) or in this Agreement, if on any date during the Designated Period, a
Recovery Event (or series of related Recovery Events) shall have occurred that
results in Net Cash Proceeds in an amount greater than $10,000,000, the Loans
shall be prepaid, on or before the date which is thirty (30) days following the
date of receipt of such Net Cash Proceeds, by an amount equal to the amount of
such Net Cash Proceeds, as set forth in Section 5.5(d); provided that,
notwithstanding the foregoing, no prepayment of the Loans shall be required to
be made under this Section 5.5(b)(ii) in respect of the Net Cash Proceeds
received by the Borrower or any of its Subsidiaries from any Recovery Event in
respect of which a Reinvestment Notice has been delivered (or is delivered
within 30 days after receipt of such proceeds (or such longer period as the
Administrative Agent may reasonably agree)), so long as, on each Reinvestment
Prepayment Date, the Loans shall be prepaid by an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Recovery Event, as
set forth in Section 5.5(d); provided that if at the time that any such
prepayment would be required, the Borrower is required to offer to repurchase
Other Applicable Indebtedness, then the Borrower may apply such Net Proceeds on
a pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time or, if
such Other Applicable Indebtedness is revolving credit indebtedness, on the
basis of the aggregate outstanding principal amount of the Revolver Indebtedness
and such Other Applicable Indebtedness at such time; provided, further, that the
portion of such Net Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Net Proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such Net Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof or, if such Other Applicable Indebtedness is
revolving credit indebtedness, shall be allocated to the Revolver Indebtedness
in accordance with the terms hereof) to the prepayment of the Term Loans or
Revolver Indebtedness, as applicable, and to the repurchase or prepayment of
Other Applicable Indebtedness, and the amount of prepayment of the Term Loans or
Revolver Indebtedness, as applicable, that would have otherwise been required
pursuant to this Section 5.5(b)(ii) shall be reduced accordingly.

 

(iii)             Notwithstanding anything to the contrary in this Section
5.5(b) or in this Agreement, if on any date during the Designated Period, the
Borrower or any of its Subsidiaries consummates a Disposition or series of
related Dispositions (other than pursuant to Section 9.5(c)(i), (ii), (iii),
(iv), (ix), (x), (xi), (xii), (xiii), (xiv), (xv), (xvi) and (xx)) resulting in
Net Cash Proceeds from such Disposition in an amount greater than $10,000,000
and such Net Cash Proceeds are received during the Designated Period, the Loans
shall be prepaid, on or before the date which is five Business Days following
the date of receipt of such Net Cash Proceeds, by an amount equal to the amount
of such Net Cash Proceeds, as set forth in Section 5.5(d); provided that if at
the time that any such prepayment would be required, the Borrower is required to
offer to repurchase other Applicable Indebtedness, then the Borrower may apply
such Net Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time or, if such Other Applicable Indebtedness is revolving credit
indebtedness, on the basis of the aggregate outstanding principal amount of the
Revolver Indebtedness and such Other Applicable Indebtedness at such time;
provided, further, that the portion of such Net Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof or, if such
Other Applicable Indebtedness is revolving credit indebtedness, shall be
allocated to the Revolver Indebtedness in accordance with the terms hereof) to
the prepayment of the Term Loans or Revolver Indebtedness, as applicable, and to
the repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans or Revolver Indebtedness, as applicable, that would
have otherwise been required pursuant to this Section 5.5(b)(iii) shall be
reduced accordingly.

 



- 75 -

 

 

(c)  Subject to the last sentence of this paragraph, if, for any fiscal year of
the Borrower commencing with the fiscal year ending December 31, 2019, there
shall be Excess Cash Flow, then, on the relevant Excess Cash Flow Application
Date, the Term Loans shall be prepaid as set forth in Section 5.5(d) by an
amount equal to (x) the ECF Percentage of such Excess Cash Flow during such
fiscal year minus, to the extent not paid or financed with Net Cash Proceeds of
secured Indebtedness (other than Revolver Indebtedness), (y) all voluntary
principal payments of the Term Loans during such fiscal year (including
repurchases pursuant to Section 5.19 and Section 12.16 in an amount equal to the
discounted amount actually paid in cash) and all voluntary principal payments in
respect of Revolver Indebtedness (to the extent accompanied by an equivalent
permanent reduction in commitments thereunder). Each such prepayment shall be
made on July 15 of the following fiscal year, beginning on July 15, 2020 (an
“Excess Cash Flow Application Date”).

 

(d)  Subject to Section 5.11(d), amounts to be applied in connection with
prepayments made pursuant to this Section 5.5 shall be applied, first, pro rata
to the Tranche B Term Loans and, to the extent required by the terms of any
Extending Term Loans, Refinancing Term Loans or Incremental Term Loans, to such
other Term Loans (based on the amount of Term Loans under each Facility
requiring such a payment), and after giving effect to the foregoing, to the
payment of the installments due on such Term Loans within each such Facility in
direct order of maturity, pro rata within each such Facility, second, after the
Tranche B Term Loans and, to the extent required by the terms of any Extending
Term Loans, Refinancing Term Loans or Incremental Term Loans, such other Term
Loans, have been prepaid in full, to prepay the Revolving Credit Loans and/or
Swing Line Loans pro rata according to the respective pro rata share of the
relevant Lender (in each case without any corresponding reduction of the
Commitments hereunder), and third, to cash collateralize outstanding Letters of
Credit. The application of any prepayment of Loans under any Facility pursuant
to this Section shall be made, first, to Base Rate Loans under such Facility
and, second, to Eurocurrency Loans under such Facility. Each prepayment of the
Loans under this Section (except in the case of Revolving Credit Loans and Swing
Line Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid. Pending the final application of Net Cash
Proceeds, the Borrower may temporarily prepay outstanding Revolving Credit Loans
and/or Swing Line Loans or otherwise make Permitted Investments. For the
avoidance of doubt, Retained Declined Proceeds shall not be required to be used
to make mandatory prepayments under this Section 5.5.

 



- 76 -

 

 

(e)  Notwithstanding any other provisions of this Section 5.5, (i) to the extent
that any of or all the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment pursuant to Section 5.5(b) (a “Foreign
Disposition”), the Net Cash Proceeds of any Recovery Event from a Foreign
Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow is (i) prohibited
or delayed by applicable local law, (ii) restricted by applicable organizational
or constitutive documents or any agreement or (iii) subject to other onerous or
other administrative impediments from being repatriated to the United States,
the portion of such Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Term Loans at the times provided in Section
5.5(c), or the Borrower shall not be required to make a prepayment at the time
provided in Section 5.5(b), as the case may be. Instead, such amounts may be
retained by the applicable Foreign Subsidiary so long as the applicable local
law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and if within one year following the date on which the respective prepayment
would otherwise have been required such repatriation of any of such affected
amounts retained by the applicable Foreign Subsidiary is permissible under the
applicable local law or applicable organizational or constituent documents or
other agreements, or such impediment has been removed or overcome (even if such
cash is actually not repatriated), such repatriation will be promptly effected
and such repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and
in any event not later than five Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 5.5 to the extent provided
therein and (ii) to the extent that the Borrower has determined in good faith
that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition, any Foreign Casualty Event or Excess Cash Flow would have a
material adverse tax cost consequence (as determined in good faith by the
Borrower and taking into account any foreign tax credit or benefit received in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, then, to the extent that such material adverse tax cost
consequence is not directly attributable to actions taken by Parent, the
Borrower or any of their Subsidiaries with the intent of avoiding or reducing
the mandatory prepayments otherwise required under this Section 5.5, the Net
Cash Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary.

 

(f)  If on any date, the Administrative Agent notifies the Borrower that the sum
of (x) the L/C Obligations, plus (y) the aggregate principal amount of Swing
Line Loans outstanding at any time plus (z) the aggregate principal amount of
Revolving Credit Loans under a Facility then outstanding (the “Revolving Credit
Exposure”) would exceed the Total Revolving Credit Commitment for such Facility
(the “Revolving Credit Exposure”) on such date, the Borrower shall prepay the
outstanding principal amount of any such Swing Line Loans and Revolving Credit
Loans on such date (and, to the extent after giving effect to such prepayment,
the Revolving Credit Exposure still exceeds such Total Revolving Credit
Commitment, deposit cash collateral in an account with the Administrative Agent
(or an account in the name of the Administrative Agent with another institution
designated by the Administrative Agent)) such that the aggregate amount so
prepaid by the Borrower and cash collateral so deposited in an account with the
Administrative Agent (or an account in the name of the Administrative Agent with
another institution designated by the Administrative Agent) shall be sufficient
to reduce the Revolving Credit Exposure to an amount not to exceed such Total
Revolving Credit Commitment on such date together with any interest accrued to
the date of such prepayment on the aggregate principal amount of Revolving
Credit Loans prepaid. The Administrative Agent shall give prompt notice of any
prepayment required under this Section 5.5(f) to the Borrower and the Lenders.

 



- 77 -

 

 

Notwithstanding any of the other provisions of this Section 5.5, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Loans is required to be made under this Section 5.5 prior to the
last day of the Interest Period therefor and less than three months are
remaining in such Interest Period, in lieu of making any payment pursuant to
this Section 5.5 in respect of any such Eurocurrency Loan prior to the last day
of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made into a
cash collateral account maintained with the Administrative Agent until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 5.5. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of the outstanding Loans in
accordance with the relevant provisions of this Section 5.5.

 

In respect of any of the mandatory prepayments set forth in this Section 5.5(a)
or (b), Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent (for prompt delivery to the Lenders) at least five Business
Days prior to the date of any such prepayment (the date specified for such
prepayment, the “Mandatory Prepayment Date”), a prepayment notice that shall
specify the Mandatory Prepayment Date and amount of prepayment and the events
giving rise to such prepayment.

 

5.6.    Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurocurrency Loans of the Borrower under any Facility to
Base Rate Loans under such Facility by giving the Administrative Agent at least
one Business Day’s prior irrevocable notice of such election, provided that the
provisions of Section 5.14 shall apply in the event of any such conversion of
Eurocurrency Loans on a day other than the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans under any Facility to Eurocurrency Loans under such Facility by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no Base Rate Loan under a particular Facility
may be converted into a Eurocurrency Loan when any Event of Default has occurred
and is continuing and the Required Lenders have, determined in their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b) The Borrower may elect to continue any Eurocurrency Loan under any Facility
as Eurocurrency Loans upon the expiration of the then current Interest Period
with respect thereto by giving irrevocable notice to the Administrative Agent,
in accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurocurrency Loan under a particular Facility
may be continued as such when any Event of Default has occurred and is
continuing and the Required Lenders have, determined in their sole discretion
not to permit such continuations, and provided, further, that if the Borrower
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso, such
Loans shall be converted automatically to Base Rate Loans on the last day of
such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 



- 78 -

 

 

5.7.    Minimum Amounts and Maximum Number of Eurocurrency Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to $2,500,000 or a whole multiple of $500,000 in excess thereof
and (b) no more than 15 Eurocurrency Tranches shall be outstanding at any one
time.

 

5.8.    Interest Rates and Payment Dates. (a) Each Eurocurrency Loan under each
Facility shall bear interest for each day during each Interest Period with
respect thereto at a rate per annum equal to the Eurocurrency Rate determined
for such day plus the Applicable Margin for such Facility.

 

(b)  Each Base Rate Loan under each Facility shall bear interest at a rate per
annum equal to the Base Rate plus the Applicable Margin for such Facility.

 

(c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all overdue amounts shall bear interest
at a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% per annum or (y) in the case of Reimbursement Obligations,
the rate applicable to Base Rate Loans under the Revolving Credit Facility plus
2% per annum, and (ii) if all or a portion of any interest payable on any Loan
or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) (after giving effect to any grace period in Section
10(a)), such overdue amount shall bear interest at a rate per annum equal to the
rate then applicable to Base Rate Loans under the relevant Facility plus 2% (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to Base Rate Loans under the Revolving Credit
Facility plus 2%), in each case,with respect to clauses (i) and (ii) above, from
the date of such non-payment (after giving effect to any grace period in Section
10(a)) until such amount is paid in full (after as well as before judgment);
provided that any Defaulting Lender shall not be entitled to receive any
interest at the default rate of interest set forth in this clause (c) for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such interest that otherwise would have been required
to have been paid to that Defaulting Lender).

 

(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 



- 79 -

 

 

5.9.    Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from
a change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 5.8(a).

 

5.10.   Inability to Determine Interest Rate.

 

(a)  Unless and until a Replacement Rate is implemented in accordance with
clause (b) below, if prior to the first day of any Interest Period:

 

(i)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the London interbank market, adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period, or

 

(ii)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given, the Borrower may revoke any pending request
for a borrowing of Eurocurrency Loans, or pending request for conversion to or
continuation of Eurocurrency Loans, or failing that: (x) any Eurocurrency Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans under the
relevant Facility that were to have been converted on the first day of such
Interest Period to Eurocurrency Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then current Interest Period with respect
thereto, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurocurrency Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurocurrency Loans.

 



- 80 -

 

 

(b)  Notwithstanding anything to the contrary in Section 5.10(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower) that the Required Lenders have determined that (i) the circumstances
described in Section 5.10(a)(i) or Section 5.10(a)(ii) have arisen and that such
circumstances are unlikely to be temporary, (ii) the Eurocurrency Rate specified
herein is no longer a widely recognized benchmark rate for newly originated
loans in the U.S. syndicated loan market in U.S. Dollars or (iii) the applicable
supervisor or administrator (if any) of the Eurocurrency Rate specified herein
or any Governmental Authority having, or purporting to have, jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in U.S.
Dollars, then the Administrative Agent may, to the extent practicable (with the
consent of the Borrower and as determined by the Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace the Eurocurrency Rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 5.10(a)(i),
(a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to the Replacement Rate
or (B) the Required Lenders (directly, or through the Administrative Agent)
notify the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate. In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of the Administrative Agent and the Borrower, as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 5.10(b). Notwithstanding
anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, Section 12.1), such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five (5) Business Days of the delivery of such amendment to the Lenders, written
notices from such Lenders that in the aggregate constitute Required Lenders,
with each such notice stating that such Lender objects to such amendment. To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

 

5.11.   Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit fee, and any reduction of the Commitments of the
Lenders, shall be made pro rata according to the respective Tranche B Term Loan
Percentages or Revolving Credit Percentages, as the case may be, of the relevant
Lenders; provided however that if (i) the Borrower makes non pro rata payments
in accordance with Sections 5.18 and 5.19 to only those Lenders selling Term
Loans in an Auction or in connection with an Assignment pursuant to Section
12.16 or (ii) Facilities in addition to the Tranche B Term Facility or the
Original Revolving Credit Facility exist pursuant to the terms of this
Agreement, this Section 5.11(a) shall not prohibit the Borrower from making such
additional payments or such reductions in Commitments as otherwise expressly
provided for herein.

 



- 81 -

 

 

(b)  Except as otherwise provided herein, each payment (including each
prepayment) of the Tranche B Term Loans shall be allocated among the Tranche B
Term Loan Lenders holding such Tranche B Term Loans pro rata based on the
principal amount of Tranche B Term Loans held by such Tranche B Term Loan
Lenders. Amounts prepaid on account of the Tranche B Term Loans may not be
reborrowed.

 

(c)  Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Credit Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans then held by the
Lenders, except with respect to (i) any payments made pursuant to Section 5.20
and (ii) any payments made pursuant to Sections 5.3, 5.4 and 5.5 solely in
respect of the reduction and associated mandatory payment of the
first $131,000,000 in Series B Replacement Revolving Commitments in the
aggregate, which such payments shall be solely for the benefit of and be applied
to reduce the Series B Replacement Revolving Commitments evidenced by the First
Incremental Amendment, ratably in accordance with such Series B Replacement
Revolving Commitments. Each payment in respect of Reimbursement Obligations in
respect of any Letter of Credit shall be made to the Issuing Lender that issued
such Letters of Credit.

 

(d)  Notwithstanding anything to the contrary in Sections 5.5 or 5.11, each Term
Loan Lender may, at its option, decline all or any portion of any mandatory
payment required by Section 5.5(a), (b) or (c) (such declined amounts, the
“Declined Proceeds”) applicable to the Term Loan of such Lender by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and
Borrower no later than 5:00 p.m., New York City time, three Business Days prior
to the Mandatory Prepayment Date regarding such prepayment. Each Rejection
Notice from a given Term Loan Lender shall specify the principal amount of the
mandatory prepayment of Term Loans to be declined by such Term Loan Lender. If a
Term Loan Lender fails to deliver a Rejection Notice to the Administrative Agent
within the time frame specified above or such Rejection Notice fails to specify
the principal amount of the Term Loans to be rejected, any such failure shall be
deemed an acceptance of the total amount of such mandatory repayment of Term
Loans due to it. Any Declined Proceeds properly rejected pursuant to the above
terms shall be retained by the Borrower (such retained Declined Proceeds
referred to herein as “Retained Declined Proceeds”).

 

(e)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 p.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. Any payment made by the Borrower after 2:00 p.m., New York City time, on
any Business Day shall be deemed to have been made on the next following
Business Day. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurocurrency Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurocurrency Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 



- 82 -

 

 

(f)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate, in each case for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount (but only to the extent
theretofore made available by it to the Borrower) with interest thereon at the
rate per annum applicable to the applicable borrowing under the relevant
Facility on demand, from the Borrower.

 

(g)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

 

5.12.   Requirements of Law. (a) If any Change in Law made subsequent to the
date hereof or compliance by any Lender with any request or directive made
subsequent to the date hereof (whether or not having the force of law) from any
central bank or other Governmental Authority:

 

(i)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or

 



- 83 -

 

 

(ii)  shall subject the Administrative Agent, any Lender or the Issuing Lender
to any Taxes (other than (x) Excluded Taxes and (y) Indemnified Taxes that are
covered by Section 5.13) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or

 

(iii) shall impose on such Lender any other condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to the
Administrative Agent, such Lender, or the Issuing Lender by an amount which such
Administrative Agent, Lender or the Issuing Lender reasonably deems to be
material, of making, converting into, continuing or maintaining Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay the Administrative Agent, such Lender or the Issuing Lender, within
15 Business Days of its written demand, any additional amounts necessary to
compensate the Administrative Agent, such Lender or the Issuing Lender for such
increased cost or reduced amount receivable. If any Lender or the Issuing Lender
becomes entitled to claim any additional amounts pursuant to this Section, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

 

(b)  If any Lender shall have determined that the adoption of or any Change in
Law regarding capital adequacy or in the interpretation or application thereof
or compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

 

(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(d)  The Borrower shall not be required to compensate a Lender pursuant to this
Section 5.12 for any such increased cost or reduction incurred more than 180
days prior to the date that such Lender demands, or notifies the Borrower in
writing of its intention to demand, compensation therefor, provided that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 



- 84 -

 

 

5.13.    Taxes.

 

(a)   Except as required by a Requirement of Law, all payments made by or on
behalf of the Borrower or any other Loan Party under this Agreement or any other
Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes. If any Taxes are required by a
Requirement of Law to be withheld or deducted from any amounts payable by or on
behalf of such Loan Party to any Agent, Lender or Transferee, the applicable
withholding agent shall deduct and withhold such amounts as required by law,
and, to the extent such Taxes are Indemnified Taxes, the applicable Loan Party
shall pay additional amounts to the extent necessary so that after the
applicable Loan Party makes all required deductions and withholdings (including
deductions or withholdings applicable to additional sums payable under this
Section 5.13), such Agent, Lender or Transferee receives an amount equal to the
sum it would have received had no deductions or withholdings for Indemnified
Taxes been made.

 

(b)   In addition, the Borrower or any other Loan Party, as the case may be,
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)   Whenever any Indemnified Taxes are payable by the Borrower or any other
Loan Party, reasonably promptly thereafter, the Borrower or any other Loan Party
shall send to the Administrative Agent for the account of the relevant Agent or
Lender, as the case may be, a copy of a receipt received by the Borrower or
other Loan Party, as the case may be, showing payment thereof to a taxing
authority, or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(d)   Without duplication of amounts payable pursuant to Section 5.13(a), the
Borrower and the other Loan Parties shall jointly and severally indemnify and
hold harmless, any Agent, each Lender or Transferee within 15 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes
imposed on the Agent or such Lender or Transferee, as the case may be, on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any other Loan Document (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section 5.13),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except to the extent that such
Indemnified Taxes constitute a penalty or interest resulting from (i) the
failure of the Agent, Lender or Transferee to promptly notify the Borrower of
such Indemnified Taxes or (ii) the gross negligence, bad faith or willful
misconduct of such Agent, Lender or Transferee (as determined by a court of
competent jurisdiction in a final non-appealable judgment).

 

(e)   Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower or the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 



- 85 -

 

 

(f)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax or backup withholding Tax under the law of any applicable
jurisdiction with respect to any payments under any Loan Document shall deliver
to the Borrower or any applicable Loan Party and the Administrative Agent at any
time or times reasonably requested by the Borrower, the applicable Loan Party or
the Administrative Agent, such properly completed and executed documentation as
prescribed by applicable law or reasonably requested by the Borrower, the
applicable Loan Party or the Administrative Agent to permit such payments to be
made without such withholding Tax or backup withholding Tax or at a reduced
rate. Without limiting the generality of the foregoing:

 

(i)  Each Lender, Transferee (in the case of a Participant, if it has purchased
a Participation from a Lender that is a Non-U.S. Person) and Agent that is a
Non-U.S. Person (each a “Non-U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant that is a Non-U.S.
Person, the Participant shall deliver to the Lender from which it purchased its
Participation, and such Lender shall obtain from the Participant and transmit to
the Borrower and the Administrative Agent with such Lender’s Internal Revenue
Service Form W-8IMY) two copies of U.S. Internal Revenue Service Form W-8BEN,
Form W-8BEN-E, Form W-ECI or Form W-8IMY (together with all additional
documentation required to be transmitted with Form W-8IMY), including the
appropriate forms and related statements described in this Section, as
applicable, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender or Non-U.S. Participant (a)
with each such Form W-8BEN, Form W-8BEN-E or W-8ECI certifying as to such
filer’s entitlement to a zero rate of, or a reduced rate of, U.S. federal
withholding Tax on all payments by the Borrower under this Agreement and the
other Loan Documents, and (b) if a Non-U.S. Lender is claiming exemption from
U.S. federal withholding Tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, attaching to such Non-U.S. Lender’s
Form W-8BEN or Form W-8BEN-E a statement substantially in the form of Exhibit
I-1, Exhibit I-2, Exhibit I-3 or Exhibit I-4, as applicable, or any other form
approved by the Administrative Agent, to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Foreign
Lender’s conduct of a U.S. trade or business. Such forms shall be true and
accurate and shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of a Participant that is a
Non-U.S. Lender, on or before the date such Participant purchases the
participation) and promptly from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent.

 



- 86 -

 

 

(ii)  Each Lender, Transferee (in the case of a Participant, if it has purchased
a Participation from a Lender that is a Non-U.S. Person) and Agent that is not a
Non-U.S. Lender shall furnish to the Borrower and the Administrative Agent (or,
in the case of a Participant, to the Lender from which it purchased its
Participation) an accurate, properly completed and duly executed U.S. Internal
Revenue Service Form W-9 (or successor form) establishing that such Lender (or
Transferee) or Agent is not subject to U.S. backup withholding, and to the
extent it may lawfully do so at such times, provide a new Form W- 9 (or
successor form) upon the expiration or obsolescence of any previously delivered
form.

 

Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

Each Lender shall, from time to time after the initial delivery by Lender of the
forms described above, whenever a lapse in time or change in such Lender’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete, expired or inaccurate, promptly (1) deliver to the Borrower,
applicable Loan Party and the Administrative Agent (in such number of copies as
shall be requested by the recipient) renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish such Non-U.S. Lender’s status or that such Lender is
entitled to an exemption from or reduction in withholding Tax or backup
withholding Tax or (2) notify Administrative Agent and the Borrower of its legal
ineligibility to deliver any such forms, certificates or other evidence.

 

(g)   If a payment made to an Agent, Lender or Transferee under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Agent, Lender or Transferee were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Agent, Lender or Transferee shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its obligations under FATCA, to determine that such Agent,
Lender or Transferee has or has not complied with such Agent, Lender or
Transferee’s obligations under FATCA and, as necessary, to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
5.13(f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 



- 87 -

 

 

(h)   If any Agent, Lender or Transferee determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or any other Loan Party or with respect
to which the Borrower or any other Loan Party has paid additional amounts
pursuant to this Section 5.13, it shall promptly pay over any such refund to the
Borrower (but only to the extent of indemnity payments made, and additional
amounts paid, by the such Loan Party under this Section 5.13 with respect to the
Indemnified Taxes giving rise to such refund), net of all related out-of- pocket
expenses of such Agent, Lender or Transferee (as determined in the sole
discretion exercised in good faith, of the Agent, Lender or Transferee) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of such Agent, Lender or Transferee, agrees to repay the amount paid
over to that Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Agent, Lender or Transferee in the
event such Agent, Lender or Transferee is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will any Agent, Lender or Transferee be required to
pay any amount to the Borrower pursuant to this paragraph (h) to the extent the
payment of such amount would place such Agent, Lender or Transferee in a less
favorable net after-Tax position than the Agent, Lender or Transferee would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require any Agent, Lender or Transferee
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

 

(i)     Each Agent, Lender and Transferee shall use commercially reasonable
efforts to cooperate with the Borrower in attempting to recover any Indemnified
Taxes which, in the reasonable discretion of the Borrower, were improperly
imposed, provided, however that the Borrower shall indemnify the Agent, Lender
or Transferee for any costs it incurs in connection with complying with this
subsection (i). The Borrower shall have the right to dispute, at its own cost,
the imposition of any Indemnified Taxes (including interest and penalties) with
the relevant Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender or Transferee to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person. In no event will this
subsection (i) relieve the Borrower of its obligation to pay additional amounts
to an Administrative Agent, Lender or Transferee under this Section 5.13.

 

(j)     The agreements in this Section 5.13 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(k) For purposes of this Section 5.13, the term “Lender” includes the Issuing
Lender.

 

(l) For the avoidance of doubt, any payments made by the Administrative Agent to
a Lender shall be treated as payments made by the applicable Loan Party.

 



- 88 -

 

 

5.14.   Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense (excluding any loss of
anticipated profits) that such Lender may sustain or incur as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making by the Borrower of a prepayment or conversion of Eurocurrency Loans on a
day that is not the last day of an Interest Period with respect thereto. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower, on behalf of the Borrower, by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
for a period of 180 days.

 

5.15.   Illegality. Notwithstanding any other provision herein, if any Change in
Law after the date hereof shall make it unlawful for any Lender to make or
maintain Eurocurrency Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurocurrency Loans, continue
Eurocurrency Loans as such and convert Base Rate Loans to Eurocurrency Loans
shall forthwith be canceled and (b) such Lender’s Loans then outstanding as
Eurocurrency Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurocurrency Loan occurs on a day which is not the last day of
the then current Interest Period with respect thereto, the Borrower in respect
of such Eurocurrency Loans shall pay to such Lender such amounts, if any, as may
be required pursuant to Section 5.14.

 

5.16.   Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 5.12, 5.13 or 5.15 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Sections
5.12, 5.13 or 5.15.

 

5.17.   Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace with a replacement financial institution and/or
terminate the Commitment of, and repay the Loans on a non-pro rata basis, of any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
5.12 or 5.13, or gives a notice of illegality pursuant to Section 5.15, (b)
becomes a Defaulting Lender or (c) becomes a Non-Consenting Lender, provided
that, with respect to any such replacement financial institution or other
institutional lender or investor

(i)        such replacement does not conflict with any Requirement of Law, (ii)
if applicable, prior to any such replacement, such Lender has not eliminated the
continued need for payment of amounts owing pursuant to Section 5.12 or 5.13 or
to eliminate any illegality described in a notice of illegality under Section
5.15, (iii) if applicable, the replacement financial institution or other
institutional lender or investor shall purchase, at par (plus accrued interest
and any premium payable hereunder to the extent required by Section 5.4), all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) if applicable, the Borrower shall be liable to such replaced
Lender under Section 5.14 (as though Section 5.14 were applicable) if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (v) if applicable, the
replacement financial institution or other institutional lender or investor, if
not already a Lender, an affiliate of a Lender or an Approved Fund, shall be
reasonably satisfactory to the Administrative Agent, (vi) if applicable, the
replaced Lender shall be obligated to make such replacement, without such
Lender’s consent, in accordance with the provisions of Section 12.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (vii) if applicable, the Borrower (or, if agreed to by the
replacement lender or other institutional lender or investor, such replacement
lender or other institutional lender or investor) shall pay all additional
amounts (if any) required pursuant to Section 5.12 or 5.13, as the case may be,
in respect of any period prior to the date on which such replacement shall be
consummated and any other payment obligations owed to such replaced Lender to
the extent such replaced Lender has, in good faith, advised the Borrower (or, if
agreed to by the replacement lender, such replacement lender) of the amount of
the same in writing, and (viii) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender; provided that in the case of any
Assignee in respect of Non-Consenting Lenders, the replacement Lender shall
agree to the consent, waiver or amendment to which the Non-Consenting Lender did
not agree.

 



- 89 -

 

 

 

5.18.   Loan Auctions. (a) Notwithstanding any provision in this Agreement or
the other Loan Documents to the contrary, on or after March 31, 2021, the
Borrower shall be permitted to enter into an Auction so long as each of the Term
Loan Lenders under the Facility to which an Auction Notice relates hereunder
shall be offered an opportunity to ratably participate in the applicable
Auction, provided, that (i) the Borrower shall be in compliance with Section
9.1the applicable Financial Covenants immediately before and immediately after
giving effect to such Auction on a Pro Forma Basis as of the applicable
Measurement Period (or with respect to Section 9.2, as of such date) and (ii)
before and after giving effect to the Auction, no Event of Default shall have
occurred and be continuing.

 

(b)  Concurrently with the effectiveness of any Assignment and Acceptance
pursuant to which the Borrower becomes a Term Loan Lender hereunder, any Loans
held by the Borrower shall be automatically cancelled (and may not be resold by
the Borrower) and no interest shall accrue on such Loans after such date. Upon
the automatic cancellation of any Loans held by the Borrower, the Borrower shall
no longer be a Term Loan Lender hereunder and such Loans shall be no longer
outstanding for all purposes of this Agreement and all other Loan Documents,
including, but not limited to (i) the making of, or the application of, any
payments to the Term Loan Lenders pursuant to this Agreement or any other Loan
Document, (ii) the making of any request, demand, authorization, direction,
notice, consent or waiver pursuant to this Agreement or any other Loan Document,
(iii) the calculation of financial covenants, (iv) the determination of Required
Lenders, or (v) for any similar or related purpose, pursuant to this Agreement
or any other Loan Document.

 

(c) The parties hereto hereby agree that any Auction and cancellation of Loans
(i) will not constitute a voluntary prepayment made by the Borrower for any
purpose under this Agreement and the other Loan Documents, (ii) shall not be
subject to Sections 5.4, 5.11 or 12.7, (iii) the principal amount of the Term
Loans so repurchased shall be applied on a pro rata basis to reduce the
scheduled remaining installments of principal on such Term Loan and (iv) will
not constitute Investments by the Borrower.

 



- 90 -

 

 

5.19.   Auction Procedures. (a) In connection with an Auction, the Borrower will
provide notification to the Administrative Agent (for distribution to the Term
Loan Lenders of the applicable Facility with respect to which such notice
relates) of the Auction (an “Auction Notice”), which shall be substantially in
the form of Exhibit L. Each Auction Notice shall contain (i) the total cash
value of the bid, in a minimum amount of $5,000,000 with minimum increments of
$1,000,000 (the “Auction Amount”), unless otherwise agreed by the Administrative
Agent, (ii) the name of the relevant Facility or Facilities (which for the
avoidance of doubt must be in respect of Term Loans) to which the Auction
relates (the “Applicable Term Loan Facility”), (iii) the discount to par, which
may be a single percentage or a range of percentages (the “Discount Range”) of
the par principal amount of the Term Loans of each Applicable Term Loan Facility
that represents the purchase price or range of purchase prices that could be
paid in the Auction with respect to such Applicable Term Loan Facility and (iv)
the date by which the Term Loan Lenders of the Applicable Term Loan Facility are
required to indicate their election to participate in the Auction (the “Reply
Date”), which shall be not less than five Business Days after delivery of the
Auction Notice.

 

(b)  In connection with any Auction, each Term Loan Lender of the Applicable
Term Loan Facility or Applicable Term Loan Facilities may, in its sole
discretion, participate in such Auction and may provide the Administrative Agent
with a notice of participation (the “Return Bid”) on or before the Reply Date,
substantially in the form of Exhibit M, which shall specify (i) a discount to
par for Term Loans in the Applicable Term Loan Facility that must be expressed
as a price (the “Reply Discount”), which must be within the Discount Range, and
(ii) a principal amount of Term Loans in the Applicable Term Loan Facility that
such Lender is willing to offer for sale at its Reply Discount which must be in
increments of $500,000 (the “Reply Amount”). A Term Loan Lender in the
Applicable Term Loan Facility may avoid the minimum increment amount condition
solely when submitting a Reply Amount equal to such Term Loan Lender’s entire
remaining amount of such Term Loans. Term Loan Lenders may only submit one
Return Bid per Auction per Applicable Term Loan Facility but each Return Bid may
contain up to three component bids only one of which can result in a Qualifying
Bid (as defined below). Each Return Bid submitted to the Administrative Agent
shall be irrevocable. In addition to the Return Bid, the participating Lender
must execute and deliver, to be held in escrow by the Administrative Agent, an
Assignment and Acceptance. The Borrower will not have any obligation to purchase
any Term Loans at any price. The processing and recordation fees as set forth in
Section 12.6 hereof shall not be applicable to any Auctions (it being understood
and agreed that other fees may be applicable in connection with any Auction).

 

(c)  Based on the Reply Discounts and Reply Amounts received by the
Administrative Agent (who shall reasonably promptly provide the Borrower with a
copy of all Reply Discounts), the Administrative Agent, in consultation with the
Borrower, will calculate the applicable discount (the “Applicable Discount”) for
the Auction with respect to each Applicable Term Loan Facility, which will be
the highest Reply Discount that is within the Discount Range and, in the event
the Auction Amount cannot be paid in full at the highest Reply Discount, the
Applicable Discount shall be the highest Reply Discount reducing in order to the
lowest Reply Discount that is within the Discount Range which yields a
prepayment in an aggregate principal amount equal to the lower of (i) the
Auction Amount and (ii) the sum of all Reply Amounts. The Borrower shall
purchase Term Loans (or the respective portions thereof) of the Applicable Term
Loan Facility from each relevant Term Loan Lender with a Reply Discount that is
equal to or greater than the Applicable Discount (“Qualifying Bids”) first to
Qualifying Loans specifying the highest Reply Discount, then filling orders
going to the next highest Reply Discount and then pro rata at the clearing
level. If a Term Loan Lender in the Applicable Term Loan Facility has submitted
a Return Bid containing multiple bids at different Reply Discounts, only the bid
with the highest Reply Discount that is equal to or greater than the Applicable
Discount will be deemed the Qualifying Bid of such Term Loan Lender. Each
participating Term Loan Lender will receive notice of a Qualifying Bid as soon
as reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due.

 



- 91 -

 

 

(d)  The Borrower may withdraw an Auction at any time. In connection with any
Auction, upon submission by a Term Loan Lender of a Return Bid, such Term Loan
Lender (each, a “Qualifying Lender”) will be obligated to sell the entirety or
its allocable portion of the Reply Amount, as the case may be, at the Applicable
Discount.

 

(e)  Notwithstanding the provisions of this Section 5.19, the Administrative
Agent in consultation with the Borrower, may amend or modify the procedures,
notices, bids and Assignment and Acceptance Agreement in connection with any
Auction (including, solely with Borrower’s consent), (i) any term to the extent
Borrower’s commercial interests will be materially adversely affected by such
amendment or modification and (ii) the economic terms to the extent no Term Loan
Lenders have validly tendered Term Loans requested in an offer, but excluding
economic terms of an auction after any Term Loan Lenders in the Applicable Term
Loan Facility have validly tendered Term Loans requested in an offer, other than
to increase the Auction Amount or raise the Discount Range; provided that no
such amendments or modifications may be implemented after 24 hours prior to the
date and time return bids are due.

 

(f)  All parties to the relevant repurchases shall render customary “big-boy”
disclaimer letters or any such disclaimers shall be incorporated into the terms
of the Assignment and Assumption.

 

5.20.   Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, to the
extent permitted by applicable law:

 

(a)   fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 5.2(a), and the
Borrower shall not be required to pay any such fees that do not accrue; provided
that any such Commitment Fee accrued on any of the Revolving Credit Commitments
of a Defaulting Lender during the period prior to the time such Revolving Credit
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Revolving Credit Lender shall be a Defaulting
Lender except to the extent that such fee shall otherwise have been due and
payable by the Borrower prior to such time;

 

(b)   the Revolving Credit Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders, all
directly and adversely affected Lenders or the Required Lenders, as applicable,
or other requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to 12.1); provided
that (i) any waiver, amendment or modification requiring the consent of all
Lenders and (ii) the Revolving Credit Commitment of such Defaulting Lender may
not be increased or extended, the maturity date of any Loan made by such
Defaulting Lender may not be extended, the date for the payment of any
principal, interest or fee payable hereunder (other than as a result of waiving
default interest) shall not be extended, the interest rate of or any fees
payable in respect of a Defaulting Lender’s Loan or Commitment may not be
decreased (except as set forth in clause (a) above or (c)(iii) below or with
respect to default interest as set forth in Section 5.8(c)), and the amount of
principal of the Loans held by such Defaulting Lender may not be increased,
reduced or forgiven, in each case without the consent of such Defaulting Lender,
the Administrative Agent and the Borrower; provided that any payments made with
respect to such increase in such Revolving Credit Commitment shall not be
subject to Sections 5.11 or

12.7 with respect to any Defaulting Lender;

 



- 92 -

 

 

(c)   if any Swing Line Exposure or L/C Obligations exists at the time a
Revolving Credit Lender becomes a Defaulting Lender then:

 

(i)  all or any part of such Swing Line Exposure and L/C Obligations shall
automatically be reallocated among the Revolving Credit Lenders which are non-
Defaulting Lenders in accordance with their respective Revolving Credit
Percentages but only to the extent the Revolving Credit Commitment of any
non-Defaulting Lender is not exceeded by such Lender’s Revolving Extensions of
Credit (and any participations therein);

 

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure of
such Defaulting Lender (after giving effect to any partial reallocation pursuant
to clause (i) above) and (y) second, if requested by the Issuing Lender, cash
collateralize such Defaulting Lender’s L/C Obligations (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 10 for so long as such L/C Obligations are
outstanding or until such Lender ceases to be a Defaulting Lender pursuant to
Section 5.20(f);

 

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to this Section 5.20(c), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
4.3 with respect to such Defaulting Lender’s L/C Obligations during the period
such Defaulting Lender’s L/C Obligations are cash collateralized; provided that,
for the avoidance of doubt, any such fees under Section 4.3 that accrued with
respect to such Defaulting Lender’s L/C Obligations during the period prior to
the time such Revolving Credit Lender became a Defaulting Lender and that remain
unpaid shall still be due and payable to such Defaulting Lender to the extent
that such fee was otherwise due and payable by the Borrower prior to such time;

 

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to this Section 5.20(c), then the fees payable to the Lenders pursuant
to Section 5.2(a) and Section 4.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Percentages; or

 



- 93 -

 

 

(v)  if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to this Section 5.20(c), then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Revolving Credit
Commitment that was utilized by such L/C Obligations) and letter of credit fees
payable under Section 4.3 with respect to such Defaulting Lender’s L/C
Obligations shall be payable to the Issuing Lender until such L/C Obligations
are cash collateralized and/or reallocated;

 

(d)   so long as any Revolving Credit Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to fund any Swing Line Loan and the Issuing
Lender shall not be required to issue, amend or increase any Letter of Credit,
if the reallocation described in clause (c)(i) cannot or can only partially be
effected and/or, if requested by the Issuing Lender, cash collateral will be
provided by the Borrower in accordance with Section 5.20(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 5.20(c)(i) (and Defaulting Lenders shall not participate
therein); and

 

(e)   so long as any Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 12.7 but excluding Section 5.17) shall, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Lender or Swing Line Lender hereunder; third, if such Defaulting
Lender is a Revolving Credit Lender and so determined by the Administrative
Agent or requested by the applicable Issuing Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default Exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as reasonably determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to (x)
satisfy obligations of such Defaulting Lender to fund Loans under this Agreement
and (y) be held as cash collateral for funding obligations of such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 4; sixth, to the payment of any amounts owing to the
Lenders or an Issuing Lender or Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or such Issuing Lender
or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or drawings under
Letters of Credit in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or drawings under Letters of
Credit were made at a time when the conditions set forth in Section 7.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and drawings under Letters of Credit owed to, all Non- Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
drawings under Letters of Credit owed to, that Defaulting Lender until such time
as all Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 5.20(c)(i). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 5.20(e)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 



- 94 -

 

 

(f) In the event that the Administrative Agent, the Borrower, the Issuing Lender
and the Swing Line Lender (as applicable) each agrees in writing that a
Defaulting Lender which is a Revolving Credit Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and L/C Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) or take such other actions as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Credit Percentage, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees, or interest at the default rate of interest set forth in
Section 5.8(c), accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

5.21. Extensions of Term Loans and Revolving Credit Commitments.

 

(a)   Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or all Lenders
with Revolving Credit Commitments with a like maturity date, in each case on a
pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans and/or Revolving Credit
Commitments and otherwise modify the terms of such Term Loans and/or Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer (to the
extent permitted by this section) (each, an “Extension”, and each group of Term
Loans or Revolving Credit Commitments, as applicable, in each case as so
extended, as well as the Term Loans and the Revolving Credit Commitments, in
each case not so extended, being a separate Facility; any Extending Term Loans
shall constitute a separate Facility of Term Loans from the Facility of Term
Loans from which they were converted, and any Extended Revolving Credit
Commitments shall constitute a separate Facility of Revolving Credit Commitments
from the Facility of Revolving Credit Commitments from which they were
converted), so long as the following terms are satisfied:

 



- 95 -

 

 

(i)      except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and the Extended Revolving Credit Lenders (as defined
below) and set forth in the relevant Extension Offer), the Revolving Credit
Commitment of any Revolving Credit Lender that agrees to an Extension with
respect to such Revolving Credit Commitment (an “Extending Revolving Credit
Lender”) extended pursuant to an Extension (an “Extended Revolving Credit
Commitment”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with applicable terms
prior to the Revolving Facility Termination Date of the Original Revolving
Credit Loans not materially more favorable, taken as a whole, to the Extending
Revolving Credit Lenders than the terms of the Original Revolving Credit
Commitments (and related outstandings) (except for covenants and other
provisions contained therein applicable only to periods after the Latest
Maturity Date) or the existing Lenders with respect to such Facility receive the
benefit of such more favorable terms; provided that (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings), (B) repayments
required upon the maturity date of the non-extended Revolving Credit Commitments
and (C) repayments made in connection with a permanent repayment and termination
of all Revolving Credit Commitments) of Revolving Credit Loans with respect to
Extended Revolving Credit Commitments after the date on which such Extended
Revolving Credit Commitments are established (an “Extension Date”) shall be made
on a pro rata basis with all other Revolving Credit Commitments, (2) all Letters
of Credit and Swing Line Loans shall be participated on a pro rata basis by all
Lenders with Revolving Credit Commitments in accordance with their percentage of
the Revolving Credit Commitments, (3) the permanent repayment of Revolving
Credit Loans with respect to, and termination of, any Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently prepay
and terminate commitments of any Facility of Revolving Credit Commitments on a
non-pro rata basis and permanently repay and terminate commitments of any
Facility of Revolving Credit Commitments on a non pro rata basis at the stated
maturity of such Facility as compared to any other Facility with a later
maturity date than such Facility, (4) assignments and participations of Extended
Revolving Credit Commitments and extended Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to all
other Revolving Credit Commitments and Revolving Credit Loans, (5) at no time
shall there be more than two different Facilities that are revolving facilities
during the term of this Agreement, (6) the final maturity date of any Extended
Revolving Credit Commitments shall be no earlier than the maturity date of the
Facility of Revolving Credit Commitments being extended and (7) except as the
Swing Line Lender may otherwise agree, Swing Line Loans shall be required to be
paid in full on the maturity date of the non-extended Revolving Credit
Commitments (which Swing Line Loans may, for the avoidance of doubt, be
re-borrowed pursuant to the terms hereof after such maturity date),

 



- 96 -

 

 

(ii)    except as to interest rates, fees, premium, final maturity date,
optional prepayment terms, required prepayment dates and participation in
prepayments (which shall, subject to the immediately succeeding clauses (iii),
(iv) and (v), be determined by the Borrower and the Extending Term Lenders (as
defined below) and set forth in the relevant Extension Offer), the Term Loans of
any Term Loan Lender that agrees to an Extension with respect to such Term Loans
(an “Extending Term Lender”) extended pursuant to any Extension (“Extending Term
Loans”) shall have terms applicable prior to the original Term Loan Maturity
Date of the Facility of Term Loans being extended not materially more favorable,
taken as a whole, to the Extending Term Loan Lender than the terms of the
Facility of Term Loans subject to such Extension Offer (except for covenants and
other provisions contained therein applicable only to periods after the Latest
Maturity Date or the existing Lenders with respect to such Facility receive the
benefit of such favorable terms),

 

(iii)    the final maturity date of any Extending Term Loans shall be no earlier
than the Term Loan Maturity Date of the Facility of Term Loans being extended,

 

(iv)    the weighted average life of any Extending Term Loans shall be no
shorter than the remaining weighted average life (without giving effect to
reductions of amortization for periods where amortization has been reduced as a
result of the prepayment of the Term Loans) of the Term Loans extended thereby,

 

(v)    any Extending Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer,

 

(vi)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Loan Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Loans, as the case may be, of
such Term Loan Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Loan Lenders or Revolving Credit Lenders, as the case may be, have accepted
such Extension Offer,

 

(vii)   all documentation in respect of such Extension shall be consistent with
the foregoing,

 

(viii)  any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower, and

 

(ix)     there may be no more than four different Facilities of Term Loans
hereunder.

 



- 97 -

 

 

(b)   With respect to all Extensions consummated by the Borrower pursuant to
this Section 5.21, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.3, Section 5.4 or
Section 5.5 and (ii) no Extension Offer is required to be in any minimum amount
or any minimum increment, provided that the Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Borrower’s sole discretion and may be waived by the
Borrower) of Term Loans or Revolving Credit Commitments (as applicable) of any
or all applicable Facilities be tendered. The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 5.21 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extending Term Loans and/or Extended
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Section 5.2, 5.11, Section 12.7(a) or
any other pro rata payment section) or any other Loan Document that may
otherwise prohibit or restrict any such Extension or any other transaction
contemplated by this Section 5.21.

 

(c)   No consent of any Lender or any Agent shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to one or more of its Term Loans and/or Revolving Credit
Commitments (or a portion thereof) and (ii) with respect to any Extension of the
Revolving Credit Commitments, the consent of each Issuing Lender and the Swing
Line Lender, which consent shall not be unreasonably withheld or delayed. For
the avoidance of doubt, no Lender shall have its Term Loans or Revolving Credit
Commitments extended without the written consent of such Lender. All Extending
Term Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower and
other Loan Parties as may be necessary in order to establish new Facilities in
respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Facilities, in each case on terms consistent with this
Section 5.21. In addition, any such amendment shall provide that, to the extent
consented to by each relevant Issuing Lender, (a) with respect to any Letters of
Credit the expiration date for which extend beyond the maturity date for the
non-extended Revolving Credit Commitments, participations in such Letters of
Credit on such maturity date shall be reallocated from Lenders holding Revolving
Credit Commitments to Lenders holding Extended Revolving Credit Commitments in
accordance with the terms of such amendment (provided that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Credit Commitments, be deemed to be participation interests in respect of such
Revolving Credit Commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly) and (b) limitations on drawings of Revolving Credit Loans
and issuances, extensions and amendments to Letters of Credit shall be
implemented giving effect to the foregoing reallocation prior to such
reallocation actually occurring to ensure that sufficient Extended Revolving
Credit Commitments are available to participate in any such Letters of Credit.
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
latest termination date of any Extending Term Loans or Extended Revolving Credit
Commitments so that such maturity date is extended to the latest termination
date of any Extending Term Loans or Extended Revolving Credit Commitments (or
such later date as may be advised by local counsel to the Administrative Agent)
and in connection therewith, to the extent requested by Administrative Agent,
the respective Loan Parties shall (at their expense) deliver to the
Administrative Agent a date down endorsement to the mortgagee’s title insurance
policies issued to Administrative Agent with respect to any such amended
Mortgages.

 



- 98 -

 

 

(d)   In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (to ensure reasonable administrative management of the
credit facilities hereunder after such Extension), if any, as may be established
by, or acceptable to, the Administrative Agent, in each case acting reasonably
to accomplish the purposes of this Section 5.21.

 

SECTION 6. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Parent, Holdings
and the Borrower hereby jointly and severally represent and warrant to each
Agent and each Lender that:

 

6.1.    Financial Condition. The audited consolidated balance sheets of Parent
as at December 31, 2017 and December 31, 2018, and the related consolidated
statements of income and of cash flows for the fiscal years ended on December
31, 2017 and December 31, 2018, reported on by and accompanied by a report from
KPMG LLP, present fairly in all material respects the consolidated financial
condition of Parent as at such dates, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended.

 

6.2.    No Change. Since December 31, 2018, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

6.3.    Existence; Compliance with Law. Subject to Section 8.10, each of Parent,
Holdings and its Subsidiaries (other than the Inactive Subsidiaries) (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate (or equivalent) power
and authority, and the legal right, to own and operate its Property, to lease
the Property it operates as lessee and to conduct the Business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its Business requires such qualification
and (d) is in compliance with all Requirements of Law except in each case
referred to in clauses (a) (solely with respect to good standing of any
Immaterial Subsidiaries), (b), (c) or (d), to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 



- 99 -

 

 

6.4.    Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate (or equivalent) power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and to
consummate the Transactions and, in the case of the Borrower, to borrow
hereunder. Each Loan Party has taken all necessary corporate (or equivalent)
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and the consummation of the Transactions and,
in the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required to be obtained by any Loan Party in connection with the
Transactions and the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 6.4 and Schedule 6.19(b), which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect, (ii) the
filings referred to in Schedule 6.19(a)-1 and Schedule 6.19(a)-3 or (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

6.5.    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents by the Loan Parties, the issuance of Letters of
Credit, the borrowings hereunder, the use of the proceeds thereof and the
consummation of the Transactions will not violate any Requirement of Law
applicable to, or any Contractual Obligation of, Parent, Holdings or any of its
Subsidiaries except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect and will not result in, or require,
the creation or imposition of any Lien on any of their respective Properties or
revenues pursuant to any such Requirement of Law or any material Contractual
Obligation (other than the Liens created by the Security Documents).

 

6.6.    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Parent,
Holdings or the Borrower, threatened by or against Parent, Holdings or any of
its Subsidiaries or against any of their respective Properties or revenues (a)
as of the Closing Date, with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that, is reasonably expected
to be adversely determined and if so determined, could reasonably be expected to
have a Material Adverse Effect.

 

6.7.     No Default. No Default or Event of Default has occurred and is
continuing.

 

6.8.    Ownership of Property; Liens. Each of Holdings and its Subsidiaries has
good and insurable title in fee simple to, or a valid leasehold interest in, all
its Real Property, and good title to, or a valid leasehold interest in, all its
other Property, except in each case, where the failure to have such title or
interest could not reasonably expected to have a Material Adverse Effect, and
none of such Property (including the Real Property) is subject to any Lien
except a Permitted Lien. Attached as Schedule 6.8 is a list of all Real Property
and Operated Property which are material to the operation of the Business of
Holdings or its Subsidiaries as of the Closing Date.

 



- 100 -

 

 

6.9.    Intellectual Property. . Except as could not reasonably be expected to
have a Material Adverse Effect, (i) Holdings and each of its Subsidiaries owns,
or is licensed to use, all Intellectual Property material to the conduct of its
business as currently conducted, free and clear of all Liens other than
Permitted Liens, and takes reasonable actions to protect, preserve and maintain
such Intellectual Property; and (ii) all such Intellectual Property is, to the
knowledge of Holdings or the Borrower, valid and is enforceable and all
registrations and applications for such Intellectual Property have not expired
or been abandoned, except in the ordinary course. No action or proceeding is
pending by any Person or, to the knowledge of Holdings or the Borrower,
threatened, or imminent, on the date hereof, and no holding, decision or
judgment has been rendered by any Governmental Authority or arbitrator which may
limit, cancel or challenge the validity, enforceability, ownership or use of,
such Intellectual Property (other than office actions issued in the ordinary
course of prosecution of any pending applications for patents or applications
for registration of other Intellectual Property) which could reasonably be
expected to have a Material Adverse Effect, nor does Holdings or the Borrower
know of any valid basis for any such claim except for claims, actions,
proceedings, holdings, decisions or judgments which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
The operation of the Business of Holdings and its Subsidiaries does not
infringe, misappropriate, dilute or otherwise violate the rights of any Person
to an extent which could reasonably be expected to have a Material Adverse
Effect, and to the knowledge of Holdings or the Borrower, no Person is
infringing, misappropriating, diluting or otherwise violating any Intellectual
Property owned by any of Holdings or its Subsidiaries to an extent which could
reasonably be expected to have a Material Adverse Effect.

 

6.10.   Taxes. Each of Parent, Holdings and each of its Subsidiaries has filed
or caused to be filed all material Tax returns that are required to be filed by
it and has paid all material Taxes shown to be due and payable on said returns
or on any assessments made against it or any of its Property, and, except as
could not otherwise reasonably be expected to result in a Material Adverse
Effect, all other Taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (in each case other than any Taxes, fees
or charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves (to the
extent required by GAAP) have been provided on the books of Parent, Holdings or
its Subsidiaries, as the case may be, and those which, with respect to Taxes or
other assessments on Real Properties, can be contested without payment under
applicable law). To the knowledge of Parent, Holdings and the Borrower, no claim
is being asserted with respect to any Tax that could reasonably be expected to
result in a Lien, except claims that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

 

6.11.   Federal Regulations. No part of the proceeds of any Loans will be used
for “buying” or “carrying” any Margin Stock within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 



- 101 -

 

 

6.12.   Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings or any of its Subsidiaries pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of Holdings and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from Holdings or any of
its Subsidiaries on account of employee health and welfare insurance have been
paid or accrued as a liability on the books of Holdings or the relevant
Subsidiary.

 

6.13. ERISA.

 

(a)  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) no ERISA Event has occurred during the three-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan, and each Plan has complied, and is in compliance, with
its terms and the applicable provisions of ERISA and the Code; (ii) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Single Employer Plan has arisen, during such three-year period;

(iii)  except as described in Parent’s annual report on Form 10-K filed with the
SEC, the present value of all accrued benefit obligations of all underfunded
Single Employer Plans (based on the assumptions used for purposes of applicable
accounting standards) does not exceed the value of the assets of all such
underfunded Single Employer Plans; (iv) neither Parent, Holdings, nor any ERISA
Affiliate would become subject to any Withdrawal Liability if Parent, Holdings,
or any ERISA Affiliate were to withdraw completely from all Multiemployer Plans
as of the valuation date most closely preceding the date on which this
representation is made or deemed made; and (v) none of Parent, Holdings, the
Subsidiaries and the ERISA Affiliates has received any written notification that
any Multiemployer Plan is Insolvent, in “endangered” or “critical” status, or
has been terminated (all within the meaning of Title IV of ERISA), or has
knowledge that any Multiemployer Plan is reasonably expected to be Insolvent, in
“endangered” or “critical” status, or terminated.

 

(b)  With respect to each employee benefit arrangement mandated by non-U.S. law
(a “Foreign Benefit Arrangement”) and with respect to each employee benefit plan
(within the meaning of Section 3(3) of ERISA, whether or not subject to ERISA)
in each case maintained or contributed to by Parent, Holdings, the Subsidiaries
or any ERISA Affiliate on behalf or for the benefit of employees located outside
the U.S. and that is not subject to U.S. law (a “Foreign Plan”), except as, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect: (i) any employer and employer contributions required by applicable law
or by the terms of such Foreign Benefit Arrangement or Foreign Plan to have been
made by Parent or the Subsidiaries have been made, or, if applicable, accrued in
accordance with normal accounting practices; (ii) the accrued benefit
obligations of each Foreign Plan that is maintained solely by Parent, Holdings,
Borrower, any of their respective Subsidiaries or any ERISA Affiliate (based on
those assumptions used to fund such Foreign Plan) with respect to all current
and former participants do not exceed the assets of such Foreign Plan; (iii)
each Foreign Plan that is required to be registered by Parent or the
Subsidiaries has been registered and has been maintained in good standing with
applicable regulatory authorities; and (iv) each Foreign Benefit Arrangement and
Foreign Plan that in each case is maintained solely by Parent, Holdings,
Borrower, any of their respective Subsidiaries or any ERISA Affiliate is in
compliance (A) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to such
Foreign Plan or Foreign Benefit Arrangement and (B) with the terms of such plan.

 



- 102 -

 

 

6.14.   Investment Company Act; Other Regulations. No Loan Party is required to
register as an “investment company” under the Investment Company Act of 1940, as
amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

6.15.   Subsidiary Guarantors and Other Entities. Schedule 6.15(a), as of the
Closing Date, sets forth the name and jurisdiction of formation of Parent,
Holdings, Borrower and each Subsidiary Guarantor and, as to each such entity,
the percentage of each class of Capital Stock owned by any Loan Party, and,
except as so disclosed, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than
directors’ qualifying shares) of any nature relating to any Capital Stock of
Holdings, the Borrower or any such Subsidiary of the Borrower, except as created
by the Loan Documents. Schedule 6.15(b), as of the Closing Date, sets forth the
name and jurisdiction of formation of (i) each Excluded Subsidiary, (ii) each
entity that is included in the definition of Excluded Assets in the Guarantee
and Collateral Agreement and (iii) each joint venture, and for each such Person,
sets forth which of the categories described in the foregoing clauses (i)
through (vii) apply to such Person.

 

6.16.   Use of Proceeds.

 

(a)  The proceeds of the Tranche B Term Loans made on the Closing Date shall be
used to (a) repay the outstanding Indebtedness under the Existing Credit
Agreement, (b) pay fees and expenses incurred in connection with the
Transactions and the Related Transactions and (c) finance the working capital
needs and general corporate purposes of Parent, Holdings, the Borrower and its
Subsidiaries. The proceeds of the Revolving Credit Loans, the Swing Line Loans,
and the Letters of Credit, shall be used to finance the working capital needs
and general corporate purposes of Parent, Holdings, the Borrower and its
Subsidiaries.

 

(b)  No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of Parent, Holdings or the Borrower, indirectly,
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value to any Person in violation
of any Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent specifically or
generally licensed by OFAC (or otherwise authorized by OFAC) or (C) in any
manner that would result in the violation of applicable Sanctions applicable to
any party hereto.

 

6.17.   Environmental Matters.   Except as listed on Schedule 6.17 or, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

 



- 103 -

 

 

(a)  the Real Properties, and such other amusement parks, attractions or real
properties operated solely by Parent or its Subsidiaries, or in respect of which
Parent or any of its Subsidiaries would be liable as an owner or operator under
any Environmental Law (collectively, together with the Real Properties, the
“Operated Properties”), do not contain, and, to their knowledge, have not
previously contained, any Hazardous Materials in amounts or concentrations or
under circumstances that constitute a violation of, could reasonably be expected
to give rise to liability of Parent, the Borrower or any Subsidiary under, or
require remedial action by Parent, the Borrower or any Subsidiary pursuant to,
any Environmental Law;

 

(b)  neither Parent nor any of its Subsidiaries has received any notice of
violation or alleged violation of, non-compliance with, or liability or
potential liability under, Environmental Laws with regard to any of the Operated
Properties or the business operated by Parent or any of its Subsidiaries (the
“Business”), the subject of which notice has not been remediated or finally
settled in accordance with Environmental Law, nor does Parent or the Borrower
have knowledge that any such notice will be received or is being threatened;

 

(c)  Hazardous Materials have not been transported or disposed of from the
Operated Properties by or on behalf of Parent, Borrower or their Subsidiaries in
violation of, or in a manner or to a location that could reasonably be expected
to give rise to liability under, any Environmental Law, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
the Operated Properties in violation of, or in a manner that could reasonably be
expected to give rise to liability to Parent, the Borrower or any Subsidiary
under, or require remedial action by Parent, the Borrower or any Subsidiary
pursuant to, any applicable Environmental Law which have not been remediated or
finally settled in accordance with Environmental Law;

 

(d)  no Environmental Claim is pending or, to the knowledge of Parent and the
Borrower, threatened, to which Parent or any Subsidiary is or could reasonably
be expected to be named as a party with respect to the Operated Properties or
the Business, nor has Parent or any Subsidiary received written notice of any
consent decrees or other decrees, consent orders, administrative orders or other
orders, of any Governmental Authority outstanding under any Environmental Law
with respect to the Operated Properties or the Business;

 

(e)  there has been no Release of Hazardous Materials at or from the Operated
Properties or arising from or related to the operations of Parent or any
Subsidiary in connection with the Operated Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability of Parent, the Borrower or any
Subsidiary under, or require remedial action by Parent, the Borrower or any
Subsidiary or pursuant to, Environmental Laws which have not been remediated or
finally settled in accordance with Environmental Law;

 

(f)  the Operated Properties and the Business are in compliance, and have during
the last five years been in compliance, with all applicable Environmental Laws,
and there is no contamination by Hazardous Materials at, under or about the
Operated Properties nor any violation of any Environmental Law with respect to
the Operated Properties or the Business, in each case that could reasonably be
expected to give rise to liability of Parent or its Subsidiaries under any
Environmental Law; and

 



- 104 -

 

 

(g)  neither Parent nor any Subsidiary has contractually assumed or retained any
liability of any other Person under Environmental Laws.

 

This Section 6.17 sets forth the sole and exclusive representations and
warranties of the Loan Parties with respect to environmental, health and safety
matters, including with respect to Environmental Laws, Environmental Claims and
Hazardous Materials.

 

6.18.   Accuracy of Information, Etc. No written information (other than
projections, budgets, estimates, forward-looking information and information of
a general industry or economic nature) furnished by or on behalf of any Loan
Party to the Administrative Agent and the Lenders, concerning Parent, the
Borrower and their respective Subsidiaries and Investments (including the
Partnership Parks), taking into account the Transactions, for use in connection
with the Transactions contemplated by this Agreement or the other Loan
Documents, when considered as a whole, as of the date such written information
was so furnished, contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein, in light of the circumstances in which they were made not materially
misleading, as updated and supplemented from time to time. The financial
projections concerning Parent, the Borrower and their respective Subsidiaries
and Investments (including the Partnership Parks), taking into account the
Transactions were based upon good faith estimates and assumptions believed by
the management of Holdings to be reasonable at the time made, it being
recognized by the Lenders that such financial projections, as it relates to
future events is not to be viewed as fact or a guarantee of performance, and
that actual results during the period or periods covered by such financial
projections may differ from the projected results set forth therein, and such
differences may be material.

 

6.19.   Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable (except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability) security interest in the Collateral (other than the Mortgaged
Properties) described therein and proceeds thereof. In the case of the Pledged
Stock and Pledged Notes described in the Guarantee and Collateral Agreement,
when any certificates representing such Pledged Stock or promissory notes
representing Pledged Notes, as applicable, are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement when financing statements in appropriate form are filed in
the offices specified on Schedule 6.19(a) (which financing statements have been
duly completed and delivered to the Administrative Agent), when deposit account
control agreements have been executed by the Administrative Agent, the account
holder and the relevant depository institution, and such other filings or
agreements as are specified on Schedule 3 to the Guarantee and Collateral
Agreement, when, for Collateral consisting of registered and applied for United
States patents, trademarks and copyrights, the filings described in the
immediately following sentence have been made (all documentation in respect of
which other filings have been or will have been duly completed and executed and
delivered to the Administrative Agent on or prior to the Closing Date except as
otherwise set forth on Schedule 8.10 hereto), the Guarantee and Collateral
Agreement shall constitute a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except (i) in the case of Collateral
other than Pledged Stock, Permitted Liens and (ii) in the case of Collateral
consisting of Pledged Stock, (x) only those Permitted Liens that are
nonconsensual or (y) Liens securing pari passu secured Refinancing Notes, pari
passu secured Refinancing Term Facilities, pari passu secured Replacement
Revolving Facilities, pari passu Incremental Term Facilities, pari passu secured
Incremental Revolving Facilities or pari passu secured Indebtedness under
Section 9.3(c)). In the case of Collateral consisting of issued, registered and
applied for United States patents, trademarks or copyrights, to the extent
required by applicable Federal law, filings made at the United States Patent and
Trademark Office and the United States Copyright Office shall perfect the Lien
and security interest created under the Guarantee and Collateral Agreement in
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof (subject to the limitations and requirements set forth in the
Guarantee and Collateral Agreement) as security for the Obligations , in each
case prior and superior in right to any other Person (subject to Permitted
Liens); provided, however, that additional filings to be made at the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect the security interest in any Intellectual Property acquired
after the date hereof. Schedule 6.19(a)-2 lists, as of the Closing Date, each
UCC Financing Statement that (i) names any Loan Party as debtor and (ii) will
remain on file after the Closing Date. Schedule 6.19(a)-3 lists, as of the
Closing Date, each UCC Financing Statement that (i) names any Loan Party as
debtor and (ii) will be terminated on or prior to the Closing Date; and on or
prior to the Closing Date, the Borrower will have delivered to the
Administrative Agent, or caused to be filed, duly completed UCC termination
statements, authorized by the relevant secured party, in respect of each UCC
Financing Statement listed in Schedule 6.19(a) -3. Notwithstanding the
foregoing, neither the Borrower nor any other Loan Party makes any
representation or warranty as to the effects of perfection or non-perfection,
the priority or the enforceability of any pledge of or security interest (other
than with respect to those pledges and security interests (if any) made under
the Laws of the jurisdiction of formation of the applicable Foreign Subsidiary)
in any Capital Stock or assets of any Foreign Subsidiary, or as to the rights
and remedies of the Agent or any Lender with respect thereto, under foreign law.

 



- 105 -

 

 

(b) Each of the Mortgages, when filed (or which have been filed) in the offices
specified on Schedule 6.19(b), will be in form sufficient to create in favor of
the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable (except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability) Lien on
the Mortgaged Properties described therein and proceeds thereof; and shall upon
due filing constitute a first priority perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties described therein and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person (other
than Persons holding Permitted Liens or other encumbrances or rights permitted
hereunder or by the relevant Mortgage).

 

6.20.   Solvency. As of the Closing Date, after giving effect to the
Transactions and the incurrence of all Indebtedness and Obligations being
incurred in connection herewith and therewith Parent and its Subsidiaries (taken
as a whole) are Solvent.

 



- 106 -

 

 

6.21. [Reserved].

 

6.22.   Parks. Set forth on Schedule 6.22 is a complete and correct list of all
of the amusement and attraction parks owned or leased, and currently operated
(the “Existing Parks”), by Parent or its Subsidiaries as of the Closing Date.

 

6.23. Anti-Corruption Laws and Sanctions.

 

(a)  To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) PATRIOT Act.

 

(b)  The Parent has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Parent, its Subsidiaries and
their respective directors and officers with Anti-Corruption Laws and applicable
Sanctions, and the Parent, its Subsidiaries and, to the knowledge of the Parent,
its directors and officers, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of the Parent, its
Subsidiaries and, to the knowledge of the Borrower, its directors and officers,
is currently the subject of any U.S. sanctions program administered by OFAC.

 

SECTION 7. CONDITIONS PRECEDENT

 

7.1.    Conditions Precedent to Initial Borrowing. The agreement of each Lender
to make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction or waiver, prior to or concurrently with the making
of such extension of credit on the Closing Date, of the following conditions
precedent (the making of the initial extensions of credit shall be deemed to be
the satisfaction or waiver of all of the conditions precedent in this Section
7.1):

 

(a)  Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of Parent,
Holdings and the Borrower, (ii) the Guarantee and Collateral Agreement, executed
and delivered by a duly authorized officer of Parent, Holdings, the Borrower and
each Subsidiary Guarantor, (iii) a Lender Addendum, executed and delivered by a
duly authorized officer of each party thereto, (iv)  for the account of each
relevant Lender that so requests at least two Business Days in advance of the
Closing Date, Notes conforming to the requirements hereof and executed and
delivered by a duly authorized officer of the Borrower, (v) the duly authorized,
executed and delivered Intercompany Subordinated Note and (vi) each of the other
Security Documents (including but not limited to United States registered or
issued Intellectual Property security agreements and deposit account control
agreements) to be delivered as of the Closing Date.

 

(b)  Time Warner-Related Matters. The Administrative Agent shall be satisfied
(i) that either (x) no consent of Time Warner, Warner Bros. Entertainment Inc.
(as assignee of Time Warner Entertainment Company, L.P.) or any of their
respective affiliates is required in connection with the execution, delivery and
performance of this Agreement and the other Loan Documents and the payment in
full of all loans under and cancellation of all commitments under the Existing
Credit Facility or (y) if any such consent is required in the reasonable
discretion of the Administrative Agent, or if the Borrower otherwise determines
that such consent is necessary or desirable, then such consent has been obtained
to the reasonable satisfaction of the Administrative Agent and (ii) that the
level of secured indebtedness permitted under the Subordinated Indemnity
Agreement has been increased to a level to be mutually agreed that is reasonably
satisfactory to the Administrative Agent.

 



- 107 -

 

 

(c)  Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of Parent substantially in
the form of Exhibit D.

 

(d)  Pro Forma Compliance Certificate; Financial Statements; Financial Covenant
Compliance. The Lenders shall have received and be satisfied with in their
reasonable discretion: (i) the Pro Forma Compliance Certificate and (ii) the
audited consolidated financial statements described in Section 6.1(a). The Pro
Forma Compliance Certificate shall show a Senior Secured Leverage Ratio of not
more than 4.00 to 1.00.

 

(e)  Approvals. All material Governmental Authority and third party approvals
necessary to be obtained by Holdings or any of its Subsidiaries in connection
with the transactions contemplated hereby shall have been obtained and be in
full force and effect.

 

(f)  No Material Indebtedness. After giving effect to the repayments and
refinancing of Indebtedness of the Loan Parties that shall occur on the Closing
Date, (i) the Loan Parties shall have no material Indebtedness other than under
the Loan Documents, the Senior Notes, the Partnership Parks Agreements and
existing Indebtedness (including certain existing intercompany indebtedness)
permitted by Section 9.3 and (ii) the Partnership Parks Entities shall have no
material Indebtedness other than the Partnership Parks Revolving Agreements and
existing Indebtedness (including certain existing intercompany indebtedness)
permitted by Section 9.3.

 

(g)  Fees. The Lenders, the Administrative Agent, the Arrangers and the Joint
Bookrunners shall have received all fees required to be paid, and all expenses
for which invoices have been presented (including reasonable fees, disbursements
and other charges of counsel to the Administrative Agent), on or before the
Closing Date.

 

(h)  Lien Searches. The Administrative Agent shall have received the results of
recent Uniform Commercial Code and other lien searches in each relevant domestic
jurisdiction with respect to all Property of the Loan Parties (except that with
respect to the Real Property, such lien searches shall be limited to the
Mortgaged Properties), and such search shall reveal no Liens on any of the
Property of the Loan Parties, except for Permitted Liens or Liens to be
discharged prior to or at the Closing Date.

 

(i)  Closing Certificates. The Administrative Agent shall have received the
following certificates, each dated the Closing Date, in form and substance
reasonably satisfactory to it: (i) a certificate duly executed by either the
chief executive officer or the chief financial officer of the Borrower
certifying as to the satisfaction of certain conditions precedent specified
therein and (ii) a certificate duly executed by a Responsible Officer, the
secretary or the assistant secretary of each Loan Party with appropriate
insertions and attachments.

 



- 108 -

 

 

(j)  Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

 

(i)  the legal opinion of Kirkland & Ellis LLP, special counsel to Parent,
Holdings, the Borrower and its Subsidiaries, in form and substance reasonably
satisfactory to the Administrative Agent; and

 

(ii)  the legal opinions of local counsel with respect to each Subsidiary
Guarantor (other than Six Flags America Inc. and the Leased Park Entities) not
covered in the legal opinions referred to above in clause (i) of this Section
7.1(j), in form and substance reasonably satisfactory to the Administrative
Agent.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(k)  Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes. The
Administrative Agent shall have received (i) if certificated, the certificates
representing the Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, (ii) such
Acknowledgments and Consents, substantially in the form of Annex II to the
Guarantee and Collateral Agreement, duly executed by certain issuers of Capital
Stock to the extent required pursuant to the Guarantee and Collateral Agreement
and (iii) each promissory note, if any, pledged and required to be delivered
pursuant to the Guarantee and Collateral Agreement endorsed in blank (or
accompanied by an executed transfer form in blank satisfactory to the
Administrative Agent) by the pledgor thereof.

 

(l)  Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement and Uniform
Commercial Code termination statement) required by the Security Documents and
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein
(including without limitation filings in respect of United States registered or
issued Intellectual Property), prior and superior in right to any other
Person(other than with respect to Permitted Liens), shall have been filed,
registered or recorded or shall have been delivered to the Administrative Agent
in proper form for filing, registration or recordation.

 

(m) Flood Certificates. The Administrative Agent shall receive a completed Flood
Certificate with respect to each Mortgaged Property, which Flood Certificate
shall be addressed to the Administrative Agent for the benefit of the Lenders,
be completed by a company which has guaranteed the accuracy of the information
contained therein and otherwise comply with the Flood Program.

 



- 109 -

 

 

(n)  Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 8.4 that provide that the
Administrative Agent is an additional insured or lender’s loss payee, together
with endorsements to such insurance policies as may be reasonably requested by
the Administrative Agent.

 

(o)  The U.S.A. PATRIOT Act. No later than three Business Days prior to the
Closing Date, to the extent requested in writing by the Administrative Agent at
least five Business Days prior to the Closing Date, the Administrative Agent
shall have received the documentation and other information as required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the U.S.A. PATRIOT Act(including,
without limitation, a Beneficial Ownership Certification in relation to the
Borrower).

 

(p)  Pro Forma Compliance. The Loan Parties shall be in pro forma compliance
with the financial covenants set forth in Section 9.1.

 

7.2.    Conditions to Each Extension of Credit. Except as otherwise set forth in
Sections 2.4, 2.5, 3.4 and 5.21 herein, the agreement of each Lender to make any
extension of credit requested to be made by it hereunder on any date (including,
without limitation, its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

(a)  Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date,
provided, that, to the extent any such representation and warranty is already
qualified by materiality or by reference to material adverse effect, such
representation shall be true and correct in all respects.

 

(b)  No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by, and issuance of a Letter of Credit on behalf of, the Borrower
hereunder shall constitute a representation and warranty by Parent, Holdings and
the Borrower as of the date of such extension of credit that the conditions
contained in this Section 7.2 have been satisfied or waived.

 

SECTION 8. AFFIRMATIVE COVENANTS

 

Parent, Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding (unless such Letter of Credit has been cash collateralized in full
or a backstop letter of credit reasonably acceptable to the applicable Issuing
Lender is in place) or any Loan or other Obligation (other than obligations
under Specified Hedge Agreements and Specified Cash Management Agreements and
contingent indemnification obligations not then due and payable) is owing to any
Lender or any Agent hereunder, each of Parent, Holdings and the Borrower shall
and shall cause each of their respective Subsidiaries to:

 



- 110 -

 

 

8.1.    Financial Statements and Other Information. Deliver to the
Administrative Agent for prompt distribution to each of the Lenders:

 

(a)  within 90 days after the end of each fiscal year of Parent, consolidated
statements of operations, shareholders’ equity and cash flows of Parent and its
Subsidiaries for such fiscal year and the related consolidated balance sheets of
Parent and its Subsidiaries as at the end of such fiscal year, setting forth in
each case in comparative form the corresponding consolidated figures for the
preceding fiscal year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly in all
material respects the consolidated financial position and results of operations
of Parent and its Subsidiaries as at the end of, and for, such fiscal year in
conformity with GAAP (it being agreed that such financial statements will be
accompanied by a reconciliation statement to the operations of Borrower and its
Subsidiaries) without a “going concern” or like qualification arising out of the
scope of the audit (except relating to the financial statements for the fiscal
year ending immediately prior to the stated termination date or maturity date of
the relevant Facility, in each case to the extent solely related to such
termination date or maturity date) or any other exception or qualification
arising out of the scope of the audit (except relating solely to changes in
accounting principles or practices reflecting changes in GAAP);

 

(b) [reserved];

 

(c)  within 90 days after the end of each fiscal year of each of Texas Flags,
Ltd. and Six Flags Over Georgia II, L.P., consolidated statements of operations,
partners’ equity and cash flows of each of Texas Flags, Ltd. and Six Flags Over
Georgia II, L.P. and its Subsidiaries for such fiscal year and the related
consolidated balance sheets of each of Texas Flags, Ltd. and Six Flags Over
Georgia II, L.P. and its Subsidiaries as at the end of such fiscal year, setting
forth in each case in comparative form the corresponding consolidated figures
for the preceding fiscal year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly in all
material respects the consolidated financial position and results of operations
of each of Texas Flags, Ltd. and Six Flags Over Georgia II, L.P. and its
Subsidiaries as at the end of, and for, such fiscal year in conformity with
GAAP;

 

(d)  within 45 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of Parent, interim condensed consolidated statements
of operations, shareholders’ equity and cash flows of Parent and its
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheets of Parent and its Subsidiaries, as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding periods in the preceding fiscal year (except that,
in the case of balance sheets, such comparison shall be to the last day of the
prior fiscal year), accompanied by a reconciliation statement to the operations
of Borrower and its Subsidiaries and a certificate of a Responsible Officer of
Parent, which certificate shall state that such consolidated financial
statements present fairly in all material respects the interim condensed
consolidated financial condition and results of operations of Parent and its
Subsidiaries, in each case in accordance with GAAP, consistently applied except
as set forth therein, as at the end of, and for, such period (subject to normal
year-end audit adjustments and absence of footnotes);

 



- 111 -

 

 

(e)  if any Unrestricted Entities are consolidated in the consolidated financial
statements referenced in Section 8.1(a) or Section 8.1(d), simultaneously with
the delivery of each set of consolidated financial statements referred to in
such sections, the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of any Unrestricted Entities (if
any) from such consolidated financial statements;

 

(f) concurrently with any delivery of financial statements under clause (a) or
(d)     this Section 8.1, a certificate of a Responsible Officer of Parent, (i)
to the effect that no Default or Event of Default has occurred and is continuing
(or, if any Default or Event of Default has occurred and is continuing,
describing the same in reasonable detail and describing the action being taken
or proposed to be taken with respect thereto), (ii) commencing with the fiscal
quarter ending June 30, 2019, setting forth in reasonable detail the
computations necessary to determine whether the Loan Parties were in compliance
with Section 9.1 as of the end of the respective quarterly fiscal period or
fiscal year, as applicable , (except with respect to the Measurement Periods
ending June 30, 2020, September 30, 2020, and December 31, 2020), (iii) setting
forth the Restricted Payments made pursuant to Section 9.6(c)(i), (ii) and
(iii), Section 9.6(e), Section 9.6(h), Section 9.6(l), Section 9.6(p), Section
9.6(q) and Section 9.6(r), Investments made pursuant to Section 9.8(g) and
Section 9.8(v)(i), (ii) and (iii), and prepayments made pursuant to Section
9.9(f) during the applicable quarterly fiscal period or fiscal year and
including a description of such Restricted Payment, Investment or prepayment by
category and (iv) for any such certificate delivered with the financial
statements under clause (a) of this Section 8.1, setting forth Excess Cash Flow
for the last ended fiscal year, and the Available Amount and the Parent
Available Amount as of the date of such certificate, in each case with
calculations in reasonable detail;

 

(g) no later than 75 days after the end of each fiscal year of Parent, a
detailed consolidated budget for the following fiscal year;

 

(h) if the Parent is not then a reporting company under the Exchange Act, as
amended, within 45 days after the end of each of the first three fiscal quarters
of Parent and within 90 days after each fiscal year of Parent, a narrative
discussion and analysis of the financial condition and results of operations of
Parent and its Subsidiaries for such fiscal period and, if applicable, for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the comparable periods of the previous year;

 

(i)  promptly upon their becoming publicly available, copies of all registration
statements and regular periodic reports, if any, that Parent, Holdings or the
Borrower shall have filed with the Securities and Exchange Commission (or any
governmental agency substituted therefor) or any national securities exchange
(other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered), exhibits
to any registration statement and, if applicable, any registration statement on
Form S-8); and

 



- 112 -

 

 

(j)  from time to time such other information regarding the financial condition,
operations or business of Parent or any of its Subsidiaries (including, without
limitation, any Plan to which Parent or the Subsidiaries are obligated to
contribute and any material reports or other information required to be filed by
Parent or the Subsidiaries under ERISA), as any Lender (through the
Administrative Agent) or the Administrative Agent may reasonably request;
provided however that in no event shall the requirements of this Section 8.1(j)
require Parent, Holdings, Borrower or any Subsidiary to provide any document or
information (A) that constitutes non-financial trade secrets or non-financial
proprietary information, (B) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement (if entered into in
good faith without the intent of limiting this Section 8.1(j)), (C) that is
subject to attorney- client privilege or (D) to the extent such information is
not reasonably available.;

 

(k) until the Administrative Agent has received the compliance certificate
required to be delivered pursuant to Section 8.1(f) with respect to the fiscal
quarter ending March 31, 2021, within thirty (30) days after the end of each
calendar month (or such longer period as the Administrative Agent may agree in
its sole discretion), (i) a summary consolidated balance sheet and profit and
loss statements for the Parent and its Subsidiaries as of the end of such
calendar month and (ii) customary park attendance metrics monitored by the
Parent and its Subsidiaries, in each case, in form reasonably satisfactory to
the Administrative Agent; and

 

(l)  With respect to each calendar month ending on or prior to the earlier of
the end of Designated Period and December 31, 2021, within thirty (30) days
after the end of each such calendar month (or such longer period as the
Administrative Agent may agree in its sole discretion) (or 45 days in the case
of the last month of a fiscal quarter), a certificate of a Responsible Officer
of Parent setting forth Liquidity as of the end of such calendar month, in form
reasonably satisfactory to the Administrative Agent.

 

Notwithstanding the foregoing, the obligations in paragraphs (a), (d), (h) and
(i) of this Section 8.1 may be satisfied with respect to financial information
of Parent and its Subsidiaries by furnishing Parent’s Form 10-K or 10-Q, as
applicable, to the extent filed with the SEC.

 

Documents required to be delivered pursuant to Section 8.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Parent posts such documents, or provides a link thereto on
Parent’s website on the Internet; or (ii) on which such documents are posted on
Parent’s or the Borrower’s behalf on a Platform; provided that (i) upon written
request by the Administrative Agent, Parent or the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii)  Parent or the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies (including via PDF) of the Compliance Certificates required
by Section 8.1(f) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents. Notwithstanding the foregoing, any certificates,
financial reports and other information delivered to the Administrative Agent
pursuant to Section 8.1(k) and (l) shall only be distributed to each Lender who
has agreed to receive material non-public information (within the meaning of the
United States federal securities laws).

 



- 113 -

 

 

8.2.    Notices of Material Events. Furnish the following to the Administrative
Agent in writing:

 

(a)  promptly after any Responsible Officer of Parent, Holdings or the Borrower
has actual knowledge of any Default or Event of Default has occurred, notice of
such Default or Event of Default;

 

(b)  as soon as any Responsible Officer of Parent, Holdings or the Borrower has
actual knowledge of the occurrence thereof, prompt notice of all legal or
arbitral proceedings, and of all proceedings by or before any governmental or
regulatory authority or agency, and of any material development in respect of
such legal or other proceedings, against Parent or any of its Subsidiaries that,
could reasonably be expected to be adversely determined, and if so determined,
could reasonably be expected to result in aggregate liabilities or damages in
excess of $50,000,000 over available insurance or indemnification by
creditworthy third parties that have not denied such insurance or
indemnification;

 

(c)  (i) as soon as possible after any Responsible Officer of Parent, Holdings
or the Borrower has actual knowledge that any ERISA Event has occurred or
exists, notice of the occurrence of such ERISA Event (and as soon as practicable
thereafter, a copy of any report or notice required to be filed with or given to
the PBGC by Parent, Holdings or an ERISA Affiliate with respect to such ERISA
Event), if such ERISA Event could reasonably be expected to result in aggregate
liabilities in excess of $50,000,000 and (ii) if requested by the Administrative
Agent, promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Parent, Holdings or any ERISA Affiliate
has requested with respect to any Multiemployer Plan; provided, that if Parent,
Holdings or any of the ERISA Affiliates have not requested such documents or
notices from the administer or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, Parent, Holdings
and/or the ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and Parent shall provide copies of
such documents and notices to the Administrative Agent promptly after receipt
thereof and further provided that the rights granted to the Administrative Agent
in this Section 8.2(c)(ii) shall be exercised not more than once during a
12-month period;

 

(d)  reasonably promptly after a Responsible Officer of Parent, Holdings or the
Borrower has actual knowledge of the assertion thereof, notice of any
Environmental Claim by any Person against, or with respect to the activities of,
Parent or any of its Subsidiaries and notice of any alleged violation of, or
non-compliance with, any Environmental Laws or any Environmental Permits other
than any Environmental Claim or alleged violation or non- compliance that, could
reasonably be expected to be adversely determine and if so determined could not
(either individually or in the aggregate) reasonably be expected to result in a
Material Adverse Effect (after giving effect to available insurance or
indemnification by creditworthy third parties); and

 



- 114 -

 

 

 

(e)  prompt notice after a Responsible Officer of Parent, Holdings or the
Borrower has actual knowledge of any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.2 shall be accompanied by a statement
of a Responsible Officer of Parent or the Borrower setting forth in reasonable
detail the facts and circumstances of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 

8.3.Existence, Inspection of Books and Records, Etc.

 

(a)  (i) Preserve, renew and maintain in full force and effect its legal
existence under the laws of the jurisdiction of its organization (other than
with respect to Inactive Subsidiaries or Immaterial Subsidiaries) and (ii) take
all reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises reasonably necessary in the normal
conduct of its business, except (A) in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (B) in the case of clause (i) or (ii) above, pursuant to a
transaction permitted by Section 9.5;

 

(b)  pay and discharge all Taxes imposed on it or on its income or profits or on
any of its Property prior to the date on which penalties attach thereto, except
for any such obligation, Tax, assessment, charge or levy (i) the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained to the extent required by GAAP;
provided that, with respect to Taxes assessed against Real Properties, such
Taxes can be contested without payment under applicable law or (ii) where the
failure to pay or discharge such obligation, Tax, assessment, charge or levy
would not reasonably be expected to result in a Material Adverse Effect;

 

(c)  maintain and preserve all of its Properties material to the conduct of the
Business of Parent, Holdings and its Subsidiaries (taken as a whole) in good
working order and condition (ordinary wear and tear, casualty and condemnation
excepted), except for failures that could not reasonably be expected to result
in a Material Adverse Effect;

 

(d)  keep adequate records and books of account, in which complete entries in
all material respects will be made in accordance with GAAP (it being understood
and agreed that certain Foreign Subsidiaries maintain records and books of
account in conformity with generally accepted accounting principles in their
respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder);
and

 

(e)  permit representatives of any Lender or the Administrative Agent, upon
reasonable advance notice and during normal business hours, to examine, copy and
make extracts from its books and records, to visit and inspect any of its
Properties, and to discuss its business, finances, condition and affairs with
its officers and independent accountants and the park presidents of its Parks,
all to the extent reasonably requested by such Lender or the Administrative
Agent (as the case may be); provided that (i) Borrower shall only bear the
expenses of the Administrative Agent in respect of the foregoing (x) not more
than once per fiscal year in the absence of any continuing Event of Default and
(y) during the continuance of an Event of Default, and (ii) excluding any such
visits and inspections during the continuance of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 8.3(e). The
Administrative Agent and the Lenders shall give Parent the opportunity to
participate in any discussions with Parent’s independent public accountants.
Notwithstanding anything to the contrary in this Section 8.3(e), none of Parent
or any Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of (x) any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information or (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement (if entered into in
good faith without the intent of limiting this Section 8.3(e)), (y) that is
subject to attorney-client privilege or (z) such information is not reasonably
available.

 



- 115 -

 

 

8.4.    Insurance. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as Holdings and its Subsidiaries) as
are customarily carried under similar circumstances by such other Persons.

 

8.5.    Compliance with Contractual Obligations and Requirements of Law. Comply
with Contractual Obligations and Requirements of Laws, unless failure to comply
with such Contractual Obligations or Requirements of Law could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect. The Parent will maintain in effect and enforce policies and
procedures designed to facilitate compliance in all material respects by the
Parent, Holdings, Borrower, their Subsidiaries and their respective directors
and officers with Anti-Corruption Laws and applicable Sanctions.

 

8.6.    Additional Collateral, Etc. (a) With respect to any personal Property
acquired after the Closing Date by Parent, Holdings, the Borrower or any Loan
Party (other than

(w)  any personal Property described in paragraph (c) of this Section, (x) any
Property subject to a Lien permitted by Sections 9.4(b), (h), (i), (l), and (v),
(y) or (z), any Property (including Capital Stock) acquired by an Excluded
Subsidiary (in each case only if such acquisitions do not result in such
Excluded Subsidiary no longer being an Excluded Subsidiary), or that is
otherwise excluded from the definition of Collateral pursuant to the first
proviso therein, and (z) any Property acquired after the date hereof to the
extent that the creation of a security interest therein would be prohibited by a
Requirement of Law or a Contractual Obligation binding on Parent, Holdings, the
Borrower or any Subsidiary that is the owner of such Property (including
pursuant to the Partnership Parks Agreements), provided that such Contractual
Obligation existed at the time such Property was acquired and was not entered
into in anticipation of such acquisition for the purposes of evading the
guarantee and collateral requirements hereunder) as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly,
and in any event on or prior to the date that is 60 days after such acquisition
(or such longer period as the Administrative Agent may agree in its reasonable
discretion) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement or such other documents as and to the
extent required by the Guarantee and Collateral Agreement or as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such Property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such Property (subject to Permitted Liens), including
without limitation, the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement as may be reasonably requested by the Administrative Agent.
Notwithstanding the foregoing, any Loan Party creating or acquiring Intellectual
Property shall be required to take the actions required under the Guarantee and
Collateral Agreement in respect of notifications to the Administrative Agent and
filings in connection with such Intellectual Property.

 



- 116 -

 

 

(b)  With respect to any fee interest in any Real Property or leasehold interest
in any Park, in each case having a value (together with improvements thereof) of
at least $10,000,000, acquired after the Closing Date by any Loan Party (other
than Properties subject to the Partnership Parks Agreements or Properties
subject to a Lien permitted by Sections 9.4(h), (i), (l) or (v)), promptly, and
in any event on or prior to the date that is 60 days after such acquisition (or
such longer period as the Administrative Agent may agree in its reasonable
discretion) (i) execute and deliver a first priority Mortgage (subject to
Permitted Liens) in favor of the Administrative Agent, for the benefit of the
Lenders, covering such Real Property, in form for recording or filing in the
recording or filing office of the applicable governmental subdivision where such
Mortgaged Property is situated, together with evidence that all filing,
documentary, stamp, intangible and mortgage recording taxes, fees, charges,
costs and expenses have been paid by Borrower, (ii) if reasonably requested by
the Administrative Agent, provide the Administrative Agent with (x) a mortgagee
title and extended coverage insurance policy insuring the first priority Lien of
the Mortgage upon such Real Property in an amount equal to the fair market value
of such Real Property (or such other amount as shall be reasonably acceptable to
the Administrative Agent), together with (a) such endorsements as the
Administrative Agent shall reasonably request (including, without limitation, a
tie-in or cluster endorsement if available) and (b) evidence that all premiums
in respect of such policy and all related expenses have been paid by Borrower,
as well as a current or updated ALTA survey thereof, certified to the
Administrative Agent and the applicable title insurance company and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent
(provided, that the Loan Parties shall only be required to deliver a Mortgage
with respect to any real property leasehold interests upon receipt of any
required Landlord consent to such leasehold Mortgage after using commercially
reasonable efforts to obtain such consent and to use commercially reasonable
good faith efforts to obtain all such consents and estoppels), (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions addressed to the Administrative Agent for the benefit of
the Lenders relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, (iv) deliver Flood Certificates with respect to any
improved Mortgaged Property and (v) otherwise take such actions and execute
and/or deliver to the Administrative Agent such documents, agreements or
instruments as the Administrative Agent shall reasonably require to confirm the
validity, perfection and priority of the Liens of any such Mortgage (including,
without limitation, the other documents, instruments, affidavits and
certificates described in Section 7.1(m) in respect of such Mortgages and any
financial data or indemnification instruments required by the title insurance
company in connection with issuing a mortgagee title and extended coverage
insurance policy as described above).

 



- 117 -

 

 

(c)  With respect to any new Wholly Owned Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Wholly Owned Subsidiary that
ceases to be an Excluded Subsidiary), by Parent or any of its Wholly Owned
Subsidiaries, promptly, and in any event on or prior to 60 days after such
creation or acquisition (or such longer period as the Administrative Agent may
agree in its reasonable discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as and to the extent required by the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest (subject to Permitted Liens) in the Capital Stock of such new Wholly
Owned Subsidiary (subject to clause (e) below) that is owned by any Loan Party,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Wholly Owned Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest (subject to Permitted Liens) in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Wholly Owned Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements, the filing of Intellectual Property
security agreements for registered or issued United States Intellectual
Property, the execution of control agreements and the execution of counterparts
to the Subordinated Intercompany Note, in each case as may be required by the
Guarantee and Collateral Agreement and as may be reasonably requested by the
Administrative Agent and (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters in this Section 8.6(c), which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent.

 

(d)  With respect to any Wholly Owned Subsidiary (other than an Excluded
Subsidiary) or Partnership Parks Entity that ceases to be contractually
prohibited (and, in the case of any Partnership Parks Entity, ceases to be
subject to any Requirement of Law (including any fiduciary or similar limitation
applicable to the directors or managers thereof) effectively prohibiting it)
from becoming a Subsidiary Guarantor or executing the Guarantee and Collateral
Agreement or from having all or any portion of its Capital Stock from being
pledged under the Guarantee and Collateral Agreement, promptly, and in any event
on or prior to the date that is 60 days after such Wholly Owned Subsidiary or
Partnership Parks Entity ceases to be prohibited from being a Subsidiary
Guarantor (or such longer period as the Administrative Agent may agree in its
reasonable discretion) (i) execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest (subject to Permitted Liens) in the Capital
Stock of such Person that is owned by Parent or any of its Wholly Owned
Subsidiaries (other than an Excluded Subsidiary), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (subject
to clause (e) below), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of Parent or such Wholly Owned
Subsidiary, as the case may be, and (iii) if applicable, cause such Person
(other than an Excluded Subsidiary) (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest (subject to Permitted Liens) in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Wholly Owned Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements, the filing of Intellectual Property
security agreements for registered or issued United States Intellectual
Property, the execution of control agreements and the execution of counterparts
to the Subordinated Intercompany Note, in each case as may be required by the
Guarantee and Collateral Agreement and as may be reasonably requested by the
Administrative Agent, and (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 



- 118 -

 

 

(e)  With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly, and in any event on or prior
to the date that is 60 days after such creation or acquisition (or such longer
period as the Administrative Agent may agree in its reasonable discretion) (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or advisable in order to grant to the Administrative Agent, for
the benefit of the Lenders, a perfected first priority security interest
(subject to Permitted Liens) in the Capital Stock of such new Excluded Foreign
Subsidiary that is owned by such Loan Party, provided that in no event shall
more than 65% of any Foreign Subsidiary Voting Stock be required to be so
pledged and, provided further, for the avoidance of doubt, that 100% of the
total non-voting stock of any such Excluded Foreign Subsidiary shall be required
to be so pledged and (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
and to the extent required hereunder or under the Guarantee and Collateral
Agreement, take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Lien of the Administrative Agent
thereon. Notwithstanding the foregoing, no actions in any non-U.S. jurisdiction
or required by the laws of any non-U.S. jurisdiction shall be required in order
to create any security interests in assets located or titled outside of the U.S.
or to perfect such security interests (it being understood that there shall be
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction).

 

(f)  Notwithstanding the provisions of this Section, (i) Parent shall not be
required to create, or to cause its Wholly Owned Subsidiaries to create, a
security interest in the Capital Stock of any Excluded Subsidiary (other than
any Excluded Foreign Subsidiary, which shall be subject to the preceding clause
(e)), (ii) the Partnership Parks Entities and their Property subject to the
Partnership Parks Agreements, and the Capital Stock of GP Holdings, Inc. owned
by Parent shall be expressly excluded from, and shall not be subject to, any
provisions of this Section 8.6 so long as the creation of a security interest
under, or the execution of, the Guarantee and Collateral Agreement is prohibited
by a Contractual Obligation binding on the Partnership Parks Entities as in
effect on the date hereof (subject to the proviso at the end of this clause
(ii)) or, with respect to the Capital Stock of GP Holdings, Inc. owned by
Parent, is prohibited by the Partnership Parks Agreements as in effect on the
date hereof (subject to the proviso at the end of this clause (ii)); provided
that Parent and its Subsidiaries may, subject to Section 9.14(b), enter into
amendments, restatements, supplements or other modifications to the Partnership
Parks Agreements and replacement agreements having a substantially similar
purpose to the Partnership Parks Agreements so long as, in each case, there is
no adverse effect on the Lien purported to be created by the Security Documents
in the assets of (x) Parent (other than with respect to the Capital Stock of GP
Holdings, Inc.) and (y) Holdings, Borrower or any of their Subsidiaries and
(iii) the Administrative Agent may, in its discretion, elect not to take a
security interest or require any title insurance or similar item with respect to
those assets as to which the Administrative Agent determines that the cost of
obtaining such Lien is excessive in relation to the benefit to the Lenders of
the security afforded thereby (with such election, if any, being advised to the
Borrower in writing).

 



- 119 -

 

 

(g)  If, at any time, a Subsidiary Guarantor becomes an Excluded Subsidiary, the
Administrative Agent shall, upon the written request of the Borrower, release
such Subsidiary from the Guarantee and Collateral Agreement and any other
Security Documents to which such Subsidiary is a party and, in the case of an
Excluded Foreign Subsidiary, to the extent such Subsidiary’s Capital Stock was
pledged as Collateral, so much of such pledge as exceeds 65% of Foreign
Subsidiary Voting Stock shall be released (provided that for the avoidance of
doubt, 100% of the non-voting stock of such Subsidiary shall remain or become
pledged) and any certificates in respect of the released portion thereof shall
be returned to the applicable Loan Party reasonably promptly following such
written request to the Administrative Agent.

 

8.7.    Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates, opinions
or documents, and take all such actions, as the Administrative Agent may
reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Lenders
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other Property or assets
hereafter acquired by Parent or any Subsidiary which may be deemed to be part of
the Collateral) pursuant hereto or thereto. If the Administrative Agent or the
Required Lenders determine that they are required by any Requirement of Law to
have appraisals prepared in respect of any Mortgaged Property, Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

 

8.8.    Environmental Laws. Except to the extent that, in the aggregate, the
failure to do so could not reasonably be expected to have a Material Adverse
Effect: (a) comply with, and take reasonable steps to use commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and take reasonable steps to use commercially reasonable efforts to
ensure compliance by all tenants and subtenants, if any, with, and obtain and
comply with and maintain, any and all Environmental Permits, and (b) conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions in each case to the extent required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.

 



- 120 -

 

 

8.9.    Ratings by S&P and Moody’s. Use commercially reasonable efforts (a) to
maintain a public corporate credit rating and a public facility rating (or the
equivalents thereof) in respect of the Facilities by S&P and Moody’s until the
Tranche B Maturity Date and (b) to assure that each such rating is updated or
confirmed at least once per year so long as S&P and Moody’s are providing such
yearly updates and confirmations in the ordinary course.

8.10.   Post-Closing Covenants. Each of the Loan Parties shall satisfy the
requirements set forth on Schedule 8.10 on or before the date specified for such
requirement or such later date as may be determined by the Administrative Agent
(or as may be extended by the Administrative Agent in its sole discretion).

 

SECTION 9. NEGATIVE COVENANTS

 

Parent, Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding (unless such Letter of Credit has been cash collateralized in full
or a backstop letter of credit reasonably acceptable to the applicable Issuing
Lender is in place) or any Loan or other Obligation (other than obligations
under Specified Hedge Agreements and Specified Cash Management Agreements a
contingent indemnification obligation not then due and payable) is owing to any
Lender or any Agent hereunder, Parent, Holdings and the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

9.1.    Senior Secured Leverage Ratio. Permit the Senior Secured Leverage Ratio
as at the last day of any Measurement Period of the Borrower to exceed the ratio
set forth opposite the applicable date:

 



- 121 -

 

 

Date Senior Secured Leverage Ratio

From and including the Measurement Period ending on or about June 30, 2019March
31, 2021 to and including the Measurement Period ending on or

about December 31, 20201

4.00 to 1.00

From and including the Measurement Period ending on or about March 31, 20212 to
and including the Measurement Period ending on or about June 30,

20223

3.75 to 1.00

The Measurement Period ending on or

about September 30, 20223 and thereafter

3.50 to 1.00

 

9.2.    Minimum Liquidity. Permit Liquidity to be less than $150,000,000 at any
time from and after the second Business Day after the Second Amendment Effective
Date through and including the earlier of (x) December 31, 2021 and (y) the date
on which the Designated Period has ended.

 

9.3.Indebtedness. Create, incur or suffer to exist any Indebtedness except:

 

(a)  Indebtedness of any Loan Party pursuant to any Loan Document or pursuant to
the Refinancing Term Loans, any Replacement Revolving Facility or the
Refinancing Notes;

 

(b) Indebtedness of any Person outstanding on the date hereof and listed on
Schedule 9.3(b), as the same may be modified or amended from time to time
(subject to Section 9.14(b)), and any Indebtedness of such Person incurred to
refinance, refund, replace or renew any such outstanding Indebtedness, provided
that the principal amount (or accreted value, if applicable) of such
refinancing, refunding, replacement or renewal of Indebtedness (or such
Indebtedness as amended or modified) does not exceed the principal amount of the
Indebtedness (or accreted value, if applicable) being so amended, modified,
refinanced, refunded, replaced or renewed plus all interest capitalized in
connection therewith, plus the Refinancing Expenses;

 



- 122 -

 

 

(c)  (i) Indebtedness of the Borrower in the form of notes issued pursuant to an
indenture, note purchase agreement or other agreement, in lieu of the
Incremental Term Loans pursuant to Section 2.4 and/or the increase in Revolving
Credit Commitments pursuant to Section 3.3, in an amount not in excess of the
Incremental Amount and Guarantees by Parent or any Subsidiary of Parent of such
Indebtedness; provided that each of the following conditions is satisfied: (i)
no Event of Default shall exist after giving effect to such Indebtedness on the
date it is incurred (except, in the case of the incurrence or provision of any
such Indebtedness in connection with a Permitted Acquisition or other Investment
permitted by the terms of this Agreement, no Event of Default at the time of the
relevant acquisition agreement was entered into shall be the standard), (ii)
such Indebtedness shall not mature, shall not have any scheduled amortization or
payments of principal, and shall not be subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (except customary asset sale
or change of control provisions and AHYDO payments), in each case prior to the
Term Loans under any then outstanding Facility (and if such Indebtedness is
secured on a junior lien basis, not secured or is subordinated to any of the
Facilities in right of payment, such Indebtedness shall not mature, shall not
have any scheduled amortization or payments of principal, and shall not be
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except customary asset sale or change of control provisions and
AHYDO payments), in each case earlier than 180 days after the Latest Maturity
Date) (provided that notwithstanding the foregoing, (x) Indebtedness incurred
pursuant to the Senior Secured Notes and (y) any other Indebtedness incurred
pursuant to this Section 9.3(c) during the Designated Period that is, in each
case, secured on a pari passu basis with the other Obligations, may mature prior
to the Term Loans under any then outstanding Facility so long as any such
Indebtedness shall not mature prior to April 17, 2025), (iii) on a Pro Forma
Basis after giving effect to the incurrence of Indebtedness and the use of
proceeds thereof, the Borrower is in compliance with the applicable Financial
Covenants as of the latest Measurement Period (or with respect to Section 9.2,
as of such date) (and in the case of the incurrence of the Senior Secured Notes,
in compliance with the covenant set forth in Section 9.1 as of the latest
Measurement Period); provided that, the Borrower shall have delivered a
certificate on the date of incurrence of the Senior Secured Notes certifying
that the Senior Secured Notes have been incurred pursuant to the Incremental
Incurrence Basket and that the Senior Secured Leverage Ratio on a Pro Forma
Basis does not exceed 3.50 to 1.00 as of the last day of the most recent
Measurement Period, (iv) such Indebtedness does not contain any financial
maintenance covenants in any way more restrictive than those set forth in this
Agreement (except for covenants applicable only to periods after the Latest
Maturity Date at the time of such issuance or incurrence of such Indebtedness),
unless such financial maintenance covenant (or such material modification
thereto) is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness, (v) all other
terms of such Indebtedness reflect market terms (taken as a whole) at the time
of issuance and, other than in respect of original issue discount, optional
prepayment or redemption terms, premiums, fees and interest rates (and subject
to clause (ii) above, maturity and amortization), shall not be materially more
favorable taken as a whole to, the lenders providing such Indebtedness than
those applicable to the Term Loans of each then outstanding Facility, (vi) if
secured, such Indebtedness is not secured by liens on the assets of Parent or
any of its Subsidiaries, other than assets constituting Collateral, (vii) no
Subsidiary is a guarantor with respect to such Indebtedness unless such
Subsidiary is a Subsidiary Guarantor which is guaranteeing (or substantially
concurrently with the issuance of such Indebtedness hereunder will guarantee)
the Obligations, and any Unrestricted Entity is an unrestricted entity (or
substantive equivalent) under such Indebtedness and, (viii) (1) if secured on a
pari passu basis with the other Obligations, all collateral therefor shall be
(x) secured by the Security Documents and the Loan Parties and the
Administrative Agent shall have entered into such amendments to the Security
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender) to provide such Indebtedness with
the benefit of the applicable Security Documents on a pari passu basis with the
other Obligations, or (y) secured by collateral documentation that is
substantially similar to the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), the Borrower shall have
delivered such other documents, certificates and opinions of counsel (including
the Pari Passu Intercreditor Agreement) in connection therewith as may be
reasonably requested by the Administrative Agent and the trustee, agent, or
collateral trustee for such Indebtedness shall have executed the Pari Passu
Intercreditor Agreement if reasonably requested by the Administrative Agent and
(2) if secured on a junior lien basis with the other Obligations, all collateral
therefor shall be secured by collateral documentation that is substantially
similar to the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), the Borrower shall have delivered
such other documents, certificates and opinions of counsel (including the Junior
Lien Intercreditor Agreement) in connection therewith as may be reasonably
requested by the Administrative Agent and the trustee, agent, or collateral
trustee for such Indebtedness shall have executed the Junior Lien Intercreditor
Agreement if reasonably requested by the Administrative Agent and (ix) (1) the
aggregate principal amount of Incremental Term Loans incurred pursuant to
Section 2.4 plus increased Revolving Credit Commitments provided pursuant to
Section 3.3 plus any Indebtedness incurred pursuant to this Section 9.3(c), in
each case, during the Designated Period that are secured on a pari passu basis
with the other Obligations shall not exceed $50,000,000 in the aggregate and (2)
the proceeds of all Indebtedness incurred pursuant to this Section 9.3(c) during
the Designated Period shall only be used to fund the purchase of limited
partnership units under the Partnership Parks Agreements and to pay fees and
expenses associated with the incurrence of such Indebtedness and (ii) any
Indebtedness incurred to extend, renew, refinance or replace the Senior Secured
Notes, so long as the Borrower is in compliance with (i)(i), (i)(iv), (i)(v),
(i)(vi), (i)(vii) and (i)(viii) above, (A) if the refinancing Indebtedness is
secured on a pari passu basis with the other Obligations, such refinancing
Indebtedness shall not mature, shall not have scheduled amortization or payments
of principal, and shall not be subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except customary asset sale or change of
control provisions and AHYDO payments), in each case prior to the maturity date
of the Indebtedness being Refinanced, (B) if such refinancing Indebtedness is
secured on a junior lien basis to the Loans, not secured or is subordinated to
any of the Facilities in right of payment, such refinancing Indebtedness shall
not mature, do not have scheduled amortization or payments of principal, and are
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except customary asset sale or change of control provisions and
AHYDO payments), in each case prior to the date that is 90 days after the
maturity date of the Indebtedness being Refinanced, (C) the principal amount (or
accreted value, if applicable) of such refinancing Indebtedness does not exceed
the principal amount of the Indebtedness being so refinanced plus capitalized
interest and any Refinancing Expenses associated therewith and (D) refinanced
Indebtedness that is (x) unsecured shall only be extended, renewed, refinanced
or replaced with unsecured refinancing Indebtedness and (y) secured on a junior
lien basis to the Loans shall only be extended, renewed, refinanced or replaced
with refinancing Indebtedness that is unsecured or secured on a junior lien
basis to the Loans;

 



- 123 -

 

 

(d) (i) Indebtedness of any Loan Party to (A) any other Loan Party or (B) any
Subsidiary of Parent (other than a Partnership Parks Entity) which is not a Loan
Party and (ii) Guarantees by any Loan Party of obligations of any other Loan
Party; provided that any intercompany Indebtedness incurred pursuant to clause
(i)(A) above shall be evidenced by an intercompany note which shall be pledged
to the Administrative Agent as, and to the extent required by, the Guarantee and
Collateral Agreement substantially in the form of the Intercompany Subordinated
Note or in such other form as may be reasonably satisfactory to the
Administrative Agent; provided, further that any advance or loan made in respect
of Indebtedness of Parent to Holdings, Borrower or any Subsidiary of Borrower,
or in respect of Indebtedness of Holdings to Borrower or any Subsidiary of
Borrower, shall be deemed to be a Restricted Payment for purposes of Section 9.6
and shall be permitted to the extent such Restricted Payment would have been
permitted in compliance with Section 9.6;

 

(e)  Indebtedness of any Non-Guarantor Subsidiary (other than the Partnership
Parks Entities) to Parent or to any other Subsidiary of Parent, and Guarantees
by Parent or any Subsidiary of Parent (other than the Partnership Parks
Entities) of Indebtedness of any such Non-Guarantor Subsidiary, in an aggregate
amount outstanding for all such Indebtedness and Guarantees (without
duplication), at any one time outstanding not exceeding the greater of (x)
$75,000,000 or (y) 3.0% of the consolidated total assets of Parent and its
Subsidiaries (measured as of the relevant Measurement Period on or prior to the
date of the most recent incurrence pursuant to this clause (e));

 

(f)  (i)Indebtedness of any Non-Guarantor Subsidiary (other than a Partnership
Park Entity) to any other Non-Guarantor Subsidiary (other than a Partnership
Park Entity), and Guarantees by any Non-Guarantor Subsidiary (other than a
Partnership Park Entity) of obligations of any other Non-Guarantor Subsidiary
(other than a Partnership Park Entity) and (ii) Indebtedness of any Partnership
Park Entity to any other Partnership Park Entity, and Guarantees by any
Partnership Park Entity of obligations of any other Partnership Park Entity;

 

(g) (i) Indebtedness consisting of Purchase Money Indebtedness (including, for
the avoidance of doubt, Indebtedness financing Investments permitted under
Section 9.8 in connection with Permitted Acquisitions and sale leaseback
permitted by Section 9.5(d)) and Capital Lease Obligations incurred after the
date hereof in an aggregate principal amount at any one time outstanding not in
excess of the greater of (x) $150,000,000 and (y) 6.0% of the consolidated total
assets of Parent and its Subsidiaries (measured as of the relevant Measurement
Period on or prior to the date of the most recent incurrence pursuant to this
clause (g)(i)) and (ii) any Indebtedness incurred to refinance, refund, replace
or renew the Indebtedness described in the foregoing clause (i), provided that
the principal amount (or accreted value, if applicable) of such refinancing,
refunding, replacement or renewal of Indebtedness does not exceed the principal
amount of the Indebtedness (or accreted value, if applicable) being so
refinanced, refunded, replaced or renewed plus all interest capitalized in
connection therewith and the Refinancing Expenses;

 



- 124 -

 

 

(h) (i) Indebtedness of any Person outstanding on the date on which such Person
becomes a Subsidiary of the Borrower (including pursuant to the redesignation of
an Unrestricted Entity) or is merged into or consolidated with or into the
Borrower or any of its Subsidiaries in an aggregate principal amount at any one
time outstanding not in excess of the greater of (x) $150,000,000 and (y) 6.0%
of consolidated total assets of Parent and its Subsidiaries (measured as of the
relevant Measurement Period on or prior to the date of the most recent
incurrence pursuant to this clause (h)(i)); provided, that (A) such Indebtedness
was not created in connection with, or in anticipation of, such acquisition and
(B) the amount of such Indebtedness is not increased thereafter unless solely as
a result of capitalization of interest or otherwise incurred under another
subsection of this Section 9.3 substantially contemporaneously with such merger
or consolidation, and (ii) any Indebtedness incurred to refinance the
Indebtedness described in the foregoing clause (i), provided that the principal
amount (or accreted value, if applicable) of such refinancing Indebtedness does
not exceed the principal amount of the Indebtedness being so refinanced plus
capitalized interest and any Refinancing Expenses associated therewith;

 

(i)  unsecured Indebtedness of Parent with respect to the Senior Notes and
Guarantees by Holdings, Borrower and any Subsidiary Guarantor of such
Indebtedness, and any unsecured Indebtedness incurred to refinance, refund,
replace or renew any such outstanding Indebtedness; provided that, with respect
to any such refinancing, refunding, replacement or renewal of such unsecured
Indebtedness or any amendment or modification of such unsecured Indebtedness,
(i) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the unsecured
Indebtedness being so amended, modified, refinanced, refunded, replaced or
renewed plus all interest capitalized in connection therewith, plus the
Refinancing Expenses and any costs and premiums associated with such amending,
modifying, refinancing, refunding, replacement or renewal, (ii) any such
Indebtedness shall have a scheduled final maturity not shorter than 90 days
after the Latest Maturity Date and a weighted average life to maturity not
shorter than the Latest Maturity Date, (iii) the terms and conditions of any
such Indebtedness (excluding as to subordination, pricing, optional prepayment
or optional redemption provisions and redemption premiums), taken as a whole,
shall be on market terms at the time of incurrence or issuance, and in no event
may such Indebtedness contain any financial maintenance covenants that are in
any way more restrictive than those set forth in this Agreement (except for
covenants applicable only to periods after the Latest Maturity Date at the time
of such issuance or incurrence of such Indebtedness), unless such financial
maintenance covenant is also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness,
(iv) no collateral or other security shall be granted with respect to any such
Indebtedness and (v) no Subsidiary shall be a guarantor with respect to any such
Indebtedness unless such Subsidiary is a Subsidiary Guarantor which is
guaranteeing the Obligations;

 

(j)  Indebtedness representing deferred compensation to employees of Parent and
its Subsidiaries incurred in the ordinary course of business;

 

(k) Indebtedness incurred by Parent and its Subsidiaries in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting (i) any indemnification,
adjustment of purchase price, earn-out, non-compete, consulting, deferred
compensation and similar obligations of Parent and its Subsidiaries incurred in
connection therewith and (ii) obligations in respect of purchase price
adjustments or similar adjustments incurred by Parent or its Subsidiaries under
agreements governing Permitted Acquisitions, Investments permitted hereunder or
Dispositions;

 

(l)  Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case,in the
ordinary course of business;

 



- 125 -

 

 

(m) obligations in respect of performance, bid, appeal, stay, customs and surety
bonds, performance and completion guarantees, bank guarantees, bankers’
acceptances, including in respect of self-insurance, workers compensation claims
or other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims, deferred compensation, severance, pension and
health and welfare retirement benefits or the equivalent thereof to current and
former employees of Parent and its Subsidiaries and similar obligations provided
by Parent or any of its Subsidiaries or obligations in respect of letters of
credit related thereto, in each case, in the ordinary course of business,
existing on the Closing Date or consistent with past practice;

 

(n) (i) Subordinated Debt or unsecured Indebtedness of the Borrower or any of
its Subsidiaries which are Loan Parties, to the extent that the Net Cash
Proceeds thereof are used solely to prepay the Term Loans or to purchase Term
Loans pursuant to an Auction as set forth in Section 5.19, and (ii) Subordinated
Debt or unsecured Indebtedness of Parent or Holdings (and Guarantees of Parent
or Holdings or any of its Subsidiaries of such Indebtedness), provided that, in
the case of any Indebtedness incurred under either clause (i) or (ii) above, (v)
after giving Pro Forma Effect to the incurrence of such Indebtedness and the use
of the Net Cash Proceeds thereof, (I) if such Indebtedness is incurred in
connection with an acquisition or investment, the Parent Consolidated Leverage
Ratio either (A) shall not exceed 5.50 to 1.00 as of the relevant Measurement
Period or (B) shall not be greater than immediately prior to the consummation of
such acquisition or investment and the incurrence of such Indebtedness or
otherwise (II) the Parent Consolidated Leverage Ratio shall not exceed 5.50 to
1.00 as of the relevant Measurement Period, and Parent shall have delivered a
certificate of a Responsible Officer evidencing same, (w) after giving effect to
such Indebtedness and the use of the Net Cash Proceeds thereof, the Loan Parties
shall be in compliance on a Pro Forma Basis with Section 9.1 as of the relevant
Measurement Period, (x) any such Indebtedness shall have a scheduled final
maturity not shorter than 90 days after the Latest Maturity Date and a weighted
average life to maturity not shorter than the weighted average life to maturity
of the Tranche B Term Loans (without giving effect to reductions of amortization
for periods where amortization has been reduced as a result of the prepayment of
the Term Loans), (y) the terms of such Indebtedness, taken as a whole, shall
reflect market terms (taken as a whole) as reasonably determined by the Borrower
at the time of issuance or incurrence, and in no event may such Indebtedness
contain any financial maintenance covenants that are in any way more restrictive
than those set forth in this Agreement (except for covenants applicable only to
periods after the Latest Maturity Date at the time of such issuance or
incurrence of such Indebtedness), unless such financial maintenance covenant is
also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Indebtedness and (z) no Subsidiary is a
guarantor with respect to such Indebtedness unless such Subsidiary is a
Subsidiary Guarantor which is guaranteeing the Obligations and (iii) any
Indebtedness incurred to refinance the Indebtedness described in the foregoing
clauses (i) and (ii), so long as the principal amount (or accreted value, if
applicable) of such refinancing Indebtedness does not exceed the principal
amount of the Indebtedness being so refinanced plus capitalized interest and any
Refinancing Expenses associated therewith, the Borrower is in compliance with
(x), (y) and (z) of the foregoing proviso, such refinancing Indebtedness shall
be Subordinated Debt or unsecured Indebtedness and such refinancing Indebtedness
shall not mature, shall not have scheduled amortization or payments of
principal, and shall not be subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except customary asset sale or change of
control provisions and AHYDO payments), in each case prior to the maturity date
of the Indebtedness being Refinanced;

 



- 126 -

 

 

(o) other Indebtedness incurred by Parent or any of its Subsidiaries in an
amount outstanding at any time not to exceed the greater of (x) $100,000,000 and
(y) 4.0% of the consolidated total assets of Parent and its Subsidiaries
measured as of the relevant Measurement Period on or prior to the date of the
most recent incurrence pursuant to this clause (o);

 

(p) other Indebtedness incurred by any Subsidiary of Parent that is not a Loan
Party (other than the Partnership Parks Entities) in an amount outstanding at
any time not to exceed the greater of (x) $75,000,000 or (y) 3.0% of the
consolidated total assets of Parent and its Subsidiaries measured as of the
relevant Measurement Period on or prior to the date of the most recent
incurrence pursuant to this clause (p);

 

(q) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, employees credit or purchase
cards, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts or securities accounts;

 

(r)  Indebtedness of GP Holdings, Inc., SFT Holdings, Inc., Six Flags Over
Texas, Inc., SFOG II, Inc. and/or the Partnership Parks Entities owed to Parent
or to any Partnership Parks Entity that constitute “affiliate loans” or other
Investments, in each case for the purpose of paying obligations described in
Section 9.6(c)(i), (ii) and (iii) for purposes of the Partnership Parks
Agreements;

 

(s)  Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, advertisers, licensees or similar Persons that are not
for borrowed money;

 

(t)  other unsecured Indebtedness of the Partnership Parks Entities in an amount
at any one time outstanding not to exceed the greater of (x) $25,000,000 or (y)
1.0% of the consolidated total assets of Parent and its Subsidiaries measured as
of the relevant Measurement Period on or prior to the date of the most recent
incurrence pursuant to this clause (t), and any Guarantees of the obligations
thereunder to the extent such Guarantees are not provided by or recourse to a
Loan Party; and

 

(u) performance guarantees of Parent, Holdings, Borrower or its Subsidiaries
entered into in the ordinary course of business primarily guaranteeing
performance of Contractual Obligations of Holdings, Borrower or any of its
Subsidiaries to a third party and not primarily for the purpose of guaranteeing
payment of Indebtedness.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount (or accreted value, if applicable) of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, plus capitalized interest and any Refinancing Expenses associated
therewith.

 



- 127 -

 

 

Notwithstanding anything to the contrary herein, during the Designated Period,
the exceptions in Section 9.3(a) through Section 9.3(u) above shall be further
limited as follows: the Parent, Holdings and the Borrower shall not, and shall
not permit any of its Subsidiaries to create, incur or suffer to exist any
Indebtedness (1) pursuant to clause (n) above, (2) pursuant to clause (e) above
in an aggregate amount for all such Indebtedness and Guarantees (without
duplication) at any time outstanding in excess of $25,000,000 plus additional
amounts in the form of loans or advances made pursuant to Section 9.8(ee), (3)
pursuant to clause (g)(i) above in an aggregate amount for all such Indebtedness
at any time outstanding in excess of $40,000,000, (4) pursuant to clause (o)
above in an aggregate amount for all such Indebtedness at any time outstanding
in excess of $40,000,000 and (5) pursuant to clause (p) above in an aggregate
amount for all such Indebtedness at any time outstanding in excess of
$25,000,000. The requirements and conditions in the foregoing paragraph are
referred to herein as the “Designated Period Indebtedness Requirements”.

 

Interest (including post-petition interest), the accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness and premiums (if any), fees, expenses, charges and additional or
contingent interest on obligations shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 9.3. The principal amount of any non-
interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of the Borrower dated such date prepared in accordance
with GAAP.

 

9.4.    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except the following
(“Permitted Liens”):

 

(a)  Liens created pursuant to the Security Documents and, if not covered by the
Security Documents, Liens in respect of any Incremental Amendment, Replacement
Revolving Facility, Refinancing Notes or Refinancing Term Loans (subject to the
limitations thereon);

 

(b) Liens in existence on the date hereof and listed on Schedule 9.4(b) and any
extension, modification, renewal or replacement thereof; provided that such
extension, modification, renewal or replacement does not increase the
outstanding principal amount of the Indebtedness secured thereby except by the
amount of the Refinancing Expenses associated therewith; provided further that
any such Lien does not extend to any additional Property other than (x)
after-acquired Property that is affixed or incorporated into the Property
covered by such Lien and (y) proceeds and products thereof;

 



- 128 -

 

 

 

(c)  Liens imposed by any Governmental Authority for Taxes that are (i) not yet
due, (ii) being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of Parent or
the affected Subsidiaries, as the case may be, to the extent required by GAAP
or, in the case of any Foreign Subsidiary, generally accepted accounting
principles in effect from time to time in the jurisdiction of organization of
such Foreign Subsidiary or (iii) not otherwise required to be paid under Section
8.3(b);

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’, landlords’, brokers’ or other like Liens arising in the ordinary
course of business which secure amounts that (i) are not overdue for a period of
more than sixty (60) days, (ii) that are being contested in good faith and by
appropriate proceedings or (iii) which do not in the aggregate materially
detract from the value of the Parent’s and its Subsidiaries property or
materially impair the use thereof in the operation of the business of the Parent
and its Subsidiaries, and Liens securing judgments but only to the extent for an
amount and for a period not resulting in an Event of Default under clause (j) of
Section 10;

 

(e)  Liens (other than any Liens imposed by ERISA or Code Section 412 or 430 or
pursuant to any Environmental Law) not securing Indebtedness for borrowed money
incurred or deposits made in the ordinary course of business, in each case in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation and other similar obligations incurred in the
ordinary course of business;

 

(f)  Liens securing obligations or deposits made in respect of the performance
of bids, trade contracts, governmental contracts and leases (other than for
Indebtedness for borrowed money including any precautionary Uniform Commercial
Code financing statements filed by a lessor with respect to any equipment
lease), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
imperfections in title thereto that, individually or in the aggregate, do not
materially interfere with the ordinary conduct of the business of Parent or any
of its Subsidiaries;

 

(h) Liens securing Purchase Money Indebtedness or Capital Lease Obligations to
the extent such Indebtedness is permitted to be incurred under Section 9.3(g);
provided, that such Liens shall encumber only the Property (and after-acquired
Property that is affixed or incorporated into such Property) and the proceeds
and products thereof, that is the subject of such Purchase Money Indebtedness or
Capital Lease Obligations; provided that individual financings of equipment
provided by one lender may be cross-collateralized to other financings of
equipment by such lender;

 



- 129 -

 

 

(i)  Liens securing Indebtedness to the extent such Indebtedness is permitted
under Section 9.3(h) and any extension, modification, renewal or replacement
thereof; provided that such extension, modification, renewal or replacement does
not increase the outstanding principal amount of the Indebtedness secured
thereby except by the amount of the Refinancing Expenses associated therewith;
provided, that such Liens shall encumber only the Property (and after-acquired
Property that is affixed or incorporated into such Property) and the proceeds
and products thereof that is the subject of such Indebtedness;

 

(j)  Liens pursuant to leases, concessions and similar arrangements, or other
arrangements entered into in the ordinary course of business by Holdings and its
Subsidiaries that could not reasonably be expected to have a Material Adverse
Effect;

 

(k)  Liens in respect of the Escrow Account arising under the Subordinated
Indemnity Escrow Agreement;

 

(l)  Liens on any asset of a Person existing at the time such Person becomes a
Subsidiary of the Borrower or is merged into or consolidated with or into the
Borrower or any of its Subsidiaries and not created in contemplation of such
event, provided that such Liens are, in the case of the redesignation of an
Unrestricted Entity as a Subsidiary, granted solely on the assets and Capital
Stock of such Person being redesignated and any extension, modification, renewal
or replacement thereof; provided that such extension, modification, renewal or
replacement does not increase the outstanding principal amount of the
Indebtedness secured thereby except by the amount of the Refinancing Expenses
associated therewith; provided, that such Liens shall encumber only the Property
(and after-acquired Property that is affixed or incorporated into such Property)
and the proceeds and products thereof that is the subject of such Indebtedness;

 

(m)  leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) granted to others in the ordinary course
of business or in connection with an Investment permitted by Section 9.8 which
do not (i) materially interfere with the business of Holdings or its
Subsidiaries (taken as a whole) or (ii) secure any Indebtedness;

 

(n)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(o)  Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

 

(p)  Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 9.8 to be applied
against the purchase price for such Investment, (ii) consisting of an agreement
to Dispose of any property in a Disposition permitted under Section 9.5, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien, and (iii) on
securities that are the subject of repurchase agreements constituting Permitted
Investments;

 



- 130 -

 

 

(q) (i) any interest or title of a lessor or licensor under leases or licenses
entered into by Parent or any of its Subsidiaries in the ordinary course of
business and (ii) ground leases in respect of Real Property on which facilities
owned or leased by Parent or any of its Subsidiaries are located;

 

(r)  Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Parent or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Parent and its Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers, suppliers or vendors of Parent
or any of its Subsidiaries in the ordinary course of business;

 

(s)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Subsidiaries in the ordinary course of business;

 

(t)  Liens solely on any cash earnest money deposits made by Holdings or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(u) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

 

(v) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of (x)
$100,000,000 or (y) 4.0% of the consolidated total assets of Parent and its
Subsidiaries measured as of the relevant Measurement Period on or prior to the
date of the most recent incurrence pursuant to this clause (v);

 

(w) Liens securing Indebtedness to the extent such Indebtedness is permitted
under Sections 9.3(c) (subject to the limitations set forth therein), (l)(ii),
(p) and (q);

 

(x)  (i) Liens securing obligations described in Section 9.3(l)(i) so long as
such Liens only apply to the insurance policies so financed and any payments
thereunder and (ii) pledges and deposits in the ordinary course of business
securing deductibles, self-insurance, co-payments (or insurance of similar
obligations) or liabilities for reimbursement obligations of (including in
respect of letters of credit or bank guarantees for the benefit of), insurance
carriers providing property, casualty or liability insurance to any Loan Party;

 

(y) required utility and similar deposits made in the ordinary course of
business;



 

(z) Liens on the Capital Stock of Unrestricted Entities; and

 



- 131 -

 

 

(aa) (i) Liens pursuant to the Partnership Parks Agreements or on limited
partnership units owned by any of the Partnership Parks Entities and (ii)
purchase options, call and similar rights of and restrictions for the benefit of
a third party with respect to Capital Stock of a joint venture.

 

Notwithstanding anything to the contrary herein, and for the avoidance of doubt,
during the Designated Period, the exceptions in Section 9.4(a) through Section
9.4(aa) above shall be interpreted giving effect to the Designated Period
Indebtedness Requirements.

 

9.5.Prohibition of Fundamental Changes.

 

(a)  Mergers. Merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(i)  Holdings or any Subsidiary of the Borrower may merge with or consolidate
with or into (A) the Borrower (including a merger, the purpose of which is to
reorganize the Borrower into a new jurisdiction), provided that (x) the Borrower
shall be the continuing or surviving Person and (y) such merger does not result
in the Borrower ceasing to be incorporated under the laws of the United States,
any state thereof or the District of Columbia or (B) any one or more other
Subsidiaries of the Borrower, provided that when any Subsidiary that is a Loan
Party is merging with another Subsidiary of the Borrower, a Loan Party shall be
the continuing or surviving Person;

 

(ii)  (A) any Subsidiary of Parent that is not a Loan Party may merge or
consolidate with or into any other Subsidiary of Parent; provided that if such
Subsidiary is a Loan Party, the Loan Party shall be the continuing or surviving
Person and (B) any Subsidiary of Parent may liquidate or dissolve or change its
legal form if Parent determines in good faith that such action is in the best
interests of Parent and its Subsidiaries and is not materially disadvantageous
to the Lenders;

 

(iii)  any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or another
Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party or (B)
to the extent constituting an Investment, such Investment must be a permitted
Investment in accordance with Section

9.8 (other than Section 9.8(e)(i)) and any Indebtedness corresponding to such
Investment must be permitted by Section 9.3;

 

(iv) any Subsidiary of Parent (other than the Borrower, unless the Borrower is
the continuing or surviving Person of such merger) may merge with any other
Person (other than Parent or its Subsidiaries) in order to effect an Investment
permitted pursuant to Sections 9.5(e) or 9.8 (other than Section 9.8(e)); and

 



- 132 -

 

 

(v)  a merger, dissolution, liquidation, consolidation (in each case not
involving Parent or the Borrower) or Disposition, the purpose of which is to
effect a Disposition permitted pursuant to Section 9.5(c) (other than
9.5(c)(ix)) shall be permitted.

 

Notwithstanding the foregoing, Holdings may only merge or consolidate in
accordance with the other provisions of this Section 9.5(a) if the security
interest of the Administrative Agent on behalf of the Secured Parties (as
defined in the Guarantee and Collateral Agreement) in the Capital Stock of the
Borrower is not adversely affected.

 

(b) Restrictions on Acquisitions. Acquire all or substantially all of the
business or Property from, or all or substantially all of Capital Stock of, any
Person except for

(i) purchases of inventory and other Property to be sold or used in the ordinary
course of business, (ii) Investments permitted under Sections 9.5(e) and 9.8 and
Dispositions permitted under Section 9.5(c)(iii), and (iii) Capital
Expenditures.

 



- 133 -

 

 

(c)  Restrictions on Dispositions. Consummate any Disposition other than (i) any
Disposition of any inventory or other Property Disposed of in the ordinary
course of business (including allowing any registrations or any applications for
registration of any immaterial Intellectual Property rights to lapse or go
abandoned in the ordinary course of business and allowing any registrations or
applications for registration of any Intellectual Property to expire at the end
of its statutory term as adjusted), (ii) sales in the ordinary course of
business of used, obsolete, surplus, uneconomic or worn out equipment or other
Property not used or useful in the business of Parent and its Subsidiaries,
(iii) any Disposition of any Property to the Borrower or any Subsidiary
Guarantor, (iv) any Disposition of any Property (A) from a Loan Party to a
Non-Guarantor Subsidiary of the Borrower or Parent, provided that the
Disposition of such Property shall be deemed to constitute an Investment under
Section 9.8, (B) from any Subsidiary of Parent (other than the Partnership Parks
Entities) that is not a Loan Party to any other Subsidiary of Parent (other than
the Partnership Parks Entities) that is not a Loan Party, or (C) from any
Partnership Parks Entity to any other Partnership Parks Entity or Borrower of
any Subsidiary hereof, (v) the sale (whether through a sale, swap or exchange)
of any timeshare or fractional interest in any of the campground parks or any
assets permitted under Section 9.5(e)(i), (vi) the sale of other Property having
a fair market value not to exceed $40,000,000 in the aggregate for any fiscal
year of Parent, (vii) the Dispositions of (A) real estate having a fair market
value not to exceed $250,000,000 in the aggregate from and after the Closing
Date, provided that (I) with respect to any Disposition as to which the fair
market value of the related Property is in excess of $20,000,000 , individually
or in the aggregate with other Dispositions made substantially contemporaneously
as part of the same transaction or series of transactions pursuant to this
clause (vii), after giving effect to such Disposition and any required
prepayment pursuant to Section 5.5(b), the Borrower shall be in compliance, on a
Pro Forma Basis, with Section 9.1the applicable Financial Covenants as of the
latest Measurement Period (or with respect to Section 9.2, as of such date) and
(II) at least 75% of the consideration received in respect of such Disposition
is cash or cash equivalents and (B) other property for fair market value,
provided that (I) after giving effect to such Disposition and any required
prepayment pursuant to Section 5.5(b), the Borrower shall be in compliance, on a
Pro Forma Basis, with Section 9.1the applicable Financial Covenants as of the
latest Measurement Period (or with respect to Section 9.2, as of such date) and
(II) at least 75% of the consideration received in respect of such Disposition
is cash or cash equivalents; provided, further, that for the purposes of this
clause (vii), each of the following shall be deemed to be cash: (A) any
liabilities (as shown on Parent’s most recent consolidated balance sheet
provided hereunder or in the footnotes thereto) of the Parent or a Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which the Parent and all of the Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Parent or any Subsidiary from such transferee that
are converted by the Parent or such Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received by the Parent
or such Subsidiary from such transferee having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this subclause (C) that is at that time outstanding, not in excess
of 2% of the consolidated total assets of the Parent and its Subsidiaries
(measured as of the time of receipt of such Designated Non-Cash Consideration),
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash consideration; (viii) the sale of
unused Real Property that is unimproved (except for parking lots) and that is
adjacent to a Park, provided that with respect to all Dispositions permitted by
this clause; (viii)), such Dispositions shall be made for at least fair market
value as determined in good faith by the Borrower and for at least 75% cash or
cash equivalent consideration and shall be subject to Section 5.5(b), as
applicable, (ix) Dispositions permitted by Sections 9.3(g), 9.4, 9.5(a) (other
than Section 9.5(a)(v)), 9.5(d), 9.6 and 9.8 and 9.9, (x) Dispositions in the
ordinary course of business of cash or Permitted Investments, (xi) leases,
subleases, licenses or sublicenses (including the provision of software under an
open source license), in each case in the ordinary course of business, and the
termination thereof, which do not materially interfere with the business of
Parent and its Subsidiaries, taken as a whole, (xii) Dispositions related to
Recovery Events (without giving effect to the dollar threshold set forth in the
definition thereof); provided that with respect to all Dispositions permitted by
this clause (xii) the requirements of Section 5.5(b) (giving effect to the
dollar threshold set forth in the definition of Recovery Event) are complied
with in connection therewith (subject to Section 5.11), (xiii) Dispositions of
Investments in joint ventures to the extent required by, or required to be made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements, (xiv)
Dispositions of Property (other than Capital Stock of the Partnership Parks
Entities) to the extent that (A) such Property is exchanged for credit against
the purchase price of similar replacement Property or (B) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property, (xv) Dispositions of accounts receivables in connection with the
collection or compromise thereof, (xvi) Dispositions in the ordinary course of
business consisting of the abandonment of Intellectual Property rights, which in
the reasonable good faith determination of Parent or any of its Subsidiaries,
are uneconomical, negligible, obsolete or otherwise not material in the conduct
of its business, (xvii) Dispositions of non-core assets acquired in connection
with a Permitted Acquisition, (xviii) Dispositions of the Capital Stock of
Unrestricted Entities or any of their assets, (xix) any sale, lease, transfer or
other Disposition of the property and assets set forth on Schedule 9.5(c) and
(xx) the unwinding of any Hedging Agreement.

 



- 134 -

 

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 9.5 to any Person other than a Loan Party, such Collateral shall be sold
free and clear of the Liens created by the Loan Documents, subject to the
provisions of Section 12.16 hereof.

 

(d) Sale and Leaseback. Enter into any transaction pursuant to which it shall
convey, sell, transfer or otherwise dispose of any Property and, as part of the
same transaction or series of transactions, rent or lease as lessee or similarly
acquire the right to possession or use of, such Property, or other Property
which it intends to use for the same purpose or purposes as such Property, to
the extent such transaction gives rise to Indebtedness, unless any Indebtedness
arising in connection with such transaction shall be permitted under Section
9.3(g).

 

(e)  Certain Permitted Transactions. Notwithstanding the foregoing provisions of
this Section 9.5:

 

(i)  Permitted Acquisitions. The Borrower or any Subsidiary may consummate an
Acquisition after the date hereof (each, a “Permitted Acquisition”) so long as:

 

(A)    the Loan Parties shall be in compliance with Section 9.1the applicable
Financial Covenants, on a Pro Forma Basis after giving effect to such Permitted
Acquisition as of the applicablelatest Measurement Period (or with respect to
Section 9.2, as of such date) and Parent shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of any such
Permitted Acquisition, a certificate of a Responsible Officer of Parent setting
forth computations in reasonable detail demonstrating satisfaction of the
foregoing conditions as at the date of such certificate reflecting the terms of
the transaction as of such date; provided further that if prior to consummation
of such Permitted Acquisition changes are made to the terms that would alter the
computations previously delivered, Parent shall deliver a revised certificate
demonstrating satisfaction of the foregoing conditions on the date of the
consummation of such Permitted Acquisition;

 

(B)    the aggregate amount of acquisitions of assets financed by Loan Parties
that are not (or do not become at the time of such acquisition (or within the
time period required by Section 8.6)) directly owned by a Loan Party or do not
become Loan Parties shall not exceed the greater of (x) $100,000,000 and (y)
4.0% of the consolidated total assets of Parent and its Subsidiaries measured as
of the relevant Measurement Period on or prior to the date of the most recent
acquisition pursuant to this clause (B)

 

(C)     [reserved];

 



- 135 -

 

 

(D)    to the extent applicable, the Borrower shall have complied with the
provisions of Section 8.6 (when and to the extent required by such Section),
including, without limitation, to the extent not theretofore delivered, delivery
to the Administrative Agent of (x) the certificates evidencing 100% of the
Capital Stock (or, in the case of any new Excluded Foreign Subsidiary, 65% of
the Foreign Subsidiary Voting Stock and 100% of the total non-voting stock of
any such Excluded Foreign Subsidiary) of any new Subsidiary formed or acquired
in connection with such Permitted Acquisition and that is not owned by an
Excluded Subsidiary, accompanied by undated stock powers executed in blank, and
(y) the agreements, instruments, opinions of counsel and other documents
required under Section 8.6; and

 

(E)    no Event of Default shall have occurred and be continuing at the time the
relevant agreement for such Permitted Acquisition is entered into.

 

Notwithstanding anything to the contrary herein, during the Designated Period,
Section 9.5(e) above shall be further limited as follows: the aggregate amount
of cash consideration (other than proceeds from a sale of Capital Stock of
Parent) for Permitted Acquisitions made during the Designated Period shall not
exceed $25,000,000 and any such cash consideration for Permitted Acquisitions
during the Designated Period shall only come from the proceeds from a sale of
Capital Stock of Parent, the incurrence of Revolving Credit Loans or the use of
cash on hand of Parent and its Subsidiaries.

 

9.6.Restricted Payments. Declare or make any Restricted Payment, except that:

 

(a)  each Subsidiary of Parent may make Restricted Payments to, or on behalf of
or for the benefit of, Parent to enable Parent to pay out-of-pocket accounting
fees, legal fees and other amounts incurred or owing by Parent in the ordinary
course of business pursuant to the Shared Services Agreement;

 

(b) each Subsidiary of Parent may make Restricted Payments to, or on behalf of
or for the benefit of, Parent in respect of (i) income Tax liabilities of Parent
and its Subsidiaries in accordance with the Tax Sharing Agreement, (ii) value
added Tax, franchise Taxes and similar Taxes to enable Parent to pay any such
Taxes imposed on Parent on behalf or on account of its Subsidiaries and (iii)
without duplication, any non-income Taxes imposed on Parent that are not
attributable to assets or Subsidiaries owned by Parent other than the Borrower
and its Subsidiaries; provided however that the sum of any such Restricted
Payments made pursuant to clauses (ii) and (iii) of this Section 9.6(b) shall
not exceed

$1,000,000 for any taxable year of Parent;

 

(c)  so long as (x) at the time thereof and after giving effect thereto no Event
of Default shall have occurred and be continuing, and (y) in the case of a
Restricted Payment pursuant to any of clauses (iv) through (vii) below, the Loan
Parties shall be in compliance with Section 9.1the applicable Financial
Covenants, on a Pro Forma Basis after giving effect thereto as of the
relevantlatest Measurement Period, (or with respect to Section 9.2, as of such
date), each of Holdings and the Borrower may make Restricted Payments in cash to
enable Parent and its Subsidiaries to do the following, but in the case of
clauses (i), (ii) and (iii), only to the extent such obligations cannot be met
with cash flow available to Parent and its Subsidiaries from the Partnership
Parks Entities or from Net Cash Flow from Partnership Parks:

 



- 136 -

 

 

(i)  to pay obligations of Parent or any of its Subsidiaries under the
Partnership Parks Agreements; and

 

(ii) to purchase limited partnership units under the Partnership Parks
Agreements;



 

(iii) to make Capital Expenditures for the Partnership Parks Entities;

 

(iv) to move money to Parent to finance any Investment permitted to be made
pursuant to Section 9.8 (other than Section 9.8(e)(i)); provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing or
consummation of such Investment (or at future times as may be scheduled at the
time of such closing or consummation to be made thereafter in connection
therewith) and (B) Parent shall, immediately following the closing or
consummation thereof, cause (1) all property acquired (whether assets or equity
interests) to be contributed to the Borrower or a Loan Party (or a Person that
will become a Loan Party upon receipt of such contribution) or (2) the merger
(to the extent permitted in Section 9.5(a)) of the Person formed or acquired
into the Borrower or a Loan Party in order to consummate such Permitted
Acquisition, in each case, in accordance with the requirements of Section 8.6;

 

(v)  to make cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for equity interests of Parent; provided that
any such cash payment shall not be for the purpose of evading the limitations
set forth in this Section 9.6 (as determined in good faith by the board of
directors or the managing board, as the case may be, of Parent (or any
authorized committee thereof));

 

(vi)  to pay fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement not in excess
of

$15,000,000 in the aggregate; and

 

(vii)   to pay fees, costs and expenses related to the Transactions and the
Related Transactions and in connection with any proposed issuance of unsecured
Indebtedness (whether or not successful);

(d) to the extent constituting Restricted Payments, Parent and its Subsidiaries
may enter into and consummate transactions expressly permitted by any provision
of Section

9.5 (other than Section 9.5(c) (other than clauses (iii) or (iv)));

 

(e)  so long as (i) at the time thereof and after giving effect thereto no Event
of Default shall have occurred and be continuing and (ii) the Parent
Consolidated Leverage Ratio is less than the RP Trigger Ratio after giving Pro
Forma Effect to the Restricted Payment as of the relevant Measurement Period,
Parent, Holdings and the Borrower may make Restricted Payments in an aggregate
amount not exceeding the Available Amount;

 

(f)  Parent and its Subsidiaries may make Restricted Payments in the form of
noncash repurchases of Capital Stock of Parent deemed to occur upon the exercise
of stock options or warrants if such repurchased Capital Stock represents all or
a portion of the exercise price of such options or warrants and cash payments of
Taxes in connection therewith and cash payments in lieu of the issuance of
fractional shares in connection with the exercise of such stock options or
warrants;

 



- 137 -

 

 

(g) Parent and its Subsidiaries may make (i) Restricted Payments of Capital
Stock of an Unrestricted Entity, or (ii) Restricted Payments funded with
dividends, sale proceeds or other distributions received from Unrestricted
Entities;

 

(h) Each of Holdings and the Borrower may make Restricted Payments in cash to
enable Parent, and Parent may make Restricted Payments from RP Eligible Proceeds
in an aggregate amount not to exceed $200,000,000; provided that after giving
Pro Forma Effect to

(i)  each Disposition which is the source of such RP Eligible Proceeds and (ii)
the corresponding Restricted Payment, the Parent Consolidated Leverage Ratio is
less than the RP Trigger Ratio as of the relevant Measurement Period;

 

(i)  Each of Holdings and the Borrower may make Restricted Payments in cash in
an aggregate amount not to exceed $25,000,000, to enable Parent to repurchase,
retire or acquire for value equity interests of Parent from any future, present
or former employee or director (or the estate, family members, spouse,
successors, executors, administrator, heirs, legatees or distributees of the
foregoing) of Parent or any of its Subsidiaries pursuant to any employee or
director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee or director of Parent
or any of its Subsidiaries;

 

(j)  Each of Holdings and the Borrower may make Restricted Payments in cash to
enable Parent, and Parent may make Restricted Payments to executives of Parent
when restricted Capital Stock of Parent vests (in lieu of payment of income tax
by such executives);

 

(k)  so long as at the time thereof and after giving effect thereto no Event of
Default shall have occurred and be continuing, Parent, Holdings and the Borrower
may make Restricted Payments in an aggregate amount up to $50,000,000 during
each fiscal quarter;

 

(l)  so long as (x) no Event of Default has occurred and is continuing and (y)
the Loan Parties shall be in compliance with Section 9.1 on a Pro Forma Basis
after giving effect to such Restricted Payment as of the relevant Measurement
Period, Parent may make Restricted Payments in an aggregate amount up to Net
Cash Flow from Partnership Parks;

 

(m)  so long as no Event of Default under Section 10(a) (with respect to the
payment of principal or interest on any Loan or Reimbursement Obligation) has
occurred and is continuing, Borrower may make Restricted Payments in an amount
sufficient for Parent or Holdings to make regularly scheduled payments of
interest, fees, indemnities and expenses in accordance with the terms of the
Senior Notes and any Indebtedness incurred pursuant to Section 9.3(i) and
Section 9.3(n) and to make AHYDO catch-up payments in respect of the Senior
Notes and any Indebtedness incurred pursuant to Section 9.3(i) and Section
9.3(n);

 

(n) [reserved];

 



- 138 -

 

 

(o)  so long as at the time thereof and after giving effect thereto no Event of
Default shall have occurred and be continuing, Holdings and Borrower may make
additional Restricted Payments such that Parent and its Subsidiaries may make
payments in respect of senior unsecured Indebtedness pursuant to Section 9.9(l),
(m)(i) and (n);

 

(p)  so long as at the time thereof and after giving effect thereto no Event of
Default shall have occurred and be continuing, each of Holdings and Borrower may
make Restricted Payments to Parent to enable Parent to make Restricted Payments
in an aggregate amount not to exceed $100,000,000; and

 

(q)  other cash Restricted Payments so long as at the time thereof and after
giving effect thereto no Event of Default shall have occurred and be continuing;
provided that at the time of making such Restricted Payments, the Senior Secured
Leverage Ratio is equal to or less than 2.50 to 1.00, after giving Pro Forma
Effect to such Restricted Payments as of the relevant Measurement Period; and

 

(r)  so long as (x) no Event of Default has occurred and is continuing and (y)
the Parent Consolidated Leverage Ratio is less than the RP Trigger Ratio after
giving Pro Forma Effect to the Restricted Payment as of the relevant Measurement
Period, Parent may make Restricted Payments in an aggregate amount not exceeding
the Parent Available Amount.

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary to its immediate parent company and each other owner of Capital
Stock of such Subsidiary based on their relative ownership interests (provided
however that Borrower and its Subsidiaries may not declare or make any
Restricted Payments to Holdings or Parent except as otherwise set forth in this
Section 9.6).

 

Notwithstanding anything to the contrary herein, during the Designated Period,
Parent, Holdings and the Borrower shall not, and shall not permit any of its
Subsidiaries to make any Restricted Payments pursuant to clauses (e), (h), (k),
(l), (o), (p), (q) and (r) above.

 

9.7.[Reserved].

 

9.8.Investments. Make or permit to remain outstanding any Investments except:

 

(a) Investments outstanding or contemplated on the date hereof and identified on
Schedule 9.8(a) and any modification, replacement, renewal or extension thereof;
provided that the amount of the original Investment increased except by the
terms of such Investment or otherwise as permitted by this Section 9.8;

 

(b) deposit accounts opened in the ordinary course of business;

 

(c)  Permitted Investments, and securities accounts opened in the ordinary
course of business and to which Permitted Investments are credited;

 



- 139 -

 

 

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

(e)  Investments consisting of (i) Indebtedness, Liens, fundamental changes and
Restricted Payments permitted under Sections 9.3 (other than Section 9.3(d) with
respect to Parent), 9.4, 9.5 (other than Section 9.5(a)(iii)) and 9.6 (other
than Section 9.6(c)(iv)), respectively, or Capital Expenditures and (ii)
Investments by the Borrower or any of its Subsidiaries in Intellectual Property
assets and related assets so long as the fair market value of the Property that
is invested does not exceed the greater of (x) $100,000,000 or (y) 4.0% of the
consolidated total assets of Parent and its Subsidiaries measured as of the
relevant Measurement Period on or prior to the date of the most recent
Investment pursuant to this clause (e) in the aggregate;

 

(f)  (i) Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of any Person or in settlement
of delinquent obligations of, or other disputes with, any Person arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment,
and (ii) the non-cash proceeds of any Disposition permitted by Section 9.5(c);

 

(g) (i) loans and advances to Holdings or Parent (or any direct or indirect
parent thereof) by any Subsidiary of Holdings or any Subsidiary of Parent,
respectively, in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to Holdings or Parent in
accordance with Section 9.6 (with any such loan or advance then outstanding to
be deemed to be a Restricted Payment for purposes of Section 9.6) and

(ii)  Investments by Parent in GP Holdings, Inc., SFT Holdings, Inc., Six Flags
Over Texas, Inc., SFOG II, Inc. and/or the Partnership Parks Entities that will
be used to make or constitute “affiliate loans” or other Investments for the
purpose of paying obligations described in Section 9.6(c)(i), (ii) and (iii), in
each case for purposes of the Partnership Parks Agreements, made substantially
concurrently with and in an amount not in excess of (A) Restricted Payments made
pursuant to Section 9.6(c)(i), (ii), and (iii) or (B) Indebtedness permitted to
be incurred pursuant to Section 9.3(n)(ii) to the extent incurred to pay
obligations described in Section 9.6(c)(i), (ii) or (iii);

 

(h) advances of payroll payments to employees in the ordinary course of
business;

 

(i) [reserved];

 

(j) Investments held by a Subsidiary acquired after the Closing Date or of a
corporation merged into the Borrower or merged or consolidated with a Subsidiary
of the Borrower in accordance with Section 9.5 after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

 



- 140 -

 

 

(k) Investments by Parent or any of its Subsidiaries in assets that were
Permitted Investments when such Investment was made;

 

(l)  (i) asset purchases (including purchases of inventory, supplies and
materials) and (ii) the licensing or contribution of Intellectual Property
pursuant to joint marketing arrangements with other Persons, in each case in the
ordinary course of business;

 

(m) Guarantees by Parent or any of its Subsidiaries of leases (other than
Capital Lease Obligations) or of other obligations of Subsidiaries that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(n) Investments in joint ventures (other than Investments of Intellectual
Property) pursuant to which, among other things, Parent or any of its
Subsidiaries is granted Intellectual Property for its Parks;

 

(o) Investments in a joint venture formed for the lease of property and
construction of a time share hotel to be located in Lake George, New York;
provided that the aggregate outstanding amount of all such Investments permitted
by this clause (o), net of any amounts paid, repaid, returned, distributed or
otherwise received in cash in respect of (and not in excess of the amount of)
any such Investment, shall not exceed $10,000,000;

 

(p) Investments by Parent and its Subsidiaries in Holdings, the Borrower and any
Subsidiary Guarantor including Guarantees by Parent or any of its Subsidiaries
of obligations of Parent, Holdings, the Borrower or any Subsidiary Guarantor;

 

(q) (i) Investments by Non-Guarantor Subsidiaries (other than the Partnership
Parks Entities) in Non-Guarantor Subsidiaries (other than the Partnership Parks
Entities), including Guarantees by Non-Guarantor Subsidiaries (other than the
Partnership Parks Entities) of obligations of other Non-Guarantor Subsidiaries
(other than the Partnership Parks Entities) and (ii) Investments by the
Partnership Parks Entities in other Partnership Parks Entities and Guarantees by
Partnership Parks Entities of obligations of other Partnership Parks Entities;

 

(r)  Hedging Agreements entered into in the normal course of business and
consistent with industry practice and not for speculative purposes;

 

(s)  Investments received in connection with any Disposition permitted under
Section 9.5 or any Disposition to which the Required Lenders shall have
consented in accordance with Section 12.1;

 

(t)  any Acquisition permitted by Section 9.5(b) or 9.5(e);

 

(u) Investments existing as of the Closing Date in 229 East 79th Street
Associates L.P. and further Investments in 229 East 79th Street Associates L.P.
in an aggregate amount of up to but not exceeding $500,000 during any fiscal
year;

 



- 141 -

 

 

(v)  (i) so long as no Event of Default has occurred or is continuing or will
occur or be continuing after giving effect thereto, additional Investments in an
aggregate amount not exceeding the Available Amount, so long as the Parent
Consolidated Leverage Ratio is less than the RP Trigger Ratio after giving Pro
Forma Effect to such Investment as of the relevant Measurement Period, (ii) so
long as no Event of Default has occurred or is continuing or will occur or be
continuing after giving effect thereto, additional Investments in an aggregate
amount not exceeding the Parent Available Amount, so long as the Parent
Consolidated Leverage Ratio is less than the RP Trigger Ratio after giving Pro
Forma Effect to such Investment as of the relevant Measurement Period and (iii)
other Investments in an aggregate amount at any one time outstanding, net of any
amounts paid, repaid, returned, distributed or otherwise received in cash in
respect of (and not in excess of the amount of) any such Investment, at any one
time outstanding not to exceed the greater of (x)

$100,000,000 and (y) 4.0% of the Consolidated Total Assets of Parent and its
Subsidiaries measured as of the relevant Measurement Period on or prior to the
most recent Investment pursuant to this clause (v);

 

(w) cash loans or advances to officers, directors, members of management,
employees consultants and independent contractors of Parent or any of its
Subsidiaries (i) in an aggregate amount (as to all such officers, directors,
members of management, employees, consultants and independent contractors), net
of any amounts paid, repaid, returned, distributed or otherwise received in cash
in respect of (and not in excess of the amount of) any such Investment, up to
$5,000,000 at any one time outstanding and (ii) in connection with such Person’s
purchase of equity interests of Parent in an aggregate amount, net of any
amounts paid, repaid, returned, distributed or otherwise received in cash in
respect of (and not in excess of the amount of) any such Investment, not to
exceed $5,000,000 at any time outstanding, determined without regard to any
write-downs or write-offs of such loans or advances;

 

(x) [reserved];

 

(y)  Investments in an aggregate amount, net of any amounts paid, repaid,
returned, distributed or otherwise received in cash in respect of (and not in
excess of the amount of) any such Investment, not to exceed $10,000,000 at any
one time outstanding, made by a Subsidiary in or to the Partnership Parks
Entities in the ordinary course of business and consistent with past practice;

 

(z)  (i) Investments by Parent or any Subsidiary in the Capital Stock of
Unrestricted Entities solely in connection with Restricted Payments permitted
under Section 9.6(g)(i), and (ii) Investments in Unrestricted Entities in an
aggregate amount, net of any amounts paid, repaid, returned, distributed or
otherwise received in cash in respect of (and not in excess of the amount of)
any such Investment, at any time not to exceed the greater of (x) $50,000,000 or
(y) 2.0% of the consolidated total assets of Parent and its Subsidiaries
measured as of the relevant Measurement Period on or prior to the most recent
Investment pursuant to this clause (z)

 

(aa) Investments in cash or Permitted Investments in respect of the Escrow
Account arising under the Subordinated Indemnity Escrow Agreement;

 



- 142 -

 

 

(bb) Investments in Non-Guarantor Subsidiaries (other than the Partnership Parks
Entities) in an aggregate amount, net of any amounts paid, repaid, returned,
distributed or otherwise received in cash in respect of (and not in excess of
the amount of) any such Investment, at any time not to exceed the greater of (x)
$50,000,000 and (y) 2.0% of the consolidated total assets of Parent and its
Subsidiaries measured as of the relevant Measurement Period on or prior to the
most recent Investment pursuant to this clause (bb)

 

(cc) Investments in joint ventures and other minority investments in an
aggregate amount, net of any amounts paid, repaid, returned, distributed or
otherwise received in cash in respect of (and not in excess of the amount of)
any such Investment, at any time not to exceed the greater of (x) $50,000,000
and (y) 2.0% of the consolidated total assets of Parent and its Subsidiaries
measured as of the relevant Measurement Period on or prior to the most recent
Investment pursuant to this clause (cc); and other Investments so long as no
Event of Default has occurred or is continuing or will occur or be continuing
after giving effect thereto; provided that at the time of making such
Investments, the Senior Secured Leverage Ratio is equal to or less than
2.50:1.00, after giving Pro Forma Effect to such Investments as of the relevant
Measurement Period.; and

 

(ee) during the Designated Period, other Investments solely with respect to the
Foreign Parks at any time not to exceed $25,000,000, so long as no Event of
Default has occurred or is continuing or will occur or be continuing after
giving effect thereto.

 

provided, that neither Parent nor any of its Subsidiaries shall make any
Investment in any Partnership Parks Entity, any Unrestricted Entity or any
Subsidiary of Parent that is not Holdings, the Borrower, or a Subsidiary
Guarantor other than (A) pursuant to Section 9.8(a), 9.8(g)(ii), 9.8(j)
9.8(l)(ii), 9.8(m), 9.8(n), 9.8(o), 9.8(q), 9.8(s), 9.8(t), 9.8(x), 9.8(y),
9.8(z), 9.8(bb), 9.8(cc), 9.8(dd) or 9.8(dd3(ee), (B) investments by a
Partnership Parks Entity in any other Partnership Parks Entity, and (C) pursuant
to Sections 9.8(e)(ii) and 9.8(v) provided that the only Person that may make
Investments in the Partnership Parks Entities pursuant to such Sections is
Parent. In addition, to the extent an Investment is permitted to be made by a
Subsidiary of the Borrower directly in any other Subsidiary of the Borrower or
any other Person (other than the Partnership Parks Entities) who is not a Loan
Party (each such person, a “Target Person”) under any provision of this Section
9.8, such Investment may be made by advance, contribution or distribution
directly or indirectly to the Borrower and further advanced or contributed by
the Borrower to a Subsidiary of the Borrower for purposes of ultimately making
the relevant Investment in the Target Person without constituting an Investment
for purposes of Section 9.8 (it being understood that such Investment must
satisfy the requirements of, and shall count toward any thresholds or baskets
in, the applicable clause under Section 9.8 as if made by the applicable
Subsidiary of the Borrower directly to the Target Person).

 

For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 9.8 (other than Section 9.8(t)) and as a Permitted
Acquisition, such Investment need not satisfy the requirements otherwise
applicable to Permitted Acquisitions unless such Investments are consummated in
reliance on Section 9.8(t).

 



- 143 -

 

 



 

Notwithstanding anything to the contrary herein, during the Designated Period,
the exceptions in Section 9.8(a) through Section 9.8(ee) above shall be further
limited as follows: the Parent, Holdings and the Borrower shall not, and shall
not permit any of its Subsidiaries to make or permit to remain outstanding any
Investments (1) pursuant to clauses (v)(i), (v)(ii), (z), (cc) and (dd) above
and (2) pursuant to clause (v)(iii) above, if all Investments made pursuant to
clause (v)(iii) at any time outstanding would exceed $50,000,000 in the
aggregate.

 

9.9.    Prepayment of Certain Indebtedness. Purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, or enter into any
derivative transaction or similar transaction obligating Holdings or any of its
Subsidiaries to make payments to any other Person as a result of a change in
market value of, Indebtedness outstanding under any Indenture of Parent,
Holdings, or (solely in the case of Indebtedness that is unsecured, that is
subordinated in right of payment to the Obligations, or that is secured on a
junior basis to the Obligations) any other Subsidiary of Parent (it being
understood that the following shall be permitted, subject to compliance with any
intercreditor or subordination agreement then in effect with the Lenders or any
agent acting on behalf thereof): (a) payments of required payments of
indemnities, expenses, fees and regularly scheduled principal and interest of
Indebtedness of Parent and its Subsidiaries and payment at maturity shall be
permitted, (b) payments of the principal amount of Indebtedness (or accreted
value, if applicable) of Parent or Holdings shall be permitted, with the Net
Cash Proceeds of Indebtedness of Parent or Holdings, as the case may be (to the
extent such Indebtedness constitutes a refinancing, refunding, replacement or
renewal thereof plus all interest capitalized in connection therewith, any
Refinancing Expenses and any costs and premiums associated with such
refinancing, refunding, replacement or renewal) and is permitted pursuant to
Section 9.3, to the extent not required to prepay any Loans or Facility pursuant
to Section 5.5(a), (c) payments with respect to intercompany Indebtedness
permitted under this Agreement and owed to a Loan Party, (d) payments with
respect to intercompany Indebtedness permitted under this Agreement and owed to
Parent subject to the terms of the Intercompany Subordinated Note (it being
agreed that in determining compliance with Section 9.6, any such payments shall
be deemed to constitute Restricted Payments), (e) payments with respect to
intercompany Indebtedness permitted under this Agreement and owed to any Non-
Guarantor Subsidiary subject to the terms of the Intercompany Subordinated Note,
(f) payments of the principal amount of Indebtedness (or accreted value, if
applicable) of Parent, Holdings or any other Subsidiary of Parent shall be
permitted with (i) the Available Amount or (ii) the Parent Available Amount, as
applicable, at such time; provided that for (i) and (ii), in the case of such a
payment of Indebtedness of the Borrower or its Subsidiaries, no Event of Default
shall have occurred and be continuing immediately before and after such payment,
(g) payments of Indebtedness (or accreted value, if applicable) incurred
pursuant to Sections 9.3(g), (h) and (k) to the extent that the assets securing
such Indebtedness are Disposed of in compliance with Section 9.5(c), (h)
exchange of any such Indebtedness for Qualified Capital Stock, (i) payments of
senior unsecured Indebtedness of Parent or its Subsidiaries shall be permitted
in an aggregate amount not to exceed Net Cash Flow from Partnership Parks;
provided that no Event of Default shall have occurred and be continuing
immediately before and after such payment, (j) AHYDO catch-up payments in
respect of such Indebtedness, (k) [reserved], (l) so long as no Event of Default
shall have occurred and be continuing, payments of the Senior Notes, (m) so long
as no Event of Default shall have occurred and be continuing, payments of any
Indebtedness (other than debt subordinated in right of payment) incurred
pursuant to (i) Section 9.3(i) or (ii) Section 9.3(n) and (n) other payments so
long as no Default or Event of Default has occurred and is continuing
immediately before and after such payment; provided at the time of such payment,
the Senior Secured Leverage Ratio is equal to or less than 3.25:1.00 as of the
relevant Measurement Period, after giving Pro Forma Effect to such payments.

 



- 144 -

 

 

Notwithstanding anything to the contrary, during the Designated Period, the
exceptions in Section 9.9(a) through Section 9.9(n) above shall be further
limited as follows: Parent, Holdings and the Borrower shall not, and shall not
permit any of its Subsidiaries to, prior to the scheduled maturity thereof,
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, or
enter into any derivative transaction or similar transaction obligating Holdings
or any of its Subsidiaries to make payments to any other Person as a result of a
change in market value of, Indebtedness outstanding under any Indenture of
Parent, Holdings or (solely in the case of Indebtedness that is unsecured, that
is subordinated in right of payment to the Obligations, or that is secured on a
junior basis to the Obligations) any other Subsidiary of Parent pursuant to
clauses (f), (l), (m) and (n) above.

 

Notwithstanding anything to the contrary, during the Designated Period, Parent,
Holdings and the Borrower shall not, and shall not permit any of its
Subsidiaries to, prior to the scheduled maturity thereof, purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, or enter
into any derivative transaction or similar transaction obligating Holdings or
any of its Subsidiaries to make payments to any other Person as a result of a
change in market value of, any Indebtedness incurred pursuant to Section 9.3(c)
that is secured on a pari passu basis with the other Obligations, except that
the following shall be permitted, subject to compliance with any intercreditor
or subordination agreement then in effect with the Lenders or any agent acting
on behalf thereof: (w) payments of required payments of indemnities, expenses,
fees and regularly scheduled principal and interest of such Indebtedness and
payment at maturity shall be permitted, (x) payments of the principal amount of
such Indebtedness (or accreted value, if applicable) shall be permitted, with
the Net Cash Proceeds of Indebtedness, as the case may be (to the extent such
Indebtedness constitutes a refinancing, refunding, replacement or renewal
thereof plus all interest capitalized in connection therewith, any Refinancing
Expenses and any costs and premiums associated with such refinancing, refunding,
replacement or renewal) and is permitted pursuant to Section 9.3, to the extent
not required to prepay any Loans or Facility pursuant to Section 5.5(a), (y) the
Borrower may purchase, redeem, retire or otherwise acquire for value, or set
apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of such Indebtedness
pursuant to customary asset sale or change of control provisions and AHYDO
payments and (z) from and after March 31, 2021, in whole or in part, the
Borrower may defease or make any prepayments, purchases, repurchases, or
redemptions of or in respect of such Indebtedness so long as (i) the Borrower
shall be in compliance with the applicable Financial Covenants immediately
before and immediately after giving effect to any such purchase on a Pro Forma
Basis as of the applicable Measurement Period (or with respect to Section 9.2,
as of such date) and (ii) before and after giving effect to any such purchase,
no Event of Default shall have occurred and be continuing.

 



- 145 -

 

 

9.10.   Transactions with Affiliates. Enter into any transaction with any
Affiliate unless such transaction is upon fair and reasonable terms (taken as a
whole) no less favorable to Parent, Holdings, the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, (i) any Affiliate who is an individual may serve as a director,
consultant, officer or employee of Parent or any of its Subsidiaries and such
Person may receive, and Parent and its Subsidiaries may engage in any
transaction or series of transactions related to, reasonable compensation,
severance, indemnities and reimbursement of reasonable expenses, including stock
incentive and option plans and agreements relating thereto, (ii) Parent and its
Subsidiaries may enter into transactions (other than extensions of credit by
Parent or any of its Subsidiaries to an Affiliate) providing for the leasing of
Property, the rendering or receipt of services or the purchase or sale of
inventory and other Property in the ordinary course of business if the monetary
or business consideration arising therefrom would be no less favorable (taken as
a whole) in any material respect to Parent and its Subsidiaries as the monetary
or business consideration that would obtain in a comparable transaction with a
Person not an Affiliate, (iii) the Borrower or any of its Subsidiaries may make
an Acquisition of assets of any Person which is an Affiliate solely by reason of
such Person being controlled by Parent or any of its Subsidiaries and may make
Investments in such Person, provided that such Acquisitions and Investments are
(A) permitted under Section 9.5(e)(i) or 9.8 and (B) made upon fair and
reasonable terms no less favorable (taken as a whole) to Parent or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, (iv) Parent or any of
its Subsidiaries may enter into any transaction required of it pursuant to
Section 9.8, (v) Parent and its Subsidiaries may be parties to and may perform
their respective obligations under the Shared Services Agreement and the Tax
Sharing Agreement, (vi) Parent or any of its Subsidiaries may perform their
duties and obligations under the Partnership Parks Agreements, (vii) Parent or
any of its Subsidiaries may enter into or consummate any transaction permitted
for it by Sections 9.3(b), 9.3(c), 9.3(d), 9.3(e), 9.3(f), 9.3(h), 9.3(i),
9.3(j), 9.3(k), 9.3(n), 9.3(o), 9.3(p), 9.3(r), 9.3(s), 9.3(t), 9.3(u), 9.4(b),
9.4(m), 9.4(j), 9.4(k), 9.4(l), 9.4(r)(ii), 9.4(v), 9.4(w), 9.4(aa), 9.5(a),
9.5(c)(iii), 9.5(c)(iv), 9.5(c)(v), 9.5(c)(ix), 9.5(c)(xi), 9.5(c)(xiii),
9.5(c)(xiv), 9.5(e)(i), 9.6 (other than Section 9.6(d)), 9.8(a), 9.8(e), 9.8(f),
9.8(g), 9.8(h), 9.8(j), 9.8(k), 9.8(l), 9.8(m), 9.8(n), 9.8(o), 9.8(p), 9.8(q),
9.8(s), 9.8(t), 9.8(u), 9.8(v), 9.8(w), 9.8(y), 9.8(aa), 9.8(bb), 9.8(cc),
9.8(dd) or 9.8(ddee) and (viii) subject to the other provisions of this
Agreement, any transaction between Parent and an Affiliate of or a Subsidiary of
Parent if Parent reasonably determines in good faith that such transaction is
beneficial to Parent and its Subsidiaries taken as a whole and that such
transaction is not being entered into for the purpose of hindering the exercise
by the Administrative Agent or the other Secured Parties of their rights or
remedies under this Agreement and the other Loan Documents.

 

9.11.   Changes in Fiscal Periods. Permit the fiscal year of Parent, Holdings or
the Borrower to end on a day other than December 31 or change Parent’s,
Holdings’ or the Borrower’s method of determining fiscal quarters.

 



- 146 -

 

 

9.12.   Certain Restrictions. Enter into, after the date hereof, any indenture,
agreement, instrument or other consensual arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the payment of
Indebtedness owed by a Subsidiary to any Loan Party, the granting of Liens by
any Loan Party for the benefit of Administrative Agent and the Lenders, the
declaration or payment of dividends, the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of Property
to any Loan Party, other than any such prohibition or restraint (a) set forth in
any agreement providing for the disposition of Property (so long as such
prohibition or restraint relates only to the Property to be disposed of), (b)
set forth in any of the Loan Documents or pursuant to the Refinancing Term
Loans, any Incremental Amendment, any Replacement Revolving Facility or the
Refinancing Notes, or any Indenture, or set forth in documentation evidencing
Indebtedness pursuant to Section 9.3(c), (i), (n), (o), (p) or (t) (in each case
so long as such prohibition or restraint is in the good faith judgment of
Parent, upon market terms (taken as a whole) for comparable Indebtedness
incurred by comparable entities, and so long as such prohibition or restraint
(i) is not more restrictive (taken as a whole) than the similar prohibition or
restraint set forth in the Loan Documents or (ii) except with respect to
Sections 9.3(c) and (n), the Borrower has made a good faith determination that
such restrictions will not affect its obligation or ability to make any payments
hereunder, or any other document relating to any existing Indebtedness or any
Indebtedness referred to in Section 9.3(b), 9.3(g) (solely to the extent
relating to the Property subject to such Purchase Money Indebtedness or Capital
Lease Obligation), 9.3(h) (solely to the extent relating to the Property subject
to such Indebtedness) and 9.3(m) (and any comparable prohibitions or restraints
in any document governing any Indebtedness incurred to refinance any of the
foregoing, so long as such prohibitions or restraints (taken as a whole) are, in
the good faith judgment of Parent, not materially more restrictive than those
applicable to the Indebtedness being refinanced)), (c) set forth in any Real
Property lease agreement, licenses, joint venture agreements, contracts entered
into in the ordinary course of business to the extent that such prohibition or
restraint relates only to the Property which is the subject of such instrument
and could not reasonably be expected to result in a Material Adverse Effect, (d)
set forth in any instrument relating to a Permitted Lien, so long as such
prohibitions or restraints relate only to the Property encumbered by such
Permitted Lien, (e) set forth in any Contractual Obligation with respect to (i)
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 9.3(b), 9.3(g) and 9.3(h) but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness, (ii)  customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, and (iii) customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business and (f) set forth in any Real Property lease or
sublease agreement entered into by any Leased Park Entity to the extent that
such prohibition or restraint relates only to the Property which is the subject
of such instrument and could not reasonably be expected to result in a Material
Adverse Effect. Notwithstanding the foregoing, Parent and its Subsidiaries shall
not enter into or permit to exist any contract, agreement or other arrangement
that would prevent Parent and its Subsidiaries from granting a Partnership Parks
Lien to secure the Obligations, except for the Partnership Parks Agreements and
replacement agreements having a substantially similar purpose to the Partnership
Parks Agreements.

 

9.13.   Lines of Business. Engage to any substantial extent in any line or lines
of business activity other than the business of owning and operating amusement
and attraction parks, and businesses related, ancillary or complementary thereto
and the businesses and activities related thereto more fully described on
Schedule 9.13 attached hereto.

 

9.14.   Modifications of Certain Documents. Consent to any modification,
supplement or waiver of:

 



- 147 -

 

 

(a)  its articles of incorporation or by-laws (or similar constituent documents)
in any manner materially adverse to the Lenders, or

 

(b) the Partnership Parks Agreements in any manner materially adverse to the
Lenders.

 

9.15. Limitation on Activities of Parent and Holdings. (a) In the case of
Holdings, conduct, transact or otherwise engage in any business or operations
other than those incidental to (i) its ownership of the Capital Stock of the
Borrower and PP Data Services Inc., (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations in the Loan Documents,
the Senior Notes and the Partnership Parks Agreements, or (iv) not otherwise
prohibited by the Loan Documents; provided that, notwithstanding anything herein
to the contrary, Holdings may not (1) make any Acquisitions (except as expressly
contemplated by Section 9.5(b)(ii) in connection with Investments permitted by
clause (2) below only), (2) make any Investments except as expressly
contemplated by Sections 9.8(a), (b), (c), (e)(i), (g), (h), (k), (m), (n), (o),
(p), (r) (in connection with Indebtedness permitted under Section 9.3(n)(ii)
only), (s), (t) (with respect to Section 9.5(b)(ii) in connection with
Investments permitted by this clause (2) only), (u), (v), (w), (x), (y), (z),
(aa), (bb), (cc) and (ee), (3) create any Subsidiaries that are not Subsidiaries
of Borrower or any of its Subsidiaries or (4) own any operating entity other
than Borrower or act as an operating entity.

 

(b) In the case of Parent, conduct, transact or otherwise engage in any business
other than those incidental to (i) its ownership of the Capital Stock of its
Subsidiaries and the parks subject to the Partnership Parks Agreements, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) its status as a publicly
traded company or public filer or as a member of the consolidated group of
Parent and its Subsidiaries (including the ability to participate in tax,
accounting and other administrative matters or comply with laws relating
thereto), (iv) the performance of its obligations in the Loan Documents, the
Senior Notes and the Partnership Parks Agreements, (v) any public offering or
other issuance of its Capital Stock or (vi) not otherwise prohibited by the Loan
Documents; provided that, notwithstanding anything herein to the contrary,
Parent may not (1) make any Acquisitions (except as expressly contemplated by
Sections 9.5(b)(ii) in connection with Investments permitted by clause (2) below
only, 9.5(b)(iii) in connection with the Partnership Parks Entities only), (2)
make any Investments except as expressly contemplated by Sections 9.8(a), (b),
(c), (d), (e)(i), (f), (g), (h), (k), (l)(ii), (m), (n), (p), (r) (in connection
with Indebtedness permitted under Section 9.3(i) and (n)(ii) only), (s), (t)
(with respect to Sections 9.5(b)(ii) in connection with Investments permitted by
this clause (2)      only, 9.5(b)(iii) in connection with the Partnership Parks
Entities only), (v), (w), (x), (z), (aa), (bb), (cc) and (dd), (3) create any
Subsidiaries that are not either Subsidiaries of the Borrower or the Partnership
Parks Entities or (4) own any operating entity other than the Borrower and its
Subsidiaries and the Partnership Parks Entities or act as an operating entity
(provided that nothing in this Section 9.15(b) shall limit the ability of Parent
to enter into sponsorship agreements, licensing agreements, management
agreements, supply agreements or other similar agreements in the ordinary course
of business).

 



- 148 -

 

 

9.16.   Limitation on Hedging Agreements. Enter into any Hedging Agreement other
than Hedging Agreements entered into for the purpose of mitigating risks to
which Parent and its Subsidiaries have actual exposure and not for speculative
purposes, in respect of interest rates or foreign exchange rates.

 

9.17.   Designation of Subsidiaries. Designate (i) any Person as an Unrestricted
Entity or (ii) any Unrestricted Entity as a Subsidiary of Parent, Holdings,
Borrower or any of their respective Subsidiaries; except that Parent may at any
time designate any Person (other than Parent, Holdings or Borrower) as an
Unrestricted Entity or, to the extent otherwise meeting the definition of
“Subsidiary,” any Unrestricted Entity as a Subsidiary of Parent, Holdings,
Borrower or any of their respective Subsidiaries provided that at the time of
such designation (and in the case of clause (c), (e), and (g) below, at all
times thereafter):

 

(a)  immediately before and after such designation, no Event of Default shall
have occurred and be continuing or shall be caused thereby;

 

(b) immediately after giving effect to such designation on a Pro Forma Basis,
Borrower shall be in compliance with the covenant set forth in Section
9.1applicable Financial Covenants as of the relevant Measurement Period; (or
with respect to Section 9.2, as of such date);

 

(c)  any designation of a person as an Unrestricted Entity shall be deemed an
Investment under Section 9.8 (at the election of Parent) in an amount equal to
the fair market value immediately prior to such designation of the aggregate
interest of Parent and its Subsidiaries in the person so designated;

 

(d)  with respect to any person to be designated as an Unrestricted Entity, (i)
no Loan Party(other than the person to be designated or any Subsidiary thereof)
has any direct or indirect obligation to subscribe for additional Capital Stock
of the person to be designated or to maintain or preserve such person’s
financial condition or to cause such person to achieve any specified levels of
operating results (provided that for the avoidance of doubt, this clause (i) 
shall not prohibit arms-length services agreements between a Loan Party and an
Unrestricted Entity) and (ii) such Unrestricted Entity shall not own any Capital
Stock of Parent or any of its Subsidiaries;

 

(e)  upon the designation of any Unrestricted Entity as a Subsidiary in
accordance with this Section 9.17, any outstanding Indebtedness or Liens of such
Subsidiary must comply with Section 9.3 and Section 9.4, respectively, and
Parent and such Subsidiary shall comply with Section 8.6 with respect to such
Subsidiary;

 

(f)  no Partnership Parks Entity may be designated as an Unrestricted Entity;

 

(g)  no person may be designated as an Unrestricted Entity more than once
without the prior written consent of the Administrative Agent; and

 

(h)  no Subsidiary that exists on the Closing Date may be designated as an
Unrestricted Entity.

 



- 149 -

 

 

Any such designation shall be evidenced by (i) providing notice to the
Administrative Agent of the copy of the resolution of the Board of Directors of
Borrower (or duly authorized committee thereof) giving effect to such
designation and (ii) delivering to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying that such designation complies
with the foregoing requirements.

 

SECTION 10. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)  the Borrower shall default in the payment when due in accordance with the
terms hereof of any principal of any Loan or Reimbursement Obligation, or shall
default for five or more Business Days in the payment when due of any interest
on any Loan or Reimbursement Obligation or any fee or any other amount payable
by it hereunder or under any other Loan Document;

 

(b)  any representation, warranty or certification made or deemed made herein or
in any other Loan Document by Parent or any Loan Party, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading as of the time
made or furnished in any material respect;

 

(c)  (i) Parent, Holdings or the Borrower shall default in the performance of
any of its obligations under any of Section 8.2(a); provided that the delivery
of a notice of a Default (but not an Event of Default) at any time will cure any
Event of Default arising from the failure to timely deliver a notice of such
Default pursuant to Section 8.2(a), Section 8.3(a)(i) (with respect to Parent,
Holdings or Borrower) or Section 9 of this Agreement or(other than Section 9.2);
(ii) an “Event of Default” under and as defined in any Mortgage shall have
occurred and be continuing; or (iii) the Borrower shall fail to comply with the
covenant in Section 9.2 and such failure shall continue unremedied for a period
of five (5) consecutive Business Days;

 

(d)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (c) of this Section 10) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after written notice thereof to the
Borrower by the Administrative Agent or the Required Lenders (through the
Administrative Agent);

 

(e)  any Loan Party shall default in the payment when due of any principal of or
interest on any of its Indebtedness (excluding the Loans) aggregating
$25,000,000 or more or any Loan Party shall default in the payment when due of
any amount aggregating $25,000,000 or more under any Hedging Agreement (in each
case after the expiration of all applicable grace periods) provided further that
such default shall only be an Event of Default (i) to the extent such default is
unremedied and is not waived by the holders of such Indebtedness or (ii) the
Secured Parties (as defined in the Guarantee and Collateral Agreement) have
accelerated the Loans or commenced exercising remedies under the Loan Documents
prior to such remedy or waiver;

 



- 150 -

 

 

(f)  any event specified in any note, agreement, indenture or other document
evidencing or relating to any Indebtedness aggregating $25,000,000 or more
(other than Indebtedness under the Loan Documents) of any Loan Party shall occur
if the effect of such event is to cause, or (with the giving of any notice or
the lapse of time or both) to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity or any
event specified in any Hedging Agreement shall occur if the effect of such event
is to cause, or (with the giving of any notice or the lapse of time or both) to
permit, termination or liquidation payment or payments aggregating $25,000,000
or more to become due, provided that this clause shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
Property securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that that such default shall only be an Event of Default (i) to the
extent such default is unremedied and is not waived by the holders of such
Indebtedness or (ii) the Secured Parties (as defined in the Guarantee and
Collateral Agreement) have accelerated the Loans or commenced exercising
remedies under the Loan Documents prior to such remedy or waiver;

 

(g)  a proceeding or case shall be commenced, without the application or consent
of Parent, Holdings, the Borrower or any Material Subsidiary, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of Parent, Holdings, the Borrower or such Material
Subsidiary or of all or any substantial part of its Property, or (iii) similar
relief in respect of Parent, Holdings, the Borrower or such Subsidiary under any
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against Parent, Holdings, the Borrower
or any Subsidiary shall be entered in an involuntary case under the Bankruptcy
Code or any other applicable bankruptcy, insolvency or similar laws;

 

(h)  Parent, Holdings, the Borrower or any Material Subsidiary shall (i) apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee, examiner or liquidator of itself or of all or any
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code or
any other applicable bankruptcy, insolvency or similar laws, (iv)  file a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or similar laws or take any corporate action for the
purpose of effecting any of the foregoing;

 

(i)  Parent, Holdings, the Borrower or any Subsidiary shall admit in writing its
inability to pay its debts as such debts become due;

 



- 151 -

 

 

(j)  a final judgment or judgments for the payment of money of $25,000,000 or
more in the aggregate (exclusive of judgment amounts to the extent covered by
insurance or indemnification of creditworthy third parties that have not denied
such insurance or indemnification) shall be rendered by one or more courts,
administrative tribunals or other bodies having jurisdiction against Parent,
Holdings, the Borrower or any Subsidiary and the same shall not be discharged
(or provision shall not be made for such discharge), or a stay of execution
thereof shall not be procured, within 60 days from the date of entry thereof,
and Parent, Holdings, the Borrower or the relevant Subsidiary shall not, within
such period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal;

 

(k)  (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed
by a United States district court to administer any Plan, (iii) the PBGC shall
institute proceedings to terminate any Plan or Plans, (iv) Parent, Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, or (v) Parent,
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate shall engage in
any “prohibited transaction” as defined in Section 406 of ERISA or Section 4975
of the Code involving any Plan and in each case in clauses (i) through (v)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect;

 

(l)any one or more of the following shall occur and be continuing:

 

(i)  any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934 (the “Exchange Act”)), other than the
Permitted Holders, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 40% of the voting stock of Parent
(for purposes of calculating the voting stock held by a group, the voting stock
beneficially owned by a Permitted Holder shall be excluded to the extent such
Permitted Holder is part of such group);

 

(ii)[reserved];

 

(iii)  any change in control with respect to Parent (or similar event, however
denominated) shall occur under and as defined in any Indenture or other
agreement in respect of Indebtedness in an aggregate principal amount of at
least $25,000,000 to which Parent or any of its Subsidiaries is a party;

 

(iv) Parent shall cease to own directly or indirectly 100% of the Capital Stock
of the Borrower; or

 



- 152 -

 

 

(v)  Parent shall transfer its direct interest in GP Holdings Inc., a Delaware
corporation, to any of its Subsidiaries.

 

(m) (i) any Security Document, after delivery thereof pursuant to Section 7.1 or
8.6, shall for any reason (other than pursuant to the terms hereof or thereof)
cease to create a valid and perfected lien or any Loan Party shall so assert,
with the priority required by the Security Documents (or other security
purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Permitted Liens, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements or take other required actions and (ii) the
Guarantee contained in Section 2 of the Guarantee and Collateral Agreement shall
cease, for any reason, to be in full force and effect or any Loan Party shall so
assert;

 

(n)  (i) a “Default” under any of the Partnership Parks Agreements shall have
occurred and be continuing that would permit either (A) SFOG II, Inc. to be
removed as the general partner of Six Flags Over Georgia II, L.P., a Delaware
limited partnership, or (B) Six Flags Over Texas, Inc. to be removed as the
general partner of Texas Flags, Ltd., a Texas limited partnership, or (ii) a
“Triggering Default” under the Subordinated Indemnity Agreement shall have
occurred and be continuing; provided however that solely for purposes of this
Section 10(n), “Default” shall mean an Overall Agreement Payment Default, a
Partnership Minimum Amount Distribution Default, a Lease Payment Default or
Another Material Default (in each case as defined under the applicable
partnership park limited partnership agreement);

 

(o)  Parent or any of its Subsidiaries, including any Partnership Parks Entity,
shall breach or otherwise default under any of its obligations under Section
6.1.18 of the Subordinated Indemnity Agreement (as in effect on the date hereof,
without giving effect to any amendment, modification, or termination thereof,
and without giving effect to any consent or waiver given by any party thereto in
connection therewith). For this purpose, the terms Georgia Acquisition
Subsidiaries Guarantee, the Texas Acquisition Subsidiaries Guarantee, Capital
Improvement Loan, and Acquisition Company Credit Agreement as used in such
Section 6.1.18 shall mean such agreements and transactions as in effect on the
date hereof.; or

 

(p)  The Borrower shall not have issued the Senior Secured Notes and received
cash proceeds (after giving effect to any substantially contemporaneous
prepayment of Term Loans) of at least $325,000,000 within two Business Days
after the Second Amendment Effective Date.

 



- 153 -

 

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (g) or (h) above, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and (B)
if such event is any other Event of Default, then, any or all of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, exercise any remedy with respect to the Collateral
provided for in any Security Document and (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Revolving Credit Commitments to be terminated forthwith, whereupon the Revolving
Credit Commitments shall immediately terminate, and declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
In the case of all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

 

SECTION 11. THE AGENTS

 

11.1.   Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

 

11.2.   Delegation of Duties. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith with reasonable care.

 



- 154 -

 

 

11.3.   Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (a)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its own gross negligence, bad faith or willful misconduct to the extent
determined by a final and nonappealable decision of a court of competent
jurisdiction) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

11.4.   Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex, electronic mail or
teletype message, statement, order or other document or conversation reasonably
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by such Agent. The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless such Note shall have been transferred in accordance with Section 12.6 and
all actions required by such Section in connection with such transfer shall have
been taken. Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) (including without limitation with respect to the
determination of which Lenders, if any, are Defaulting Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

 

11.5.   Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender, Parent, Holdings or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent shall receive such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 



- 155 -

 

 

11.6.   Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
Business, Property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

11.7.   Indemnification. To the extent of the amounts that the Borrower is
required to pay or reimburse under this Agreement to the applicable Agent (and
its Affiliates, directors, employees, agents and attorneys), in its capacity as
such, but the Borrower fails to pay such amounts, the Lenders agree to indemnify
each Agent (and its Affiliates, directors, employees, agents and attorneys) in
its capacity as such (to the extent not reimbursed by Parent, Holdings or the
Borrower and without limiting the obligation of Parent, Holdings or the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), for, and to save each Agent harmless from and against, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The Administrative Agent shall have the right
to deduct any amount owed to it by any Lender under this Section from any
payment made by it to such Lender hereunder. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.

 



- 156 -

 

 

11.8.   Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

11.9.   Successor Agents and Other Persons. (a) The Administrative Agent may
resign as Administrative Agent upon 10 Business Days’ notice to the Lenders and
the Borrower. If the Administrative Agent is a Defaulting Lender, the Borrower
may remove such Defaulting Lender from such role upon 15 days’ notice to the
Lenders. If the Administrative Agent shall resign or be removed as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under Section
10(g), (h) or (i) with respect to Parent, Holdings or the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 Business Days following a retiring
Administrative Agent’s notice of resignation or a Borrower’s notice of removal,
as applicable, the retiring Administrative Agent’s resignation or removal shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring or removed Agent’s resignation or removal as Agent, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.

 

(a)  Any Issuing Lender may resign at any time by giving 10 Business Days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. After the
resignation of an Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit. If Wells Fargo Bank, National
Association resigns as an Issuing Lender and Wells Fargo Bank, National
Association is at such time the Administrative Agent hereunder, then the consent
of Wells Fargo Bank, National Association as Administrative Agent for the
addition of a new Issuing Lender hereunder as set forth in clause (b) of the
definition of “Issuing Lender” shall not be required.

 



- 157 -

 

 

(b)  The Swing Line Lender may resign at any time by giving 10 Business Days’
prior notice to the Administrative Agent, the Lenders and the Borrower. After
the resignation of the Swing Line Lender hereunder, the retiring Swing Line
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swing Line Lender under this Agreement and the other Loan
Documents with respect to Swing Line Loans made by it prior to such resignation,
but shall not be required to make any additional Swing Line Loans. From and
after the resignation of the Swing Line Lender, the Borrower may designate one
of the Revolving Credit Lenders as the Swing Line Lender subject to the consent
of such Revolving Credit Lender and notification to the Lenders, and such
replacement Swing Line Lender shall have the rights and obligations of the Swing
Line Lender hereunder with respect to Swing Line Loans made by such replacement
Swing Line Lender.

 

11.10.  Authorization to Release Liens and Guarantees. The Administrative Agent
is hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 12.16.

 

11.11.  The Arrangers, Joint Bookrunners, Co-Syndication Agents and Co-
Documentation Agents. Neither the Arrangers, nor the Joint Bookrunners, nor the
Co-Syndication Agents, nor the Co-Documentation Agents, in their respective
capacities as such, shall have any duties or responsibilities, and in their
capacities as such, none of them shall incur any liability, under this Agreement
and the other Loan Documents.

 

11.12.  Withholding Taxes. To the extent required by any Requirement of Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the U.S. Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent under
this Section 11.12. The agreements in this Section 11.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender.

 

11.13.  Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party or Subsidiary of any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 



- 158 -

 

 

 

(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Sections 4.3, 5.2 and 12.5) allowed in such judicial proceeding; and

 

(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their agents and counsel,
and any other amounts due the Agents under Sections 4.3, 5.2 and 12.5.

SECTION 12. MISCELLANEOUS

 

12.1.   Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 12.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time, (i)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents (including amendments and restatements hereof or thereof)
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

 

(a)  in each case without the consent of each Lender directly and adversely
affected thereby:

 

(i)    (1)     forgive the principal amount or extend the final scheduled date
of maturity or termination of any Loan, Commitment or Reimbursement Obligation;

 

(2)       extend the scheduled date or decrease the amount of any amortization
payment in respect of any Loan (it being understood that the waiver of (or
amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest);

 

(3)       reduce the stated rate of any interest or fee payable hereunder or
extend the scheduled date of any payment thereof (it being understood that only
the consent of the Required Lenders shall be necessary to amend the default rate
of interest set forth in Section 5.8(c) or to waive any obligation of the
Borrower to pay interest or letter of credit fees at such default rate);

 

(4)       increase the amount or extend the expiration date of any Commitment of
any Lender (it being understood that a waiver of any condition precedent set
forth in Section 7.2 or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender); or

 

(5)       amend, modify or waive the application of the proceeds from any
realization or recovery on the Collateral;

 

(ii)   amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement, release all or substantially all of the Collateral,
release Parent as a Guarantor or release all or substantially all of the
aggregate value of the Guarantees of the Obligations, in each case without the
consent of all Lenders (in each case, except as permitted by any Loan Document);

 

(iii)  amend, modify or waive any provision of Section 11, or any other
provision affecting any Agent or Arranger without the consent of such Agent or
Arranger directly and adversely affected thereby;

 

(iv) amend, modify or waive any provision of Sections 3.3(b), 4.9, 4.10 or 5.20,
without the written consent of the Swing Line Lender;

 

(v)  amend, modify or waive any provision of Section 5.11(a), (b) or (c) or
Section 12.7(a) without the consent of each Lender directly and adversely
affected thereby;

 

(vi) amend, modify or waive any provision of Section 3.3(b), Section 4,5 .20 or
5.21(c) without the consent of the Issuing Lender;

 

(vii) the L/C Commitment may be increased with the consent of the Revolving
Credit Lenders (other than Defaulting Lenders) holding more than 50% of the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding (the “Required Revolving Lenders”), each Issuing Lender and the
Administrative Agent; provided that, notwithstanding the foregoing, no Issuing
Lender’s Letter of Credit Commitment may be increased without the consent of
such Issuing Lender; and

 



- 159 -

 

 

(viii) the Swing Line Commitment may be increased with the consent of the
Required Revolving Lenders, the Swing Line Bank and the Administrative Agent.

 

Any such waiver and any such amendment, supplement or modification effected
pursuant to the foregoing shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, Parent, the Lenders, the Administrative Agent
and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart thereof. Notwithstanding anything to
the contrary in this Section 12.1, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that as set forth in
Section 5.20.

 

Notwithstanding anything to the contrary contained in this Section 12.1, (a)
this Agreement and the other Loan Documents may be amended with the consent of
the Administrative Agent, which consent it may withhold in its sole discretion
or with respect to which consent the Administrative Agent may in its sole
discretion seek the consent of the Required Lenders, at the reasonable request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment is delivered in order to cure any ambiguity, conflict or defect
in the Loan Documents, (b) in the event that the Borrower requests that this
Agreement be modified or amended in a manner that would require the unanimous
consent of all of the Lenders or all of the directly and adversely affected
Lenders and such modification or amendment is agreed to by the Required Lenders,
then with the consent of the Borrower and the Required Lenders the Borrower and
the Required Lenders shall be permitted to amend the Agreement without the
consent of the Non-Consenting Lenders to provide for (i) the termination of the
Commitment of each Non- Consenting Lender that are (w) Revolving Credit Lenders,
(x) Tranche B Term Loan Lenders or other Lenders of Term Loans or (y) all three,
at the election of the Borrower, (ii) the addition to this Agreement of one or
more other financial institutions (each of which shall be a Lender, an affiliate
of a Lender or an Approved Fund), or an increase in the Commitment of one or
more of the Required Lenders or Lenders (with the written consent thereof), so
that the total Commitment after giving effect to such amendment shall be in the
same amount as the total Commitment immediately before giving effect to such
amendment, (iii) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new financial institutions or Required
Lender or Lenders, as the case may be, as may be necessary to repay in full, at
par, the outstanding Loans of the Non-Consenting Lenders immediately before
giving effect to such amendment (such par payment to include principal,
interest, fees, any premiums required hereunder and other payment obligations
owed to such Non-Consenting Lender to the extent such Non-Consenting Lender has,
in good faith, advised the buyer of its Loans of the amount of the same in
writing) together with and (iv) such other modifications to this Agreement as
may be appropriate to effect the foregoing clauses (i), (ii) and (iii), (c) the
Administrative Agent may, without the consent of any Lender, enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or enter into additional Loan Documents as the Administrative Agent reasonably
deems appropriate in order to implement any Replacement Rate or otherwise
effectuate the terms of Section 5.10(b) in accordance with the terms of Section
5.10(b), (d) this Agreement and the other Loan Documents may be amended (or
amended and restated) without the consent of the Required Lenders (or any other
Lender) as otherwise explicitly set forth herein (including to effect amendments
(including amendments and restatements), supplements or other modifications to
this Agreement and the other Loan Documents as may be necessary or appropriate
to effect the provisions of Sections 2.4, 2.5, 3.3, 3.4 or 5.21) and (e) in
connection with an amendment that addresses solely a re-pricing transaction in
which any Class of Term Loans is refinanced with a replacement Class of term
loans bearing (or is modified in such a manner such that the resulting term
loans bear) a lower Effective Yield (which may include other customary technical
amendments related thereto, including providing that such replacement term loans
may have a prepayment premium in connection therewith) (a “Permitted Repricing
Amendment”), only the consent of the Lenders holding Term Loans subject to such
permitted repricing transaction that will continue as a Lender in respect of the
repriced tranche of Term Loans or modified Term Loans shall be required for such
Permitted Repricing Amendment.

 



- 160 -

 

 

Notwithstanding anything to the contrary contained in this Section 12.1, the
Guarantee and Collateral Agreement, the Security Documents and related documents
executed by the Loan Parties or the Subsidiaries in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure any
ambiguities or defects or (iii) to cause such Guarantee and Collateral
Agreement, Security Document or other document to be consistent with this
Agreement and the other Loan Documents.

 

Notwithstanding anything to the contrary contained in Section 12.1, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error (including, but not limited to, an incorrect cross-reference) or any error
or omission of a technical or immaterial nature, in each case, in any provision
of this Agreement or any other Loan Document (including, for the avoidance of
doubt, any exhibit, schedule or other attachment to any Loan Document), then the
Administrative Agent (acting in its sole discretion) and the Borrower or any
other relevant Loan Party shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document. Notification of such amendment shall be made
by the Administrative Agent to the Lenders promptly upon such amendment becoming
effective.

 

12.2.   Notices. Unless otherwise expressly provided herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by telecopy or electronic mail), and shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy,
when sent and receipt has been confirmed by telephone or electronic mail,
addressed (i)       in the case of Parent, Holdings, the Borrower, the
Administrative Agent and the Issuing Lenders as set forth below, (ii) in the
case of the Lenders, as set forth in an administrative questionnaire delivered
to the Administrative Agent or on Schedule I to the Lender Addendum to which
such Lender is a party or, in the case of a Lender which becomes a party to this
Agreement pursuant to an Assignment and Acceptance, in such Assignment and
Acceptance or pursuant to such agreement pursuant to which such Lender becomes a
party hereto (i.e., an Incremental Amendment) or (iii) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 



- 161 -

 

 

Parent or Holdings:

c/o Six Flags Operations Inc.
924 Avenue J East,

Grand Prairie, Texas 75050
Attention: Chief Financial Officer
Telecopy: 972-595-5081

Electronic Mail: mbarber@sftp.com
Telephone: 972-595-5135

    with a copy to:

Six Flags Operations Inc.
924 Avenue J East,

Grand Prairie, Texas 75050
Attention: General Counsel
Telecopy: 972-595-5081
Electronic Mail: lbalk@sftp.com
Telephone: 212-652-9380

    The Borrower:

Six Flags Theme Parks Inc.

c/o Holdings, as set forth above

   

with a copy to, with respect to Sections 5.13(f), 5.13(g),12.6(b)(ii) and
12.6(c)(ii):

Hunton Andrews Kurth LLP
200 Park Avenue

New York, New York 10166

Attention: Andrew Feiner
Telecopy: 212.850.2929

Electronic Mail: andyfeiner@andrewskurth.com
Telephone: 212.850.2883

 



- 162 -

 

 

The Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Alexander Prokos
Telephone No.: 704.427.3977

Facsimile No.: 704.590.2782

Email: agencyservices.requests@wellsfargo.com

    with a copy to:

Wells Fargo Bank, National Association
MAC N9305-158

90 S. 7th St. Minneapolis, MN 55402
Attention: Kyle R. Holtz

Telephone No.: 612.667.5558

Facsimile No.: 844.879.6942

Email: Kyle.R.Holtz@wellsfargo.com

    Issuing Lender: As notified by such Issuing Lender to the Administrative
Agent and the Borrower

 

provided that any notice, request or demand to or upon the any Agent, the
Issuing Lender or any Lender pursuant to Sections 2, 3 or 4, shall not be
effective until received. The attorneys for any party may, but shall not be
required to, give any notice on behalf of their respective client.

 

12.3.   No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

12.4.   Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 



- 163 -

 

 

12.5.   Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Arrangers for their reasonable and
documented out- of-pocket costs and expenses incurred in connection with the
syndication of the Facilities (including the charges of any Platform) and the
Administrative Agent in connection with development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents (whether or not such amendment, supplement or modification
is completed) and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, limited to, in the case of counsel, all
reasonable and documented out-of-pocket costs and expenses related to creating,
perfecting or preserving any of the Liens contemplated hereby or by the other
Loan Documents and all reasonable fees and disbursements and other charges of
one primary counsel to the Administrative Agent (and one local counsel in each
relevant jurisdiction (which, for the avoidance of doubt, may include each
jurisdiction where a Mortgaged Property is located and, without duplication,
each other jurisdiction where a Guarantor is organized)), (b) to pay or
reimburse each Lender and the Administrative Agent for reasonable and documented
out-of- pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents (including in connection with any workout,
restructuring or negotiations in respect thereof), limited to, in the case of
counsel, the reasonable and documented out-of-pocket fees and disbursements of
one primary counsel to the Lenders and the Administrative Agent (taken as a
whole), one local counsel in each relevant jurisdiction and, in the case of an
actual or potential conflict of interest, one additional counsel in each
relevant jurisdiction for similarly situated Lenders, (c) to pay, indemnify, or
reimburse the Administrative Agent for, and hold the Administrative Agent
harmless from, any and all Other Taxes and (d) to pay, indemnify or reimburse
each Lender, each Agent, each Issuing Lender, the Swing Line Lender, the
Arrangers, their respective affiliates, and their respective officers,
directors, trustees, employees, partners, agents and controlling persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against, any
and all other liabilities, obligations, actual losses, damages, penalties,
actions, judgments, suits and reasonable and documented out-of-pocket costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
arrangement, syndication, execution, delivery, enforcement, performance or
administration of this Agreement and any of the other Loan Documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or any Environmental Claim, or the violation of, noncompliance with or
liability under, any Environmental Law, applicable to the operations of Parent
or any of its Subsidiaries or any of the Properties and the reasonable and
documented out-of-pocket fees and disbursements and other charges of legal
counsel (limited to one primary counsel to the Indemnitees (taken as a whole),
one local counsel in each relevant jurisdiction and, in the case of an actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction for similarly situated Indemnitees) in connection with any of the
foregoing or in connection with any claims, actions or proceedings commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto and whether or not such matter is
initiated by or against Parent, Holdings, Borrower or any of their respective
Affiliates in connection with any of the foregoing (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), in each case, without
regard to the exclusive or contributory negligence of any Indemnitee; provided,
that the Borrower shall have no obligation hereunder to an Indemnitee with
respect to Indemnified Liabilities to the extent (i) such Indemnified
Liabilities are found by a court of competent jurisdiction in a final non-
appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any affiliate, and any of their
respective director, officer, trustee, partner, agent, controlling person or
employee of such Indemnitee, (ii) such Indemnified Liabilities are found by a
court of competent jurisdiction in a final non-appealable judgment to have
resulted from a material breach by such Indemnitee of such Indemnitee’s or of
any affiliate, and any of their respective director, officer, trustee, partner,
agent, controlling person or employee of such Indemnitee, obligations hereunder,
(iii) resulting from disputes solely among such Indemnitee and other Indemnitees
(other than any claims (x) arising out of any act or omission of any Loan Party
or any Affiliate of any Loan Party or (y) against any of any Arranger or any
Agent or any Affiliate thereof acting in their capacity as an Arranger or Agent)
(iv) settled by such Indemnitee without Parent’s and Borrower’s consent
(provided, however, if at any time an Indemnitee shall have requested in
accordance with this Agreement that you reimburse such Indemnitee for legal or
other expenses in connection with investigating, responding to or defending any
claim, action or proceeding, Parent and the Borrower shall be liable, on a joint
and several basis, for any settlement of any claim, action or proceeding
effected without the written consent of Parent and the Borrower if (x) such
settlement is entered into more than 30 days after receipt by Parent and the
Borrower of such request for reimbursement and (y) Parent or Borrower shall not
have reimbursed such Indemnitee in accordance with such request prior to the
date of such settlement; provided further, that if any such claim, action or
proceeding is settled with the written consent of Parent and Borrower, Parent
and Borrower hereby agree, jointly and severally, to indemnify and hold harmless
each Indemnitee from and against any and all actual Indemnified Liabilities by
reason of such settlement in accordance herewith), or (v) relate solely to a
Release or threatened Release of Hazardous Materials at a Real Property first
caused and first created after the Administrative Agent sells the respective
Real Property pursuant to a foreclosure or has accepted a deed in lieu of
foreclosure and resulting solely from acts by Persons other than the Loan
Parties. This Section

 



- 164 -

 

 

12.5      shall not apply with respect to Taxes other than Other Taxes any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim. To
the fullest extent permitted by applicable law, each party hereto agrees that it
shall not assert, and hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof (provided that the foregoing shall not in any event limit the indemnity
and reimbursement obligations set forth in this Section 12.5 to the extent that
any such indirect, consequential or punitive damages are included in any third
party claim for which an Indemnitee is entitled to indemnification or
reimbursement pursuant to this Section 12.5). No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages have resulted from such Indemnitee’s gross
negligence, bad faith or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

All amounts due under this Section shall be payable not later than 30 days after
written demand therefor. Statements for amounts payable by the Borrower pursuant
to this Section shall be submitted to the attention of the Chief Financial
Officer (Telephone No. 212-652-9384) (Fax No. 212-354-3089), at the address of
the Borrower set forth in Section 12.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.

 

12.6.     Successors and Assigns; Participations and Assignments.

 

(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 



- 165 -

 

 

(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a Disqualified
Institution) (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)    the Borrower, provided that (x) no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below), (y) no consent of the Borrower shall be required if an
Event of Default under Sections 10(a), (g), (h) or (i), with respect to Parent,
Holdings or the Borrower has occurred and is continuing and (z) the Borrower
shall be deemed to have consented to the relevant assignment to a Term Loan
Lender if it has not objected to such assignment in writing to the
Administrative Agent within ten Business Days after receipt of written notice
thereof;

 

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan or
Commitment to the Borrower (in accordance with Section 12.6(b)(ii)(D) below) or
a Lender, an affiliate of a Lender or an Approved Fund; and

 

(C)    solely with respect to any assignment in respect of Revolving Credit
Commitments, each Issuing Lender and the Swing Line Lender; provided that no
consent of any Issuing Lender or the Swing Line Lender shall be required for an
assignment of all or any portion of the Revolving Credit Commitments to another
Revolving Credit Lender.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of any Revolving Credit Commitments (or, in the case of
the Term Loans, $1,000,000) unless each of the Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Borrower shall
be required if an Event of Default under Sections 10(a), (g), (h) or (i) (with
respect to Parent, Holdings or Borrower) has occurred and is continuing and (2)
such amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 



- 166 -

 

 

(B)    (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (payable among the Lenders party to the Assignment
and Acceptance to the Administrative Agent; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment) and any documents required by
Section 5.13 to the extent not already delivered, (2) the assigning Lender shall
have paid in full any amounts owing by it to the Administrative Agent and (3)
the Administrative Agent shall have recorded such transfer in the Register;

 

(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

(D)    the Assignee shall not be (x) a natural person, (y) Parent or any
Subsidiary of Parent or (z) a Defaulting Lender; provided that the Borrower may,
with respect to Term Loans, be an Assignee in connection with (1) an Auction or
(2) open market purchases on non-pro rata purchases, subject to the following
limitations: (A) the principal amount of such Term Loans, along with all accrued
and unpaid interest thereon and all rights and obligations as a Lender related
thereto, so assigned or transferred to the Borrower shall be deemed immediately
and automatically cancelled and extinguished, without any further action on the
part of the Borrower, any Lender, the Administrative Agent or any other Person,
on the date of such assignment or transfer and the Borrower shall neither obtain
nor have any rights as a Lender hereunder or under the other Loan Documents by
virtue of such assignment, (B) the aggregate outstanding principal amount of
Term Loans of the remaining Lenders shall reflect such cancellation and
extinguishment of the Term Loans then held by the Borrower, (C) the Borrower
shall promptly provide notice to the Administrative Agent of such assignment or
transfer of such Term Loans, and the Administrative Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Loans in the
Register, (D) all parties to the relevant repurchases shall render customary
“big-boy” disclaimer letters or any such disclaimers shall be incorporated into
the terms of the Assignment and Assumption, (E) the Borrower shall not use the
proceeds of any Revolving Credit Loans for any such assignment, and (F) the
Borrower shall be deemed to have represented and warranted to the assigning
Lender and the Administrative Agent that the requirements set forth in this
Section 12.6(b)(ii)(D) shall have been satisfied upon consummation of the
applicable assignment.

 

For the purposes of this Section 12.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 



- 167 -

 

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or sub-
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its pro rata share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
5.12, 5.13, 5.14 and 12.5). An Assignee shall not be entitled to the benefits of
Section 5.13 unless such Assignee complies with Section 5.13(f). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section

 

12.6         shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of and interest on the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”) and shall make
such Register available for inspection by the Borrower from time to time upon
reasonable prior notice. Without in any way limiting each Lender’s ability to
sell participations as set forth in Section 12.6(c), the right and title to a
Loan or L/C Obligation may be transferred only upon proper notation in the
Register. The entries in the Register shall be conclusive, in the absence of
manifest error and the Borrower, the Administrative Agent, the Issuing Lender
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection from time to time upon reasonable prior notice to the
Administrative Agent by (i) the Borrower and (ii) any Lender (but only to the
extent of entries in the Register that are applicable to such Lender). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



- 168 -

 

 

(v)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)  (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) the Participant shall not be (x) a natural person, (y) Parent or any of its
Subsidiaries or (z) to the extent the list has been made available to all
Lenders, a Disqualified Institution. Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of each
Lender directly and adversely affected thereby pursuant to clauses (a)(i), (ii)
and (v) of the proviso to the second sentence of Section 12.1. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 5.12, 5.13 and 5.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 12.7(a)
as though it were a Lender.

 



- 169 -

 

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.12 or 5.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 5.13 unless such Participant complies with Section
5.13(f).

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other Person, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)  If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
written consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 12.1. Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid plus payment of any accrued interest
and fees thereon, any amounts owing pursuant to Section 5.14, any premiums
required hereunder and other payment obligations owed to such Lender to the
extent such Lender has, in good faith, advised the Administrative Agent of the
amount of the same in writing). By receiving such purchase price, the Lenders
under such Facility shall automatically be deemed to have assigned the Loans or
Commitments under such Facility pursuant to an Assignment and Acceptance, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

12.7.   Adjustments; Set-off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, (i) except to the extent that the Loan Documents
provide that only the Term Loans shall be secured by the Mortgaged Property of
the Borrower or any Subsidiary thereof located in the State of New York (the
“New York Collateral”), if any Lender shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any Collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10(g), (h), (i) or otherwise),
in a greater proportion than any such payment to or Collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
or (ii) if, as a result of any exercise of rights and remedies with respect to
the New York Collateral, any Lender holding a Term Loan shall at any time
receive any payment of all or part of the Obligations owing to it (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10(g), (h), (i) or otherwise), in a greater
proportion than any such payment to any other Lender, if any, in respect of the
Obligations owing to such other Lender, such benefited Lender (each benefited
Lender referred to in clauses (i) and (ii) above, a “Benefited Lender”) shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such Collateral, or the proceeds thereof, ratably
with each of the Lenders; provided, however, that if all or any portion of such
excess payment, benefits or proceeds is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 



- 170 -

 

 

(b) Subject to Section 12.21 hereof, in addition to any rights and remedies of
the Lenders provided by law, each Lender and its Affiliates shall have the
right, without prior notice to Parent, Holdings or the Borrower, any such notice
being expressly waived by Parent, Holdings and the Borrower to the extent
permitted by applicable law, after the occurrence and during the continuance of
an Event of Default, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final but not including any Excluded
Accounts (as defined in the Guarantee and Collateral Agreement), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured), at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Parent, Holdings or the Borrower,
as the case may be. Each Lender or its Affiliate, as the case may be, agrees
promptly to notify Parent after any such setoff and application made by such
Lender or such Affiliate, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

12.8.   U.S.A. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lenders to identify the Borrower and the Guarantors in
accordance with the U.S.A. Patriot Act.

 

12.9.   Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with Holdings and the
Administrative Agent.

 



- 171 -

 

 

12.10.  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.11.  Integration. This Agreement and the other Loan Documents represent the
entire agreement of the parties hereto with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by any Arranger, any Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents. Notwithstanding the foregoing, those certain provisions set forth in
that certain engagement letter among Parent, Borrower, Wells Fargo Securities,
LLC and Wells Fargo Bank, National Association, dated as of March 25, 2019 that
expressly survive the termination of such engagement letter and the entering
into of definitive financing documentation shall survive the entering into of
this Agreement and the other Loan Documents.

 

12.12.  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

12.13.  Submission To Jurisdiction; Waivers. Each of the Agents, the Lenders,
Parent, Holdings and the Borrower hereby irrevocably and unconditionally:

(i)  submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof; provided that any suit seeking enforcement against any
Collateral or other Property may be brought, at Administrative Agent’s option,
in the courts of any jurisdiction where Administrative Agent elects to bring
such action or where such Collateral or other Property may be found;

 

(ii)  consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iii)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Parent or Holdings, as
the case may be, at its address set forth in Section 12.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 



- 172 -

 

 

 

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(v)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

12.14.  Acknowledgments. Each of Parent, Holdings and the Borrower hereby
acknowledges that:

 

(i)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto;

 

(ii)  neither any Arranger, any Agent, any Lender nor any of their Affiliates
has any fiduciary or advisory relationship with or duty to Parent, Holdings,
Borrower or any of their affiliates arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Arrangers, the Agents and the Lenders, on one hand, and Parent, Holdings and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor;

 

(iii) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among Parent, Holdings, the Borrower
and the Lenders;

 

(iv) the Arrangers, each Agent, each Lender and their Affiliates may have
economic interests that conflict with those of Parent, Holdings or the Borrower,
their stockholders and/or their Affiliates; and

 

(v)  Parent, Holdings and Borrower acknowledge and agree that the transactions
contemplated by the Loan Documents (including the exercise of any rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other hand.

 

None of Parent, Holdings or Borrower will claim that the Arrangers, any Agent or
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Person, in connection with the transactions
contemplated hereby or the process leading thereto.

  

- 173 -

 



 

12.15.  Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement; provided that nothing herein shall prevent any Agent
or any Lender from disclosing any such information (a) to the Arrangers, any
Agent, any other Lender or any affiliate of any thereof, (b) to any Participant
or Assignee (other than any Disqualified Institution, each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
so long as the Borrower has not already affirmatively declined to consent to the
assignment by such Agent or Lender to such prospective Transferee prior to such
disclosure, (c) to any of its or its affiliates’ employees, directors, agents,
attorneys, accountants and other professional advisors who have a need to know
such information and are or have been advised of their obligation to keep such
information confidential, (d) to any financial institution that is a direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section), (e) upon the request or demand of any Governmental
Authority purporting to have jurisdiction over it and (except with respect to
routine or ordinary course audit or examination conducted by bank accountants or
any governmental or bank regulatory authority exercising examination or
regulatory authority) such Agent or Lender shall use commercially reasonable
efforts in providing prior written notice to Borrower of such disclosure to the
extent permitted by applicable Requirements of Law, (f) in response to any order
of any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, and such Agent or Lender shall use
commercially reasonable efforts in providing prior written notice to Borrower of
such disclosure to the extent permitted by applicable Requirements of Law, (g)
in connection with any litigation or similar proceeding, and such Agent or
Lender shall use commercially reasonable efforts in providing prior written
notice to Borrower of such disclosure to the extent permitted by applicable
Requirements of Law, (h) that has been publicly disclosed other than in breach
of this Section, (i) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (j) in connection
with the exercise of any remedy hereunder or under any other Loan Document or
(k) on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans. In addition, each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON- PUBLIC INFORMATION ABOUT THE BORROWER AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 



- 174 -

 

 

12.16.Release of Collateral and Guarantee Obligations.

 

(a)  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the Disposition of Property not prohibited by the Loan
Documents to any Person other than any Loan Party or to which Required Lenders
have consented (provided however that the Required Lenders do not have the
ability hereunder to release all or substantially all of the Collateral or
release all or substantially all of the value of the Guarantees), or if any
Collateral becomes or is deemed to be Excluded Assets (as defined in, and
subject to, the Guarantee and Collateral Agreement), the security interest in
any Collateral being Disposed of in such Disposition or otherwise excluded shall
be automatically released (and if a Person is being Disposed of in a Disposition
not prohibited by the Loan Documents (other than to any Loan Party) or a Person
becomes or is deemed an Excluded Subsidiary, the Guarantee of such Person, if a
Loan Party, under the Guarantee and Collateral Agreement shall be automatically
released) and, at the request of Parent or the Borrower in connection with any
such Disposition of Property not prohibited by the Loan Documents (to any Person
other than any Loan Party) or to release such Excluded Assets, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any party to any Specified Hedge Agreement or Specified Cash
Management Agreement) take such actions as shall be reasonably requested to
release or subordinate its security interest in any Collateral being Disposed of
in such Disposition or otherwise excluded, and to release or subordinate any
guarantee obligations (or execute a subordination, non-disturbance or attornment
agreement) under any Loan Document of any Person being Disposed of in such
Disposition or becomes or is deemed to be an Excluded Subsidiary, to the extent
necessary to permit consummation of such Disposition or transaction in
accordance with the Loan Documents (it being understood and agreed that the
Administrative Agent shall be entitled in connection with any such request by a
Loan Party to receive upon the reasonable request of the Administrative Agent
prior to the Administrative Agent executing and delivering such releases, a
certificate of a Responsible Officer of such Loan Party (i) stating that the
Collateral or the Capital Stock subject to such Disposition is being sold or
otherwise disposed of in compliance with the terms hereof and (ii) specifying
the Collateral or Capital Stock being sold or otherwise disposed of in the
transaction).

 



- 175 -

 

 

(b)  Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than contingent indemnification
obligations not yet due and payable and obligations in respect of any Specified
Hedge Agreement or Specified Cash Management Agreement) have been paid in full,
all Commitments have terminated or expired and no Letter of Credit shall be
outstanding (except (i) Letters of Credit shall be deemed to be no longer
outstanding solely for purposes of this Section 12.16(b) if such Letters of
Credit have been cash collateralized or another form of credit support has been
provided to each relevant Issuing Lender, in each case acceptable to the
relevant Issuing Lender and (ii) if the Qualified Counterparty in respect of a
Specified Hedge Agreement and the Borrower have advised the Administrative Agent
in writing (pursuant to clause (iii) of the definition of “Qualified
Counterparty”) that the Administrative Agent is not authorized to release the
Collateral and the guarantee in the manner contemplated by this Section 12.16(b)
unless such Qualified Counterparty is provided with a substitute Lien and/or
substitute guarantee or other form of collateral satisfactory to such Qualified
Counterparty, then the Administrative Agent shall not release the Collateral and
the guarantee in the manner contemplated by this Section 12.16(b) unless it has
been advised in writing by the Qualified Counterparty that it has no objections
to the release in full of the Lien and guarantee in the manner contemplated by
this Section 12.16(b)), (A) the Collateral shall be automatically released from
the Liens created by the Security Documents, (B) the guarantee obligations of
the Guarantors shall be automatically released, and (C) the Loan Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Loan Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. In connection with the foregoing, upon request of Parent, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Specified Hedge
Agreement or any Specified Cash Management Agreement) take such actions as shall
be required or reasonably requested to release its security interest in all
Collateral, and to release all guarantee obligations under any Loan Document,
whether or not on the date of such release there may be outstanding Obligations
in respect of Specified Hedge Agreements (subject to the foregoing) or Specified
Cash Management Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
Property, or otherwise, all as though such payment had not been made.

 

12.17.  Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment or the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment, then Parent, the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the financial condition of Parent and
the Borrower shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by Parent, Holdings, the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board, the American Institute of Certified Public Accountants or, if applicable,
the SEC. Notwithstanding anything in this Agreement to the contrary, any change
in GAAP that would require operating leases to be treated similarly to capital
leases shall not be given effect in the definition of Indebtedness or any
related definitions or in the computation of any financial ratio or requirement
hereunder.

 



- 176 -

 

 

12.18.Delivery of Lender Addenda.

 

(a)  Each Revolving Credit Lender and each Lender that is not a “Lender” under
the Existing Credit Agreement immediately prior to the Closing Date shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum in the form attached hereto as Exhibit J-1 duly executed by such
Lender, the Borrower and the Administrative Agent.

 

(b)  Subject to the terms and conditions set forth herein, (i) each Tranche B
Term Loan Lender under the Existing Credit Agreement immediately prior to the
Closing Date (each, an “Existing Tranche B Term Loan Lender”) that executes and
delivers a Lender Addendum (Cashless Roll) in the form attached hereto as
Exhibit J-2 (a “Lender Addendum (Cashless Roll)”) agrees to (A) continue all (or
such lesser amount as notified to such Lender by the Administrative Agent prior
to the Closing Date) of its “Tranche B Term Loans” under the Existing Credit
Agreement outstanding immediately before giving effect to this Agreement (the
“Existing Tranche B Term Loans”) as a Tranche B Term Loan hereunder on the
Closing Date in a principal amount equal to such Existing Tranche B Term Loan
Lender’s Existing Tranche B Term Loans (or such lesser amount as may be notified
to such Lender by the Administrative Agent prior to the Closing Date) (each such
Tranche B Term Loan Lender, a “Continuing Tranche B Term Loan Lender”) and (B)
provide a new Tranche B Term Loan Commitment hereunder in an amount equal to the
portion of the amount set forth in such Existing Tranche B Term Loan Lender’s
Lender Addendum (Cashless Roll) as such Tranche B Term Loan Lender’s proposed
Tranche B Term Loan Commitment that is in excess of such Continuing Tranche B
Term Loan Lender’s Existing Tranche B Term Loans (or such lesser amount as may
be notified to such Lender by the Administrative Agent prior to the Closing
Date) and (ii) each Person (other than a Revolving Credit Lender) that executes
and delivers a Lender Addendum in the form attached hereto as Exhibit J-1 or
that provides a new Tranche B Term Loan Commitment pursuant to the immediately
preceding clause (i) (collectively, the “Additional Tranche B Term Loan
Lenders”) agrees to take by assignment on the Closing Date from one or more
Exiting Lenders (as defined below) a principal amount of Tranche B Term Loans
equal to such Additional Tranche B Term Loan Lender’s new Tranche B Term Loan
Commitment. For the avoidance of doubt, the Existing Tranche B Term Loans of a
Continuing Tranche B Term Loan Lender must be continued in whole and may not be
continued in part unless otherwise notified by the Administrative Agent prior to
the Closing Date.

 

(c)  Any Existing Tranche B Term Loan Lender that does not deliver a Lender
Addendum (Cashless Roll) (each, an “Exiting Lender”) shall have been replaced or
terminated (or substantially concurrently with the effectiveness of this
Agreement shall be replaced or terminated) in accordance with Section 5.17 of
the Existing Credit Agreement pursuant to the reallocations contemplated herein.

 

(d)  Any Exiting Lender whose Existing Tranche B Term Loans are repaid or
assigned to one or more Additional Tranche B Term Loan Lender on the Closing
Date in accordance with this Agreement shall be entitled to the benefits of
Section 5.14 of the Existing Credit Agreement with respect thereto. The
Continuing Tranche B Term Loan Lenders hereby waive the benefits of Section 5.14
of the Existing Credit Agreement with respect to that portion of the Tranche B
Term Loans of such Lender continued hereunder.

 



- 177 -

 

 

(e)  Notwithstanding anything in this Agreement to the contrary, the
continuation of Existing Tranche B Term Loans may be implemented pursuant to
other procedures specified by the Administrative Agent, including by replacement
of such Existing Tranche B Term Loans by a deemed repayment of such Existing
Tranche B Term Loans of a Continuing Tranche B Term Loan Lender followed by a
subsequent deemed assignment to it of new Tranche B Term Loans in the same
amount.

 

(f)  For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Administrative Agent, any Lender with Existing Tranche
B Term Loans that are replaced as contemplated hereby (whether by assignment of
its Existing Tranche B Term Loans to one or more Additional Tranche B Term Loan
Lenders or otherwise) shall, automatically upon receipt (or deemed receipt) of
the amount necessary to purchase such Lender’s Existing Tranche B Term Loans so
replaced, at par, and pay all accrued interest thereon, be deemed to have
assigned such Loans pursuant to a form of Assignment and Acceptance and,
accordingly, no other action by the Lenders, the Administrative Agent or the
Loan Parties shall be required in connection therewith. The Lenders hereby agree
to waive any notice requirements of the Existing Credit Agreement in connection
with the replacement of Existing Tranche B Term Loans contemplated hereby
(whether by assignment of its Existing Tranche B Term Loans to one or more
Additional Tranche B Term Loan Lenders or otherwise).

 

12.19.  WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

12.20.  Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

 



- 178 -

 

 

12.21.Amendment and Restatement.

 

(a)  On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement and the Existing Credit Agreement
shall thereafter be of no further force and effect to evidence the incurrence by
the Borrower of the “Obligations” under and as defined in the Existing Credit
Agreement (whether or not such “Obligations” are contingent as of the Closing
Date).

 

(b)  On and after the Closing Date, (i) all references to the Existing Credit
Agreement in the Loan Documents (other than this Agreement) shall be deemed to
refer to this Agreement and (ii) all references to any section (or subsection)
of the Existing Credit Agreement in any Loan Document (but not herein) shall be
amended to become, mutatis mutandis, references to the corresponding provisions
of this Agreement.

 

(c)  For the avoidance of doubt, unless otherwise specified in this Agreement,
all “baskets” set forth in this Agreement shall be calculated from the Closing
Date.

12.22.  Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(b)the effects of any Bail-in Action on any such liability, including, if

applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other

instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

 

12.23.Certain ERISA Matters.

 

(a)  Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, that at least one of the
following is and will be true:

 



- 179 -

 

 

(i)  such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, or

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, and (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (a) through (g) of Part I of PTE 84-14, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing among the Administrative Agent, the Borrower and such Lender.

 

(b)  In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 



- 180 -

 

 

12.24.  Acknowledgment Regarding Any Support QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

  

(a)  In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b) As used in this Section 12.24, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

   

(i)  a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)  a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

  

- 181 -

 



 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

  

[Remainder of the page intentionally left blank.]]

 

- 182 -

 





 

Exhibit B to

Second Amendment to

Second Amended and Restated

Credit Agreement

 

CONSENT TO

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

April ____, 2020

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of April 17, 2019, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement, dated as of October 18, 2019, that
certain Replacement Revolving Facility Amendment to Second Amended and Restated
Credit Agreement, dated as of April 8, 2020, and that certain First Incremental
Amendment to Second Amended and Restated Credit Agreement, dated as of April 8,
2020 (as otherwise amended, restated, amended and restated or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement”).

 

The undersigned Lender hereby consents to that certain Second Amendment to
Second Amended and Restated Credit Agreement.

 

  _____________________________________________, as a Lender           By:      
Name:       Title:
                                                                                      
          By:       Name:       Title:    

 



Exhibit B

 